EXHIBIT 10.1
Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.
Execution Version















CREDIT AGREEMENT
Dated as of October 27, 2020
among
CALIFORNIA RESOURCES CORPORATION
as the Borrower,
The Several Lenders
from Time to Time Parties Hereto,
and
CITIBANK, N.A.,
as Administrative Agent, Collateral Agent and an Issuing Bank








CITIBANK, N.A., KEYBANC CAPITAL MARKETS INC., MIZUHO BANK, LTD.,
MUFG UNION BANK, N.A. and RBC CAPITAL MARKETS1
as Joint Lead Arrangers and Joint Bookrunners
CITIBANK, N.A.,
as Syndication Agent
CITIBANK, N.A.,
as Documentation Agent



____________________
1    RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS    2
1.1    Defined Terms    2
1.2    Other Interpretive Provisions    56
1.3    Accounting Terms    57
1.4    Rounding    57
1.5    References to Agreements, Laws, Etc.    58
1.6    Times of Day    58
1.7    Timing of Payment or Performance    58
1.8    [Reserved]    58
1.9    Classification of Loans and Borrowings    58
1.10    Hedging Requirements Generally    58
1.11    Certain Determinations    58
1.12    Pro Forma and Other Calculations    58
1.13    Rates    59
1.14    Divisions    59
SECTION 2.    AMOUNT AND TERMS OF CREDIT    59
2.1    Commitments    59
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings    60
2.3    Notice of Borrowing    60
2.4    Disbursement of Funds    60
2.5    Repayment of Loans; Evidence of Debt    61
2.6    Conversions and Continuations    62
2.7    Pro Rata Borrowings    63
2.8    Interest    63
2.9    Interest Periods    64
2.10    Increased Costs, Illegality, Changed Circumstances, Etc.    64
2.11    Compensation    68
2.12    Change of Lending Office    69
2.13    Notice of Certain Costs    69
2.14    Borrowing Base    69
2.15    Defaulting Lenders    73
2.16    Termination, Revision and Reduction of Commitments and Aggregate
Maximum Credit Amounts; Increase, Reduction and Termination of Aggregate
Elected Commitment Amount    75
SECTION 3.    LETTERS OF CREDIT    79
3.1    Letters of Credit    79
3.2    Letter of Credit Applications    80
3.3    Letter of Credit Participations    80
3.4    Agreement to Repay Letter of Credit Drawings    82
3.5    New or Successor Issuing Bank    83
3.6    Role of Issuing Bank    84
3.7    Cash Collateral    85
3.8    Applicability of ISP and UCP    85
3.9    Conflict with Issuer Documents    86
-i-

--------------------------------------------------------------------------------



3.10    Letters of Credit Issued for Restricted Subsidiaries    86
3.11    Increased Costs    86
3.12    Independence    86
SECTION 4.    FEES    87
4.1    Fees    87
SECTION 5.    PAYMENTS    87
5.1    Voluntary Prepayments    87
5.2    Mandatory Prepayments    88
5.3    Method and Place of Payment    90
5.4    Net Payments    91
5.5    Computations of Interest and Fees    94
5.6    Limit on Rate of Interest    94
SECTION 6.    CONDITIONS PRECEDENT TO INITIAL BORROWING    95
SECTION 7.    CONDITIONS PRECEDENT TO ALL SUBSEQUENT CREDIT EVENTS    99
SECTION 8.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS    100
8.1    Existence, Qualification and Power    100
8.2    Corporate Power and Authority; Enforceability; Binding Effect    100
8.3    No Violation    100
8.4    Litigation    101
8.5    Margin Regulations    101
8.6    Governmental Authorization; Confirmation Order    101
8.7    Investment Company Act    101
8.8    True and Complete Disclosure    101
8.9    Tax Matters    102
8.10    Compliance with ERISA    102
8.11    Subsidiaries    103
8.12    Intellectual Property    103
8.13    Environmental Laws    103
8.14    Properties    103
8.15    Solvency    104
8.16    Security Documents; Restrictions on Liens    104
8.17    Gas Imbalances, Prepayments    105
8.18    Marketing of Production    105
8.19    Financial Statements    105
8.20    OFAC; Patriot Act; FCPA; Use of Proceeds    105
8.21    Hedge Agreements    106
8.22    EEA Financial Institutions    106
8.23    Compliance with Laws and Agreements; No Default    106
8.24    Insurance    106
8.25    Foreign Operations    106
-ii-

--------------------------------------------------------------------------------



SECTION 9.    AFFIRMATIVE COVENANTS    106
9.1    Information Covenants    106
9.2    Books, Records and Inspections    112
9.3    Maintenance of Insurance    112
9.4    Payment of Obligations; Performance of Obligations under Credit
Documents    113
9.5    Preservation of Existence, Compliance, Etc.    113
9.6    Compliance with Requirements of Law    113
9.7    ERISA    113
9.8    Maintenance of Properties    114
9.9    Post-Closing Covenants    114
9.10    Compliance with Environmental Laws    115
9.11    Additional Guarantors, Grantors and Collateral    115
9.12    Use of Proceeds    117
9.13    Further Assurances    118
9.14    Reserve Reports    118
9.15    Reserved    120
9.16    Title Information    120
9.17    Deposit Account, Securities Account and Commodity Account Control
Agreements    121
9.18    Minimum Hedged Volumes    122
9.19    Unrestricted Subsidiaries    122
9.20    Marketing Activities    122
9.21    Keepwell    123
SECTION 10.    NEGATIVE COVENANTS    123
10.1    Limitation on Indebtedness    123
10.2    Limitation on Liens    126
10.3    Limitation on Fundamental Changes    130
10.4    Limitation on Sale of Assets    132
10.5    Limitation on Investments    135
10.6    Limitation on Restricted Payments    137
10.7    Limitations on Debt Payments and Amendments    139
10.8    Negative Pledge Agreements    140
10.9    Limitation on Subsidiary Distributions    142
10.10    Hedge Agreements    143
10.11    Financial Covenants    144
10.12    Accounting Changes; Amendments to Organization Documents    145
10.13    Change in Business    145
10.14    Transactions with Affiliates    145
10.15    Sale or Discount of Receivables    146
10.16    Gas Imbalances, Prepayments; Service Agreement Undertakings    146
10.17    ERISA Compliance    147
10.18    EHP Entities    147
10.19    Production Sharing Entities; Production Sharing Contracts    149
SECTION 11    EVENTS OF DEFAULT    150
11.1    Payments    150
11.2    Representations, Etc.    150
-iii-

--------------------------------------------------------------------------------



11.3    Covenants    150
11.4    Default Under Other Agreements    150
11.5    Bankruptcy, Etc.    151
11.6    ERISA    151
11.7    Credit Documents    151
11.8    Security Documents    151
11.9    Judgments    152
11.10    Change of Control    152
11.11    Intercreditor Agreements    152
11.12    Application of Proceeds    152
11.13    Equity Cure    153
SECTION 12    THE AGENTS    155
12.1    Appointment    155
12.2    Delegation of Duties    155
12.3    Exculpatory Provisions    156
12.4    Reliance by Agents    156
12.5    Notice of Default    157
12.6    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders    157
12.7    Indemnification    157
12.8    Agents in Its Individual Capacities    158
12.9    Successor Agents    158
12.10    [Reserved]    159
12.11    Security Documents and Collateral Agent under Security Documents and
Guarantee    159
12.12    Right to Realize on Collateral and Enforce Guarantee    160
12.13    Administrative Agent May File Proofs of Claim    160
12.14    Certain ERISA Matters    161
12.15    Credit Bidding    162
SECTION 13    MISCELLANEOUS    163
13.1    Amendments, Waivers and Releases    163
13.2    Notices    165
13.3    No Waiver; Cumulative Remedies    166
13.4    Survival of Representations and Warranties    166
13.5    Payment of Expenses; Indemnification    166
13.6    Successors and Assigns; Participations and Assignments    168
13.7    Replacements of Lenders under Certain Circumstances    172
13.8    Adjustments; Set-off    173
13.9    Counterparts    173
13.10    Severability    174
13.11    Integration    174
13.12    GOVERNING LAW    174
13.13    Submission to Jurisdiction; Waivers    174
13.14    Acknowledgments    175
13.15    WAIVERS OF JURY TRIAL    175
13.16    Confidentiality    175
13.17    Release of Collateral and Guarantee Obligations    177
13.18    Patriot Act    178
-iv-

--------------------------------------------------------------------------------



13.19    Payments Set Aside    178
13.20    Reinstatement    178
13.21    Disposition of Proceeds    178
13.22    Collateral Matters; Hedge Agreements    178
13.23    Agency of the Borrower for the Other Credit Parties    179
13.24    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions    179
13.25    Acknowledgment Regarding Any Supported QFCs    179
EXHIBITS
Exhibit A    Form of Reserve Report Certificate
Exhibit B    Form of Notice of Borrowing
Exhibit C    Form of Guarantee
Exhibit D    Form of Mortgage/Deed of Trust
Exhibit E    Form of Collateral Agreement
Exhibit F    Form of Junior Lien Intercreditor Agreement
Exhibit G    Form of Assignment and Assumption
Exhibit H    Form of Promissory Note (Loan)
Exhibit I    Form of Solvency Certificate
Exhibit J    Form of Non-Bank Tax Certificate
Exhibit K    Form of Intercompany Note
Exhibit L    Form of Elected Commitment Increase Certificate
Exhibit M    Form of Additional Lender Certificate
SCHEDULES
Schedule 1.1(a)    Commitments
Schedule 1.1(b)    Excluded Equity Interests
Schedule 1.1(c)    Closing Date Subsidiary Guarantors and Subsidiary Grantors
Schedule 1.1(d)    Existing Letters of Credit
Schedule 8.4    Litigation
Schedule 8.10(a)    Closing Date ERISA Matters
Schedule 8.11    Subsidiaries
Schedule 8.14    Properties
Schedule 8.14(e)    Buildings
Schedule 8.17    Closing Date Gas Imbalance, Take-or-Pay, Service Agreement
Undertakings
Schedule 8.18    Closing Date Marketing Agreements
Schedule 8.21    Closing Date Hedge Agreements
Schedule 9.9    Post-Closing Obligations
Schedule 10.1    Closing Date Indebtedness
Schedule 10.1(z)    Continuing Letters of Credit
Schedule 10.2(d)    Closing Date Liens
Schedule 10.4(n)    Scheduled Dispositions
Schedule 10.5(d)    Closing Date Investments
Schedule 10.8    Closing Date Negative Pledge Agreements
Schedule 10.14    Closing Date Affiliate Transactions
Schedule 10.17(c)    Continuing ERISA Plans
Schedule 13.2    Notice Addresses
-v-


--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of October 27, 2020, among California Resources
Corporation, a Delaware corporation (the “Borrower”), the banks, financial
institutions and other lending institutions from time to time parties as lenders
hereto (each a “Lender” and, collectively, the “Lenders”), Citibank, N.A.
(“Citi”), as administrative agent and collateral agent for the Lenders and an
Issuing Bank, and each other Issuing Bank from time to time party hereto.
WHEREAS, reference is made to that certain Amended and Restated Restructuring
Support Agreement, dated as of July 24, 2020, by and among the Borrower, certain
subsidiaries of the Borrower, the Consenting 2016 Term Loan Lenders (as defined
in the Restructuring Support Agreement) party thereto, the Consenting 2017 Term
Loan Lenders (as defined in the Restructuring Support Agreement) party thereto,
the Consenting Second Lien Noteholders (as defined in the Restructuring Support
Agreement) party thereto and Ares (as defined in the Restructuring Support
Agreement) (as amended, amended and restated, supplemented, restated or
otherwise modified, the “Restructuring Support Agreement”). Pursuant to the
Restructuring Support Agreement, the Borrower and the other parties thereto
agreed to a restructuring of the Borrower and its Subsidiaries;
WHEREAS, in furtherance of the Restructuring Support Agreement, (a) on July 15,
2020, the Borrower and certain of its Subsidiaries (collectively, the “Debtors”)
filed voluntary petitions to commence cases (the “Chapter 11 Cases”) under the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District
of Texas (the “Bankruptcy Court”) and (b) on July 23, 2020, the Borrower entered
into that certain Senior Secured Superpriority Debtor-in-Possession Credit
Agreement, among the Borrower, as borrower, certain subsidiaries of the
Borrower, as guarantors, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (the “Senior DIP Facility”) and that certain
Junior Secured Superpriority Debtor-in-Possession Credit Agreement, among the
Borrower, as borrower, certain subsidiaries of the Borrower, as guarantors, the
lenders party thereto and Alter Domus Products Corp., as administrative agent
(the “Junior DIP Facility” and together with the Senior DIP Facility, the “DIP
Facilities”);
WHEREAS, in furtherance of the Restructuring Support Agreement, the Debtors
filed the Joint Plan of Reorganization with the Bankruptcy Court on July 24,
2020 (as subsequently revised or otherwise modified, the “Chapter 11 Plan”);
WHEREAS, on October 13, 2020, the Bankruptcy Court entered the Confirmation
Order confirming the Chapter 11 Plan, which Confirmation Order inter alia
authorized and approved the Debtors’ entry into and performance under this
Agreement;
WHEREAS, in connection with the foregoing, (a) the Borrower has requested that
(i) the Lenders provide certain loans to and extensions of credit on behalf of
the Borrower and (ii) at any time and from time to time after the Closing Date
and prior to the Maturity Date, the Lenders provide Loans to the Borrower
subject to the Available Commitment and (b) the Borrower has requested that at
any time and from time to time after the Closing Date and prior to the L/C
Maturity Date, each Issuing Bank issue Letters of Credit (subject to the
Available Commitment); and
WHEREAS, the Lenders and the Issuing Banks are willing to make available to the
Borrower such revolving credit and letter of credit facilities, in each case,
upon the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



SECTION1.    DEFINITIONS.
1.1    Defined Terms.
As used herein, the following terms shall have the meanings specified below:
“ABR” shall mean for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus ½ of 1.0%, (b) the Prime Rate in
effect on such day and (c) the Adjusted LIBOR Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%, provided that, for the avoidance of doubt,
the Adjusted LIBOR Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day for a period equal to
one month. Any change in the ABR due to a change in the Prime Rate, the Federal
Funds Effective Rate or such Adjusted LIBOR Rate shall take effect at the
opening of business on the day specified in the public announcement of such
change in the Prime Rate, the Federal Funds Effective Rate or such Adjusted
LIBOR Rate, respectively. If the ABR is being used as an alternate rate of
interest pursuant to Section 2.10 (for the avoidance of doubt, only until any
amendment has become effective pursuant to Section 2.10(d)), then the ABR shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above; provided further that, that if ABR shall be less
than 2.00%, such rate shall be deemed to be 2.00% for purposes of this
Agreement.
“ABR Loan” shall mean each Loan bearing interest based on the ABR.
“Acceptable Commodity Hedge Agreements” shall mean Hedge Agreements entered into
with Approved Counterparties in respect of Hydrocarbons not for speculative
purposes in the form of swaps, costless collars or other commodity Hedge
Agreements reasonably acceptable to the Administrative Agent so long as (a) at
least 25% of the Specified Volumes to be hedged are hedged by instruments in the
form of commodity swaps at the then prevailing Strip Price and (b) the Specified
Volumes not hedged as described in clause (a) are hedged with instruments
providing for a price floor equal to or greater than the lesser of (x) $40.00
for Brent crude and (y) then prevailing Strip Price for the applicable volumes.
As used herein, “Specified Volumes” means, with respect to any applicable period
described in Section 9.18, 50% of the reasonably anticipated Hydrocarbon
production in respect of crude oil from the Credit Parties’ total Proved
Developed Producing Reserves (as forecast based upon the applicable Reserve
Report described in Section 9.18).
“Acceptable Security Interest” shall mean (i) with respect to Mortgaged
Properties that are not subject to a Production Sharing Contract, a first
priority, perfected Mortgage; provided that Liens which are permitted by the
terms of Section 10.2 may exist and have whatever priority such Liens have at
such time under applicable law and (ii) with respect to Oil and Gas Properties
that are subject to a Production Sharing Contract, a first priority, perfected
security interest in 100% of the Equity Interests of the Production Sharing
Entity that is the direct owner of the Production Sharing Contract with respect
to such Oil and Gas Properties; provided that such Production Sharing Entity is
in compliance with Section 10.19.
“Additional Lender” shall have the meaning provided in Section 2.16(c)(i).
“Adjusted LIBOR Rate” shall mean, with respect to any Borrowing of a LIBOR Loan
for any Interest Period, an interest rate per annum equal to (a) the LIBOR Rate
for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Adjusted Total Commitment” shall mean, at any time, the Total Commitment less
the aggregate amount of Commitments of all Defaulting Lenders.
2

--------------------------------------------------------------------------------



“Administrative Agent” shall mean Citi, as the administrative agent for the
Lenders under this Agreement and the other Credit Documents, or any successor
administrative agent appointed in accordance with the provisions of
Section 12.9.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify in
writing to the Borrower and the Lenders.
“Administrative Questionnaire” shall mean, for each Lender, an administrative
questionnaire in a form approved by the Administrative Agent.
“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of Voting Equity, by contract or otherwise. “Controlling” and
“controlled” shall have meanings correlative thereto.
“AFTAP” shall have the meaning provided in Section 8.10(c).
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agent-Related Party” shall mean, with respect to any Agent, its Affiliates and
the officers, directors, employees, agents, attorney-in-fact, partners, trustees
and advisors of such Agent and of such Agent’s Affiliates.
“Agreement” shall mean this Credit Agreement, as may be amended, restated,
amended and restated, extended, replaced, exchanged, refinanced, supplemented or
otherwise modified from time to time.
“Aggregate Elected Commitment Amount” shall mean, at any time, an amount equal
to the sum of the aggregate Elected Commitments, as the same may be increased,
reduced or terminated pursuant to Section 2.16. The Aggregate Elected Commitment
Amount as of the Closing Date is $540,000,000.
“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.16. The Aggregate Maximum Credit Amounts of the Lenders as of the
Closing Date is $1,250,000,000.
“Annualized EBITDAX” shall mean, for the purposes of calculating the financial
ratio set forth in Section 10.11(a) for each Test Period ending on or before
September 30, 2021, the Borrower’s actual Consolidated EBITDAX (without giving
effect to any Cure Amount received by the Borrower pursuant to Section 11.13
during such Test Period) for such Test Period multiplied by the factor
determined for such Test Period in accordance with the table below:

Test Period EndingFactorOn or before March 31, 20214

3

--------------------------------------------------------------------------------




June 30, 20212September 30, 20214/3

“Applicable Margin” shall mean, for any day, with respect to any ABR Loan or
LIBOR Loan, as the case may be, or the Commitment Fee Rate, the rate per annum
set forth in the grid below based upon the Utilization Percentage in effect on
such day; provided that in the event that the EHP Discharge Date has not
occurred on or prior to December 31, 2021, the Applicable Margin applicable to
any ABR Loan or LIBOR Loan set forth in the grid below will be increased by
0.25% effective as of January 1, 2022 and shall be increased by an additional
0.25% at the beginning of each subsequent fiscal quarter of the Borrower;
provided further that any increase to the Applicable Margin pursuant to the
immediately preceding proviso shall only be effective through the EHP Discharge
Date:

Utilization GridUtilization PercentageX < 25%
>25% < X< 50%
> 50% < X < 75%
>75% < X< 90%
X ≥ 90%LIBOR Loans3.00%3.25%3.50%3.75%4.00%ABR
Loans2.00%2.25%2.50%2.75%3.00%Commitment Fee Rate0.50%0.50%0.50%0.50%0.50%



Each change in the Commitment Fee Rate or Applicable Margin shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.
“Approved Bank” shall have the meaning assigned to such term in the definition
of “Permitted Investments”.
“Approved Counterparty” shall mean (a) any Hedge Bank and (b) any Person (other
than a Hedge Bank) whose long term senior unsecured debt rating is A-/A3 by S&P
or Moody’s (or their equivalent) or higher at the time of entering into any
Hedge Agreement and whose Hedge Agreements remain unsecured and do not contain
margin call rights.
“Approved Petroleum Engineers” shall mean (a) Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company, L.P., (c) DeGolyer and MacNaughton and (d) at the
Borrower’s option, any other independent petroleum engineers selected by the
Borrower and reasonably acceptable to the Administrative Agent.
“Arrangers” shall mean Citi, Keybanc Capital Markets Inc., Mizuho Bank, Ltd.,
MUFG Union Bank, N.A. and RBC Capital Markets, each in its capacity as a joint
lead arranger and joint bookrunner in respect of the Facility.
“Assignment and Assumption” shall mean an assignment and assumption
substantially in the form of Exhibit G or such other form as may be approved by
the Administrative Agent.
“Attorney Costs” shall mean all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
4

--------------------------------------------------------------------------------



“Authorized Officer” shall mean as to any Person, the President, the Chief
Executive Officer, the Chief Financial Officer, the Chief Operating Officer, the
Treasurer, the Assistant or Vice Treasurer, the Vice President-Finance, the
General Counsel, any Senior Vice President, any Executive Vice President and any
manager, managing member or general partner, in each case, of such Person, and
any other senior officer designated as such in writing to the Administrative
Agent by such Person. Any document delivered hereunder that is signed by an
Authorized Officer shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of the Borrower or any other Credit Party and such Authorized
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Auto-Extension Letter of Credit” shall have the meaning provided in
Section 3.2(b).
“Available Commitment” shall mean, at any time, (a) the Total Commitment at such
time minus (b) the aggregate Total Exposures of all Lenders at such time.
“Available Tenor” shall mean, as of any date of determination and with respect
to the then-current Benchmark, as applicable, any tenor for such Benchmark or
payment period for interest calculated with reference to such Benchmark, as
applicable, that is or may be used for determining the length of an Interest
Period pursuant to this Agreement as of such date and not including, for the
avoidance of doubt, any tenor for such Benchmark that is then-removed from the
definition of “Interest Period” pursuant to Section 2.10(d)(iv).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank Price Deck” shall mean the Administrative Agent’s most recent internal
price deck on a forward curve basis for each of oil, natural gas and other
Hydrocarbons, as applicable, furnished to the Borrower by the Administrative
Agent from time to time in accordance with the terms of this Agreement.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Bankruptcy Court” shall have the meaning provided in the recitals to this
Agreement.
“Benchmark” shall mean, initially, USD LIBOR; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to USD LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has replaced such
prior benchmark rate pursuant to Section 2.10(d)(i).
“Benchmark Replacement” shall mean, for any Available Tenor, the first
alternative set forth in the order below that can be determined by the
Administrative Agent for the applicable Benchmark Replacement Date:
5

--------------------------------------------------------------------------------



(1)    the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;
(2)    the sum of: (a) Daily Simple SOFR and (b) the related Benchmark
Replacement Adjustment;
(3)    the sum of: (a) the alternate benchmark rate that has been selected by
the Administrative Agent and the Borrower as the replacement for the
then-current Benchmark for the applicable Corresponding Tenor giving due
consideration to (i) any selection or recommendation of a replacement benchmark
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for U.S.
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;
provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion.
If the Benchmark Replacement as determined pursuant to clause (1), (2) or (3)
above would be less than the Floor, the Benchmark Replacement will be deemed to
be the Floor for the purposes of this Agreement and the other Credit Documents.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the then current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:
(1)    for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent: (a) the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) as of the Reference Time such Benchmark Replacement is
first set for such Interest Period that has been selected or recommended by the
Relevant Governmental Body for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement for the applicable Corresponding
Tenor; (b) the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and
(2)    for purposes of clause (3) of the definition of “Benchmark Replacement,”
the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar denominated syndicated credit facilities; provided that, in the case of
clause (1) above, such adjustment is displayed on a screen or other information
service that publishes such Benchmark Replacement Adjustment from time to time
as selected by the Administrative Agent in its reasonable discretion.
6

--------------------------------------------------------------------------------



“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “ABR,” the definition of “Business Day,”
the definition of “Interest Period,” timing and frequency of determining rates
and making payments of interest, timing of borrowing requests or prepayment,
conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, the formula for calculating any successor
rates identified pursuant to the definition of “Benchmark Replacement”, the
formula, methodology or convention for applying the successor Floor to the
successor Benchmark Replacement and other technical, administrative or
operational matters) that the Administrative Agent decides (in consultation with
the Borrower) may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides (in consultation with the Borrower) is reasonably necessary in
connection with the administration of this Agreement and the other Credit
Documents).
“Benchmark Replacement Date” shall mean the earliest to occur of the following
events with respect to the then-current Benchmark:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein; or
(c)in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Majority Lenders.
For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (a) or (b) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the then-current Benchmark:
(a)a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication,
7

--------------------------------------------------------------------------------



there is no successor administrator that will continue to provide any Available
Tenor of such Benchmark (or such component thereof);
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof), the Board of Governors of the Federal Reserve System, the
Federal Reserve Bank of New York, an insolvency official with jurisdiction over
the administrator for such Benchmark (or such component), a resolution authority
with jurisdiction over the administrator for such Benchmark (or such component)
or a court or an entity with similar insolvency or resolution authority over the
administrator for such Benchmark (or such component), which states that the
administrator of such Benchmark (or such component) has ceased or will cease to
provide all Available Tenors of such Benchmark (or such component thereof)
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof); or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that all Available Tenors of such Benchmark (or
such component thereof) are no longer representative.
For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).
“Benchmark Unavailability Period” shall mean the period (if any) (x) beginning
at the time that a Benchmark Replacement Date pursuant to clauses (a) or (b) of
that definition has occurred if, at such time, no Benchmark Replacement has
replaced the then-current Benchmark for all purposes hereunder and under any
Credit Document in accordance with Section 2.10(d) and (y) ending at the time
that a Benchmark Replacement has replaced the then- current Benchmark for all
purposes hereunder and under any Credit Document in accordance with Section
2.10(d).
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.
“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America (or any successor).
“Board of Directors” shall mean, as to any Person, the board of directors or
other governing body of such Person, or if such Person is owned or managed by a
single entity, the board of directors or other governing body of such entity.
8

--------------------------------------------------------------------------------



“Borrower” shall have the meaning provided in the introductory paragraph hereto.
“Borrowing” shall mean the incurrence of one Type of Loan on a given date (or
resulting from conversions on a given date) having, in the case of LIBOR Loans,
the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Loans).
“Borrowing Base” shall mean, at any time, an amount determined in accordance
with Section 2.14, as may be adjusted from time to time pursuant to Section
2.14. As of the Closing Date, the Borrowing Base shall be $1,200,000,000.
Notwithstanding anything herein to the contrary, not more than 15% of the
Borrowing Base may be comprised of the PV-9 of Proved Reserves associated with
Production Sharing Contracts.
“Borrowing Base Deficiency” occurs if, at any time, the aggregate Total Exposure
of all Lenders exceeds the Borrowing Base then in effect. The amount of the
Borrowing Base Deficiency is the amount by which the aggregate Total Exposure of
all Lenders exceeds the Borrowing Base then in effect.
“Borrowing Base Properties” shall mean the Oil and Gas Properties of the Credit
Parties included in the Initial Reserve Report and thereafter in the Reserve
Report most recently delivered pursuant to Section 2.14 or Section 9.14, as
applicable.
“Borrowing Base Reduction Debt” shall mean Permitted Additional Debt issued or
incurred in accordance with Sections 10.1(k) or (o), as applicable.
“Borrowing Base Value” shall mean, (a) with respect to any Oil and Gas Property
of the Borrower, or any Grantor, the value attributed to such Oil and Gas
Property in the most recent Borrowing Base redetermination or adjustment, as
determined by the Administrative Agent and (b) with respect to any Hedge
Agreement of the Borrower or any Grantor in respect of commodities, the value
attributable to such Hedge Agreement in the most recent Borrowing Base
redetermination or adjustment, as determined by the Administrative Agent;
provided that (x) any Borrowing Base Value calculation by the Administrative
Agent that would result in a reduction of the Borrowing Base pursuant to Section
2.14(f) shall be submitted to the Lenders for approval and (y) the failure of
the Required Lenders to object to such Borrowing Base Value within five (5)
Business Days shall be deemed to be an approval of such Borrowing Base Value by
the Lenders.
“Budget” shall have the meaning provided in Section 9.1(g).
“Building” shall have the meaning assigned to such term in the applicable Flood
Insurance Regulation.
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City or Los Angeles, California are
authorized by law or other governmental actions to close, and, if such day
relates to (a) any interest rate settings as to a LIBOR Loan, (b) any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such LIBOR
Loan, such day shall be a day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.
“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of that Person; provided that for all purposes hereunder
9

--------------------------------------------------------------------------------



the amount of obligations under any Capitalized Lease shall be the amount
thereof accounted for as a liability on the balance sheet of such Person in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its treatment under generally accepted accounting
principles as of January 1, 2018, notwithstanding any modifications or
interpretative changes thereto that may occur. For the avoidance of doubt, any
lease that would have been characterized as an operating lease in accordance
with GAAP as of January 1, 2018 (whether or not such operating lease was in
effect on such date) shall continue to be accounted for as an operating lease
(and not as a Capitalized Lease) for purposes of this Agreement regardless of
any change in GAAP following the Closing Date that would otherwise require such
lease to be re-characterized (on a prospective or retroactive basis or
otherwise) as a Capitalized Lease.
“Cash Collateralize” shall have the meaning provided in Section 3.7(b).
“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.
“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Closing Date or (c) at any time
after it has provided any Cash Management Services, is a Lender or an Agent or
an Affiliate of a Lender or an Agent.
“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.
“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreement.
“Casualty Event” shall mean, with respect to any Collateral, (a) any damage to,
destruction of, or other casualty or loss involving, any property or asset or
(b) any seizure, condemnation, confiscation or taking under the power of eminent
domain of, or any requisition of title or use of, or relating to, or any similar
event in respect of, any property or asset.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the Closing Date, (b) any change in any law, treaty,
order, policy, rule or regulation or in the interpretation, implementation or
application thereof by any Governmental Authority after the Closing Date or
(c) compliance by any Lender with any guideline, request, directive or order
enacted or promulgated after the Closing Date by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law); provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority) and all guidelines, requests, directives, orders, rules and
regulations adopted, enacted or promulgated in connection therewith shall be
deemed to have gone into effect after the Closing Date regardless of the date
adopted, enacted or promulgated and shall be
10

--------------------------------------------------------------------------------



included as a Change in Law but solely for such costs that would have been
included if they would have otherwise been imposed under clauses (a)(ii) and (c)
of Section 2.10 or Section 3.11 and only to the extent a Lender is imposing
applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a)(ii) and (c) of Section
2.10 or Section 3.11 generally on other borrowers of comparable loans under
United States reserve based credit facilities under credit agreements having
similar reimbursement provisions.
“Change of Control” shall mean and be deemed to have occurred if:
(a)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) shall have acquired
beneficial ownership of more than 35%, on a fully diluted basis, of the Voting
Equity in the Borrower; or
(b)    a “change of control” (or any other defined term describing a similar
event or having a similar purpose or meaning) shall occur under any Indebtedness
for borrowed money with an outstanding principal amount in excess of $50,000,000
or any Permitted Refinancing Indebtedness in respect of any of the foregoing
with an outstanding principal amount in excess of $50,000,000; or
(c)    occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not one or more of the
following: (i) directors of the Borrower on the Closing Date, (ii) nominated or
appointed by the board of directors of the Borrower or (iii) approved by the
board of directors of the Borrower as director candidates prior to their
election shall occur.
Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, a Person or group shall not be deemed to beneficially own Equity Interests
subject to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement.
“Chapter 11 Cases” shall have the meaning provided in the recitals to this
Agreement.
“Chapter 11 Plan” shall have the meaning provided in the recitals to this
Agreement.
“Citi” shall have the meaning assigned in the introductory paragraph hereto.
“Closing Date” shall mean October 27, 2020.
“Closing Date Financials” shall have the meaning provided in Section 6(h).
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall have the meaning provided for such term in each of the
Security Documents and shall include any and all assets securing or intended to
secure any or all of the Obligations; provided that with respect to any
Mortgages, Collateral (as defined herein), shall include “Deed of Trust
Property” (as defined therein).
“Collateral Agent” shall mean Citi, as collateral agent under the Security
Documents, or any successor collateral agent appointed in accordance with the
provisions of Section 12.9.
11

--------------------------------------------------------------------------------



“Collateral Agreement” shall mean the Collateral Agreement of even date herewith
by and among the Borrower, the other grantors party thereto and the Collateral
Agent, for the benefit of the Secured Parties, substantially in the form of
Exhibit E hereto.
“Collateral Coverage Minimum” shall mean that the Mortgaged Properties
(excluding any Oil and Gas Properties subject to Production Sharing Contracts)
shall represent at least 85% of the PV-9 of the Borrowing Base Properties
(excluding the PV-9 of any Production Sharing Contracts), in each case, included
either in the Initial Reserve Report or in the most recent Reserve Report
delivered to the Administrative Agent.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (1) modified from time to time pursuant to
Section 2.16, (2) modified from time to time pursuant to assignments by or to
such Lender pursuant to Section 13.6(b) or (3) modified by any other amendment
or modification of such commitment permitted under this Agreement. The amount
representing each Lender’s Commitment shall at any time be the least of (i) such
Lender’s Maximum Credit Amount, (ii) such Lender’s Commitment Percentage of the
then-effective Borrowing Base and (iii) such Lender’s Elected Commitment.
“Commitment Fee” shall have the meaning provided in Section 4.1(a).
“Commitment Fee Rate” shall mean, for any day, with respect to the Available
Commitment on such day, the applicable rate per annum set forth next to the row
heading “Commitment Fee Rate” in the definition of “Applicable Margin” and based
upon the Utilization Percentage in effect on such day.
“Commitment Percentage” shall mean, at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment at such time by (b) the amount
of the Total Commitment at such time; provided that at any time when the Total
Commitment shall have been terminated, each Lender’s Commitment Percentage shall
be the percentage obtained by dividing (i) such Lender’s Total Exposure at such
time by (ii) the aggregate Total Exposures of all Lenders at such time (with
such Total Exposure, and the components thereof, calculated using (x) any
applicable Lender’s outstanding principal amount of Loans plus (y) such Lender’s
Letter of Credit Exposure based on the Commitment Percentage of such Lender
immediately prior to the termination of the Total Commitment).
“Commodity Account” shall mean any commodity account maintained by the Credit
Parties, including any “commodity accounts” under Article 9 of the UCC. All
funds in such Commodity Accounts (other than Excluded Accounts) shall be
conclusively presumed to be Collateral and proceeds of Collateral and the Agents
and the Lenders shall have no duty to inquire as to the source of the amounts on
deposit in the Commodity Accounts.
“Commodity Account Control Agreement” has the meaning specified in Section 9.17.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confirmation Order” shall mean the order of the Bankruptcy Court dated October
13, 2020, Docket No. 626, confirming the Chapter 11 Plan, which order inter alia
authorized and approved the Debtors’ entry into and performance under this
Agreement.
12

--------------------------------------------------------------------------------



“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Assets” shall mean, as at any date of determination,
without duplication, the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current assets” (or any like caption)
on a consolidated balance sheet of the Borrower and its Restricted Subsidiaries
on such date, plus the Available Commitment then available to be borrowed, but
excluding the amount of any non-cash asset under Accounting Standards
Codification Topic No. 410 and Accounting Standards Codification Topic No. 815.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
without duplication, the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries on such date, but excluding, without duplication, (a) the amount of
any non-cash liabilities under Accounting Standards Codification Topic No. 410
and Accounting Standards Codification Topic No. 815, (b) the current portion of
current and deferred income taxes (c) the current portion of any Loans and other
long-term liabilities and (d) any non-cash liabilities recorded in connection
with stock-based or similar incentive-based compensation awards or arrangements.
“Consolidated EBITDAX” shall mean, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted (and
not added back) in calculating such Consolidated Net Income: (i) Consolidated
Interest Expenses for such period, (ii) an amount equal to the provision for
federal, state, and local income and franchise taxes, (iii) depletion,
depreciation, amortization and exploration expense for such period (including
all drilling, completion, geological and geophysical costs), (iv) losses from
asset Dispositions (excluding Hydrocarbons Disposed of in the ordinary course of
business), (v) all other non- cash items reducing such Consolidated Net Income
for such period, (vi) non-recurring losses in an amount not to exceed five
percent (5.0%) of Consolidated EBITDAX (prior to giving effect to such addbacks)
for such period in the aggregate during such time, (vii) fees, costs and
expenses paid for attorneys, accountants, lenders, bankers and other
restructuring and strategic advisors in connection with the Chapter 11 Cases
(including any fees, costs and expenses in connection with the DIP Facilities)
or the Chapter 11 Plan and fees, costs and expenses of any party incurred with
regard to negotiation, execution and delivery of this Agreement, the other
Credit Documents and the documents relating to the Second Lien Exit Facility and
EHP Notes, including any amendments thereto, (viii) fees, costs and expenses and
other transaction costs incurred through December 31, 2020 in connection with
the Transactions, the Chapter 11 Cases and the other transactions contemplated
hereby or thereby (including the Transaction Expenses), (ix) non-cash losses
from the adoption of fresh start accounting in connection with the consummation
of the Chapter 11 Plan and (x) all severance costs, expenses and/or one-time
compensation costs incurred through December 31, 2020, in connection with the
Chapter 11 Cases; all determined on a consolidated basis with respect to the
Borrower and its Restricted Subsidiaries in accordance with GAAP, using the
results of the twelve-month period ending with that reporting period, and minus
(b) the following to the extent included in (and not deducted from) calculating
such Consolidated Net Income: (i) federal, state and local income tax credits of
the Borrower and its Restricted Subsidiaries for such period, (ii) gains from
asset Dispositions (excluding Hydrocarbons Disposed of in the ordinary course of
business), (iii) all other non-cash items increasing Consolidated Net Income for
such period and (iv) non-recurring gains; provided that, with respect to the
determination of the Borrower’s compliance with the Financial Performance
Covenants set forth in Section 11.11 for any period, Consolidated EBITDAX shall
be adjusted to give effect, on a pro forma basis, to any Qualified Acquisition
or Qualified Disposition made during such period, as if such acquisition or
Disposition had occurred on the first day of such period.
13

--------------------------------------------------------------------------------



Consolidated EBITDAX shall be calculated for each four-fiscal quarter period
using the Consolidated EBITDAX for the four most recently ended fiscal quarters
(or with respect to fiscal quarters ending on or before September 30, 2021,
Annualized EBITDAX).
For the avoidance of doubt, Consolidated EBITDAX shall be calculated in
accordance with Section 1.12.
“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:
(i)    consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (A) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (B) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (C) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (D) the interest component of obligations under any
Capitalized Lease, and (E) net payments, if any, made (less net payments, if
any, received), pursuant to interest rate Hedge Agreements with respect to
Indebtedness, and excluding (F) costs associated with obtaining Hedge Agreements
and breakage costs in respect of Hedge Agreements related to interest rates,
(G) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or, if applicable,
recapitalization or purchase accounting in connection with the Transactions or
any acquisition, (H) penalties and interest relating to income taxes, (I)  any
“additional interest” or “liquidated damages” with respect to other securities
for failure to timely comply with registration rights obligations,
(J) amortization or expensing of deferred financing fees, amendment and consent
fees, debt issuance costs, commissions, fees and expenses and discounted
liabilities, (K) any expensing of bridge, commitment and other financing fees
and any other fees related to the Transactions or any acquisitions after the
Closing Date, (L) any accretion of accrued interest on discounted liabilities
and any prepayment premium or penalty (other than Indebtedness except to the
extent arising from the application of purchase or recapitalization accounting)
and (M) annual agency fees paid to the administrative agents and collateral
agents under any credit facilities or other debt instruments or document); plus
(ii)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less
(iii)    interest income of such Person and its Restricted Subsidiaries for such
period.
For purposes of this definition, interest on obligations in respect of
Capitalized Leases shall be deemed to accrue at an interest rate reasonably
determined by such Person to be the rate of interest implicit in such
obligations in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the net income (loss) of the
Borrower and its Restricted Subsidiaries (excluding extraordinary gains and
extraordinary losses and the net income (loss) of any Person (other than the
Borrower or a Restricted Subsidiary) in which the Borrower and its Restricted
Subsidiaries own any Equity Interests for that period, except to the extent of
the amount of dividends and distributions actually received by the Borrower or a
Restricted Subsidiary), provided that the calculation of Consolidated Net Income
shall exclude any non-cash charges or losses and any non-cash income or gains,
in each case, required to be included in net income of the Borrower and its
Subsidiaries as a result of the application of
14

--------------------------------------------------------------------------------



FASB Accounting Standards Codifications 718, 815, 410 and 360, but shall
expressly include any cash charges or payments that have been incurred as a
result of the termination of any Hedge Agreement.
“Consolidated Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period that is secured by a Lien on the Collateral to
(b) Consolidated EBITDAX of the Borrower for such Test Period (or in the case of
fiscal quarters ending on or before September 30, 2021, Annualized EBITDAX of
the Borrower for such Test Period).
“Consolidated Total Assets” shall mean the total assets of the Borrower and its
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP, as shown on the most recent consolidated balance sheet of the Borrower
delivered pursuant to Section 9.1(a) or (b) (and, in the case of any
determination relating to any incurrence of Indebtedness or any Investment or
other acquisition, on a pro forma basis including any property or assets being
acquired in connection therewith).
“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (without duplication) all Indebtedness of the types described in clauses
(a) and (b) (other than intercompany Indebtedness owing to the Borrower or any
Subsidiary), clause (d) (but, in the case of clause (d), only to the extent of
any unreimbursed drawings under any letter of credit that has not been cash
collateralized), clause (e), clauses (h) through (i) and clause (k) (but, in the
case of clause (k) only to the extent of Guarantee Obligations with respect to
Indebtedness otherwise included in this definition of “Consolidated Total Debt”)
of the definition thereof, in each case actually owing by the Borrower and the
Subsidiaries on such date and to the extent appearing on the balance sheet of
the Borrower determined on a consolidated basis in accordance with GAAP, minus
(b) the aggregate amount of all Unrestricted Cash and cash equivalents on the
balance sheet of the Borrower and the Grantors as of such date; provided that
(i) clause (a) above shall not include Indebtedness (A) in respect of letters of
credit, bank guarantees and performance or similar bonds except to the extent of
unreimbursed amounts thereunder and (B) of Unrestricted Subsidiaries and (ii)
the amount of Unrestricted Cash and cash equivalents deducted pursuant to clause
(b) above shall not exceed $100,000,000.
“Consolidated Total Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the most recent Test Period to (b) Consolidated EBITDAX of the Borrower for such
Test Period (or in the case of fiscal quarters ending on or before September 30,
2021, Annualized EBITDAX of the Borrower for such Test Period).
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Controlled Account” shall mean a Deposit Account, a Securities Account or a
Commodity Account that is subject to a Deposit Account Control Agreement, a
Securities Account Control Agreement or a Commodity Account Control Agreement,
as the case may be.
“Corresponding Tenor” shall mean, with respect to any Available Tenor, as
applicable, either a tenor (including overnight) or an interest payment period
having approximately the same length (disregarding business day adjustment) as
such Available Tenor.
“Covered Entity” shall mean any of the following:
(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
15

--------------------------------------------------------------------------------



(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning provided in Section 13.25.
“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, each Letter of Credit and any Notes issued by the Borrower to a
Lender under this Agreement.
“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.
“Credit Party” shall mean each of the Borrower and the Grantors.
“Cure Amount” shall have the meaning provided in Section 11.13(a).
“Cure Deadline” shall have the meaning provided in Section 11.13(a).
“Cure Right” shall have the meaning provided in Section 11.13(a).
“Current Ratio” shall mean, as of any date of determination, the ratio of (a)
Consolidated Current Assets to (b) Consolidated Current Liabilities.
“Current Ratio Covenant” shall mean the covenant of the Borrower set forth in
Section 10.11(b).
“Daily Simple SOFR” shall mean, for any day, SOFR, with the conventions for this
rate (which will include a lookback) being established by the Administrative
Agent in accordance with the conventions for this rate selected or recommended
by the Relevant Governmental Body for determining “Daily Simple SOFR” for
syndicated business loans; provided, that if the Administrative Agent decides
that any such convention is not administratively feasible for the Administrative
Agent, then the Administrative Agent may establish another convention in its
reasonable discretion.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Debtors” shall have the meaning provided in the recitals to this Agreement.
“Default” shall mean any event, act or condition that constitutes an Event of
Default or with notice or lapse of time, or both, would constitute an Event of
Default.
“Default Rate” shall have the meaning provided in Section 2.8(c).
“Defaulting Lender” shall mean any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default”.
“Deposit Account” shall mean any checking or other demand deposit account
maintained by the Credit Parties, including any “deposit accounts” under
Article 9 of the UCC. All funds in such Deposit Accounts (other than Excluded
Accounts) shall be conclusively presumed to be Collateral and proceeds of
16

--------------------------------------------------------------------------------



Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in the Deposit Accounts.
“Deposit Account Control Agreement” shall have the meaning provided in Section
9.17.
“DIP Facilities” shall have the meaning provided in the recitals to this
Agreement.
“Dispose” or “Disposed of” shall have a correlative meaning to the defined term
of “Disposition”.
“Disposition” shall have the meaning provided in Section 10.4.
“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation, scheduled
redemption or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior Payment in Full, (b)
is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and other than as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior Payment in
Full, (c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in the case of each of
clauses (a), (b), (c) and (d), prior to the date that is one hundred eighty one
(181) days after the Maturity Date; provided, that if such Equity Interests are
issued pursuant to any plan for the benefit of future, current or former
employees, directors, officers, members of management or consultants of the
Borrower or its Restricted Subsidiaries or by any such plan to such employees,
directors, officers, members of management or consultants, such Equity Interests
shall not constitute Disqualified Stock solely because they may be required to
be repurchased by the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s or consultant’s
termination, death or disability; provided, further, that any Equity Interests
held by any future, current or former employee, director, officer, member of
management or consultant of the Borrower, any of its Restricted Subsidiaries or
any other entity in which the Borrower or a Restricted Subsidiary has an
Investment and is designated in good faith as an “affiliate” by the Board of
Directors of the Borrower (or the compensation committee thereof), in each case
pursuant to any stock subscription or shareholders’ agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s, director’s, officer’s, management member’s or consultant’s
termination, death or disability.
“Distressed Person” shall have the meaning provided in the definition of
“Lender-Related Distress Event”.
“Distributable Free Cash Flow” shall mean, as of any time of determination, an
amount equal to (a) Free Cash Flow as of the last day of the most recently ended
fiscal quarter (the “Specified Quarter”) for which financial statements have
been delivered pursuant to clause (a) or (b) of Section 9.1 (such date a
“Reporting Date”) minus (b) the aggregate amount of the Free Cash Flow
Utilizations that occur after the Reporting Date for such Specified Quarter and
continuing through such time of determination. For the avoidance of doubt, any
amount deducted in calculating Distributable Free Cash Flow as of any time of
determination shall be without duplication of amounts deducted in calculating
Free Cash Flow for purposes of such calculation of Distributable Free Cash Flow.
17

--------------------------------------------------------------------------------



“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“Drawing” shall have the meaning provided in Section 3.4(b).
“Early Opt-in Election” shall mean if the then-current Benchmark is USD LIBOR,
the occurrence of the following on or after December 31, 2020:
(a)a notification by the Administrative Agent to (or the request by the Borrower
to the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding U.S. dollar-denominated syndicated credit
facilities in the U.S. syndicated loan market at such time contain (as a result
of amendment or as originally executed) a SOFR-based rate (including SOFR, a
term SOFR or any other rate based upon SOFR) as a benchmark rate (and such
syndicated credit facilities are identified in such notice and are publicly
available for review), and
(b)the joint election by the Administrative Agent and the Borrower to trigger a
fallback from USD LIBOR and the provision by the Administrative Agent of written
notice of such election to the Lenders.
“ECP” shall mean any Person who qualifies as an “eligible contract participant”
under Section 2(e) of the Commodity Exchange Act.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EHP” shall mean Elk Hills Power, LLC, a Delaware limited liability company.
“EHP Collateral” shall mean the assets and property of the EHP Entities which
constitute collateral under the EHP Notes, including the Equity Interests of EHP
and EHP Midco; provided that the EHP Collateral shall exclude the Equity
Interests of EHP Topco owned by the Credit Parties.
“EHP Discharge Date” shall mean the date on which (i) all Obligations (as
defined under the EHP Notes) shall have been paid in full in cash and all other
obligations under the loan documents entered into in connection with the EHP
Notes shall have been performed (other than (a) those expressly stated to
survive termination and (b) contingent obligations as to which no claim has been
asserted) and (ii) all Liens securing the EHP Notes shall have been released or
terminated.
18

--------------------------------------------------------------------------------



“EHP Easement” shall mean the easement in substantially the form attached as
Exhibit 4.19(a) to the EHP Note Purchase Agreement, as amended or modified in
accordance with, and as permitted by, this Agreement.
“EHP Entities” shall mean EHP Topco, EHP Midco, EHP, and their respective
Subsidiaries.
“EHP Ground Lease” shall mean the Ground Leases (as defined in the EHP Note
Purchase Agreement), as amended or modified in accordance with, and as permitted
by, this Agreement.
“EHP LTS Ground Lease” shall mean the ground lease in substantially the form
attached as Exhibit 9.15(b) to the EHP Note Purchase Agreement, as amended or
modified in accordance with, and as permitted by, this Agreement.
“EHP Midco” shall mean EHP Midco Holding Company, LLC, a Delaware limited
liability company.
“EHP Note Purchase Agreement” shall mean that certain Note Purchase Agreement,
dated as of the date hereof, by and among EHP Midco, the purchasers described
therein and Wilmington Trust, National Association, as collateral agent, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with, and as permitted by, this Agreement.
“EHP Notes” shall mean those certain notes issued pursuant to the EHP Note
Purchase Agreement and the “Note Documents” (as defined therein), in each case,
in form and substance reasonably satisfactory to the Arrangers and secured
solely pursuant to Section 10.2(s), as may be amended, restated, amended and
restated, supplemented, extended, replaced, exchanged, refinanced or otherwise
modified from time to time in accordance with, and as permitted by, this
Agreement.
“EHP Support Agreement” shall mean that certain Sponsor Support Agreement, dated
as of the date hereof, by and among the Borrower, EHP Midco and EHP.
“EHP Topco” shall mean EHP Topco Holding Company, LLC, a Delaware limited
liability company.
“Elected Commitment” shall mean, as to each Lender, the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Elected
Commitment”, as the same may be increased, reduced or terminated from time to
time in connection with an optional increase, reduction or termination of the
Aggregate Elected Commitment Amount pursuant to Section 2.16(b) or (c).
“Elected Commitment Increase Certificate” shall have the meaning given to such
term in Section 2.16(c)(ii)(F).
“Engineering Reports” shall have the meaning provided in Section 2.14(c)(i).
“Environmental Claims” shall mean any and all written actions, suits, orders,
decrees, demands, demand letters, claims, liens, notices of liability,
noncompliance, violation or proceedings arising under or based upon any
Environmental Law or any Environmental Permit (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, investigation, cleanup, removal, response, remedial,
reclamation, closure, plugging and abandonment, or other actions, damages, or
civil or criminal sanctions pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief regarding the
presence, Release or threatened Release of Hazardous Materials or arising
19

--------------------------------------------------------------------------------



from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, air, surface water, groundwater, land surface and
subsurface strata and natural resources such as wetlands, or pertaining to
alleged public or private nuisance.
“Environmental Law” shall mean any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guidance, and common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, as well as any permit or
approval, relating to the pollution or protection of the environment, including,
without limitation, ambient or indoor air, surface water, groundwater,
greenhouse gases or climate change, endangered species, land surface and
subsurface strata and natural resources such as wetlands, or human health or
safety (to the extent relating to human exposure to hazardous materials or any
Release or recycling of, or exposure to, any pollutants, contaminants or
chemicals or any toxic or otherwise hazardous substances, materials or wastes).
“Environmental Permit” shall mean any permit, approval, identification number,
registration, license or other authorization required under any applicable
Environmental Law.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing, excluding any debt security that is convertible or
exchangeable into any Equity Interests; provided that any instrument evidencing
Indebtedness convertible or exchangeable into Equity Interests, whether or not
such debt securities include any right of participation with Equity Interests,
shall not be deemed to be Equity Interests unless and until such instrument is
so converted or exchanged.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with any Credit Party would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) the failure of a Credit Party or any ERISA Affiliate to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Pension Plan; (d) a failure to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, or the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard, in each case with respect to a Pension
Plan, whether or not waived, or a failure to make any required contribution to a
Multiemployer Plan; (e) a complete or partial withdrawal by a Credit Party or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is insolvent within the meaning of Title IV of ERISA or is in
endangered or critical status, within the meaning of Section 305 of ERISA; (f)
the filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 or 4041A of ERISA, respectively,
or the commencement of proceedings by the PBGC to terminate a Pension Plan;
(g) the appointment of a trustee to administer, any Pension Plan; (h) the
imposition of any liability
20

--------------------------------------------------------------------------------



under Title IV of ERISA, including the imposition of a lien under Section 412 or
430(k) of the Code or Section 303 or 4068 of ERISA on any property (or rights to
property, whether real or personal) of a Credit Party or any ERISA Affiliate,
but excluding PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon such Credit Party or any ERISA Affiliate; (i) a determination that any
Pension Plan is, or is expected to be, in “at-risk” status (within the meaning
of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code) or (j) the
occurrence of a non-exempt prohibited transaction with respect to any Pension
Plan maintained or contributed to by any Credit Party (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
excepted to result in material liability to such Credit Party.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash” shall mean, as of any date of determination, cash and cash
equivalents of the Borrower and its Restricted Subsidiaries other than (a) any
cash allocated for, reserved or otherwise set aside to pay royalty obligations,
working interest obligations, vendor payments, suspense payments, similar
payments as are customary in the oil and gas industry, severance and ad valorem
taxes, payroll, payroll taxes, other taxes, and employee wage and benefit
payment obligations of the Borrower or any Restricted Subsidiary then due and
owing (or to be due and owing within five (5) days of such date), in each case
other than such payments that would be due and owing in connection with or in
contemplation of the commencement of proceedings under Debtor Relief Laws, and
for which the Borrower or such Restricted Subsidiary either (x) has issued
checks or has initiated wires or ACH transfers or (y) reasonably anticipates in
good faith that it will issue checks or initiate wires or ACH transfers within
five (5) days of such date, (b) any cash allocated for, reserved or otherwise
set aside to pay other amounts permitted to be paid by the Borrower or its
Restricted Subsidiaries in accordance with this Agreement and other Credit
Documents due and owing as of such date (or to be due and owing within five (5)
days of such date), in each case other than such payments that would be due and
owing in connection with or in contemplation of the commencement of proceedings
under Debtor Relief Laws, to Persons who are not Affiliates of the Credit
Parties and for which obligations the Borrower or any of its Restricted
Subsidiaries have (x) issued checks or have initiated wires or ACH transfers or
(y) reasonably anticipates in good faith that it will issue checks or initiate
wires or ACH transfers within five (5) days of such date, as certified by the
Borrower in any Notice of Borrowing with sufficient detail as is reasonably
acceptable to the Agent, (c) any cash of the Borrower and its Restricted
Subsidiaries constituting pledges and/or deposits securing any binding and
enforceable purchase and sale agreement with any Persons who are not Affiliates
of the Credit Parties, in each case to the extent permitted by this Agreement,
(d) cash deposited with the Issuing Bank to cash collateralize Letters of
Credit, (e) up to $20,000,000 of cash held by the EHP Entities and (f) cash
deposited to cash collateralize previously issued letters of credit, as
permitted under Sections 10.1(z) and 10.2(d).
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
“Excluded Accounts” shall mean (a) each account all of the deposits in which
consist of amounts utilized solely to fund payroll, employee benefit or tax
obligations of the Borrower and its Restricted Subsidiaries, (b) fiduciary
accounts, (c) segregated accounts of the Borrower and the Grantors solely
holding royalty obligations owed to a person other than the Borrower or a
Guarantor, suspense funds, royalty payments, net profits interest payments and
other similar payments constituting property of a third party, (d) escrow or
trust accounts pending litigation or other settlement claims, (e) accounts
solely holding purchase price deposits held in escrow pursuant to a purchase and
sale agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits, (f) accounts solely
21

--------------------------------------------------------------------------------



holding deposits for the payment of professional fees in connection with the
Chapter 11 Case, (g) each account that constitutes EHP Collateral, (h) accounts
solely holding cash collateral to secure letters of credit permitted pursuant to
Sections 10.1(z) and 10.2(d) and (i) other accounts selected by the Borrower and
its Restricted Subsidiaries so long as the average daily maximum balance in any
such other account over a 30-day period does not at any time exceed $5,000,000;
provided that the aggregate daily maximum balance for all such bank accounts
excluded pursuant to this clause (i) on any day shall not exceed $10,000,000.
“Excluded Assets” shall have the meaning assigned to such term in the Collateral
Agreement.
“Excluded Equity Interests” shall mean (a) any Equity Interests with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences of pledging
such Equity Interests in favor of the Secured Parties under the Security
Documents shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom, (b) any Equity Interests to the extent the pledge
thereof would be prohibited by any Requirement of Law, (c) in the case of any
Equity Interests of any Subsidiary to the extent the pledge of such Equity
Interests is prohibited by Contractual Requirements existing on the Closing Date
or at the time such Subsidiary is acquired (provided that such Contractual
Requirements have not been entered into in contemplation of this Agreement or
such Subsidiary being acquired), any Equity Interests of each such Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
such Contractual Requirement (other than customary non-assignment provisions
which are ineffective under the UCC or other applicable Requirements of Law),
(B) such Contractual Requirement prohibits such a pledge without the consent of
any other party other than if (1) such other party is a Credit Party or a
Subsidiary, (2) such consent is solely contingent or conditioned upon a
commercially reasonable undertaking by the Borrower or any Subsidiary which is
in its reasonable control or (3) such consent has been obtained (it being
understood that this clause (3) shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent) and only for so long as such
Contractual Requirement is in effect, or (C) a pledge thereof to secure the
Obligations would give any other party (other than a Credit Party or a
Subsidiary) to such Contractual Requirement the right to terminate its
obligations thereunder (in each case under clauses (A), (B) and (C), other than
customary non-assignment provisions that are ineffective under the UCC or other
applicable Requirement of Law), (d) the Equity Interests of any Unrestricted
Subsidiary, (e) the Equity Interests set forth on Schedule 1.1(b) which have
been identified on or prior to the Closing Date in writing to the Administrative
Agent by an Authorized Officer of the Borrower and agreed to by the
Administrative Agent, (f) the Equity Interests in each EHP Entity (other than of
EHP Topco; it being understood and agreed that the Equity Interests in EHP Topco
shall not be Excluded Equity Interests under this Agreement or any other
Collateral Document), in each case solely prior to the EHP Discharge Date, (g)
Margin Stock and (h) solely in the case of any pledge of Equity Interests of any
CFC or FSHCO to secure the Obligations, any Equity Interests in excess of 65% of
the outstanding Voting Equity of such CFC or FSHCO (such percentages to be
adjusted upon any change of law as may be required to avoid adverse U.S. federal
income tax consequences to the Borrower or any Subsidiary). Notwithstanding the
foregoing, the Equity Interests of any Production Sharing Entity that is the
direct owner of any Production Sharing Contract shall not be Excluded Equity
Interests.
“Excluded Subsidiary” shall mean (a) each Immaterial Subsidiary, for so long as
any such Subsidiary constitutes an Immaterial Subsidiary pursuant to the terms
hereof, (b) each Restricted Subsidiary that is not a Wholly owned Subsidiary
(for so long as such Subsidiary remains a non-wholly owned Restricted
Subsidiary); provided, that a Material Subsidiary shall not be excluded pursuant
to this clause (b), (c) each Restricted Subsidiary that is prohibited by any
applicable Contractual Requirement (other than customary non-assignment
provisions that are ineffective under the UCC or other applicable Requirement of
Law or any term, covenant, condition or provision that would be waived by the
Borrower or its Affiliates) not entered into in contemplation of this Agreement
or of such Subsidiary becoming a Subsidiary or a Restricted Subsidiary or
Requirement of Law from guaranteeing or granting Liens to secure the Obligations
22

--------------------------------------------------------------------------------



at the time such Person becomes a Subsidiary or Restricted Subsidiary, and for
so long as such restriction is in effect and was not entered into in
contemplation of this Agreement or such Person becoming a Subsidiary or a
Restricted Subsidiary or that would require a consent, approval, license or
authorization of a Governmental Authority to guarantee or grant Liens to secure
the Obligations at the time such Person becomes a Subsidiary or a Restricted
Subsidiary (unless such consent, approval, license or authorization has been
received), (d) each EHP Entity, but solely prior to the EHP Discharge Date,
(e) unless it would not be reasonably expected to result in a material
additional tax liability to the Borrower or its Subsidiaries, (i) any FSHCO,
(ii) any direct or indirect Subsidiary of the Borrower that is a CFC and (iii)
any Domestic Subsidiary that is a direct or indirect subsidiary of a Foreign
Subsidiary of the Borrower that is a CFC and (f) each Unrestricted Subsidiary.
“Excluded Swap Obligation” shall mean with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Hedging Obligation (or any
guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) or any
other applicable Requirement of Law. If a Hedging Obligation arises under a
master agreement governing more than one Hedging Agreement, such exclusion shall
apply only to the portion of such Hedging Obligation that is attributable to
Hedge Agreements for which such guarantee or security interest is or becomes
illegal.
“Excluded Taxes” shall mean any (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 13.7) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.4 amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such recipient’s failure to comply with Section 5.4(f) and
(d) any withholding Taxes imposed under FATCA, in each case of the foregoing
clauses (a)-(d), which Taxes are imposed on or with respect to a Recipient or
required to be withheld or deducted from a payment to a Recipient..
“Existing Letters of Credit” shall mean the letters of credit described on
Schedule 1.1(d) that are outstanding under the DIP Facilities immediately prior
to giving effect to the Closing Date and which, on the Closing Date, shall be
deemed issued under this Agreement.
“Expected Cure Amount” shall have the meaning provided in Section 11.13(a)(iii).
“Facility” shall mean this Agreement and the Commitments and the extensions of
credit made hereunder.
“Fair Market Value” shall mean, with respect to any asset or group of assets on
any date of determination, the value of the consideration obtainable in a
Disposition of such asset at such date of determination assuming a Disposition
by a willing seller to a willing purchaser dealing at arm’s length and arranged
in an orderly manner over a reasonable period of time having regard to the
nature and characteristics of such asset, as reasonably determined by the
Borrower in good faith.
23

--------------------------------------------------------------------------------



“Farm-In Agreement” shall mean an agreement, joint venture or contractual
relationship whereby a Person agrees, among other things, to pay all or a share
of the drilling, completion or other expenses of one or more wells or perform
the drilling, completion or other operation on such well or wells as all or a
part of the consideration provided in exchange for an ownership interest in an
Oil and Gas Property or which has been formed for the purpose of exploring for
and/or developing Oil and Gas Properties, where each of the parties thereto has
either contributed or agreed to contribute cash, services, Oil and Gas
Properties, other assets, or any combination of the foregoing.
“Farm-Out Agreement” shall mean a Farm-In Agreement, viewed from the standpoint
of the party that grants to another party the right to earn an ownership
interest in an Oil and Gas Property.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day on the Federal Reserve Bank of New
York’s Website or, (a) if such rate is not so published for any date that is a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the immediately preceding Business Day as so published
on the next succeeding Business Day and if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” shall mean the website of the NYFRB
at http://www.newyorkfed.org, or any successor source.
“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Accounting Officer, principal accounting officer, Controller, Treasurer or
Assistant Treasurer of such Person.
“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Section 10.11.
“Flood Documentation” shall mean, with respect to each parcel of Material Real
Property, (i) a completed “life-of-loan” Federal Emergency Management Agency
standard flood hazard determination, together with a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the applicable
Credit Party relating thereto (to the extent such real property is located in a
Special Flood Hazard Area) and (ii) evidence of flood insurance as required by
Section 9.11 and any analogous provisions of the Security Documents, each of
which shall (A) be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgagee endorsement (as applicable), (B) name
the Collateral Agent, on behalf of the Secured Parties, as additional insured
and loss payee/mortgagee, (C) identify the address of each property located in a
Special Flood Hazard Area, the applicable flood zone designation and the flood
insurance coverage and deductible relating thereto and (D) be otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
24

--------------------------------------------------------------------------------



“Flood Insurance” shall mean for any owned real property located in a Special
Flood Hazard Area, Federal Flood Insurance or private insurance that meets or
exceeds the requirements set forth by FEMA in its “Mandatory Purchase of Flood
Insurance Guidelines”.
“Flood Insurance Regulations” shall mean (a) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
(amending 42 USC § 4001, et seq.), as the same may be amended or recodified from
time to time or any successor statute thereto, (d) the Flood Insurance Reform
Act of 2004 as now or hereafter in effect or any successor statute thereto, and
(e) the Biggert-Waters Flood Insurance Reform Act of 2012, as now or hereafter
in effect or any successor statute thereto, together with all statutory and
regulatory provisions consolidating, amending, replacing, supplementing,
implementing or interpreting any of the foregoing, as amended or modified from
time to time.
“Floor” shall mean the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to USD LIBOR.
“Foreign Lender” shall mean a Lender that is not a U.S. Person.
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Free Cash Flow” shall mean, for any fiscal quarter, Consolidated EBITDAX of the
Borrower and its Restricted Subsidiaries minus the increase (or plus the
decrease) in non-cash Working Capital (without duplication of any working
capital changes already considered elsewhere); however, the Available Commitment
shall be excluded from Consolidated Current Assets) from the previous fiscal
quarter minus the sum, in each case without duplication, of the following
amounts in respect of the Borrower and its Restricted Subsidiaries for such
period: (a) voluntary and scheduled cash prepayments and repayments of
Indebtedness (other than the Loans) which cannot be reborrowed pursuant to the
terms of such Indebtedness (other than any repayments of Other Debt and other
transactions contemplated by Section 10.7(a)(iii)), (b) cash paid for capital
expenditures, (c)(i) cash payments for amounts described in clauses (i) and (ii)
of the definition of Consolidated Interest Expense minus (ii) amounts described
in clause (iii) of the definition of Consolidated Interest Expense, (d) income
and franchise taxes paid in cash, (e) exploration expenses paid in cash, (f)(i)
Investments made in cash during such period (other than those made in reliance
on Section 10.5(i)) and (ii) Restricted Payments made in cash during such period
(other than those made in reliance on Section 10.6(i)), (g) Permitted EHP
Payments made during such period and (h) to the extent not included in the
foregoing and added back in the calculation of Consolidated EBITDAX, any other
cash charge that reduces the earnings of the Borrower and its Restricted
Subsidiaries, except (i) in the case of each of the forgoing clauses in this
definition, to the extent financed with proceeds of any Qualified Equity
Interests (excluding any Cure Amount) and (ii) in the case of the foregoing
clauses (a), (b), (e), (f)(i) (except to the extent made in reliance on Section
10.5(k)) and (g), to the extent financed with long term Indebtedness permitted
in the Credit Documents (other than the Loans), plus aggregate Net Cash Proceeds
from Dispositions not required to be applied to repay the Loans under Section
5.2 so long as no Loans are outstanding at the time of determination of “Free
Cash Flow”.
“Free Cash Flow Utilizations” shall mean each of the following transactions that
occur in reliance on clause (d) of the definition of “Restricted Payment
Conditions”: (a) Investments made in reliance on
25

--------------------------------------------------------------------------------



Section 10.5(i), (b) Restricted Payments made in reliance on Section 10.6(i) and
(c) repayments of Other Debt and other transactions contemplated by Section
10.7(a)(iii).
“Fronting Fee” shall have the meaning provided in Section 4.1(c).
“FSHCO” shall mean any Domestic Subsidiary substantially all of the assets of
which constitute the Equity Interests of CFCs.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests that any
provision hereof be applied in a way to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Accounting Standards
Codification Topic No. 825 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any of its Subsidiaries at “fair value,” as defined therein, and
Indebtedness shall be measured at the aggregate principal amount thereof, and
(iii) the accounting for operating leases and capital leases shall be determined
in compliance with the definition of “Capitalized Lease”.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, city, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, including
a central bank or stock exchange and any port authority.
“Granting Lender” shall have the meaning provided in Section 13.6(g).
“Grantors” shall mean the Borrower, each Guarantor and each Production Sharing
Entity.
“Guarantee” shall mean the Guarantee made by the Borrower and any Guarantor in
favor of the Collateral Agent for the benefit of the Secured Parties,
substantially in the form of Exhibit C.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain financial condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course
26

--------------------------------------------------------------------------------



of business or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or Disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the Indebtedness
in respect of which such Guarantee Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.
“Guarantors” shall mean (a) each Restricted Subsidiary listed on Schedule 1.1(c)
that becomes a party to the Guarantee on the Closing Date (except to the extent
such subsidiary is released from its Guarantee in accordance with the terms
hereof); provided that, for the avoidance of doubt, each Restricted Subsidiary
listed on Schedule 1.1(c) shall be required to become a party to the Guarantee
on the Closing Date (other than (x) an Excluded Subsidiary or (y) a Production
Sharing Entity for so long as such Subsidiary is party to a Production Sharing
Contract (except, in each case, to the extent provided below)) and (b) each
other Restricted Subsidiary (other than (x) an Excluded Subsidiary or (y) a
Production Sharing Entity for so long as such Subsidiary is party to a
Production Sharing Contract (except, in each case, to the extent provided
below)) that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.11 or otherwise; provided that, for the avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
required to be a Guarantor hereunder or pursuant to the Security Documents to
provide a Guarantee by causing such Restricted Subsidiary to execute a Guarantee
and such Restricted Subsidiary shall be a Guarantor and Credit Party for all
purposes hereunder except to the extent released from such Guarantee in
accordance with the terms hereof.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
natural gas or natural gas liquids, radioactive materials, friable asbestos,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas and
(b) any chemicals, materials, substances, or wastes defined as or included in
the definition of or otherwise classified or regulated as “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law or that would otherwise reasonably be expected to
result in liability under any Environmental Law.
“Hedge Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, future contracts, equity
or equity index swaps or options, bond or bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, total
return swap, credit spread transaction, repurchase transaction, reserve
repurchase transaction, securities lending transaction, weather index
transaction, spot contracts, fixed-price physical delivery contracts with a
tenor over 90 days, whether or not exchange traded, or any combination of any of
the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., or any International Foreign Exchange Master
Agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. Notwithstanding the foregoing, agreements or obligations to
physically sell any commodity at any index-based price shall not be considered
Hedge Agreements.
“Hedge Bank” shall mean any Person that either (a) at the time it entered into a
Secured Hedge Agreement or a Cash Management Agreement, as applicable, in its
capacity as a party thereto, (b) on the
27

--------------------------------------------------------------------------------



Closing Date or (c) at any time after it has entered into a Secured Hedge
Agreement or a Cash Management Agreement, as applicable, in its capacity as a
party thereto, is an Agent, Lender or any Affiliate of an Agent or Lender.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedge Agreements.
“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
“Hydrocarbon Interests” shall mean all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
“Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
“ICC” shall have the meaning provided in Section 3.8.
“ICC Rule” shall have the meaning provided in Section 3.8.
“Immaterial Subsidiary” shall mean any Subsidiary that is not a Material
Subsidiary.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBOR Rate.”
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person (other than
(i) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP, and(ii) obligations
resulting under firm transportation contracts, supply agreements, take or pay
contracts (including in connection with the purchase of power from solar power
projects) or other similar agreements entered into in the ordinary course of
business), (d) the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person, (e) the principal component of all obligations
in respect of Capitalized Leases of such Person, (f) net Hedging Obligations of
such Person, (g) obligations to deliver commodities, goods or services,
including Hydrocarbons, in consideration of one or more advance payments
received by such Person, made more than one (1) month in advance of the month in
which the commodities, good or services are to be delivered, other than
obligations relating to net oil, natural gas liquids or natural gas balancing
arrangements arising in the ordinary course of business, (h) all indebtedness
(excluding prepaid interest thereon) of any other Person secured by any Lien on
any property owned by such Person, whether or not such indebtedness has been
assumed by such Person or is limited in recourse, (i) the amount of all
obligations of such Person with respect to the redemption, repayment or other
repurchase in respect of Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock), (j)
the undischarged balance of any Production
28

--------------------------------------------------------------------------------



Payments and Reserve Sales created by such Person or for the creation of which
such Person directly or indirectly received payment and (k) without duplication,
all Guarantee Obligations of such Person in respect of the items described in
clauses (a) through (j) above; provided that Indebtedness shall not include
(i) trade and other ordinary-course payables (including payroll) and accrued
expenses (which are not more than 90 days past the due date of payment unless
the subject of a good faith dispute), (ii) deferred or prepaid revenues,
(iii) purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller, (iv) in the case of the Borrower and its Restricted Subsidiaries, all
intercompany Indebtedness made in the ordinary course of business, (v)
guaranties, bonds and surety obligations incurred in the ordinary course of
business and required by governmental requirements in connection with the
exploration, development or operation of Oil and Gas Properties, (vi) in-kind
obligations relating to net oil, natural gas liquids or natural gas balancing
positions arising in the ordinary course of business, (vii) any obligation in
respect of a Farm-In Agreement or similar arrangement whereby such Person agrees
to pay all or a share of the drilling, completion or other expenses of an
exploratory or development well (which agreement may be subject to a maximum
payment obligation, after which expenses are shared in accordance with the
working or participation interest therein or in accordance with the agreement of
the parties) or perform the drilling, completion or other operation on such well
in exchange for an ownership interest in an oil or gas property,
(viii) operating leases or sale and leaseback transactions (except any resulting
obligations under any Capitalized Lease), (ix) any Guarantee Obligations
incurred in the ordinary course of business to the extent not guaranteeing
Indebtedness, (x) prepayments for gas and crude oil production not in excess of
$20,000,000 in the aggregate at any time outstanding and (xi) obligations to
deliver commodities or pay royalties or other payments in connection with and
obligations arising from net profits interests, working interests, overriding,
non-participating or other royalty interests or similar real property interests.
The amount of any net Hedging Obligations on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (g) above shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith. Notwithstanding anything in this definition to the contrary,
Indebtedness shall be calculated without giving effect to the effects of
Financial Accounting Standards Board Accounting Standards Codification 815 and
related interpretations to the extent such effects would otherwise increase or
decrease an amount of Indebtedness for any purpose hereunder as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.
“Indemnified Liabilities” shall have the meaning provided in Section 13.5(b).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower or any Guarantor under any Credit Document and (b) to the extent not
otherwise described in (a), Other Taxes.
“Indemnitees” shall have the meaning provided in Section 13.5(b).
“Industry Investments” shall mean Investments and/or expenditures made in the
ordinary course of, and of a nature that is or shall have become customary in,
the Oil and Gas Business as a means of actively engaging therein through
agreements, transactions, interests or arrangements that permit one to share
risks or costs, comply with regulatory requirements regarding local ownership or
satisfy other objectives customarily achieved through the conduct of Oil and Gas
Business jointly with third parties, including: (1) ownership interests
(directly or through equity) in Oil and Gas Properties or gathering,
transportation, processing, or related systems; and (2) Investments and/or
expenditures in the form of or pursuant to operating agreements, processing
agreements, Farm-In Agreements, Farm-Out Agreements, development agreements,
area of mutual interest agreements, unitization agreements, pooling
arrangements, joint bidding agreements, service contracts, joint venture
agreements, partnership
29

--------------------------------------------------------------------------------



agreements (whether general or limited), and other similar agreements (including
for limited liability companies) with third parties.
“Information” shall have the meaning provided in Section 8.8(a).
“Initial Reserve Report” shall mean the reserve engineers’ report evaluating the
Proved Developed Producing Reserves of the Credit Parties prepared by the
internal engineers of the Borrower as of December 1, 2020, delivered to the
Administrative Agent prior to the date hereof.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit K hereto.
“Interest Period” shall mean, with respect to any Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Interim Redetermination” shall have the meaning provided in Section 2.14(b).
“Interpolated Rate” shall have the meaning assigned to such term in the
definition of “LIBOR Rate.”
“Investment” shall have the meaning provided in Section 10.5.
“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency selected by the Borrower.
“IRS” shall mean the United States Internal Revenue Service.
“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.
“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance).
“ISP 98” shall have the meaning provided in Section 3.8.
“Issuer Documents” shall mean, with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Bank and the Borrower (or any Restricted
Subsidiary) or in favor of the applicable Issuing Bank and relating to such
Letter of Credit.
“Issuing Bank” shall mean (a) each of Citi, KeyBank National Association, MUFG
Union Bank, N.A., Royal Bank of Canada, upon written notice from Mizuho Bank,
Ltd. sent to the Administrative Agent and Borrower, Mizuho Bank, Ltd., and,
solely with respect to the Existing Letters of Credit, JPMorgan Chase Bank, N.A.
and any of their respective Affiliates, (b) those Lenders identified as Issuing
Banks on Schedule 1.1(a) hereto and (c) if requested by the Borrower and
reasonably acceptable to the Administrative Agent, any other Person who is a
Lender at the time of such request and who accepts such appointment (it being
understood that, if any such Person ceases to be a Lender hereunder, such Person
will remain an Issuing Bank with respect to any Letter of Credit issued by such
Person that remained outstanding as of the
30

--------------------------------------------------------------------------------



date such Person ceased to be a Lender). References herein and in the other
Credit Documents to an Issuing Bank shall be deemed to refer to the Issuing Bank
in respect of the applicable Letter of Credit or to all Issuing Banks, as the
context requires. Any Lender may, from time to time, become an Issuing Bank
under this Agreement with the protections and rights afforded to Issuing Banks
hereunder by executing a joinder, in a form reasonably satisfactory to (and
acknowledged and accepted by) the Administrative Agent and the Borrower,
indicating such Lender’s “Letter of Credit Commitment” and upon the execution
and delivery of any such joinder, such Lender shall be an Issuing Bank for all
purposes hereof.
“Junior Capital Transaction” shall mean any issuance, incurrence or sale (as
applicable) by (a) a Credit Party or any of their respective Subsidiaries of
(i) unsecured Indebtedness for borrowed money, (ii) subordinated Indebtedness
for borrowed money or (iii) secured Indebtedness for borrowed money that is
secured on a junior basis to the Liens securing the Obligations and subject to a
Junior Lien Intercreditor Agreement and (b) a Credit Party of any Equity
Interests, including, without limitation, Disqualified Stock; provided that the
following shall be excluded from the foregoing: (1) intercompany Indebtedness,
(2) any issuance or sale of Equity Interests by the Borrower pursuant to any
equity incentive plan or otherwise to any director, officer or employee of the
Borrower or any Subsidiary thereof, (3) any conversion or exchange of
Indebtedness for Equity Interests and (4) Equity Interests (A) in the form of
common stock (or similar equity interests such as ordinary membership interest
and ordinary partnership interests) and (B) issued to any Credit Party.
Permitted Refinancing Indebtedness shall not constitute a Junior Capital
Transaction, except to the extent of the net cash proceeds retained by the
Credit Parties and their Subsidiaries after the repayment of any Indebtedness
being refinanced and the fees, costs, expenses and premiums (if any) required to
be paid in connection therewith.
“Junior DIP Facility” shall have the meaning provided in the recitals to this
Agreement.
“Junior Lien” shall mean a Lien on the Collateral that is subordinated to the
Liens granted under the Credit Documents pursuant to a Junior Lien Intercreditor
Agreement (it being understood that Junior Liens are not required to be pari
passu with other Junior Liens, and that Indebtedness secured by Junior Liens may
have Liens that are senior in priority to, or pari passu with, or junior in
priority to, other Liens constituting Junior Liens).
“Junior Lien Intercreditor Agreement” shall mean (a) an intercreditor agreement
among the Administrative Agent, the Collateral Agent, the Second Lien Agent and
the Second Lien Collateral Agent, if any, and acknowledged by the Credit
Parties, which agreement shall be in the form attached as Exhibit F and (b) a
customary intercreditor agreement in form and substance reasonably acceptable to
the Administrative Agent, the Collateral Agent, the Borrower and the Majority
Lenders, in the case of each of (a) and (b), as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with, and as permitted by, this Agreement, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
junior to the Liens on the Collateral securing the Obligations.
“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.
“L/C Maturity Date” shall mean the date that is five (5) Business Days prior to
the Maturity Date.
“L/C Obligations” shall mean, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unpaid Drawings, including all L/C Borrowings. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14
31

--------------------------------------------------------------------------------



of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn.
“L/C Participant” shall have the meaning provided in Section 3.3(a).
“L/C Participation” shall have the meaning provided in Section 3.3(a).
“Lender” shall have the meaning provided in the preamble to this Agreement.
Unless the context otherwise requires, the term “Lenders” includes the Issuing
Banks. For avoidance of doubt, each Additional Lender shall be deemed a “Lender”
for purposes of this Agreement and each other Credit Document.
“Lender Default” shall mean (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans or participations in Letters of Credit or
reimbursement obligations required to be made by it, which refusal or failure is
not cured within one Business Day after the date of such refusal or failure,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; (ii) the failure of any Lender to pay over to the
Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due; (iii) a Lender has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend or expect to comply with any
of its funding obligations, or has made a public statement to that effect with
respect to its funding obligations under the Facility (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iv) a Lender has failed, within three (3)
Business Days after a written request by the Administrative Agent, to confirm in
writing that it will comply with its funding obligations under the Facility
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (iv) upon receipt of such written confirmation by the Administrative
Agent and the Borrower) or (v) a Distressed Person has admitted in writing that
it is insolvent or such Distressed Person becomes subject to a Lender-Related
Distress Event or a Bail-In Action. Any determination by the Administrative
Agent that a Lender Default has occurred under any one or more of clauses (i)
through (v) above shall be conclusive and binding absent manifest error, and the
applicable Lender shall be deemed to be a Defaulting Lender upon delivery of
written notice of such determination to the Borrower, each Issuing Bank and each
Lender.
“Lender-Related Distress Event” shall mean, with respect to any Lender, that
such Lender or any Person that directly or indirectly controls such Lender
(each, a “Distressed Person”), as the case may be, is or becomes subject to a
voluntary or involuntary case with respect to such Distressed Person under any
Debtor Relief Law, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
or such Distressed Person makes a general assignment for the benefit of
creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interests in any Lender or any Person that directly or
indirectly controls such Lender by a Governmental Authority or an
instrumentality thereof, so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
32

--------------------------------------------------------------------------------



“Letter of Credit” shall have the meaning provided in Section 3.1 and include,
for the avoidance of doubt, the Existing Letters of Credit.
“Letter of Credit Application” shall have the meaning provided in
Section 3.2(a).
“Letter of Credit Commitment” shall mean the lesser of (x) $200,000,000, as the
same may be reduced from time to time pursuant to Section 3.1 and (y) the Total
Commitment; provided that the Letter of Credit Commitment with respect to
Letters of Credit other than the Existing Letters of Credit shall be allocated
to the Issuing Banks in accordance with the following table:

Issuing BankLetter of Credit CommitmentCiti20%KeyBank National
Association20%Mizuho Bank, Ltd.20%MUFG Union Bank, N.A20%Royal Bank of Canada20%



“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the principal amount of any Unpaid Drawings in respect of which
such Lender has made (or is required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a) at such time and (b) such Lender’s
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the applicable
Issuing Bank pursuant to Section 3.4(a)) minus the amount of cash or deposit
account balances held by the Administrative Agent to Cash Collateralize
outstanding Letters of Credit and Unpaid Drawings under Section 3.7.
“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).
“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate principal amount of all Unpaid Drawings in respect
of all Letters of Credit.
“Leverage Ratio Covenant” shall mean the covenant of the Borrower set forth in
Section 10.11(a).
“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate (other than an ABR Loan bearing interest by
reference to the Adjusted LIBOR Rate by virtue of clause (c) of the definition
of ABR).
“LIBOR Rate” shall mean, subject to the implementation of a Benchmark
Replacement in accordance with Section 2.10(d), for any Interest Period with
respect to any Borrowing of a LIBOR Loan, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event that such rate does not appear
on a Reuters page or screen, on any successor or substitute page on
33

--------------------------------------------------------------------------------



such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 AM London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the LIBOR Rate shall be the Interpolated
Rate at such time; provided, further that if the Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimals as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate for the longest period (for which that Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which that Screen Rate is
available in Dollars) that exceeds the Impacted Interest Period, in each case,
at such time. Notwithstanding the foregoing, (x) unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 2.10(d),
in the event that a Benchmark Replacement with respect to the LIBOR Rate is
implemented, then all references herein to the LIBOR Rate shall be deemed
references to such Benchmark Replacement and (y) in no event shall the LIBOR
Rate (including any Benchmark Replacement with respect thereto) be less than one
percent (1.00%).
“Lien” shall mean, with respect to any asset, (a) any mortgage, preferred
mortgage, deed of trust, lien, notice of claim of lien, hypothecation, pledge,
charge, security interest or similar encumbrance in or on such asset, (b)
production payments and the like payable out of Oil and Gas Properties or (c)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; provided that in no event shall an operating lease be deemed to be a Lien
under GAAP.
“Liquidity” shall mean, as of any date of determination, the sum of (a) the
Available Commitment on such date plus (b) the aggregate amount of Unrestricted
Cash and cash equivalents of the Borrower and the Grantors at such date
(provided, that solely for purposes of Section 6(q), “Liquidity” as of the
Closing Date shall include the aggregate amount of Unrestricted Cash and cash
equivalents of the Borrower and its Restricted Subsidiaries).
“Loans” shall have the meaning provided in Section 2.1(a).
“Majority Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the Adjusted Total Commitment at such date, or (b) if the
Total Commitment has been terminated or for the purposes of acceleration
pursuant to Section 11, Non-Defaulting Lenders having or holding a majority of
the outstanding principal amount of the Loans and Letter of Credit Exposure
(excluding the Loans and Letter of Credit Exposure of Defaulting Lenders) in the
aggregate at such date.
“Manufactured (Mobile) Home” shall have the meaning assigned to such term in the
applicable Flood Insurance Regulation.
“Margin Stock” shall have the meaning assigned to such terms in Regulation U.
“Master Agreement” shall have the meaning assigned to such term in the
definition of “Hedge Agreements.”
“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Restricted Subsidiaries, taken as a whole, that, individually or in the
aggregate, would materially adversely affect (a) the business, assets,
34

--------------------------------------------------------------------------------



operations, properties or financial condition of the Borrower and the other
Credit Parties, taken as a whole (other than as a result of the events leading
up to, directly arising from, or direct effects of, the commencement or
continuance of the Chapter 11 Cases), (b) the ability of the Borrower and the
other Credit Parties, taken as a whole, to perform their material obligations
under the Credit Documents, or (c) the rights and remedies of the Agents and the
Lenders under the Credit Documents; provided that no event, circumstance,
development, change, occurrence or effect to the extent resulting from, arising
out of, or relating to the COVID-19 pandemic shall be deemed to constitute, or
shall be taken into account in determining whether there has been, a Material
Adverse Effect to the extent that such event, circumstance, development, change,
occurrence or effect, as applicable, has been disclosed in writing to the
Administrative Agent and the Lenders.
“Material Indebtedness” shall mean (i) the EHP Notes, (ii) the Second Lien Exit
Facility Indebtedness and (iii) any other Indebtedness (other than Loans and
Letters of Credit) of any one or more of the Borrower or any Restricted
Subsidiary in an aggregate principal amount exceeding $50,000,000.
“Material Real Property” shall mean (a) to the extent required by the Second
Lien Exit Facility, all owned or leased surface real property interests or other
real property interests of the Borrower or its Restricted Subsidiaries (other
than Oil and Gas Properties) with a fair market value, as reasonably estimated
by the Borrower, in excess of $5,000,000 individually and $7,500,000 in the
aggregate for all such real property interests, but excluding Excluded Assets
and (b) any other real property of the Borrower or its Restricted Subsidiaries
required to be mortgaged pursuant to the Second Lien Exit Facility.
“Material Subsidiary” shall mean, at any date of determination, (i) each
wholly-owned (directly or indirectly) Restricted Subsidiary of the Borrower such
that the Consolidated Total Assets of the Immaterial Subsidiaries (when combined
with the assets of each such Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) at the last day of the Test Period for which financial
statements have been delivered, or required to be delivered, pursuant to
Section 9.1(a) or Section 9.1(b) are equal to or less than 2.50% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries (other
than the EHP Entities prior to the EHP Discharge Date) at such date, determined
in accordance with GAAP, (ii) each Subsidiary of the Borrower that owns
Borrowing Base Properties, and (iii) each Subsidiary that guarantees Material
Indebtedness of the Borrower and its Restricted Subsidiaries other than the EHP
Notes.
“Maturity Date” shall mean the date that is forty-two months after the Closing
Date, or, if such anniversary is not a Business Day, the Business Day
immediately following such anniversary.
“Maximum Credit Amount” shall mean, as to each Lender, the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Maximum Credit
Amounts”, as the same may be (a) reduced or terminated from time to time in
connection with a reduction or termination of the Aggregate Maximum Credit
Amounts pursuant to Section 2.16(b), (b) modified from time to time pursuant to
Section 2.16(c) or (c) increased, created or modified from time to time pursuant
to any assignment permitted by Section 13.6(b) or amendment or other
modification to this Agreement.
“Minimum Borrowing Amount” shall mean, with respect to any Borrowing of Loans,
$500,000 (or, if less, the entire remaining Commitments at the time of such
Borrowing).
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Equity Interests.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
35

--------------------------------------------------------------------------------



“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed, assignment of as-extracted collateral, fixture filing or other security
document entered into by the owner of a Mortgaged Property and the Collateral
Agent for the benefit of the Secured Parties in respect of that Mortgaged
Property, substantially in the form of Exhibit D (with such changes thereto as
may be necessary to account for local law matters) or otherwise in such form as
agreed between the Borrower and the Collateral Agent; provided, that any
Mortgage encumbering solely Oil and Gas Properties shall exclude any Building or
Manufactured (Mobile) Home (including, for the avoidance of doubt, the contents
thereof) that is located on any such Oil and Gas Property covered by (or
intended to be covered by) such Mortgage.
“Mortgaged Property” shall mean, at any time, all Borrowing Base Properties and
all Material Real Property with respect to which a Mortgage is required to be
granted and/or which are required to be subject to an Acceptable Security
Interest under the Credit Documents; provided, that Mortgaged Property shall
exclude (a) any Building or Manufactured (Mobile) Home (including, for the
avoidance of doubt, the contents thereof) that is located on any Real Property
covered by (or intended to be covered by) a Mortgage and is located in a Special
Flood Hazard Area and with respect to which the Administrative Agent reasonably
determines that (i) the estimated value of such Building or Manufactured
(Mobile) Home (and the contents thereof) is not (and in the future is not
expected to be) material in relation to the aggregate value of the Collateral
and (ii) the time or expense of obtaining a grant of a security interest in such
Building or Manufactured (Mobile) Home (and the contents thereof) outweighs the
benefits thereof and (b) following the date the Second Lien Exit Facility
Indebtedness shall have been paid in full in cash, Material Real Properties to
the extent such Material Real Properties are not required to secure any Junior
Lien Indebtedness that refinanced such Second Lien Exit Facility Indebtedness.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Necessary Cure Amount” shall have the meaning provided in Section
11.13(a)(iii).
“Net Cash Proceeds” shall mean (a) with respect to any Disposition, the cash
proceeds thereof (including cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received), net of, in
respect of the Borrower and its Restricted Subsidiaries’ (i) selling expenses
(including reasonable broker’s fees or commissions, legal, accounting and
investment banking fees and expenses, title insurance premiums, survey costs,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
and (iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness permitted hereunder that is secured by a Lien
permitted hereunder (other than any Lien pursuant to a Security Document) on the
asset disposed of in such Disposition and required to be repaid with such
proceeds (other than any such Indebtedness assumed by the purchaser of such
asset), (b) with respect to any Casualty Event, the cash proceeds received
pursuant to any casualty insurance policy in respect of a covered loss
thereunder of any assets of the Borrower or any of its Restricted Subsidiaries,
net of any actual out-of-pocket costs and expenses incurred by the Borrower or
any of its Restricted Subsidiaries in connection with the adjustment, settlement
or collection of any claims of the Borrower or the applicable Restricted
Subsidiary in respect thereof and (c) with respect to any issuance or incurrence
of Indebtedness, the cash proceeds thereof, net of all taxes and attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
commissions and brokerage, consultant and other customary fees and charges
actually incurred by the Borrower and its Restricted Subsidiaries in connection
with such issuance.
“New Borrowing Base Notice” shall have the meaning provided in Section 2.14(d).
36

--------------------------------------------------------------------------------



“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-Extension Notice Date” shall have the meaning provided in Section 3.2(b).
“Notes” shall mean the promissory notes of the Borrower described in Section
2.5(e) and being substantially in the form of Exhibit H, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.
“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3(a) and substantially in the form of Exhibit B or such
other form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Loan or Letter of Credit or under any Secured Cash
Management Agreement or Secured Hedge Agreement (including all Secured Hedge
Agreements and transactions thereunder regardless of whether entered into with
any Hedge Bank prior to, on or after the Closing Date), in each case, entered
into with the Borrower or any of its Restricted Subsidiaries, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Credit Party or any
Affiliate thereof in any proceeding under any bankruptcy or insolvency law
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents (and any of their Restricted Subsidiaries to the extent they
have obligations under the Credit Documents) include the obligation (including
Guarantee Obligations) to pay principal, interest, charges, expenses, fees,
attorney costs, indemnities and other amounts payable by any Credit Party under
any Credit Document. Notwithstanding the foregoing, (a) Excluded Swap
Obligations shall not constitute Obligations, (b) the obligations of the
Borrower or any Restricted Subsidiary under any Secured Hedge Agreement and
under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Security Documents and the Guarantee only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed and
(c) any release of Collateral or Guarantors effected in the manner permitted by
this Agreement and the other Credit Documents shall not require the consent of
the holders of Hedge Obligations under Secured Hedge Agreements or of the
holders of Cash Management Obligations under Secured Cash Management Agreements.
“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.
“Oil and Gas Business” shall mean:
(a)    the business of acquiring, exploring, exploiting, developing, producing,
operating and disposing of interests in oil, natural gas, natural gas liquids,
liquefied natural gas and other Hydrocarbons and mineral properties or products
produced in association with any of the foregoing;
(b)    the business of gathering, marketing, distributing, treating, processing,
storing, refining, selling and transporting of any production from interests in
oil, natural gas, natural gas
37

--------------------------------------------------------------------------------



liquids, liquefied natural gas and other Hydrocarbons and mineral properties or
products produced in association therewith; and the marketing of oil, natural
gas, natural gas liquids, liquefied natural gas and other Hydrocarbons and
minerals obtained from unrelated Persons; and
(c)    any business or activity relating to, arising from, or necessary,
appropriate, incidental or ancillary to the activities described in the
foregoing clauses (a) and (b) of this definition.
“Oil and Gas Properties” shall mean (a) Hydrocarbon Interests, (b) the
properties now or hereafter pooled or unitized with Hydrocarbon Interests,
(c) all presently existing or future unitization agreements, pooling agreements
and declarations of pooled or unitized units and the units created thereby
(including all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of any Hydrocarbon
Interests, (d) all operating agreements, contracts and other agreements,
including Production Sharing Contracts and other production sharing contracts
and agreements, which relate to any Hydrocarbon Interests or the production,
sale, purchase, exchange or processing of Hydrocarbons from or attributable to
such Hydrocarbon Interests, (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to Hydrocarbon Interests, including all oil
in tanks, and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to Hydrocarbon Interests, (f) all tenements,
hereditaments, appurtenances and properties in any manner appertaining,
belonging, affixed or incidental to Hydrocarbon Interests and (g) all
properties, rights, titles, interests and estates described or referred to
above, including any and all property, real or personal, now owned or hereafter
acquired and situated upon, used, held for use or useful in connection with the
operating, working or development of any Hydrocarbon Interests or property
(excluding drilling rigs, automotive equipment, rental equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, field gathering
systems, gas processing plants and pipeline systems, power and cogeneration
facilities, steam flood facilities and any related infrastructure to any
thereof, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases,
rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing.
“Ongoing Hedges” shall have the meaning provided in Section 10.10(a).
“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced under
any Credit Document, or sold or assigned an interest in any Loan, Commitment or
any other interest under any Credit Document).
38

--------------------------------------------------------------------------------



“Other Debt” shall have the meaning provided in Section 10.7(a).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.7(a)).
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
or the applicable Issuing Bank, as the case may be, in accordance with banking
industry rules on interbank compensation.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” shall have the meaning provided in Section 13.6(c)(ii).
“Patriot Act” shall have the meaning provided in Section 13.18.
“Payment in Full” shall mean the day the Total Commitment and each Letter of
Credit have terminated (unless such Letters of Credit have been collateralized
on terms and conditions reasonably satisfactory to each applicable Issuing Bank
following the termination of the Total Commitment) and the Loans and Unpaid
Drawings, together with interest, fees and all other Obligations incurred
hereunder (other than contingent indemnification obligations not then due and
payable) and Hedging Obligations under Secured Hedge Agreements and Cash
Management Obligations under Secured Cash Management Agreements (except as to
which arrangements satisfactory to the applicable Hedge Bank or Cash Management
Bank, as the case may be, shall have been made), are paid in full in cash.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Credit Party
or any ERISA Affiliate or to which any Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six (6) years.
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets (including any
assets constituting a business unit, line of business or division) or Equity
Interests, so long as (a) if such acquisition involves the acquisition of Equity
Interests of a Person that upon such acquisition would become a Subsidiary, such
acquisition shall result in the issuer of such Equity Interests becoming a
Restricted Subsidiary and, to the extent required by Section 9.11, a Guarantor
or a Grantor; (b) such acquisition shall result in the Collateral Agent, for the
benefit of the Secured Parties, being granted a security interest in any Equity
Interests or any assets so acquired to the extent required by Section 9.11; (c)
immediately after giving effect to such acquisition, the Restricted Payment
Conditions shall have been satisfied; and (d) immediately after giving effect to
such acquisition, the Borrower and its Restricted Subsidiaries shall be in
compliance with Section 10.13.
“Permitted Additional Debt” shall mean any unsecured senior, unsecured senior
subordinated or unsecured subordinated loans or notes issued by the Borrower or
a Guarantor after the Closing Date (a) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund
39

--------------------------------------------------------------------------------



obligation prior to the 181st day after the Maturity Date (other than customary
offers to purchase upon a change of control, AHYDO payments, customary asset
sale or casualty or condemnation event prepayments and customary acceleration
rights after an event of default prior to the 181st day after the Maturity Date)
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of the Facility, if applicable, (b) if such
Indebtedness is subordinated in right of payment to the Obligations, the terms
of such Indebtedness provide for customary subordination of such Indebtedness to
the Obligations and is subject to a Subordination Agreement, (c) no Subsidiary
of the Borrower (other than a Guarantor) is a borrower or guarantor with respect
to such Indebtedness, (d) that does not restrict, by its terms, the prepayment
or repayment of the Obligations, (e) the covenants, events of default,
guarantees and other terms of which (other than interest rate, fees, funding
discounts and redemption or prepayment premiums reasonably determined by the
Borrower to be “market” rates, fees, discounts and premiums at the time of
issuance or incurrence of any such Indebtedness), taken as a whole, shall be
customary for high yield debt securities and are determined by the Borrower to
be no more restrictive on or less favorable to the Borrower and its Restricted
Subsidiaries than the terms of this Agreement (as in effect at the time of such
issuance or incurrence), taken as a whole, except to the extent this Agreement
is amended to incorporate any terms more restrictive than this Agreement and (f)
shall not include any financial maintenance covenants nor prohibit prior
repayment or prepayment of the Loans; provided that a certificate of an
Authorized Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence or issuance of such
Indebtedness (or such later date as may be acceptable to the Administrative
Agent), together with a reasonably detailed description of the material terms
and conditions of such Indebtedness or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirements shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirements.
“Permitted EHP Payments” shall mean each payment of cash from the Borrower or a
Grantor to EHP Topco or its Subsidiaries, regardless of whether such payment is
structured as an Investment, contractual payment or otherwise, which payment
will be permitted pursuant to Section 10.18(a) so long as, (i) as of any date of
determination, on a pro forma basis for such Permitted EHP Payment: (a) the
aggregate amount of such payments in any fiscal quarter does not exceed
$10,000,000 for such fiscal quarter (with unused amounts in any fiscal quarter
being carried over to the immediately succeeding fiscal calendar quarter), (b)
no Default, Event of Default or Borrowing Base Deficiency shall have occurred
and be continuing and (c) the Borrower shall be in compliance with the Financial
Performance Covenants; provided that clause (c) above shall not be tested (and
shall be deemed satisfied) until the date of delivery (or date of required
delivery) of the financial statements required to be delivered under Section
6.1(b) for the Test Period ending on March 31, 2021, or (ii) if the Borrower
reasonably determines in good faith that such payment is in accordance with
industry standards for a prudent owner and operator and is necessary for (a)
health and safety reasons, (b) to prevent a shutdown of or a Casualty Event
related to the facilities of the EHP Entities or (c) to restore the functioning
of such facilities in the event of an unforeseen shutdown or Casualty Event.
“Permitted Intercompany Activities” shall mean any transactions between or among
the Borrower and its Subsidiaries (for the avoidance of doubt, including
Unrestricted Subsidiaries) that are entered into in the ordinary course of
business of the Borrower and its Subsidiaries and, in the good faith judgment of
the Borrower, are necessary or advisable in connection with the ownership or
operation of the business of the Borrower and its Subsidiaries, including (i)
payroll, cash management, purchasing, insurance, indemnity and liability sharing
and hedging arrangements (other than the hedging arrangements of any
Unrestricted Subsidiaries), (ii) management, technology and licensing
arrangements, but excluding other payments to the EHP Entities and (iii)
purchase and sale of Hydrocarbons in connection with marketing activities.
40

--------------------------------------------------------------------------------



“Permitted Investments” shall mean:
(1)    United States dollars;
(2)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of twenty-four (24) months
or less from the date of acquisition;
(3)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of twenty-four (24) months or less from the date of acquisition,
demand deposits, bankers’ acceptances with maturities not exceeding three (3)
years and overnight bank deposits, in each case with any domestic or foreign
commercial bank having capital and surplus of not less than $250,000,000 in the
case of U.S. banks and $100,000,000 (or the United States dollar equivalent as
of the date of determination) in the case of non-U.S. banks (any such bank in
the forgoing an “Approved Bank”);
(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above or clauses (6) and (7) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (3) above;
(5)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation by, a corporation (other than
structured investment vehicles and other than corporations used in structured
financing transactions) rated at least A-2 (or the equivalent thereof) by S&P or
at least P-2 (or the equivalent thereof) or better by Moody’s (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency selected by
the Borrower) and in each case maturing within twelve (12) months after the date
of acquisition thereof;
(6)    marketable short-term money market and similar liquid funds having a
rating of at least P-2 (or the equivalent thereof) or A-2 (or the equivalent
thereof) from either Moody’s or S&P, respectively (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another nationally recognized statistical rating agency selected by the
Borrower);
(7)    readily marketable direct obligations issued or fully guaranteed by any
state, commonwealth or territory of the United States or any political
subdivision or taxing authority thereof; provided, that each such readily
marketable direct obligation shall have an Investment Grade Rating from either
Moody’s or S&P or Moody’s (or the equivalent thereof) (or, if at any time
neither Moody’s nor S&P or Moody’s (or the equivalent thereof) shall be rating
such obligations, an equivalent rating from another nationally recognized
statistical rating agency selected by the Borrower) with maturities of
thirty-six (36) months or less from the date of acquisition;
(8)    Investments with average maturities of twelve (12) months or less from
the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency selected by the Borrower); and
41

--------------------------------------------------------------------------------



(9)    investment funds investing substantially all of their assets in
securities of the types de-scribed in clauses (1) through (8) above.
“Permitted Liens” shall mean:
(a)    Liens for taxes, assessments or governmental charges or claims not yet
overdue for a period of more than 30 days or that are being contested in good
faith and by appropriate proceedings diligently conducted, for which appropriate
reserves have been established in accordance with GAAP (or in the case of any
Foreign Subsidiary, the comparable accounting principles in the relevant
jurisdiction), or for property taxes on property that the Borrower or one of its
Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge or claim is to such property;
(b)    Liens in respect of property or assets of the Borrower or any of the
Restricted Subsidiaries imposed by law, such as landlords’, sublandlords’,
vendors’, operators’, suppliers’, carriers’, warehousemen’s, repairmen’s,
construction contractors’, workers’, materialmen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business or incident to
the exploration, development, operation or maintenance of Oil and Gas
Properties, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect and (i) are not overdue for a period of more than sixty (60) days or (ii)
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;
(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9;
(d)    Liens incurred or pledges or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, old age
pension, public liability obligations or similar legislation, and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations, or to secure (or secure the Liens
securing) liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
(e)    deposits and other Liens securing (or securing the bonds or similar
instruments securing) the performance of tenders, statutory obligations,
plugging and abandonment or decommissioning obligations, surety, stay, customs
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (including
letters of credit issued in lieu of such bonds or to support the issuance
thereof) incurred in the ordinary course of business or in a manner consistent
with past practice or industry practice including those incurred to secure
health, safety and environmental obligations in the ordinary course of business,
or otherwise constituting Investments permitted by Section 10.5;
(f)    ground leases, subleases, licenses or sublicenses in respect of real
property (other than any Oil and Gas Properties) on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(g)    easements, rights-of-way, restrictive covenants, licenses, restrictions
(including zoning restrictions), title defects, exceptions, reservations,
deficiencies or irregularities in title, encroachments, protrusions, servitudes,
rights, eminent domain or condemnation rights, permits, conditions and covenants
and other similar charges or encumbrances (including in any rights-of-
42

--------------------------------------------------------------------------------



way or other property of the Borrower or its Restricted Subsidiaries for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil or other minerals or timber, and
other like purposes, or for joint or common use of real estate, rights of way,
facilities and equipment) not (i) interfering in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole, (ii)
securing monetary obligations or (iii) materially impairing the value of the
affected Borrowing Base Properties, taken as a whole and, to the extent
reasonably agreed by the Administrative Agent, any exception on the title
reports issued in connection with any Borrowing Base Property;
(h)    (i) any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, liens reserved in oil, gas or other Hydrocarbons, minerals,
leases for bonus, royalty or rental payments and for compliance with the terms
of such lease and (ii) any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under any lease, sublease, license or sublicense entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business or
otherwise permitted by this Agreement and not securing Indebtedness;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit or bankers’ acceptance
issued for the account of the Borrower or any of its Restricted Subsidiaries;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiaries in respect of such letter of credit or bankers’
acceptance to the extent permitted under Section 10.1;
(k)    leases, licenses, subleases or sublicenses granted to others not (i)
interfering in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole or (ii) securing any Indebtedness for
borrowed money;
(l)    Liens arising from precautionary UCC financing statement or similar
filings made in respect of operating leases entered into by the Borrower or any
of its Restricted Subsidiaries;
(m)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts,
commodity trading accounts or other brokerage accounts of the Borrower and the
Restricted Subsidiaries held at such banks or financial institutions, as the
case may be, in the ordinary course of business;
(n)    Liens which arise in the ordinary course of business under operating
agreements (including preferential purchase rights, consents to assignment and
other restraints on alienation), joint operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, Farm-Out
Agreements, Farm-In Agreements, division orders, contracts for the sale,
gathering, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements, royalty
and overriding royalty agreements, reversionary interests, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual or
customary in the Oil and Gas Business and are for claims which are not
delinquent or that are being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established to the extent
required by and in accordance with GAAP; provided that any such Lien referred to
in this clause
43

--------------------------------------------------------------------------------



does not materially impair the use of the property covered by such Lien for the
purposes for which such property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of the affected Borrowing Base
Properties, taken as a whole;
(o)    Liens on pipelines, pipeline facilities and other midstream assets or
facilities that arise by operation of law or other like Liens arising by
operation of law in the ordinary course of business and incidental to the
exploration, development, operation and maintenance of Oil and Gas Properties;
(p)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(q)    Liens on equipment of the Borrower or any Restricted Subsidiary granted
in the ordinary course of business to the Borrower’s or such Restricted
Subsidiary’s client at which such equipment is located;
(r)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;
(s)    Liens arising under statutory provisions of applicable law with respect
to production purchased from others; and
(t)    deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises.
“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued or
incurred in exchange for, or the net proceeds of which are used to modify,
extend, refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon and other amounts paid in connection with
the defeasance or discharge of such Indebtedness plus other amounts paid
consisting of original issue discount or fees and expenses incurred in
connection with such Refinancing, (B)  the direct and contingent obligors with
respect to such Permitted Refinancing Indebtedness immediately prior to such
Refinancing are not changed as a result of such Refinancing (except that a
Guarantor may be added as an additional obligor and except as may change
pursuant to subclause (G) below), (C) other than with respect to a Refinancing
in respect of Indebtedness incurred pursuant to Section 10.1(h), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, (D) subject to clause (G) below, the terms and conditions of any
such Permitted Refinancing Indebtedness, taken as a whole, are not materially
less favorable to the Lenders than the terms and conditions of the Refinanced
Indebtedness being Refinanced (including, if applicable, as to collateral
priority and subordination, but excluding as to interest rates, fees, floors,
funding discounts and redemption or prepayment premiums) or are customary for
similar
44

--------------------------------------------------------------------------------



Indebtedness in light of current market conditions, (E) if the Refinanced
Indebtedness is subordinated in right of payment to the Obligations, such
Permitted Refinancing Indebtedness shall be subordinated to the Obligations,
subject to a Subordination Agreement on terms no less favorable to the Secured
Parties than such Refinanced Indebtedness, (F) if the Refinanced Indebtedness
constitutes Junior Lien Indebtedness, such Permitted Refinancing Indebtedness
shall be pari passu in right of payment with any other Junior Lien Indebtedness
and unsecured, or if secured, subject to a Junior Lien Intercreditor Agreement
and shall not be secured by any assets other than the Collateral and (G) if the
Refinanced Indebtedness constitutes the EHP Notes, (i) such Permitted
Refinancing Indebtedness shall be required to be Indebtedness that could
otherwise be incurred in reliance on Section 10.1(b), (n) and/or (o) and be
required to effect the EHP Discharge Date and (ii) the EHP Entities shall become
Guarantors hereof upon the incurrence of such Permitted Refinancing
Indebtedness. Notwithstanding the foregoing, Permitted Refinancing Indebtedness
in respect of Permitted Additional Debt must constitute Permitted Additional
Debt. A certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five (5) Business Days prior to the incurrence or
issuance of such Indebtedness (or such later date as may be acceptable to the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirements set forth in the
definition of “Permitted Refinancing Indebtedness” shall be conclusive evidence
that such terms and conditions satisfy the foregoing requirements.
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Petroleum Industry Standards” shall mean the Definitions for Oil and Gas
Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect at the time in question.
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA, that is or was within any of the preceding six plan years sponsored,
maintained for or contributed to by (or to which there is or was an obligation
to contribute or to make payments to) any Credit Party, or with respect to which
any Credit Party has any actual or contingent liability.
“Prime Rate” shall mean the rate of interest per annum determined and publicly
announced by Citi from time to time as its prime commercial lending rate for
Dollar loans in the United States for such day. The Prime Rate is not
necessarily the lowest rate that Citi is charging any corporate customer.
“Proceeding” shall have the meaning provided in Section 13.5(b).
“Production Payments and Reserve Sales” shall mean the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of the right to
receive all or a portion of the production or the proceeds from the sale of
production attributable to such properties where the holder of such interest has
recourse solely to such production or proceeds of production, subject to the
obligation of the grantor or transferor to operate and maintain, or cause the
subject interests to be operated and maintained, in a reasonably prudent manner
or other customary standard or subject to the obligation of the grantor or
transferor to indemnify for environmental, title or other matters customary in
the Oil and Gas Business, including any such grants or transfers.
“Production Sharing Contract” shall mean one or more contracts, agreements or
similar instruments governing the sharing of production constituting Proved
Reserves, on which Proved Reserves or contracts, agreements or similar
instruments, a Lien cannot be granted without the consent of a third party or on
which a Lien is contractually or statutorily prohibited.
45

--------------------------------------------------------------------------------



“Production Sharing Entities” shall mean (i) California Resources Long Beach,
Inc., a Delaware corporation, for so long as it is party to a Production Sharing
Contract, (ii) Tidelands Oil Production Company, a Texas limited liability
company, for so long as it is party to a Production Sharing Contract, (iii)
Thums Long Beach Company, a Delaware corporation, for so long as it is party to
a Production Sharing Contract and (iv) any other Subsidiary party to any
Production Sharing Contract, for so long as it is party to a Production Sharing
Contract.
“Projections” shall mean financial estimates, forecasts and other
forward-looking information prepared by or on behalf of the Borrower or any of
its representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby.
“Proposed Acquisition” shall have the meaning provided in Section 10.10(a).
“Proposed Borrowing Base” shall have the meaning provided in Section 2.14(c)(i).
“Proposed Borrowing Base Notice” shall have the meaning provided in
Section 2.14(c)(ii).
“Proved Developed Producing Reserves” shall mean oil and gas mineral interests
that, in accordance with Petroleum Industry Standards, are classified as both
“Proved Reserves” and “Developed Producing Reserves.”
“Proved Developed Reserves” shall mean oil and gas mineral interests that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and one of the following: (a) “Developed Producing Reserves” or
(b) “Developed Non-Producing Reserves.”
“Proved Reserves” shall mean oil and gas mineral interests that, in accordance
with Petroleum Industry Standards, are classified as both “Proved Reserves” and
one of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“PV-9” shall mean, with respect to any Proved Reserves expected to be produced
from any Borrowing Base Properties, the net present value, discounted at 9% per
annum, of the future net revenues expected to accrue to the Borrower and
Grantors’ collective interests in such reserves during the remaining expected
economic lives of such reserves, calculated in accordance with the Bank Price
Deck.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning provided in Section 13.25.
“Qualified Acquisition” shall mean an acquisition or a series of related
acquisitions in which the consideration paid by the Credit Parties is equal to
or greater than $50,000,000.
“Qualified Disposition” shall mean a Disposition or a series of related
Dispositions in which the consideration received by the Credit Parties is equal
to or greater than $50,000,000.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each of
the Borrower, any Restricted Subsidiary and any Guarantor that has total assets
exceeding $10,000,000 at the time such
46

--------------------------------------------------------------------------------



Swap Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Qualified Equity Interests” shall mean any Equity Interests of the Borrower
other than Disqualified Stock.
“Recipient” shall mean (a) any Agent or (b) any Lender, as applicable.
“Redetermination Date” shall mean, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.14(d).
“Reference Time” shall mean, with respect to any setting of the then-current
Benchmark, (1) if such Benchmark is USD LIBOR, 11:00 a.m. (London time) on the
day that is two London banking days preceding the date of such setting, and (2)
if such Benchmark is not USD LIBOR, the time determined by the Administrative
Agent in its reasonable discretion.
“Refinance” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness.”
“Refinanced Indebtedness” shall have the meaning assigned to such term in the
definition of “Permitted Refinancing Indebtedness.”
“Register” shall have the meaning provided in Section 13.6(b)(iv).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reimbursement Date” shall have the meaning provided in Section 3.4(a).
“Related Indemnified Person” shall mean, with respect to an Indemnitee, (1) any
controlling Person or controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling Persons or controlled Affiliates and (3) the respective agents and
representatives of such Indemnitee or any of its controlling Persons or
controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, controlling Person or such controlled
Affiliate.
“Related Party” shall mean, with respect to any Agent or any Lender, its
Affiliates and the officers, directors, employees, agents, attorney-in-fact,
attorneys, representatives, partners, members, trustees and advisors of such
Agent or Lender and of such Agent’s or Lender’s Affiliates.
“Release” shall mean any release, spill, emission, discharge, disposal, leaking,
pumping, pouring, dumping, emitting, migrating, emptying, injecting or leaching
into, through, or from the air, surface water, groundwater, sediment, land
surface or subsurface strata.
47

--------------------------------------------------------------------------------



“Relevant Governmental Body” shall mean the Board or the NYFRB, or a committee
officially endorsed or convened by Board or the NYFRB, or any successor thereto.
“Reportable Event” shall mean an event described in Section 4043(c) of ERISA and
the regulations thereunder, other than any event as to which the 30-day notice
period has been waived.
“Representatives” shall have the meaning provided in Section 13.16.
“Required Cash Collateral Amount” shall have the meaning provided in
Section 3.7(c).
“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding at least 66.67% of the Adjusted Total Commitment at such date or (b) if
the Total Commitment has been terminated, Non-Defaulting Lenders having or
holding at least 66.67% of the outstanding principal amount of the Loans and
Letter of Credit Exposure (excluding the Loans and Letter of Credit Exposure of
Defaulting Lenders) in the aggregate at such date.
“Requirement of Law” shall mean, as to any Person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Reserve Report” shall mean (a) the Initial Reserve Report, (b) any other
subsequent report, in form and substance reasonably satisfactory to the
Administrative Agent, or (c) any other engineering data reasonably acceptable to
the Administrative Agent, setting forth, as of each December 31 or June 30 (or
such other date as contemplated by this Agreement with respect to Interim
Redeterminations or otherwise reasonably acceptable to the Administrative Agent)
the Proved Reserves and the Proved Developed Reserves of the Borrower and the
Credit Parties (or of Oil and Gas Properties to be acquired, provided that any
Oil and Gas Properties not yet acquired shall be expressly designated as such),
together with a projection of the rate of production and future net revenues,
operating expenses (including production taxes and ad valorem expenses) and
capital expenditures with respect thereto as of such date, based upon the PV-9
of the Proved Reserves and Proved Developed Reserves set forth therein; provided
that in connection with any Interim Redeterminations of the Borrowing Base
pursuant to the last sentence of Section 2.14(b), the Borrower shall only be
required, for purposes of updating the Reserve Report, to set forth such
additional Proved Reserves and related information as are the subject of such
acquisition.
“Reserve Report Certificate” shall mean a certificate of an Authorized Officer
in substantially the form of Exhibit A certifying as to the matters set forth in
Section 9.14(c).
“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.
“Restricted Payments” shall have the meaning provided in Section 10.6.
“Restricted Payment Conditions” shall mean as of any date of determination, on a
pro forma basis for the transaction with respect to which the Restricted Payment
Conditions are being evaluated, (a) no Default, Event of Default or Borrowing
Base Deficiency shall have occurred and be continuing, (b) the Available
Commitment is not less than 25.0% of the Total Commitment, (c) the Consolidated
Total Net Leverage Ratio is less than or equal to 2.00 to 1.00 and (d)
Distributable Free Cash Flow is (i) prior to Successful Syndication, greater
than 80% of Free Cash Flow on such date of determination and (ii) after
Successful Syndication, greater than or equal to zero on such date of
determination.
48

--------------------------------------------------------------------------------



“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Restructuring Support Agreement” shall have the meaning provided in the
recitals to this Agreement.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Sanctions Laws” shall mean the following, in each case, to the extent enacted
and in effect: (a) laws, regulations, and rules promulgated or administered by
OFAC to implement U.S. sanctions programs, including any enabling legislation or
Executive Order related thereto, as amended from time to time; (b) the US
Comprehensive Iran Sanctions, Accountability, and Divestment Act and the
regulations and rules promulgated thereunder (“CISADA”), as amended from time to
time; (c) the U.S. Iran Threat Reduction and Syria Human Rights Act and the
regulations and rules promulgated thereunder (“ITRA”), as amended from time to
time; (d) the US Iran Freedom and Counter-Proliferation Act and the regulations
and rules promulgated thereunder (“IFCA”); (e) the sanctions and other
restrictive measures applied by the European Union in pursuit of the Common
Foreign and Security Policy objectives set out in the Treaty on European Union;
and (f) any similar sanctions laws as may be enacted from time to time in the
future by the U.S., the European Union (and its member states), or the U.N.
Security Council or any other legislative body of the United Nations; and any
corresponding laws of jurisdictions in which the Borrower operates or in which
the proceeds of the Loans will be used or from which repayments of the
Obligations will be derived.
“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.
“Scheduled Redetermination” shall have the meaning provided in Section 2.14(b).
“Scheduled Redetermination Date” shall mean the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.14. “Screen Rate” shall have the meaning
assigned to such term in the definition of “LIBOR Rate.”
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Lien Agent” shall mean, with respect to the Second Lien Exit Facility,
the agent, trustee or other representative of the holders of the indebtedness
and other obligations evidenced thereunder or governed thereby, in each case,
together with its successors in such capacity.
“Second Lien Collateral Agent” shall mean, with respect to the Second Lien Exit
Facility, the agent, collateral agent, collateral trustee or other
representative of the holders of the indebtedness and other obligations
evidenced thereunder or governed thereby, in each case, together with its
successors in such capacity.
“Second Lien Exit Facility” shall mean that certain Credit Agreement, dated as
of the date hereof, by and among the Borrower, the lenders party thereto from
time to time and Alter Domus Products Corp., as administrative agent and
collateral agent and the “Credit Documents” (as defined therein), in each case,
in form and substance reasonably satisfactory to the Arrangers and secured
solely pursuant to Section 10.2(s) by Second Lien Security Documents that shall
be substantially consistent with the Security Documents and shall otherwise
contain customary provisions reasonably satisfactory to the Administrative
49

--------------------------------------------------------------------------------



Agent to reflect the second lien nature thereof, as may be amended, restated,
amended and restated, supplemented, otherwise modified, extended, replaced, or
refinanced from time to time in accordance with, and as permitted by this
Agreement and the Junior Lien Intercreditor Agreement.
“Second Lien Exit Facility Indebtedness” shall mean the “Obligations” under (and
as defined in) the Second Lien Exit Facility.
“Second Lien Security Documents” shall mean any security agreements, collateral
agreements, pledge agreements, collateral assignments, mortgages, deeds of
trust, collateral agency agreements, control agreements, or grants or transfers
for security, executed and delivered by any Credit Party creating (or purporting
to create) a Lien upon the Collateral in favor of the holders of any Second Lien
Exit Facility Indebtedness and the other secured parties thereunder.
“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted
Subsidiaries and any Cash Management Bank.
“Secured Hedge Agreement” shall mean any Hedge Agreement by and between the
Borrower or any of its Restricted Subsidiaries and any Hedge Bank.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Lender, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is a party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 12.2 by the Administrative Agent with respect to matters relating to the
Credit Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Account” shall mean any securities account maintained by the Credit
Parties, including any “security accounts” under Article 9 of the UCC. All funds
in such Securities Accounts (other than Excluded Accounts) shall be conclusively
presumed to be Collateral and proceeds of Collateral and the Agents and the
Lenders shall have no duty to inquire as to the source of the amounts on deposit
in the Securities Accounts.
“Securities Account Control Agreement” has the meaning specified in Section
9.17.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Documents” shall mean, collectively, (a) the Collateral Agreement,
(b)  the Mortgages, (c) any Junior Lien Intercreditor Agreement and (d) each
other security agreement or other instrument or document executed and delivered
pursuant to Section 9.11 or 9.13 or pursuant to any other such Security
Documents or otherwise in order to secure or perfect the security interest in
any or all of the Obligations.
“Senior DIP Facility” shall have the meaning provided in the recitals to this
Agreement.
“Service Agreement Undertakings” shall mean agreements to pay fees and other
consideration in respect of agreed quantities of marketing, transportation
and/or other similar services in connection with reasonably anticipated (i)
production from Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries and (ii) associated production of non-operators and royalty and
similar interest owners, in each case which fees and other consideration are
payable whether or not such services are utilized.
“SFAS 87” has the meaning set forth in the definition of the term “Unfunded
Current Liability”.
50

--------------------------------------------------------------------------------



“SOFR” with respect to any Business Day, a rate per annum equal to the secured
overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.
“SOFR Administrator” shall mean the NYFRB (or a successor administrator of the
secured overnight financing rate).
“SOFR Administrator’s Website” shall mean the website of the NYFRB, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.
“Solvent” shall mean, with respect to any Person on any date of determination,
that on such date (i)(a) the fair value of the assets of such Person and its
Restricted Subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise, (b)
the present fair saleable value of the property of such Person and its
Restricted Subsidiaries, on a consolidated basis, is greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured or (c) such Person
and its Restricted Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (ii) such Person and its Restricted
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.
“Specified Quarter” shall have the meaning provided in the definition of
Distributable Free Cash Flow.
“Specified Transaction” shall mean any acquisition, Investment, Disposition,
incurrence or repayment of Indebtedness, Restricted Payment or Subsidiary
designation that by the terms of this Agreement requires a financial ratio or
test to be calculated on a pro forma basis.
“Specified Volumes” shall have the meaning provided in the definition of
Acceptable Commodity Hedge Agreements.
“SPV” shall have the meaning provided in Section 13.6(g).
“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
51

--------------------------------------------------------------------------------



“Strip Price” as of any date of determination, the forward month prices as of
such date for ICE Brent Crude/NYMEX (as applicable) applicable to such future
production month for a five-year period (or such shorter period if forward month
prices are not quoted for ICE Brent Crude/NYMEX (as applicable) for the full
five year period), as such prices are quoted on the Intercontinental Exchange
(or its successor) or the New York Mercantile Exchange (or its successor) as of
the determination date.
“Subagent” shall have the meaning provided in Section 12.2.
“Subordination Agreement” shall mean a subordination agreement in form and
substance reasonably acceptable to the Administrative Agent and/or the
Collateral Agent, the Borrower and the Majority Lenders, among the
Administrative Agent, the representative on behalf of any holders of senior
subordinated or subordinated Permitted Additional Debt, the Borrower, the
Guarantors and the other parties party thereto from time to time.
“Subsidiary” shall mean, with respect to any Person: (1) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50.0% of the
total Voting Equity is at the time of determination owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of that Person or a combination thereof; and (2) any partnership, joint venture,
limited liability company or similar entity of which: (a) more than 50.0% of the
Voting Equity or general partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise, and (b) such
Person or any Restricted Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
“Subsidiary Grantor” shall mean each Subsidiary Guarantor and each Production
Sharing Entity.
“Subsidiary Guarantor” shall mean each Subsidiary that is a Guarantor.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.1(a).
“Successful Syndication” shall mean the date upon which the Elected Commitment
of each Arranger (or the Lender that is an Affiliate of such Arranger) does not
exceed $85,000,000 or such other amount as agreed between each such Arranger (or
the Lender that is an Affiliate of such Arranger) and the Borrower.
“Successor Borrower” shall have the meaning provided in Section 10.3(a)(i).
“Supported QFC” has the meaning assigned to such term in Section 13.25.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap PV” shall mean, with respect to any commodity Hedge Agreement, the present
value, discounted at 9% per annum, of the future receipts expected to be paid to
the Borrower or its Restricted Subsidiaries under such Hedge Agreement netted
against the Administrative Agent’s then current Bank Price Deck; provided, that
the “Swap PV” shall never be less than $0.00.
52

--------------------------------------------------------------------------------



“Swap Termination Value” shall mean, in respect of any one or more Hedge
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Agreements, (a) for any date on or
after the date such Hedge Agreements have been closed out and termination
value(s) determined in accordance therewith, the sum of any unpaid amount in
respect of such Hedge Agreement and such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” shall mean for the applicable Corresponding Tenor as of the
applicable Reference Time, the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.
“Termination Date” shall mean the earlier to occur of (a) the Maturity Date and
(b) the date on which the Total Commitment shall have terminated.
“Test Period” shall mean, for any date of determination under this Agreement,
(a) for the fiscal quarters ending on or before March 31, 2021, the one fiscal
quarter period ending on the last day of such applicable fiscal quarter, (b) for
the fiscal quarters ending June 30, 2021 and September 30, 2021, the applicable
period commencing on January 1, 2021 and ending on the last day of such
applicable fiscal quarter and (c) for (x) the fiscal quarter ending December 31,
2021 and (y) each fiscal quarter thereafter, any period of four (4) consecutive
fiscal quarters ending on the last day of such applicable fiscal quarter
“Total Commitment” shall mean the sum of the Commitments of the Lenders.
“Total Exposure” shall mean, with respect to any Lender at any time, the sum of
(a) the aggregate principal amount of the Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with hedging transactions (including
termination or amendment thereof), if any, payments to officers, employees and
directors as change of control payments, severance payments or special or
retention bonuses and payments or charges for payments on account of phantom
stock units, restricted stock, stock appreciation rights, restricted stock units
and options (including the repurchase or rollover of, or modifications to, the
foregoing awards)), this Agreement and the other Credit Documents and the
transactions contemplated hereby and thereby.
“Transactions” shall mean, collectively, the execution, delivery and performance
of this Agreement and the other Credit Documents, the borrowing of the Loans,
the use of the proceeds thereof, the issuance of Letters of Credit hereunder,
the payment of Transaction Expenses and the other transactions contemplated by
this Agreement and the Credit Documents and the effectiveness and consummation
of the Chapter 11 Plan pursuant to the Confirmation Order.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean, as to any Loan, its nature as an ABR Loan or a LIBOR Loan.
53

--------------------------------------------------------------------------------



“UCC” shall mean the Uniform Commercial Code of the State of New York or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“UCP” shall have the meaning provided in Section 3.8.
“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.
“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the Fair Market Value of the assets allocable thereto.
“Uniform Customs” shall mean, with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits as approved by the International
Chamber of Commerce, commencing on July 1, 2007 (or such later version thereof
as may be in effect at the time of issuance).
“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).
“Unrestricted Cash” shall mean cash or cash equivalents (including Permitted
Investments) of the Borrower or any of its Restricted Subsidiaries that would
not appear as “restricted” on a consolidated balance sheet of the Borrower or
any of its Restricted Subsidiaries; provided (a) cash or cash equivalents
(including Permitted Investments) that would appear as “restricted” on a
consolidated balance sheet of Borrower or any of its Restricted Subsidiaries
solely because such cash or cash equivalents (including Permitted Investments)
are subject to a Deposit Account Control Agreement or a Securities Account
Control Agreement in favor of the Collateral Agent shall constitute Unrestricted
Cash hereunder, (b) cash and cash equivalents shall be included in the
determination of Unrestricted Cash only to the extent that such cash and cash
equivalents are maintained in accounts subject to a Deposit Account Control
Agreement or a Securities Account Control Agreement in favor of the Collateral
Agent shall constitute Unrestricted Cash and (c) cash and cash equivalents that
are maintained in accounts to the extent required under this Agreement to cash
collateralize Letter of Credit Exposure shall not be included in Unrestricted
Cash.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date if, at such time or promptly
thereafter, the Borrower designates such Subsidiary as an “Unrestricted
Subsidiary” in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary designated as an Unrestricted Subsidiary by the Borrower in a written
notice to the Administrative Agent; provided that in the case of each of clauses
(a) and (b), (i) such designation shall be deemed to be an Investment (or
reduction in an outstanding Investment, in the case of a designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) on the date of such
designation in an amount equal to the Fair Market Value of the Borrower’s
investment therein on such date and such designation shall be permitted only to
the extent such Investment is permitted under Section 10.5 on the date of such
designation, (ii) in the case
54

--------------------------------------------------------------------------------



of clauses (a) and (b), such designation shall be deemed to be a Disposition
pursuant to which the provisions of Section 2.14(f) will apply to the extent
contemplated thereby, (iii) no Default, Event of Default or Borrowing Base
Deficiency exists or would result from such designation immediately after giving
effect thereto, (iv) immediately after giving pro forma effect to such
designation, the Borrower shall be in compliance with the Financial Performance
Covenants on a pro forma basis, (v) all representations and warranties made by
any Credit Party contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
designation (except where such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date and
except that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates) and (vi) at the time of such designation, if such
Subsidiary owns any Borrowing Base Properties, such designation shall be deemed
a Disposition of such Borrowing Base Properties and shall otherwise be in
compliance with this Agreement and (c) each Subsidiary of an Unrestricted
Subsidiary. No Subsidiary may be designated as an Unrestricted Subsidiary if,
after such designation, it would be a “Restricted Subsidiary” for the purpose of
any Permitted Additional Debt or any Permitted Refinancing Indebtedness in
respect thereof or if, immediately prior to such designation, such Subsidiary is
a party to a Secured Hedge Agreement (except if arrangements satisfactory to the
applicable Hedge Bank have been made). The Borrower may, by written notice to
the Administrative Agent, re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary (each, a “Subsidiary Redesignation”), and thereafter, such
Subsidiary shall no longer constitute an Unrestricted Subsidiary, but only if no
Event of Default would result from such Subsidiary Redesignation. Any such
Subsidiary Redesignation shall be deemed to constitute the incurrence by the
Borrower at the time of redesignation of any Investment, Indebtedness, or Liens
of such Subsidiary existing at such time, and the Borrower shall be in
compliance with Sections 10.1, 10.2 and 10.5 after giving effect to such
redesignation. As of the Closing Date, there are no Unrestricted Subsidiaries.
Notwithstanding the foregoing, no Production Sharing Entity that is the direct
owner of any Production Sharing Contract shall be designated as an Unrestricted
Subsidiary.
“USD LIBOR” shall mean the London interbank offered rate for U.S. dollars.
“U.S. Lender” shall mean any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” shall have the meaning provided in Section
13.25.
“U.S. Tax Compliance Certificate” has the meaning specified in Section 5.4(f).
“Utilization Percentage” shall mean, as of any day, the fraction expressed as a
percentage, the numerator of which is the aggregate Total Exposures of all
Lenders on such day, and the denominator of which are the Aggregate Elected
Commitment Amount in effect on such day.
“Voting Equity” shall mean, with respect to any Person, such Person’s Equity
Interests having the voting power entitled (without regard to the occurrence of
any contingency) to vote in the election of directors (or equivalent thereof),
members of management or trustees thereof under ordinary circumstances.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the
55

--------------------------------------------------------------------------------



amount of each then remaining scheduled installment, sinking fund, serial
maturity or other required scheduled payments of principal, including payment at
final scheduled maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness; provided that the effects of any prepayments made on such
Indebtedness shall be disregarded in making such calculation.
“Wholly owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly owned Subsidiary of such person.
“Withdrawal Liability” shall mean the liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” shall mean the Borrower and the Administrative Agent.
“Working Capital” shall mean, as at any date of determination, the difference of
Consolidated Current Assets minus Consolidated Current Liabilities.
“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.2    Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(d)    The terms “include,” “includes” and “including” are by way of example and
not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
56

--------------------------------------------------------------------------------



(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” shall mean “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” shall mean “to
and including”.
(g)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(h)    Any reference to any Person shall be constructed to include such Person’s
successors or assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
(i)    Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
(j)    The word “will” shall be construed to have the same meaning as the word
“shall”.
(k)    The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(l)    The principal amount of any non-interest bearing Indebtedness or other
discount security constituting Indebtedness at any date shall be the principal
amount thereof that would be shown on a balance sheet of the Borrower dated such
date prepared in accordance with GAAP.
1.3    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the first audited financial statements
delivered under Section 9.1(a), except as otherwise specifically prescribed
herein. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b)    Computation of Certain Financial Covenants. Unless otherwise specified
herein, all defined financial terms (and all other definitions used to determine
such terms) shall be determined and computed in respect of the Borrower and its
Restricted Subsidiaries on a consolidated basis.
1.4    Rounding. Any financial ratios required to be maintained or complied with
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component,
57

--------------------------------------------------------------------------------



carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
1.5    References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other Contractual Requirements shall be deemed to include
all subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document and (b) references
to any Requirement of Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Requirement of Law.
1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City (daylight saving or standard, as
applicable).
1.7    Timing of Payment or Performance. When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in Section 2.9) or performance shall extend to
the immediately succeeding Business Day.
1.8    [Reserved].
1.9    Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “LIBOR Loan”).
1.10    Hedging Requirements Generally. For purposes of any determination with
respect to compliance with Section 10.10 or any other calculation under or
requirement of this Agreement in respect of hedging, such determination or
calculation shall be calculated separately for crude, gas and natural gas
liquid.
1.11    Certain Determinations. For purposes of determining compliance with any
of the covenants set forth in Section 9 or Section 10 below, but subject to any
limitation expressly set forth therein, as applicable, at any time (whether at
the time of incurrence or thereafter) that any Lien, Investment, Indebtedness,
Disposition, Restricted Payment, Affiliate transaction, prepayment, redemption
or the consummation of any other transaction meets the criteria of one, or more
than one, of the categories permitted pursuant to Section 9 or Section 10 below,
as applicable, the Borrower shall, in its sole discretion, determine under which
category such Lien, Investment, Indebtedness, Disposition, Restricted Payment,
Affiliate transaction, prepayment, redemption or the consummation of any other
transaction (or, in each case, any portion thereof) is permitted.
1.12    Pro Forma and Other Calculations.
(a)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated Secured Net Leverage Ratio, the Consolidated Total Net Leverage
Ratio and the Current Ratio shall be calculated with respect to such period and
such Specified Transaction on a pro forma basis and in the manner prescribed by
this Section 1.12.
(b)    If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
58

--------------------------------------------------------------------------------



Transaction that would have required adjustment pursuant to this Section 1.12,
then such financial ratio or test (or Consolidated Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this Section
1.12.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Financial Officer of the
Borrower.
(d)    In the event that the Borrower or any Restricted Subsidiary issues,
repurchases or redeems Disqualified Stock (i) during the applicable Test Period
or (ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then such financial ratio or test shall be calculated giving pro forma
effect to such issuance, refinancing or redemption of Disqualified Stock to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.
1.13    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
1.14    Divisions. For all purposes under the Credit Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
SECTION 2.    AMOUNT AND TERMS OF CREDIT
2.1    Commitments.
(a)    Subject to and upon the terms and conditions herein set forth, each
Lender severally, but not jointly, agrees to make a loan or loans denominated in
Dollars (each an “Loan” and, collectively, the “Loans”) to the Borrower, which
Loans (i) shall be made at any time and from time to time on and after the
Closing Date and prior to the Termination Date, (ii) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Loans; provided that all Loans made by each of the Lenders pursuant to the
same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Loans of the same Type, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not, for any Lender at any
time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s Total Exposure at such time exceeding such
Lender’s Commitment Percentage at such time of the Total Commitment and
(v) shall not, after giving effect thereto and to the application of the
proceeds thereof, result in the aggregate amount of all Lenders’ Total Exposures
at such time exceeding the Total Commitment (i.e., the least of (A) the
Aggregate Maximum Credit Amounts, (B) the then-effective Borrowing Base and (C)
the then-effective Aggregate Elected Commitment Amount).
(b)    Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan and (ii) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrower resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would
59

--------------------------------------------------------------------------------



result in increased costs for which it will not be compensated hereunder or that
it determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.10 shall apply).
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings.
The aggregate principal amount of each Borrowing shall be in a minimum amount of
at least the Minimum Borrowing Amount for such Type of Loans and in a multiple
of $100,000 in excess thereof (except that Loans to reimburse the applicable
Issuing Bank with respect to any Unpaid Drawing shall be made in the amounts
required by Section 3.3 or Section 3.4, as applicable). More than one Borrowing
may be incurred on any date; provided, that at no time shall there be
outstanding more than ten Borrowings of LIBOR Loans under this Agreement.
2.3    Notice of Borrowing.
(a)    Whenever the Borrower desires to incur Loans (other than borrowings to
repay Unpaid Drawings), the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office, (i) prior to 1:00 p.m. (New York City time) at
least three (3) Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of Loans if such Loans are to
be initially LIBOR Loans and (ii) (A) in the case of any ABR Loans incurred on
the Closing Date, prior to 1:00 p.m. (New York City time) at least one Business
Day prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing of Loans and (B) in the case of any ABR Loans incurred after the
Closing Date, written notice (or telephonic notice promptly confirmed in
writing) prior to 1:00 p.m. (New York City time) on the date of each Borrowing
of Loans that are to be ABR Loans. Such notice (a “Notice of Borrowing”) shall
specify (A) the aggregate principal amount of the Loans to be made pursuant to
such Borrowing, (B) the date of the Borrowing (which shall be a Business Day),
(C) whether the respective Borrowing shall consist of ABR Loans and/or LIBOR
Loans and, if LIBOR Loans, the Interest Period to be initially applicable
thereto (if no Interest Period is selected, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration) and (D) the amount of the
then-effective Borrowing Base, the amount of the then-effective Aggregate
Elected Commitment Amount, the current aggregate Total Exposures of all Lenders
(without regard to the requested Borrowing) and the pro forma aggregate Total
Exposures of all Lenders (giving effect to the requested Borrowing). The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Loans, of such Lender’s Commitment Percentage thereof and of the other matters
covered by the related Notice of Borrowing.
(b)    Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).
(c)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.
2.4    Disbursement of Funds.
(a)    No later than 2:00 p.m. (New York City time) on the date specified in
each Notice of Borrowing, each Lender will make available its pro rata portion
of each Borrowing requested to be made on such date in the manner provided
below; provided that on the Closing Date, such funds shall be made available by
10:00 a.m. (New York City time) or such earlier time as may be agreed among the
Lenders, the Borrower and the Administrative Agent for the purpose of
consummating the Transactions.
60

--------------------------------------------------------------------------------



(b)    Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will (except in the case of Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing or wiring to an account
(such account to be a Controlled Account on and after the date referred to in
Section 9.17(a)(i)) as designated by the Borrower in the Notice of Borrowing to
the Administrative Agent the aggregate of the amounts so made available in
Dollars. Unless the Administrative Agent shall have been notified by any Lender
prior to the date of any such Borrowing (or, with respect to an ABR Loan, the
date of such Borrowing prior to 1:00 p.m. (New York City time)) that such Lender
does not intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made available such amount to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent in Dollars. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest or fees, calculated in accordance with Section 2.8, for the respective
Loans.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
2.5    Repayment of Loans; Evidence of Debt.
(a)    The Borrower agrees to repay to the Administrative Agent, for the benefit
of the applicable Lenders, the principal amount outstanding as of such date,
together with all accrued and unpaid interest as of such date, and all fees and
all other Obligations incurred and unpaid hereunder and under each other Credit
Document (other than contingent or indemnification obligations not then due and
payable) as of such date in respect of all Loans on the earlier of (X) the
Termination Date and (Y) the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office from time to time, including the amounts of principal and
interest payable and paid to such lending office from time to time under this
Agreement.
(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain the Register pursuant to
Section 13.6(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower and each Lender’s share thereof.
61

--------------------------------------------------------------------------------



(d)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (b) and (c) of this Section 2.5 shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
(e)    If requested by a Lender, the Loans made by each Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit H, dated, in the case of (i) any Lender party hereto as of the
Closing Date, as of the Closing Date, (ii) any Lender that becomes a party
hereto pursuant to an Assignment and Assumption or amendment or other
modification to this Agreement, as of the effective date of the Assignment and
Assumption, amendment or other modification, as applicable, or (iii) in the case
of any Lender that becomes a party hereto in connection with an increase in the
Aggregate Elected Commitment Amount pursuant to Section 2.16(c), as of the
effective date of such increase, in each case, payable to such Lender in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed. In the event that any Lender’s Maximum Credit
Amount increases or decreases for any reason (whether pursuant to Section 2.16,
Section 13.6(b) or otherwise), the Borrower shall deliver or cause to be
delivered, to the extent such Lender is then holding a Note, on the effective
date of such increase or decrease, a new Note payable to such Lender in a
principal amount equal to its Maximum Credit Amount after giving effect to such
increase or decrease, and otherwise duly completed and such Lender shall
promptly return to the Borrower the previously issued Note held by such Lender.
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books and/or its Note, if
applicable. Failure to make any such recordation shall not affect any Lender’s
or the Borrower’s rights or obligations in respect of Loans by a Lender or
affect the validity of any transfer by a Lender of its Note.
2.6    Conversions and Continuations.
(a)    Subject to the penultimate sentence of this clause (a), (i) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount (and in multiples of $100,000 in excess
thereof) of the outstanding principal amount of Loans of one Type into a
Borrowing or Borrowings of another Type and (ii) the Borrower shall have the
option on any Business Day to continue the outstanding principal amount of any
LIBOR Loans as LIBOR Loans for an additional Interest Period; provided that
(A) no partial conversion of LIBOR Loans shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount, (B) ABR Loans may not be converted into LIBOR Loans if
an Event of Default is in existence on the date of the conversion and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such conversion, (C) LIBOR Loans may not be
continued as LIBOR Loans for an additional Interest Period if an Event of
Default is in existence on the date of the proposed continuation and the
Administrative Agent has or the Majority Lenders have determined in its or their
sole discretion not to permit such continuation, and (D) Borrowings resulting
from conversions pursuant to this Section 2.6 shall be limited in number as
provided in Section 2.2. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent at the Administrative Agent’s
Office prior to 2:00 p.m. (New York City time) at least (1) three (3) Business
Days’, in the case of a continuation of or conversion to LIBOR Loans or (2) the
date of conversion, in the case of a conversion into ABR Loans, prior written
notice (or telephonic notice promptly confirmed in writing) (each, a “Notice of
Conversion or Continuation”) specifying the Loans to be so converted or
continued, the Type of Loans to be converted into or continued and, if such
Loans are to be converted into or continued as LIBOR Loans, the Interest Period
to be initially applicable thereto (if no Interest Period is selected, the
62

--------------------------------------------------------------------------------



Borrower shall be deemed to have selected an Interest Period of one month’s
duration). The Administrative Agent shall give each applicable Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans.
(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Administrative Agent has or the Majority
Lenders have determined in its or their sole discretion not to permit such
continuation, such LIBOR Loans shall be automatically converted on the last day
of the current Interest Period into ABR Loans. If upon the expiration of any
Interest Period in respect of LIBOR Loans, the Borrower has failed to elect a
new Interest Period to be applicable thereto as provided in clause (a) above,
the Borrower shall be deemed to have elected to continue such Borrowing of LIBOR
Loans into a Borrowing of LIBOR Loans having an interest period of one month,
effective as of the expiration date of such current Interest Period.
(c)    Notwithstanding anything to the contrary herein, the Borrower may deliver
a Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Loan subject to an
interest rate Hedge Agreement as LIBOR Loans for each Interest Period until the
expiration of the term of such applicable Hedge Agreement; provided that any
Notice of Conversion or Continuation delivered pursuant to this Section 2.6(c)
shall include a schedule attaching the relevant interest rate Hedge Agreement or
related trade confirmation.
2.7    Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall
be made by the Lenders pro rata on the basis of their then applicable Commitment
Percentages. It is understood that (a) no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender severally but not jointly shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder and (b) failure by a Lender to
perform any of its obligations under any of the Credit Documents shall not
release any Person from performance of its obligation under any Credit Document.
2.8    Interest.
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable Margin
plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable Margin plus the relevant Adjusted LIBOR Rate, in each case, in effect
from time to time.
(c)    Upon the occurrence and during the continuance of an Event of Default,
the Loans and all other amounts outstanding under the Credit Documents shall
bear interest at a rate per annum, after as well as before judgment, that is
(the “Default Rate”) (A) in the case of outstanding principal, fees and other
obligations, the rate that would otherwise be applicable thereto plus 2% or (B)
in the case of any overdue interest, to the extent permitted by applicable
Requirements of Law, the rate described in Section 2.8(a) plus 2% from the date
of such non-payment to the date on which such amount is paid in full.
(d)    Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable in Dollars; provided that any Loan that is repaid on the same date on
which it is made shall bear interest for one day. Except as provided below,
interest shall be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each March, June, September and December, (ii) in
respect of each LIBOR Loan, on the last day of each
63

--------------------------------------------------------------------------------



Interest Period applicable thereto and, in the case of an Interest Period in
excess of three (3) months, on each date occurring at three-month intervals
after the first day of such Interest Period, (iii) in respect of each Loan,
(A) on any prepayment (on the amount prepaid), (B) at maturity (whether by
acceleration or otherwise) and (C) after such maturity, on demand.
(e)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
(f)    The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the relevant
Lenders thereof. Each such determination shall, absent clearly demonstrable
error, be final and conclusive and binding on all parties hereto.
2.9    Interest Periods. At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans in accordance with
Section 2.6(a), the Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of the Interest Period
applicable to such Borrowing, which Interest Period shall, at the option of the
Borrower be a one-, two-, three- or six- or (with the consent of all the Lenders
making such LIBOR Loans) a twelve-month period as requested by the Borrower.
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day, but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
Maturity Date.
2.10    Increased Costs, Illegality, Changed Circumstances, Etc.
(a)    Subject to Section 2.10(d), in the event that (x) in the case of
clause (i) below, the Majority Lenders (or the Administrative Agent, as
applicable) or (y) in the case of clauses (ii) and (iii) below, any Lender (or
the Administrative Agent, as applicable), shall have reasonably determined
(which determination shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto):
(i)    on any date for determining the Adjusted LIBOR Rate or the LIBOR Rate for
any Interest Period that (A) deposits in the principal amounts of the Loans
comprising such Borrowing of LIBOR Loans are not generally available in the
relevant market or (B) adequate and fair means
64

--------------------------------------------------------------------------------



do not exist for ascertaining the applicable interest rate on the basis provided
for in the definition of LIBOR Rate (including by reason of any changes arising
on or after the Closing Date affecting the interbank LIBOR market); or
(ii)    that a Change in Law occurring at any time after the Closing Date shall
(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, (B) subject any Lender
(including any Issuing Bank) and the Administrative Agent to any Tax (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (iii) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or
(C) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or LIBOR Loans made
by such Lender, which results in the cost to such Lender of making, converting
into, continuing or maintaining LIBOR Loans or participating in Letters of
Credit (in each case hereunder) increasing by an amount which such Lender
reasonably deems material or the amounts received or receivable by such Lender
hereunder with respect to the foregoing shall be reduced; or
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Requirement of Law (or would conflict with any such Requirement of Law not
having the force of law even though the failure to comply therewith would not be
unlawful);
then, and in any such event, such Lenders (or the Administrative Agent, in the
case of clause (i) and (ii)(B) above) shall within a reasonable time thereafter
give notice (if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion or Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender (or
the Administrative Agent, as applicable), promptly (but no later than fifteen
(15) days) after receipt of written demand therefor such additional amounts as
shall be required to compensate such Lender (or the Administrative Agent, as
applicable) for such increased costs or reductions in amounts receivable
hereunder (it being agreed that a written notice as to the additional amounts
owed to such Lender (or the Administrative Agent, as applicable), showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by such Lender (or the Administrative Agent, as applicable) shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by applicable Requirements of
Law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or if the affected LIBOR Loan
is then outstanding, upon at least three (3) Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan;
65

--------------------------------------------------------------------------------



provided that if more than one Lender are affected at any time, then all
affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity requirements of any Lender or compliance by any Lender or
its parent with any Change in Law relating to capital adequacy or liquidity
requirements occurring after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such Change in Law (taking into consideration such Lender’s or its parent’s
policies with respect to capital adequacy or liquidity requirements), then from
time to time, promptly (but in any event no later than fifteen (15) days) after
written demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent for such reduction, it being understood and
agreed, however, that a Lender shall not be entitled to such compensation as a
result of such Lender’s compliance with, or pursuant to any request or directive
to comply with, any applicable Requirement of Law as in effect on the Closing
Date. Each Lender, upon determining in good faith that any additional amounts
will be payable pursuant to this Section 2.10(c), will give prompt written
notice thereof to the Borrower, which notice shall set forth in reasonable
detail the basis of the calculation of such additional amounts, although the
failure to give any such notice shall not, subject to Section 2.13, release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.
(d)
(i)    Notwithstanding anything to the contrary herein or in any other Credit
Document, if a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date have occurred prior to
the Reference Time in respect of any setting of the then-current Benchmark, then
(x) if a Benchmark Replacement is determined in accordance with clause (1) or
(2) of the definition of “Benchmark Replacement” for such Benchmark Replacement
Date, such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Credit Document in respect of such Benchmark setting and
subsequent Benchmark settings without any amendment to, or further action or
consent of any other party to, this Agreement or any other Credit Document and
(y) if a Benchmark Replacement is determined in accordance with clause (3) of
the definition of “Benchmark Replacement” for such Benchmark Replacement Date,
such Benchmark Replacement will replace such Benchmark for all purposes
hereunder and under any Credit Document in respect of any Benchmark setting at
or after 5:00 p.m. (New York City time) on the fifth (5th) Business Day after
the date notice of such Benchmark Replacement is provided to the Lenders without
any amendment to, or further action or consent of any other party to, this
Agreement or any other Credit Document so long as the Administrative Agent has
not received, by such time, written notice of objection to such Benchmark
Replacement from Lenders comprising the Required Lenders. If (i) a Benchmark
Replacement Date has occurred and the applicable Benchmark Replacement on such
Benchmark Replacement Date is a Benchmark Replacement other than the sum of: (a)
Term SOFR and (b) the related Benchmark Replacement Adjustment, (ii)
subsequently, the Relevant Governmental Body recommends for use a
forward-looking term rate based on SOFR and the Borrower requests that the
Administrative Agent review the administrative feasibility of such recommended
forward-looking term rate for purposes of this Agreement and (iii) following
such request from the Borrower, the Administrative Agent determines (in its sole
discretion) that such forward-looking term rate is administratively feasible for
the Administrative Agent, then the Administrative Agent may (in its sole
discretion) provide the Borrower and Lenders with written notice that from and
after a date identified in such notice: (i) a Benchmark Replacement Date shall
be deemed to have occurred, the Benchmark Replacement on such Benchmark
Replacement Date shall be deemed to be a Benchmark Replacement
66

--------------------------------------------------------------------------------



determined in accordance with clause (1) of the definition of “Benchmark
Replacement”; provided, however, that if upon such Benchmark Replacement Date
the Benchmark Replacement Adjustment is unable to be determined in accordance
with clause (1) of the definition of “Benchmark Replacement” and the
corresponding definition of “Benchmark Replacement Adjustment”, then the
Benchmark Replacement Adjustment in effect immediately prior to such new
Benchmark Replacement Date shall be utilized for purposes of this Benchmark
Replacement (for avoidance of doubt, for purposes of this proviso, such
Benchmark Replacement Adjustment shall be the Benchmark Replacement Adjustment
which was established in accordance with the definition of “Benchmark
Replacement Adjustment” on the date determined in accordance with clauses (a) or
(b), as applicable, of the definition of “Benchmark Replacement Date” hereunder)
and (ii) such forward-looking term rate shall be deemed to be the
forward-looking term rate referenced in the definition of “Term SOFR” for all
purposes hereunder or under any Credit Document in respect of any Benchmark
setting and any subsequent Benchmark settings, without any amendment to, or
further action or consent of any other party to, this Agreement or any other
Credit Document. For the avoidance of doubt, if the circumstances described in
the immediately preceding sentence shall occur, all applicable provisions set
forth in this Section 2.10(d) shall apply with respect to such election of the
Administrative Agent as completely as if such forward-looking term rate was
initially determined in accordance with clause (1) of the definition of
“Benchmark Replacement”, including, without limitation, the provisions set forth
in Sections 2.10(d)(ii) and (vi).
(ii)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right (in consultation with the Borrower) to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Credit Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement or any other Credit Document.
(iii)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any Benchmark Replacement Date and the related Benchmark
Replacement, (ii) the effectiveness of any Benchmark Replacement Conforming
Changes, (iii) the removal or reinstatement of any tenor of a Benchmark pursuant
to Section 2.10(d)(iv) below and (iv) the commencement of any Benchmark
Unavailability Period. For the avoidance of doubt, any notice required to be
delivered by the Administrative Agent as set forth in this Section titled
“Benchmark Replacement Setting” may be provided, at the option of the
Administrative Agent (in its sole discretion), in one or more notices and may be
delivered together with, or as part of any amendment which implements any
Benchmark Replacement or Benchmark Replacement Conforming Changes. Any
determination, decision or election that may be made by the Administrative Agent
or, if applicable, any Lender (or group of Lenders) pursuant to this Section
2.10(d), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action or any selection, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party to this Agreement or
any other Credit Document, except, in each case, as expressly required pursuant
to this Section 2.10(d).
(iv)    Notwithstanding anything to the contrary herein or in any other Credit
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or USD LIBOR) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or
67

--------------------------------------------------------------------------------



will be no longer representative, then the Administrative Agent may modify the
definition of “Interest Period” for any Benchmark settings at or after such time
to remove such unavailable or non-representative tenor and (ii) if a tenor that
was removed pursuant to clause (i) above either (A) is subsequently displayed on
a screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.
(v)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a LIBOR Loan of,
conversion to or continuation of LIBOR Loans to be made, converted or continued
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to ABR Loans. During any Benchmark Unavailability Period or at any
time that a tenor for the then-current Benchmark is not an Available Tenor, the
component of ABR based upon the then-current Benchmark or such tenor for such
Benchmark, as applicable, will not be used in any determination of ABR.
(vi)    The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to (i) the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBOR Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including, without
limitation any Benchmark Replacement implemented hereunder), (ii) the
composition or characteristics of any such Benchmark Replacement, including
whether it is similar to, or produces the same value or economic equivalence to
USD LIBOR (or any other Benchmark) or have the same volume or liquidity as did
USD LIBOR (or any other Benchmark), (iii) any actions or use of its discretion
or other decisions or determinations made with respect to any matters covered by
this Section 2.10(d) including, without limitation, whether or not a Benchmark
Transition Event has occurred, the removal or lack thereof of unavailable or
non-representative tenors, the implementation or lack thereof of any Benchmark
Replacement Conforming Changes, the delivery or non-delivery of any notices
required by Section 2.10(d)(iv) above or otherwise in accordance herewith, and
(iv) the effect of any of the foregoing provisions of this Section 2.10(d).
2.11    Compensation. If (a) any payment of principal of any LIBOR Loan is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of
acceleration of the maturity of the Loans pursuant to Section 11 or for any
other reason, (b) any Borrowing of LIBOR Loans is not made on the date specified
in a Notice of Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan on
the date specified in a Notice of Conversion or Continuation, (d) any LIBOR Loan
is not continued as a LIBOR Loan on the date specified in a Notice of Conversion
or Continuation or (e) any prepayment of principal of any LIBOR Loan is not made
as a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2,
the Borrower shall after the Borrower’s receipt of a written request by such
Lender (which request shall set forth in reasonable detail the basis for
requesting such amount and shall be conclusive and binding in the absence of
manifest error), pay to the Administrative Agent (within fifteen (15) days after
such request) for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that such Lender may
reasonably incur as a result of such payment, failure to convert, failure to
continue or failure to prepay, including any loss, cost or expense (excluding
loss of anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.
68

--------------------------------------------------------------------------------



2.12    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii), 2.10(a)(iii),
2.10(c), 3.11 or 5.4 with respect to such Lender, it will, if requested by the
Borrower use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event; provided that such designation does not cause such Lender or its lending
office to suffer any economic, legal or regulatory disadvantage, with the object
of avoiding the consequence of the event giving rise to the operation of any
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.10,
3.11 or 5.4.
2.13    Notice of Certain Costs. Notwithstanding anything in this Agreement to
the contrary, to the extent any notice required by Section 2.10 or 2.11 is given
by any Lender more than 180 days after such Lender has knowledge (or should have
had knowledge) of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.10
or 2.11, as the case may be, for any such amounts incurred or accruing prior to
the 181st day prior to the giving of such notice to the Borrower; provided that
if the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
2.14    Borrowing Base.
(a)    Initial Borrowing Base. For the period from and including the Closing
Date to but excluding the first Redetermination Date, the Borrowing Base shall
be equal to $1,200,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to this Section
2.14.
(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.14 (a “Scheduled
Redetermination”), and, subject to Section 2.14(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders on or about April 1st and October 1st
of each year (or as promptly as possible thereafter), commencing on or about
April 1, 2021. In addition, following the first Scheduled Redetermination Date
of April 1, 2021, (i) the Borrower may at any time, by notifying the
Administrative Agent thereof not more than once during any period between
Scheduled Redeterminations and not more than once during any fiscal year; and
(ii) the Administrative Agent, may at any time, at the written direction of the
Required Lenders, by written notice to the Borrower thereof, not more than once
during any period between Scheduled Redeterminations and not more than once
during any fiscal year, in each case, elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.14. In addition to, and not including and/or
limited by the annual Interim Redeterminations allowed above, the Borrower may,
by notifying the Administrative Agent thereof, at any time between Scheduled
Redeterminations, request additional Interim Redeterminations of the Borrowing
Base in the event that a Credit Party acquires Oil and Gas Properties which are
to be Borrowing Base Properties with Proved Reserves having a PV-9 value
(calculated at the time of acquisition) in excess of five percent (5.0%) of the
Borrowing Base in effect immediately prior to such acquisition (and for purposes
of the foregoing, the designation of an Unrestricted Subsidiary owning Oil and
Gas Properties with Proved Reserves as a Restricted Subsidiary shall be deemed
to constitute an acquisition by a Credit Party of Oil and Gas Properties with
Proved Reserves).
(c)    Scheduled and Interim Redetermination Procedure.
(i)    Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of the Reserve
Report, the Reserve Report Certificate, the information provided pursuant to
Section 9.14(c) and such other related reports,
69

--------------------------------------------------------------------------------



data and supplemental information as the Administrative Agent or the Required
Lenders may reasonably request (the Reserve Report, such Reserve Report
Certificate and such other related reports, data and information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall in good faith and based upon its
sole credit discretion propose a new Borrowing Base (the “Proposed Borrowing
Base”) based upon such information and such other related information (including
the status of title information with respect to the Borrowing Base Properties as
described in the Engineering Reports and the existence of any Hedge Agreements)
in good faith in accordance with its usual and customary oil and gas lending
criteria as they exist at the particular time. For the avoidance of doubt, in
the case of an Interim Redetermination, the Administrative Agent may utilize the
Engineering Reports delivered in connection with the last Scheduled
Redetermination, provided, however, the Administrative Agent may in its sole
discretion request Borrower-generated supplemental Engineering Reports in
connection with such Interim Redetermination.
(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
(A)    in the case of a Scheduled Redetermination, (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Sections 9.14(a) and (c) in a timely manner, within ten
(10) Business Days following its receipt of such Engineering Reports or (2) if
the Administrative Agent shall not have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 9.14(a) and (c) in
a timely manner, then promptly after the Administrative Agent has received
complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.14(c)(i); and
(B)    in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports (or such later date to which the Borrower and the
Administrative Agent may agree in their respective sole discretion).
(iii)    [Reserved].
(iv)    Any Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved by each Lender in each such Lender’s sole discretion
and consistent with each such Lender’s normal and customary oil and gas lending
criteria as they exist at the particular time as provided in this
Section 2.14(c) and any Proposed Borrowing Base that would decrease or maintain
the Borrowing Base then in effect must be approved by Lenders constituting at
least the Required Lenders in each such Lender’s sole discretion and consistent
with each such Lender’s normal and customary oil and gas lending criteria as
they exist at the particular time as provided in this Section 2.14(c). Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have fifteen
(15) Business Days to agree with the Proposed Borrowing Base or disagree with
the Proposed Borrowing Base by proposing an alternate Borrowing Base. If at the
end of such 15-Business Day period, all of the Lenders, in the case of a
Proposed Borrowing Base that would increase the Borrowing Base then in effect,
or the Required Lenders, in the case of a Proposed Borrowing Base that would
decrease or maintain the Borrowing Base then in effect, have approved, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.14(d). If, however, at the end of such 15-Business
Day period, all Lenders or the Required Lenders, as applicable, have not
approved, then the Administrative Agent shall promptly thereafter poll the
Lenders to ascertain the highest Borrowing Base then acceptable to (a) in the
case of a decrease or reaffirmation, a number of Lenders sufficient to
constitute the Required Lenders or (b) in the case of an increase, all of the
Lenders, and such amount shall become the new Borrowing Base, effective on the
date specified in Section 2.14(d).
70

--------------------------------------------------------------------------------



(d)    Effectiveness of a Redetermined Borrowing Base. Subject to
Section 2.14(h), after a redetermined Borrowing Base is approved by each Lender
or the Required Lenders, as applicable, pursuant to Section 2.14(c), the
Administrative Agent shall promptly thereafter notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders:
(i)    in the case of a Scheduled Redetermination, on the earlier to occur of
(A) April 1 or October 1, as applicable, following such notice, or (B) if such
notice is not delivered on or before April 1 or October 1, as applicable, then
on the day of delivery of such New Borrowing Base Notice; and
(ii)    in the case of an Interim Redetermination, on the day of delivery of
such New Borrowing Base Notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next redetermination or modification thereof
hereunder. Notwithstanding the foregoing, no Scheduled Redetermination or
Interim Redetermination shall become effective until the New Borrowing Base
Notice related thereto delivered to the Borrower in accordance with Section
13.2.
(e)    Reduction of Borrowing Base Upon Incurrence of Borrowing Base Reduction
Debt. The Borrowing Base shall be reduced upon the issuance or incurrence of any
Borrowing Base Reduction Debt after the Closing Date (other than Borrowing Base
Reduction Debt constituting Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, but only to the extent that the aggregate principal
amount of Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness does not exceed the principal amount of the Refinanced
Indebtedness) by an amount equal to the product of 0.33 multiplied by the stated
principal amount of such Borrowing Base Reduction Debt (without regard to any
original issue discount), and the Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon the date of such issuance or incurrence,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders on such date until the next redetermination or
modification thereof hereunder.
(f)    Reduction of Borrowing Base Upon Termination of Hedge Positions and Asset
Dispositions.
(i)    If the Borrower or any Restricted Subsidiary shall terminate, unwind or
create any off-setting positions in respect of any commodity hedge positions
(whether evidenced by a floor, put or Hedge Agreement) (for the avoidance of
doubt, excluding any novation of any Hedge Agreements with respect to which the
Borrower or applicable Restricted Subsidiary remains a party), and/or
(ii)    If the Borrower or one of the other Credit Parties Disposes of Borrowing
Base Properties (including pursuant to an Investment or designation of
Unrestricted Subsidiary) or Disposes of any Equity Interests in any Restricted
Subsidiary owning Borrowing Base Properties, and
(iii)    the sum of (x) the aggregate Borrowing Base Value of all such
terminated, unwound and/or offsetting positions (after taking into account any
other similar Hedge Agreement executed contemporaneously with the taking of such
actions acceptable to the Required Lenders) plus (y) the aggregate Borrowing
Base Value of all such Borrowing Base Properties Disposed of (after giving
effect to any acquisitions of and other investments in Oil and Gas Properties by
the
71

--------------------------------------------------------------------------------



Borrower and the Grantors with respect to which the Borrower has delivered a
Reserve Report in accordance with Section 9.14(b) since the last Borrowing Base
redetermination or adjustment pursuant to this Section 2.14(f)), in each case,
since the later of (A) the most recent Scheduled Redetermination Date and
(B) the last adjustment of the Borrowing Base made pursuant to this
Section 2.14(f), exceeds 5.0% of the then-effective Borrowing Base, then upon
the approval or deemed approval of the Borrowing Base Value pursuant to the
definition thereof, the Borrowing Base shall automatically reduce by an amount
equal to the sum of (1) the Borrowing Base Value, if any, attributable to such
terminated, unwound or off-setting hedge positions in the calculation of the
then-effective Borrowing Base (after taking into account any other similar Hedge
Agreement executed contemporaneously with the taking of such actions acceptable
to the Required Lenders) and (2) an amount equal to the Borrowing Base Value, if
any, attributable to such Disposed Borrowing Base Properties in the calculation
of the then-effective Borrowing Base (after giving effect to any acquisitions of
and other investments in Oil and Gas Properties by the Borrower and the
Restricted Subsidiaries with respect to which the Borrower has delivered a
Reserve Report in accordance with Section 9.14(b) since the last Borrowing Base
redetermination or adjustment pursuant to this Section 2.14(f)). The
Administrative Agent shall promptly notify the Borrower in writing of the
Borrowing Base Value, if any, attributable to such terminated, unwound or
offsetting hedge positions and Disposed of Borrowing Base Properties in the
calculation of the then-effective Borrowing Base and, upon receipt of such
notice, the Borrowing Base shall be simultaneously reduced by such amount.
(iv)    For the purposes of this Section 2.14(f), a “Disposition” of Oil and Gas
Properties shall include the designation of a Restricted Subsidiary owning Oil
and Gas Properties as an Unrestricted Subsidiary, any Investment or capital
contribution of Oil and Gas Properties, and the Disposition or other transfer of
Oil and Gas Properties or the Equity Interests in any Restricted Subsidiary
owning Oil and Gas Properties to an Unrestricted Subsidiary or any other Person
that is not the Borrower or a Guarantor; provided, that the transfer of a
Production Sharing Contract to a Production Sharing Entity shall not be deemed a
Disposition for purposes of this Section 2.14(f).
(g)    Reduction of Borrowing Base Related to Title. If (i) the Borrower fails
to provide the information required by Section 9.16(a) within the time periods
specified therein or (ii) any title defect or exception requested by the
Administrative Agent to be cured pursuant to Section 9.16(b) is not cured within
the time period specified therein, the Required Lenders shall have the right to
adjust the Borrowing Base upon written notice (which such notice shall include
the effective date of reduction) such that, after giving effect to such
reduction, the Borrower shall have provided reasonably satisfactory title
information in respect of the required percentage of the value of the Borrowing
Base Properties, and upon the effective date of the reduction specified in the
notice described above, the new Borrowing Base will become effective.
(h)    Borrower’s Right to Elect Reduced Borrowing Base. Within three (3)
Business Days of its receipt of a New Borrowing Base Notice, the Borrower may
provide written notice to the Administrative Agent and the Lenders that
specifies for the period from the effective date of the New Borrowing Base
Notice until the next succeeding Scheduled Redetermination Date, the Borrowing
Base will be a lesser amount than the amount set forth in such New Borrowing
Base Notice, whereupon such specified lesser amount will become the new
Borrowing Base. The Borrower’s notice under this Section 2.14(h) shall be
irrevocable, but without prejudice to its rights to initiate Interim
Redeterminations.
(i)    Administrative Agent Data. The Administrative Agent hereby agrees to
provide an updated Bank Price Deck to the Borrower promptly, and in any event
within three (3) Business Days, following (i) its receipt of a request by the
Borrower or (ii) its request for an Interim Redetermination. In addition, the
Administrative Agent agrees, upon request, to meet with the Borrower to discuss
its evaluation
72

--------------------------------------------------------------------------------



of the reservoir engineering of the Oil and Gas Properties included in the
Reserve Report and their respective methodologies for valuing such properties
and the other factors considered in calculating the Borrowing Base.
(j)    Spring 2021 Scheduled Redetermination. To the extent Successful
Syndication has not occurred prior to the effective date of the Spring 2021
Scheduled Redetermination, the Elected Commitment of each Lender party hereto on
the Closing Date (unless such Lender agrees otherwise) will be automatically
reduced (with the Elected Commitment of each such Lender being reduced in a
proportional amount) to an amount that will result in each Arranger having an
Elected Commitment not to exceed $85,000,000 or such other amount as agreed
between each such Arranger and the Borrower.
2.15    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 4.1(a);
(b)    The Commitment and Total Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders or each affected Lender have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 13.1); provided that (i) any waiver, amendment or modification requiring
the consent of all Lenders pursuant to Section 13.1 (other than
Section 13.1(a)(x)) or requiring the consent of each affected Lender pursuant to
Section 13.1(a)(i) or (ix) shall require the consent of such Defaulting Lender
(which for the avoidance of doubt would include any change to the Maturity Date
applicable to such Defaulting Lender, decreasing or forgiving any principal or
interest due to such Defaulting Lender, any decrease of any interest rate
applicable to Loans made by such Defaulting Lender (other than the waiving of
post-default interest rates) and any increase in or extension of such Defaulting
Lender’s Commitment) and (ii) any redetermination, whether an increase, decrease
or affirmation, of the Borrowing Base shall occur without the participation of a
Defaulting Lender, but the Commitment (i.e., the Commitment Percentage of the
Borrowing Base) of a Defaulting Lender may not be increased without the consent
of such Defaulting Lender;
(c)    If any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender, then (i) all or any part of such Letter of Credit Exposure of
such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitment Percentages; provided that (A) each Non-Defaulting
Lender’s Total Exposure may not in any event exceed the Commitment Percentage of
the Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Banks or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender, (ii) to the extent that all or any portion of the
Defaulting Lender’s Letter of Credit Exposure cannot, or can only partially, be
so reallocated to Non-Defaulting Lenders, whether by reason of the first proviso
in Section 2.15(c)(i) or otherwise, the Borrower shall within two (2) Business
Days following notice by the Administrative Agent Cash Collateralize for the
benefit of the applicable Issuing Bank only the Borrower’s obligations
corresponding to such Defaulting Lender’s Letter of Credit Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above), in
accordance with the procedures set forth in Section 3.7 for so long as such
Letter of Credit Exposure is outstanding, (iii) if the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s Letter of Credit Exposure
pursuant to this Section 2.15(c), the Borrower shall not be required to pay any
fees to such
73

--------------------------------------------------------------------------------



Defaulting Lender pursuant to Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure during the period such Defaulting Lender’s
Letter of Credit Exposure is Cash Collateralized (and such fees shall be payable
to the Issuing Banks), (iv) if the Letter of Credit Exposure of the
Non-Defaulting Lenders is reallocated pursuant to this Section 2.15(c), then the
Letter of Credit Fees payable for the account of the Lenders pursuant to
Section 4.1(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Commitment Percentages and the Borrower shall not be required to pay any Letter
of Credit Fees to the Defaulting Lender pursuant to Section 4.1(b) with respect
to such Defaulting Lender’s Letter of Credit Exposure during the period that
such Defaulting Lender’s Letter of Credit Exposure is reallocated, or (v) if any
Defaulting Lender’s Letter of Credit Exposure is neither Cash Collateralized nor
reallocated pursuant to this Section 2.15(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all Letter of
Credit Fees payable under Section 4.1(b) with respect to such Defaulting
Lender’s Letter of Credit Exposure shall be payable to such Issuing Bank until
such Letter of Credit Exposure is Cash Collateralized and/or reallocated;
(d)    So long as any Lender is a Defaulting Lender, no Issuing Bank will be
required to issue any new Letter of Credit or amend any outstanding Letter of
Credit to increase the Stated Amount thereof, alter the drawing terms thereunder
or extend the expiry date thereof, unless each Issuing Bank is reasonably
satisfied that any exposure that would result from the exposure to such
Defaulting Lender is eliminated or fully covered by the Commitments of the
Non-Defaulting Lenders or by Cash Collateralization or a combination thereof in
accordance with clause (c) above or otherwise in a manner reasonably
satisfactory to such Issuing Bank, and participating interests in any such newly
issued or increased Letter of Credit shall be allocated among Non-Defaulting
Lenders in a manner consistent with Section 2.15(c)(i) (and Defaulting Lenders
shall not participate therein);
(e)    If the Borrower, the Administrative Agent and each Issuing Bank agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon, as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender and any applicable
Cash Collateral shall be promptly returned to the Borrower and any Letter of
Credit Exposure of such Lender reallocated pursuant to Section 2.15(c) shall be
reallocated back to such Lender; provided that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender; and
(f)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 13.8), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to each Issuing Bank hereunder; third, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fifth, to the payment of any amounts owing to the Lenders, each
Issuing Bank as a result of any final judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; sixth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any final judgment
of a court of competent jurisdiction
74

--------------------------------------------------------------------------------



obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans or Unpaid Drawings, such payment shall be applied solely to pay the
relevant Loans of, and Unpaid Drawings owed to, the relevant non-Defaulting
Lenders on a pro rata basis prior to being applied in the manner set forth in
this Section 2.15(f). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to Section 3.7 shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
2.16    Termination, Revision and Reduction of Commitments and Aggregate Maximum
Credit Amounts; Increase, Reduction and Termination of Aggregate Elected
Commitment Amount.
(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts, the Borrowing Base or the Aggregate Elected Commitment
Amount is terminated or reduced to zero, then the Commitments shall terminate on
the effective date of such termination or reduction.
(b)    Optional Termination and Reduction of Aggregate Maximum Credit Amounts.
(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, (1) after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 5.2, the aggregate Total Exposures of all Lenders would exceed the Total
Commitment or (2) the Aggregate Maximum Credit Amount would be less than
$5,000,000 (unless, with respect to this clause (2), the Aggregate Maximum
Credit Amounts are reduced to $0), and (C) upon any reduction of the Aggregate
Maximum Credit Amounts that would otherwise result in the Aggregate Maximum
Credit Amounts being less than the Aggregate Elected Commitment Amount, the
Aggregate Elected Commitment Amount shall be automatically reduced (ratably
among the Lenders in accordance with each Lender’s Commitment Percentage) so
that they equal the Aggregate Maximum Credit Amounts as so reduced.
(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under Section
2.16(b)(i) at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.16(b)(ii) shall be irrevocable; provided
that a notice of termination or reduction of the Aggregate Maximum Credit
Amounts delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of a specified
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Aggregate
Maximum Credit Amounts shall be permanent and may not be reinstated. Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Commitment Percentage.
(c)    Increases, Reductions and Terminations of Aggregate Elected Commitment
Amount.
75

--------------------------------------------------------------------------------



(i)    Subject to the conditions set forth in Section 2.16(c)(ii) and the prior
written approval of the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed), the Borrower may increase the Aggregate Elected
Commitment Amount then in effect by increasing the Elected Commitment of a
Lender and/or by causing a Person that is reasonably acceptable to the
Administrative Agent that at such time is not a Lender to become a Lender (any
such Person that is not at such time a Lender and becomes a Lender, an
“Additional Lender”). Notwithstanding anything to the contrary contained in this
Agreement, in no case shall an Additional Lender be a natural person, the
Borrower or any Affiliate of the Borrower.
(ii)    Any increase in the Aggregate Elected Commitment Amount shall be subject
to the following additional conditions:
(A)    such increase shall not be less than $25,000,000 unless the
Administrative Agent otherwise consents, and no such increase shall be permitted
if after giving effect thereto the Aggregate Elected Commitment Amount exceeds
the Borrowing Base then in effect;
(B)    following any Scheduled Redetermination Date, the Borrower may not
increase the Aggregate Elected Commitment Amount more than once before the next
Scheduled Redetermination Date (for the sake of clarity, all increases in the
Aggregate Elected Commitment Amount effective on a single date shall be deemed a
single increase in the Aggregate Elected Commitment Amount for purposes of this
Section 2.16(c)(ii)(B));
(C)    no Default or Event of Default shall have occurred and be continuing on
the effective date of such increase;
(D)    on the effective date of such increase, no Borrowings of LIBOR Loans
shall be outstanding or if any Borrowings of LIBOR Loans are outstanding, then
the effective date of such increase shall be the last day of the Interest Period
in respect of such Borrowings of LIBOR Loans unless the Borrower pays any
compensation required by Section 2.11;
(E)    no Lender’s Elected Commitment may be increased without the consent of
such Lender;
(F)    if the Borrower elects to increase the Aggregate Elected Commitment
Amount by increasing the Elected Commitment of a Lender, the Borrower and such
Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit L (an “Elected Commitment Increase
Certificate”);
(G)    if the Borrower elects to increase the Aggregate Elected Commitment
Amount by causing an Additional Lender to become a party to this Agreement, then
the Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit M (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500 (provided that the Administrative
Agent may, in its discretion, elect to waive such processing and recordation fee
in connection with any such increase), the Administrative Agent and the Issuing
Banks shall have given their prior written consent (to the extent that such
Additional Lender is not an existing Lender’s Affiliate and in each case, such
consent not to be unreasonably withheld or delayed) and the Borrower shall (1)
if requested by the Additional Lender, deliver a Note payable to such Additional
Lender in
76

--------------------------------------------------------------------------------



a principal amount equal to its Maximum Credit Amount, and otherwise duly
completed and (2) pay any applicable fees as may have been agreed to between the
Borrower and the Additional Lender, and, to the extent applicable and agreed to
by the Borrower, the Administrative Agent; and
(H)    Until Successful Syndication has occurred and notwithstanding Section
13.6, any increase in the Elected Commitment of an existing Lender or the
addition of an Additional Lender, in each case, pursuant to this Section
2.16(c), shall be deemed to be an assignment, on a pro rata basis, of the
Elected Commitments of each Arranger (or the Lender that is an Affiliate or such
Arranger) and each other Lender party to this Agreement on the Closing Date
(other than any such increasing Lender) and the related portion of its rights
and obligations under this Agreement (including the related portion of its Loans
(including participations in L/C Obligations)).
(iii)    Subject to acceptance and recording thereof pursuant to Section
2.16(c)(iv), from and after the effective date specified in the Elected
Commitment Increase Certificate or the Additional Lender Certificate (or if any
Borrowings of LIBOR Loans are outstanding, then the last day of the Interest
Period in respect of such Borrowings of LIBOR Loans, unless the Borrower has
paid any compensation required by Section 2.11): (A) the amount of the Aggregate
Elected Commitment Amount shall be increased as set forth therein, and (B) in
the case of an Additional Lender Certificate, any Additional Lender party
thereto shall be a party to this Agreement and have the rights and obligations
of a Lender under this Agreement and the other Credit Documents. In addition,
the Lender or the Additional Lender, as applicable, shall purchase a pro rata
portion of the outstanding Loans (and participation interests in Letters of
Credit) of each of the other Lenders (and such Lenders hereby agree to sell and
to take all such further action to effectuate such sale) such that each Lender
(including any Additional Lender, if applicable) shall hold its Commitment
Percentage of the outstanding Loans (and participation interests) after giving
effect to the increase in the Aggregate Elected Commitment Amount (and the
resulting modifications of each Lender’s Maximum Credit Amount pursuant to
Section 2.16(c)(iv) or Section 2.16(c)(v)).
(iv)    Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or by the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in Section 2.16(c)(ii),
if required, the Administrative Questionnaire referred to in Section 2.16(c)(ii)
and the break-funding payments from the Borrower, if any, required by Section
2.11, if applicable, the Administrative Agent shall accept such Elected
Commitment Increase Certificate or Additional Lender Certificate and record the
information contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 13.6(b). No increase in the Aggregate
Elected Commitment Amount shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section
2.16(c)(iv).
(v)    Upon any increase in the Aggregate Elected Commitment Amount pursuant to
Section 2.16(c)(iv), (A) each Lender’s Maximum Credit Amount shall be
automatically deemed amended to the extent necessary so that each such Lender’s
Commitment Percentage equals the percentage of the Aggregate Elected Commitment
Amount represented by such Lender’s Elected Commitment, in each case after
giving effect to such increase, and (B) Schedule 1.1(a) to this Agreement shall
be deemed amended to reflect the Elected Commitment of each Lender (including
any Additional Lender) as thereby increased, any changes in the Lenders’ Maximum
Credit Amounts pursuant to the foregoing clause (A), and any resulting changes
in the Lenders’ Commitment Percentages.
77

--------------------------------------------------------------------------------



(vi)    The Borrower may from time to time terminate or reduce the Aggregate
Elected Commitment Amount; provided that (A) each reduction of the Aggregate
Elected Commitment Amount shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 and (B) the Borrower shall not reduce
the Aggregate Elected Commitment Amount if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 5.2, the aggregate
Total Exposures of all Lenders would exceed the Aggregate Elected Commitment
Amount as reduced.
(vii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Elected Commitment Amount under Section
2.16(c)(vi) at least three (3) Business Days prior to the effective date of such
termination or reduction (or such lesser period as may be reasonably acceptable
to the Administrative Agent), specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.16(c)(vii) shall be irrevocable; provided
that a notice of termination or reduction of the Aggregate Elected Commitment
Amount delivered by the Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of a specified
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date of such
termination) if such condition is not satisfied. Any termination or reduction of
the Aggregate Elected Commitment Amount shall be permanent and may not be
reinstated, except pursuant to Section 2.16(c)(i). Each reduction of the
Aggregate Elected Commitment Amount shall be made ratably among the Lenders in
accordance with each Lender’s Commitment Percentage.
(viii)    Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Lenders in accordance with each Lender’s Commitment Percentage) so that they
equal such redetermined Borrowing Base (and Schedule 1.1(a) shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment and the
Aggregate Elected Commitment Amount).
(ix)    Contemporaneously with any increase in the Borrowing Base pursuant to
this Agreement, if (A) the Borrower elects to increase the Aggregate Elected
Commitment Amount and (B) each Lender has consented to such increase in its
Elected Commitment, then the Aggregate Elected Commitment Amount shall be
increased (ratably among the Lenders in accordance with each Lender’s Commitment
Percentage) by the amount requested by the Borrower without the requirement that
any Lender deliver an Elected Commitment Increase Certificate or that the
Borrower pay any amounts under Section 2.11, and Schedule 1.1(a) shall be deemed
amended to reflect such amendments to each Lender’s Elected Commitment and the
Aggregate Elected Commitment Amount. The Administrative Agent shall record the
information regarding such increases in the Register required to be maintained
by the Administrative Agent pursuant to Section 13.6(b).
(x)    If, after giving effect to any reduction in the Aggregate Elected
Commitment Amount pursuant to this Section 2.16(c), the aggregate Total
Exposures of all Lenders exceeds the Total Commitment, then the Borrower shall
(A) prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of Letter of Credit Exposure,
transfer to the Administrative Agent on behalf of the Lenders an amount equal to
such excess to be held as cash collateral as provided in Section 3.7.
78

--------------------------------------------------------------------------------



SECTION 3.    LETTERS OF CREDIT
3.1    Letters of Credit.
(a)    Subject to and upon the terms and conditions herein set forth, (i) the
Existing Letters of Credit shall be refunded, refinanced, replaced and deemed
issued hereunder and, on and after the Closing Date, shall constitute Letters of
Credit for all purposes hereunder and under the Credit Documents and (ii) at any
time and from time to time on and after the Closing Date and prior to the L/C
Maturity Date, each Issuing Bank, severally, and not jointly, agrees, in
reliance upon the agreements of the Lenders set forth in this Section 3, to
issue upon the request of the Borrower and for the direct or indirect benefit of
the Borrower and the Restricted Subsidiaries, a letter of credit or letters of
credit in Dollars (the “Letters of Credit” and each, a “Letter of Credit”) in
such form and with such Issuer Documents as may be approved by the applicable
Issuing Bank in its reasonable discretion; provided that the Borrower shall be a
co-applicant of, and jointly and severally liable with respect to, each Letter
of Credit issued for the account of a Restricted Subsidiary.
(b)    Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letters of Credit Outstanding at
such time, would exceed the Letter of Credit Commitment then in effect, (ii) no
Letter of Credit shall be issued the Stated Amount of which would cause the
aggregate Total Exposures of all Lenders at such time to exceed the Total
Commitment then in effect, (iii) each Letter of Credit shall have an expiration
date occurring no later than twelve (12) months after the date of issuance or
such longer period of time as may be agreed by the applicable Issuing Bank,
unless otherwise agreed upon by the Administrative Agent and the applicable
Issuing Bank or as provided under Section 3.2(b); provided that any Letter of
Credit may provide for automatic renewal thereof for additional periods of up to
twelve (12) months or such longer period of time as may be agreed upon by the
applicable Issuing Bank, subject to the provisions of Section 3.2(b); provided,
further, that in no event shall such expiration date occur later than the L/C
Maturity Date unless arrangements which are reasonably satisfactory to the
applicable Issuing Bank to Cash Collateralize (or backstop) such Letter of
Credit have been made (provided, however, that no Lenders shall be obligated to
fund participations in respect of any Letter of Credit after the Maturity Date),
(iv) no Letter of Credit shall be issued if it would be illegal under any
applicable Requirement of Law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor, (v) no Letter of Credit shall be
issued by an Issuing Bank after it has received a written notice from the
Administrative Agent or the Majority Lenders stating that a Default or Event of
Default has occurred and is continuing until such time as such Issuing Bank
shall have received a written notice (A) of rescission of such notice from the
party or parties originally delivering such notice, (B) of the waiver of such
Default or Event of Default in accordance with the provisions of Section 13.1
or (C) that such Default or Event of Default is no longer continuing and
(vi) without the consent of the applicable Issuing Bank, no Letter of Credit
shall be issued in any currency other than Dollars.
(c)    Upon at least one Business Day’s prior written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent and the
applicable Issuing Bank (which notice the Administrative Agent shall promptly
transmit to each of the applicable Lenders), the Borrower shall have the right,
on any day, permanently to terminate or reduce the Letter of Credit Commitment
in whole or in part; provided that, after giving effect to such termination or
reduction, the Letters of Credit Outstanding (other than with respect to the
Existing Letters of Credit) shall not exceed the Letter of Credit Commitment.
(d)    The Borrower shall use commercially reasonable efforts to obtain the
return and cancellation of the Existing Letters of Credit from the beneficiary
thereof within 30 days following the Closing Date.
79

--------------------------------------------------------------------------------



3.2    Letter of Credit Applications.
(a)    Whenever the Borrower desires that a Letter of Credit be issued, amended
or renewed for its account on its own behalf, or on behalf of its Restricted
Subsidiaries, the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent a Letter of Credit application, amendment request or any such document in
the Issuing Bank’s customary form or, if the relevant Issuing Bank does not
maintain such a form, in such form as may be approved by the applicable Issuing
Bank (each, a “Letter of Credit Application”). Upon receipt of any Letter of
Credit Application or amendment request, the applicable Issuing Bank will issue
such Letter of Credit or amendment on the second (or such lesser number as may
be agreed upon by the Administrative Agent and the Issuing Bank) Business Day
after the relevant Letter of Credit Application is received, so long as such
Letter of Credit Application is received no later than 3:00 p.m. (New York City
time) on such Business Day, or if received after such time or on a day that is
not a Business Day, the third Business Day next succeeding receipt of such
Letter of Credit Application. No Issuing Bank shall issue any Letters of Credit
unless such Issuing Bank shall have received notice from the Administrative
Agent that the conditions to such issuance have been met.
(b)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit such Issuing Bank to prevent any
such extension at least once in each 12-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
12-month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by the applicable Issuing Bank, the Borrower shall not
be required to make a specific request to such Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Maturity Date; provided, however, that such Issuing
Bank shall not permit any such extension if (i) such Issuing Bank has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (b) of Section 3.1 or otherwise),
or (ii) it has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Non-Extension Notice
Date from the Administrative Agent that one or more of the applicable conditions
specified in Section 7 are not then satisfied, and in each such case directing
such Issuing Bank not to permit such extension.
(c)    Each Issuing Bank (other than the Administrative Agent or any of its
Affiliates) shall provide the Administrative Agent with a reasonably detailed
notice upon its issuance or amendment of any Letter of Credit, or upon any
drawing under any Letter of Credit issued by it; provided that, upon written
request from the Administrative Agent, such Issuing Bank shall promptly provide
the Administrative Agent with a list of all Letters of Credit issued by it that
are outstanding at such time.
3.3    Letter of Credit Participations.
(a)    Immediately upon the issuance by an Issuing Bank of any Letter of Credit,
such Issuing Bank shall be deemed to have sold and transferred to each Lender
(each such Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Bank, without
recourse or warranty, an undivided interest and participation (each an “L/C
Participation”), to the extent of such L/C Participant’s Commitment Percentage,
in each Letter of Credit, each substitute therefor, each drawing made thereunder
80

--------------------------------------------------------------------------------



and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto.
(b)    In determining whether to pay under any Letter of Credit, the relevant
Issuing Bank shall have no obligation relative to the L/C Participants other
than to confirm that (i) any documents required to be delivered under such
Letter of Credit have been delivered, (ii) such Issuing Bank has examined the
documents with reasonable care and (iii) the documents appear to comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by the relevant Issuing Bank under or in connection with any Letter
of Credit issued by it, if taken or omitted in the absence of gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction), shall not create for such Issuing Bank any resulting liability.
(c)    In the event that an Issuing Bank makes any payment under any Letter of
Credit issued by it and the Borrower shall not have repaid such amount in full
to such Issuing Bank pursuant to Section 3.4(a), such Issuing Bank shall
promptly notify the Administrative Agent (which shall promptly notify each L/C
Participant) of such failure, and each such L/C Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank, the amount of such L/C Participant’s Commitment Percentage of such
unreimbursed payment in Dollars and in immediately available funds. Each L/C
Participant shall make available to the Administrative Agent for the account of
the relevant Issuing Bank such L/C Participant’s Commitment Percentage of the
amount of such payment no later than 1:00 p.m. (New York City time) on the first
Business Day after the date notified by such Issuing Bank in immediately
available funds. If and to the extent such L/C Participant shall not have so
made its Commitment Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant Issuing Bank, such L/C
Participant agrees to pay to the Administrative Agent for the account of such
Issuing Bank, forthwith on demand, such amount, together with interest thereon
for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Bank at a rate per annum
equal to the Overnight Rate from time to time then in effect, plus any
administrative, processing or similar fees customarily charged by such Issuing
Bank in connection with the foregoing. The failure of any L/C Participant to
make available to the Administrative Agent for the account of any Issuing Bank
its Commitment Percentage of any payment under any Letter of Credit shall not
relieve any other L/C Participant of its obligation hereunder to make available
to the Administrative Agent for the account of such Issuing Bank its Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Commitment Percentage of any such payment.
(d)    Whenever an Issuing Bank receives a payment in respect of an unpaid
reimbursement obligation as to which the Administrative Agent has received for
the account of such Issuing Bank any payments from the L/C Participants pursuant
to clause (c) above, such Issuing Bank shall pay to the Administrative Agent and
the Administrative Agent shall promptly pay to each L/C Participant that has
paid its Commitment Percentage of such reimbursement obligation, in Dollars and
in immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount so paid in respect of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations at the Overnight Rate.
(e)    The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of an Issuing Bank with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including under any of the following circumstances:
81

--------------------------------------------------------------------------------



(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, set-off, defense or other right that the
Borrower or any other Person (including an L/C Participant) may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Issuing Bank, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)    the occurrence of any Default or Event of Default; or
(vi)    any other event, condition of circumstance, whether or not similar to
the foregoing.
3.4    Agreement to Repay Letter of Credit Drawings.
(a)    The Borrower hereby agrees to reimburse the relevant Issuing Bank by
making payment in Dollars or to the Administrative Agent for the account of such
Issuing Bank (whether with its own funds or with proceeds of the Loans) in
immediately available funds, for any payment or disbursement made by such
Issuing Bank under any Letter of Credit issued by it (each such amount so paid
until reimbursed, an “Unpaid Drawing”) (i) within one Business Day of the date
of such payment or disbursement if such Issuing Bank provides notice to the
Borrower of such payment or disbursement prior to 11:00 a.m. (New York City
time) on such next succeeding Business Day (from the date of such payment or
disbursement) or (ii) if such notice is received after such time, on the next
Business Day following the date of receipt of such notice (such required date
for reimbursement under clause (i) or (ii), as applicable, on such Business Day
(the “Reimbursement Date”)), with interest on the amount so paid or disbursed by
such Issuing Bank, from and including the date of such payment or disbursement
to but excluding the Reimbursement Date, at the per annum rate for each day
equal to the rate described in Section 2.8(a); provided that, notwithstanding
anything contained in this Agreement to the contrary, with respect to any Letter
of Credit, (i) unless the Borrower shall have notified the Administrative Agent
and such Issuing Bank prior to 11:00 a.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse such Issuing Bank for
the amount of such drawing with funds other than the proceeds of Loans, the
Borrower shall be deemed to have given a Notice of Borrowing requesting that the
Lenders make Loans (which shall be ABR Loans) on the Reimbursement Date in an
amount equal to the amount at such drawing, and (ii) the Administrative Agent
shall promptly notify each L/C Participant of such drawing and the amount of its
Loan to be made in respect thereof, and each L/C Participant shall be
irrevocably obligated to make a Loan to the Borrower in the manner deemed to
have been requested in the amount of its Commitment Percentage of the applicable
Unpaid Drawing by 12:00 noon (New York City time) on such Reimbursement Date by
making the amount of such Loan available to the Administrative Agent. Such Loans
made in respect of such Unpaid Drawing on such Reimbursement Date shall be made
without regard to the Minimum Borrowing Amount and without regard to the
satisfaction of the conditions set forth in Section 7. The Administrative Agent
shall use the proceeds of such Loans solely for purpose of reimbursing the
relevant Issuing Bank for the related Unpaid Drawing. In the event that the
Borrower fails to Cash Collateralize any
82

--------------------------------------------------------------------------------



Letter of Credit that is outstanding on the L/C Maturity Date, the full amount
of the Letters of Credit Outstanding in respect of such Letter of Credit shall
be deemed to be an Unpaid Drawing subject to the provisions of this Section 3.4
except that such Issuing Bank shall hold the proceeds received from the Lenders
as contemplated above as cash collateral for such Letter of Credit to reimburse
any Drawing under such Letter of Credit and shall use such proceeds first, to
reimburse itself for any Drawings made in respect of such Letter of Credit
following the L/C Maturity Date, second, to the extent such Letter of Credit
expires or is returned undrawn while any such cash collateral remains, to the
repayment of obligations in respect of any Loans that have not paid at such time
and third, to the Borrower or as otherwise directed by a court of competent
jurisdiction. Nothing in this Section 3.4(a) shall affect the Borrower’s
obligation to repay all outstanding Loans when due in accordance with the terms
of this Agreement.
(b)    The obligations of the Borrower under this Section 3.4 to reimburse the
relevant Issuing Bank with respect to Unpaid Drawings (including, in each case,
interest thereon) shall be absolute, unconditional and irrevocable under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against such
Issuing Bank, the Administrative Agent or any Lender (including in its capacity
as an L/C Participant), including any defense based upon (i) the failure of any
drawing under a Letter of Credit (each a “Drawing”) to conform to the terms of
the Letter of Credit, (ii) any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, (iii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (iv) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect or (v) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 3.4, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; provided that the foregoing shall not be
construed to excuse the relevant Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care pursuant to the
applicable ICC Rule or applicable law when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
Borrower agrees that any action taken or omitted to be taken by an Issuing Bank
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct (as
finally determined by a court of competent jurisdiction), shall be binding on
the Borrower and shall not result in any liability of such Issuing Bank to the
Borrower; provided that the foregoing shall not be construed to excuse such
Issuing Bank from liability to the Borrower to the extent of any direct damages
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care, when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof as determined by a final
and non-appealable judgment of a court of competent jurisdiction. In furtherance
of the foregoing, the parties hereto agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, the Issuing Bank that issued such Letter of Credit may in its
sole discretion either accept or make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit (unless the Borrower shall consent to payment thereon not
withstanding such lack of strict compliance).
3.5    New or Successor Issuing Bank.
(a)    Any Issuing Bank may resign as an Issuing Bank upon thirty (30) days’
prior written notice to the Administrative Agent, the Lenders and the Borrower.
The Borrower may replace any Issuing Bank for any reason upon written notice to
such Issuing Bank and the Administrative Agent and may add Issuing Banks at any
time upon notice to the Administrative Agent. If an Issuing Bank shall resign or
be replaced,
83

--------------------------------------------------------------------------------



or if the Borrower shall decide to add a new Issuing Bank under this Agreement,
then the Borrower may appoint from among the Lenders (who have agreed to act as
successor issuer of Letters of Credit or a new Issuing Bank) a successor issuer
of Letters of Credit or a new Issuing Bank, as the case may be, or, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld) and such new Issuing Bank, another successor or new issuer of Letters
of Credit, whereupon such successor issuer shall succeed to the rights, powers
and duties of the replaced or resigning Issuing Bank under this Agreement and
the other Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, powers and duties of an Issuing Bank hereunder, and the term
“Issuing Bank” shall mean such successor or such new issuer of Letters of Credit
effective upon such appointment. The acceptance of any appointment as an Issuing
Bank hereunder whether as a successor issuer or new issuer of Letters of Credit
in accordance with this Agreement, shall be evidenced by an agreement entered
into by such new or successor issuer of Letters of Credit, in a form reasonably
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such new or successor issuer of Letters of
Credit shall become an “Issuing Bank” hereunder. After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement and the other Credit
Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. In connection with any resignation or replacement pursuant to
this clause (a) (but, in case of any such resignation, only to the extent that a
successor issuer of Letters of Credit shall have been appointed), either (i) the
Borrower, the resigning or replaced Issuing Bank and the successor issuer of
Letters of Credit shall arrange to have any outstanding Letters of Credit issued
by the resigning or replaced Issuing Bank replaced with Letters of Credit issued
by the successor issuer of Letters of Credit or (ii) the Borrower shall cause
the successor issuer of Letters of Credit, if such successor issuer is
reasonably satisfactory to the replaced or resigning Issuing Bank, to issue
“back-stop” Letters of Credit naming the resigning or replaced Issuing Bank as
beneficiary for each outstanding Letter of Credit issued by the resigning or
replaced Issuing Bank, which new Letters of Credit shall have a Stated Amount
equal to the Letters of Credit being back-stopped and the sole requirement for
drawing on such new Letters of Credit shall be a drawing on the corresponding
back-stopped Letters of Credit (for the avoidance of doubt, the Stated Amount of
such backstopped Letters of Credit shall no longer be deemed outstanding under
the Facility). After any resigning or replaced Issuing Bank’s resignation or
replacement as Issuing Bank, the provisions of this Agreement relating to an
Issuing Bank shall inure to its benefit as to any actions taken or omitted to be
taken by it (A) while it was an Issuing Bank under this Agreement or (B) at any
time with respect to Letters of Credit issued by such Issuing Bank.
(b)    To the extent that there are, at the time of any resignation or
replacement as set forth in clause (a) above, any outstanding Letters of Credit,
nothing herein shall be deemed to impact or impair any rights and obligations of
any of the parties hereto with respect to such outstanding Letters of Credit
(including any obligations related to the payment of fees or the reimbursement
or funding of amounts drawn), except that the Borrower, the resigning or
replaced Issuing Bank and the successor issuer of Letters of Credit shall have
the obligations regarding outstanding Letters of Credit described in clause
(a) above.
3.6    Role of Issuing Bank. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective affiliates nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (a) any action taken or omitted in connection herewith at the
request or with the approval of the Majority Lenders, (b) any action taken or
omitted in the absence of gross negligence or willful misconduct or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any
84

--------------------------------------------------------------------------------



beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, the Administrative Agent, any of their respective affiliates nor
any correspondent, participant or assignee of any Issuing Bank shall be liable
or responsible for any of the matters described in Section 3.3(e); provided that
anything in such Section 3.3(e) to the contrary notwithstanding, the Borrower
may have a claim against an Issuing Bank, and such Issuing Bank may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such Issuing Bank’s willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction) or such
Issuing Bank’s unlawful failure (as finally determined by a court of competent
jurisdiction) to pay under any Letter of Credit after the presentation to it by
the beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, any Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no Issuing Bank
shall be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
3.7    Cash Collateral.
(a)    (i) Upon the request of the Majority Lenders if, as of the L/C Maturity
Date, there are any Letters of Credit Outstanding, or (ii) if the Letter of
Credit Exposure exceeds the Letter of Credit Commitment at any time as a result
of a reduction in the Borrowing Base or the Elected Commitments, the Borrower
shall immediately Cash Collateralize the Letters of Credit Outstanding.
(b)    If any Event of Default shall occur and be continuing and the Loans shall
have been accelerated in accordance with Section 11, the Majority Lenders may
require that the L/C Obligations be Cash Collateralized; provided that, upon the
occurrence of an Event of Default referred to in Section 11.5 with respect to
the Borrower, the Borrower shall immediately Cash Collateralize the Letters of
Credit then outstanding and no notice or request by or consent from the Majority
Lenders shall be required.
(c)    For purposes of this Agreement, “Cash Collateralize” shall mean to (i)
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the Issuing Banks and the Lenders, as collateral for the L/C Obligations,
cash or deposit account balances (“Cash Collateral”) in an amount equal to the
amount of the Letters of Credit Outstanding required to be Cash Collateralized
(the “Required Cash Collateral Amount”) or (ii) if the relevant Issuing Bank
benefiting from such collateral shall agree in its reasonable discretion, other
forms of credit support (including any backstop letter of credit) in a face
amount equal to 103% of the Required Cash Collateral Amount from an issuer
reasonably satisfactory to such Issuing Bank, in each case under clause (i) and
(ii) above pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant Issuing Bank (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Borrower hereby grants to the Administrative Agent,
for the benefit of the Issuing Banks and the L/C Participants, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Such cash Collateral shall be maintained in blocked,
interest bearing deposit accounts established by and in the name of the
Borrower, but under the “control” (as defined in Section 9-104 of the UCC) of
the Administrative Agent.
3.8    Applicability of ISP and UCP. The Borrower agrees that any Issuing Bank
may issue Letters of Credit hereunder subject to the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication Nos. 600 (2007 Revision) (“UCP 600”) or, at
85

--------------------------------------------------------------------------------



such Issuing Bank’s option, such later revision thereof in effect at the time of
issuance of the Letter of Credit or the International Standby Practices 1998,
ICC Publication No. 590 or, at such Issuing Bank’s option, such later revision
thereof in effect at the time of issuance of any such Letter of Credit (“ISP
98”, and each of the UCP 600 and the ISP 98, an “ICC Rule”). Each Issuing Bank’s
privileges, rights and remedies under such ICC Rules shall be in addition to,
and not in limitation of, its privileges, rights and remedies expressly provided
for herein. The Borrower agrees for matters not addressed by the chosen ICC
Rule, each Letter of Credit shall be subject to and governed by the laws of the
State of New York and applicable United States Federal laws; provided that if at
Borrower’s request, a Letter of Credit chooses a state or country law other than
New York State law and United States Federal law or is silent with respect to
the choice of an ICC Rule or a governing law, the Issuing Bank shall not be
liable for any payment, cost, expense or loss resulting from any action or
inaction taken by the Issuing Bank if such action or inaction is or would be
justified under an ICC Rule, New York law or applicable United States Federal
law, and Borrower shall indemnify Issuing Bank for all such payments, costs,
expenses or losses.
3.9    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
3.10    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the relevant Issuing Bank hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
3.11    Increased Costs. If, after the Closing Date, the adoption of any Change
in Law shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against Letters of Credit issued by any
Issuing Bank, or any L/C Participant’s L/C Participation therein, or (b) impose
on any Issuing Bank or any L/C Participant any other conditions, costs or
expenses affecting its obligations under this Agreement in respect of Letters of
Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein, and the result of any of the foregoing
is to increase the cost to such Issuing Bank or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by such Issuing Bank or such L/C Participant
hereunder (other than (i) Taxes indemnifiable under Section 5.4, or (ii)
Excluded Taxes) in respect of Letters of Credit or L/C Participations therein,
then, promptly (and in any event no later than fifteen (15) days) after receipt
of written demand to the Borrower by such Issuing Bank or such L/C Participant,
as the case may be (a copy of which notice shall be sent by such Issuing Bank or
such L/C Participant to the Administrative Agent), the Borrower shall pay to
such Issuing Bank or such L/C Participant such additional amount or amounts as
will compensate such Issuing Bank or such L/C Participant for such increased
cost or reduction, it being understood and agreed, however, that no Issuing Bank
or L/C Participant shall be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such Requirement of Law as in effect on the Closing Date.
A certificate submitted to the Borrower by the relevant Issuing Bank or an L/C
Participant, as the case may be (a copy of which certificate shall be sent by
such Issuing Bank or such L/C Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the determination of such additional
amount or amounts necessary to compensate such Issuing Bank or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.
3.12    Independence. The Borrower acknowledges that the rights and obligations
of each Issuing Bank under each Letter of Credit issued by it are independent of
the existence, performance or nonperformance of any contract or arrangement
underlying such Letter of Credit, including contracts or
86

--------------------------------------------------------------------------------



arrangements between such Issuing Bank and the Borrower (other than the Credit
Documents and the Issuer Documents) and between the Borrower and the relevant
beneficiary.
SECTION 4.    FEES.
4.1    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent in Dollars, for
the account of each Lender (in each case pro rata according to the respective
Commitment Percentages of the Lenders), a commitment fee (the “Commitment Fee”)
for each day from the Closing Date until but excluding the Termination Date.
Each Commitment Fee shall be payable by the Borrower quarterly in arrears on the
last Business Day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and on the Termination Date (for the period ended on such
date for which no payment has been received pursuant to clause (i) above), and
shall be computed for each day during such period at a rate per annum equal to
the Commitment Fee Rate in effect on such day on the Available Commitment in
effect on such day.
(b)    The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from the date of issuance of such Letter of Credit
until the termination or expiration date of such Letter of Credit computed at
the per annum rate for each day equal to the Applicable Margin for LIBOR Loans
on the average daily Stated Amount of such Letter of Credit. Such Letter of
Credit Fees shall be due and payable (i) quarterly in arrears on the last
Business Day of each March, June, September and December and (ii) on the
Termination Date (for the period for which no payment has been received pursuant
to clause (i) above).
(c)    The Borrower agrees to pay to each Issuing Bank a fee in respect of each
Letter of Credit issued by it (the “Fronting Fee”), for the period from the date
of issuance of such Letter of Credit to the termination or expiration date of
such Letter of Credit, computed at the rate for each day equal to 0.20% per
annum (or such other amount as may be agreed in a separate writing between the
Borrower and the relevant Issuing Bank) on the average daily Stated Amount of
such Letter of Credit (or at such other rate per annum as agreed in writing
between the Borrower and the relevant Issuing Bank). Such Fronting Fees shall be
due and payable by the Borrower (i) quarterly in arrears on the last Business
Day of each March, June, September and December and (ii) on the Termination Date
(for the period for which no payment has been received pursuant to clause (i)
above).
(d)    The Borrower agrees to pay directly to each Issuing Bank upon each
issuance of, drawing under, and/or amendment of, a Letter of Credit issued by it
such amount as the relevant Issuing Bank and the Borrower shall have agreed upon
for issuances of, drawings under or amendments of, letters of credit issued by
it.
(e)    The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the amounts and on the dates as set forth in writing from time to
time between the Administrative Agent and the Borrower.
SECTION 5.    PAYMENTS.
5.1    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
without premium or penalty, in whole or in part from time to time on the
following terms and conditions:
87

--------------------------------------------------------------------------------



(a)    the Borrower shall give the Administrative Agent at the Administrative
Agent’s Office written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of LIBOR Loans) the specific Borrowing(s) being prepaid, which
notice shall be given by the Borrower no later than 1:00 p.m. (New York City
time) (i) in the case of LIBOR Loans, three (3) Business Days prior to the date
of such prepayment and (ii) in the case of ABR Loans on the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders;
(b)    each partial prepayment of (i) LIBOR Loans shall be in a minimum amount
of $500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding LIBOR
Loans at such time, and (ii) any ABR Loans shall be in a minimum amount of
$500,000 and in multiples of $100,000 in excess thereof or a lesser amount to
the extent such lesser amount represents the entire aggregate outstanding ABR
Loans at such time; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than the applicable Minimum
Borrowing Amount for such LIBOR Loans; and
(c)    any prepayment of LIBOR Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of,
including any breakage costs as set forth in, Section 2.11.
Each such notice shall specify the date and amount of such prepayment and the
Type of Loans to be prepaid. At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Loans of a Defaulting Lender.
Notwithstanding anything to the contrary contained in this Agreement, any such
notice of prepayment pursuant to Section 5.1 may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities or other transactions), in which
case such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
5.2    Mandatory Prepayments.
(a)    Repayment following Optional Reduction of Commitments. If, after giving
effect to any termination or reduction of the Aggregate Maximum Credit Amounts
pursuant to Section 2.16(b) or of the Aggregate Elected Commitment Amount
pursuant to Section 2.16(c), the aggregate Total Exposures of all Lenders
exceeds the Total Commitment (as reduced), then the Borrower shall on the same
Business Day (i) prepay the Loans on the date of such termination or reduction
in an aggregate principal amount equal to such excess and (ii) if any excess
remains after prepaying all of the Loans as a result of any Letter of Credit
Exposure, pay to the Administrative Agent on behalf of the Issuing Banks and the
L/C Participants an amount in cash or otherwise Cash Collateralize an amount
equal to such excess as provided in Section 3.7.
(b)    Repayment of Loans Following Redetermination or Adjustment of Borrowing
Base.
(i)    Upon the effectiveness of a redetermination of the Borrowing Base in
accordance with Section 2.14(d) or an adjustment of the Borrowing Base pursuant
to Section 2.14(g), if a Borrowing Base Deficiency exists, then the Borrower
shall, within ten (10) days after (x) its receipt of a New Borrowing Base Notice
indicating such Borrowing Base Deficiency or (y) in the case of Section 2.14(g)
the effectiveness of a new Borrowing Base, inform the Administrative Agent that
it intends to take one or more of the following actions (provided that, if the
Borrower fails to inform the Administrative Agent within such ten (10) day
period, the Borrower shall be deemed to have
88

--------------------------------------------------------------------------------



elected (B) below): (A) within thirty (30) days following receipt of the notice
provided in clauses (x) and (y) above, prepay the Loans in an aggregate
principal amount equal to such excess, (B) prepay the Loans in six equal monthly
installments, commencing on the 30th day following receipt of the notice
provided in clauses (x) and (y) above, with each payment being equal to l/6th of
the aggregate principal amount of such excess, (C) within thirty (30) days
following receipt of the notice provided in clauses (x) and (y) above, provide
additional Oil and Gas Properties (accompanied by reasonably acceptable
Engineering Reports) not evaluated in the most recently delivered Reserve Report
(which shall become Mortgaged Properties within the time period prescribed by
Section 9.11(c) regardless of whether the Collateral Coverage Minimum is then
satisfied) or other Collateral reasonably acceptable to the Administrative Agent
having a Borrowing Base Value (as proposed by the Administrative Agent and
approved by the Required Lenders) sufficient, after giving effect to any other
actions taken pursuant to this Section 5.2(b)(i) to eliminate any such excess,
or (D) undertake a combination of clauses (A), (B), and (C); provided that if,
because of Letter of Credit Exposure, a Borrowing Base Deficiency remains after
prepaying all of the Loans, the Borrower shall Cash Collateralize such remaining
Borrowing Base Deficiency as provided in Section 3.7; provided further, that any
Borrowing Base Deficiency must be cured on or prior to the Termination Date.
(ii)    Upon any adjustment to the Borrowing Base pursuant to Section 2.14(e),
(f) or (h), if a Borrowing Base Deficiency exists, as adjusted, then the
Borrower shall, (A) prepay the Loans in an aggregate principal amount equal to
such excess and (B) if any excess remains after prepaying all of the Loans as a
result of any Letter of Credit Exposure, Cash Collateralize such excess as
provided in Section 3.7. Upon any Disposition pursuant to Section 10.4(k) when a
Borrowing Base Deficiency exists or would result therefrom (unless the Net Cash
Proceeds of such Disposition are sufficient, together with Unrestricted Cash, to
eliminate any Borrowing Base Deficiency that exists or would result therefrom),
the Borrower shall within one (1) Business Day prepay the Loans in an aggregate
principal amount equal to the aggregate Net Cash Proceeds of all such
Dispositions in excess of $5,000,000 in any fiscal year. The Borrower shall be
obligated to make any prepayment and/or deposit of cash collateral under this
clause (ii) no later than one (1) Business Day following the dates of any
applicable adjustment of the Borrowing Base; provided that all payments required
to be made pursuant to this clause (ii) must be made on or prior to the
Termination Date.
(iii)    At any time that Permitted Additional Debt (other than Permitted
Refinancing Indebtedness in respect thereof) shall be incurred or issued while a
Borrowing Base Deficiency exists, the Borrower shall, upon the incurrence or
issuance of such Permitted Additional Debt, prepay the Loans in an aggregate
principal amount equal to the lesser of (A) one hundred percent (100%) of the
Net Cash Proceeds received in respect of such Permitted Additional Debt and (B)
the aggregate principal amount equal to (1) such Borrowing Base Deficiency and
(2) if excess remains after prepaying all of the Loans as a result of any Letter
of Credit Exposure, Cash Collateralize such excess as provided in Section 3.7.
(iv)    Upon any Disposition (other than a Disposition pursuant to Section
10.4(a)) pursuant to which any Credit Party receives Net Cash Proceeds in excess
of $10,000,000, the Borrower shall, within one (1) Business Day of the receipt
of the Net Cash Proceeds of such Disposition, prepay the Loans in an aggregate
principal amount equal to the lesser of (A) such Net Cash Proceeds and (B) the
outstanding principal amount of the Loans at such time.
(c)    Application to Loans. With respect to each prepayment of Loans elected
under Section 5.1 or required by Section 5.2, the Borrower may designate (i) the
Types of Loans that are to be prepaid and the specific Borrowing(s) being repaid
and (ii) the Loans to be prepaid; provided that (A) each prepayment of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans, and
89

--------------------------------------------------------------------------------



(B) notwithstanding the provisions of the preceding clause (A), no prepayment of
Loans shall be applied to the Loans of any Defaulting Lender except in
accordance with Section 2.15(f). In the absence of a designation by the Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its reasonable discretion with a view,
but no obligation, to minimize breakage costs owing under Section 2.11.
(d)    LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan, other than on the last day of the
Interest Period thereof so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit, on behalf of the
Borrower, with the Administrative Agent an amount equal to the amount of the
LIBOR Loan to be prepaid and such LIBOR Loan shall be repaid on the last day of
the Interest Period therefor in the required amount. Such deposit shall be held
by the Administrative Agent in a corporate time deposit account established on
terms reasonably satisfactory to the Administrative Agent, earning interest at
the then customary rate for accounts of such type. The Borrower hereby grants to
the Administrative Agent, for the benefit of the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Such deposit shall constitute cash collateral for the LIBOR Loans to
be so prepaid; provided that the Borrower may at any time direct that such
deposit be applied to make the applicable payment required pursuant to this
Section 5.2.
(e)    Application of Proceeds. The application of proceeds pursuant to this
Section 5.2 shall not reduce the aggregate amount of Commitments under the
Facility and amounts prepaid may be reborrowed subject to the Available
Commitment.
(f)    Notwithstanding anything to the contrary in this Section 5.2, no
mandatory prepayments of Loans arising from any Disposition of EHP Collateral or
Casualty Event in respect of EHP Collateral shall be required if such
Disposition or Casualty Event shall have occurred either (A) prior to the EHP
Discharge Date or (B) to the extent the proceeds of such Disposition or Casualty
Event are used to effect the EHP Discharge Date, substantially concurrently with
the EHP Discharge Date.
5.3    Method and Place of Payment.
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto or the Issuing Banks entitled thereto, as the case
may be, not later than 2:00 p.m. (New York City time), in each case, on the date
when due and shall be made in immediately available funds at the Administrative
Agent’s Office or at such other office as the Administrative Agent shall specify
for such purpose by notice to the Borrower, it being understood that written or
facsimile notice by the Borrower to the Administrative Agent to make a payment
from the funds in the Borrower’s account at the Administrative Agent’s Office
shall constitute the making of such payment to the extent of such funds held in
such account. All repayments or prepayments of any Loans (whether of principal,
interest or otherwise) hereunder and all other payments under each Credit
Document shall be made in Dollars. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) or, otherwise, on
the next Business Day in the sole discretion of the Administrative Agent)
like funds relating to the payment of principal or interest or fees ratably to
the Lenders or the Issuing Banks, as applicable, entitled thereto.
(b)    For purposes of computing interest or fees, any payments under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day in the sole
discretion of the Administrative Agent. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended
90

--------------------------------------------------------------------------------



to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.
5.4    Net Payments.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.4) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.
(b)    Payment of Other Taxes by Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent or the applicable Lender timely reimburse it
for the payment of, any Other Taxes.
(c)    Indemnification by Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by any Agent on its own behalf or on behalf of
a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.6(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 5.4, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such
91

--------------------------------------------------------------------------------



payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in
92

--------------------------------------------------------------------------------



Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN or IRS Form W8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit J-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority)
93

--------------------------------------------------------------------------------



in the event that such indemnified party is required to repay such refund to
such Governmental Authority. Notwithstanding anything to the contrary in this
clause (g), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this clause (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This clause (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Defined Terms. For purposes of this Section 5.4, the term “applicable
law” includes FATCA.
(i)    Survival. The obligations under and agreements in this Section 5.4 shall
survive the resignation or replacement of any Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments, the
termination of this Agreement and any other Credit Document and the payment,
satisfaction or discharge of all Obligations under any Credit Document.
5.5    Computations of Interest and Fees.
(a)    Except as provided in the next succeeding sentence, interest on LIBOR
Loans and ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on ABR Loans in respect of which the rate of
interest is calculated on the basis of the Administrative Agent’s prime rate and
interest on overdue interest shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed.
(b)    Fees and the average daily Stated Amount of Letters of Credit shall be
calculated on the basis of a 360-day year for the actual days elapsed.
5.6    Limit on Rate of Interest.
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect to
any of the Obligations in excess of the amount or rate permitted under or
consistent with any applicable law, rule or regulation.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower or
any other Credit Party to make any payment of interest or other amount payable
to any Lender in an amount or calculated at a rate that would be prohibited by
any applicable Requirement of Law, then notwithstanding such provision, such
amount or rate shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by applicable Requirements of Law, such adjustment to be effected, to
the extent necessary, by reducing the amount or rate of interest required to be
paid by the Borrower to the affected Lender under Section 2.8.
(d)    Rebate of Excess Interest. Notwithstanding the foregoing, and after
giving effect to all adjustments contemplated thereby, if any Lender shall have
received from the Borrower an amount in
94

--------------------------------------------------------------------------------



excess of the maximum permitted by any applicable Requirement of Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to the Borrower.
SECTION 6.    CONDITIONS PRECEDENT TO INITIAL BORROWING.
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed or waived pursuant to
Section 13.1.
(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include e-mail transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
(b)    The Administrative Agent (or its counsel) shall have received, on behalf
of itself, the Collateral Agent and the Lenders, written opinions of (i)
Sullivan & Cromwell LLP, counsel to the Credit Parties, (ii) Vinson & Elkins,
LLP, Texas counsel to the Credit Parties and (iii) local counsel in each
jurisdiction where Mortgaged Properties are located, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent, the Collateral Agent,
the Lenders and each Issuing Bank and (C) in form and substance satisfactory to
the Administrative Agent and customary for transactions of this type. The
Borrower, the other Credit Parties and the Administrative Agent hereby instruct
such counsel to deliver such legal opinions.
(c)    The Administrative Agent shall have received, in the case of each Credit
Party, a certificate of the Secretary or Assistant Secretary or similar officer
of each Credit Party dated the Closing Date and certifying:
(i)    that attached thereto is a true and complete copy of the bylaws
(or limited liability company agreement or other equivalent governing documents)
of such Credit Party as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (ii) below,
(ii)    that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or managing member or equivalent) of such
Credit Party authorizing the execution, delivery and performance of the Credit
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,
(iii)    that attached thereto is (A) a true and complete copy of the
certificate or articles of incorporation or certificate of formation, including
all amendments thereto, of such Credit Party, certified as of a recent date by
the Secretary of State (or other similar official) of the jurisdiction of its
organization, (B) a certificate as to the good standing (to the extent such
concept or a similar concept exists under the laws of such jurisdiction) of each
such Credit Party in the jurisdiction in which it is formed or organized as of a
recent date from such Secretary of State (or other similar official), which has
not been amended and, (C) if available after the use of commercially reasonable
efforts by the Borrower, a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each Credit Party in each jurisdiction where such Credit Party owns material
Borrowing Base Properties (other than in the jurisdiction where such Credit
Party is formed or organized), as of a recent date from the Secretary of State
(or other similar official) of such jurisdiction, which has not been amended,
95

--------------------------------------------------------------------------------



(iv)    as to the incumbency and specimen signature of each officer executing
any Credit Document or any other document delivered in connection herewith on
behalf of such Credit Party, and
(v)    a certificate of a director or an officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to subclause (ii) above.
(d)    The Administrative Agent shall have received a promissory note
substantially in the form of Exhibit H executed by the Borrower in favor of each
Lender that has requested a promissory note, evidencing the Loans owing to such
Lender.
(e)    The Administrative Agent (or its counsel) shall have received executed
copies of the Guarantee, executed by each Person which will be a Guarantor on
the Closing Date.
(f)    (i)    The Administrative Agent (or its counsel) shall have received
copies of the Collateral Agreement, the Mortgages (subject to Section 9.9), UCC
financing statements and each other Security Document that is required to be
executed on the Closing Date, duly executed by each Credit Party party thereto,
together with evidence that all other actions, recordings and filings required
by the Security Documents as of the Closing Date or that the Collateral Agent
may deem reasonably necessary to (A) create the Liens intended to be created by
any Security Document and perfect such Liens to the extent required by, and with
the priority required by, such Security Document shall have been delivered to
the Collateral Agent for filing, registration or recording and (B) comply with
Section 9.11, in each case shall have been taken, completed or otherwise
provided for in a manner reasonably satisfactory to the Administrative Agent.
(ii)    All Equity Interests directly owned by the Borrower or any Subsidiary
Grantor, in each case as of the Closing Date, shall have been pledged pursuant
to the Collateral Agreement (except that such Credit Parties shall not be
required to pledge any Excluded Equity Interests) and the Collateral Agent shall
have received all certificates, if any, representing such securities pledged
under the Collateral Agreement, accompanied by instruments of transfer and/or
undated powers endorsed in blank.
(iii)    The Administrative Agent shall have received customary UCC, tax and
judgment lien searches with respect to the Borrower and the Grantors in their
applicable jurisdictions of organization, reflecting the absence of Liens and
security interests other than those being released on or prior to the Closing
Date or which are otherwise permitted under the Credit Documents.
(g)    All representations and warranties made by any Credit Party contained
herein or in the other Credit Documents are true and correct in all material
respects on and as of the Closing Date (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date and except that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates) and the Administrative Agent
shall have received a certificate of an Authorized Officer of the Borrower
certifying as to the satisfaction of such condition.
(h)    The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Borrower for the fiscal year ended
December 31, 2019 and satisfactory unaudited consolidated financial statements
of the Borrower for each fiscal quarter thereafter ending at least 45 days prior
to the Closing Date and (ii) a pro forma unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of the Closing Date, after giving effect to
the initial Borrowing under this Agreement, the
96

--------------------------------------------------------------------------------



application of the proceeds thereof and to the other transactions contemplated
to occur on the Closing Date, certified by the Borrower’s chief financial
officer, which shall reflect no Indebtedness other than the Loans made by the
Lenders on the Closing Date and other Indebtedness permitted by the Credit
Documents (excluding any Permitted Additional Debt) (collectively, the “Closing
Date Financials”).
(i)    The Administrative Agent shall have received (i) the Initial Reserve
Report and (ii) lease operating statements and production reports with respect
to the Oil and Gas Properties evaluated in the Initial Reserve Report, in form
and substance satisfactory to the Administrative Agent, for the fiscal year
ended December 31, 2019 and for each fiscal quarter ending thereafter ending at
least 45 days prior to the Closing Date.
(j)    On the Closing Date, the Administrative Agent (or its counsel) shall have
received (i) a solvency certificate (giving effect to the Chapter 11 Plan)
substantially in the form of Exhibit I hereto and signed by a Financial Officer
of the Borrower and (ii) a Notice of Borrowing satisfying the requirements of
Section 2.3(a).
(k)    The Administrative Agent shall have received evidence that the Borrower
has (i) obtained and effected all insurance required to be maintained pursuant
to the Credit Documents and (ii) caused the Administrative Agent to be named as
lender loss payee and/or additional insured under each insurance policy with
respect to such insurance, as applicable.
(l)    All fees and expenses required to be paid hereunder and invoiced,
including, without limitation, the reasonable and documented fees and expenses
of Latham & Watkins LLP, counsel to the Administrative Agent, shall have been
paid in full in cash or netted from the proceeds of the initial funding under
the Facility, to the extent applicable.
(m)    (i) The Administrative Agent (or its counsel) and the Lenders shall have
received at least three (3) Business Days prior to the Closing Date all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, the Patriot Act, that has been requested by the Administrative Agent
in writing at least five (5) Business Days prior to the Closing Date and (ii) to
the extent the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least three (3) Business Days prior to the
Closing Date, any Lender that has requested, in a written notice to the Borrower
at least five (5) Business Days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Borrower, shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied).
(n)    The Credit Parties shall have delivered title information to the
Administrative Agent (or its counsel) as the Administrative Agent may reasonably
require satisfactory to the Administrative Agent setting forth the status of
title to at least 85% of the PV-9 value (excluding the PV-9 of any Production
Sharing Contracts) of the Borrowing Base Properties (excluding any Oil and Gas
Properties subject to Production Sharing Contracts) evaluated in the Initial
Reserve Report.
(o)    The Borrower shall have received, or shall receive simultaneously with
the occurrence of the Closing Date, no less than $450,000,000 in aggregate cash
common equity proceeds less the amount of common equity that is issued solely in
exchange for loans held by lenders under the Junior DIP Facility.
(p)    The Administrative Agent shall have received a certificate of an
Authorized Officer of the Borrower certifying (a) that the Borrower and its
Restricted Subsidiaries have received all material third-party and governmental
consents and approvals required by the terms of the Credit Documents, (b) since
97

--------------------------------------------------------------------------------



December 31, 2019, there has not been any material adverse change in, or
Material Adverse Effect on the business, operations, property, liabilities
(actual or contingent) or condition (financial or otherwise) of the Credit
Parties, taken as a whole, other than any change, event or occurrence, arising
individually or in the aggregate, from (i) events that could reasonably be
expected to result from the filing or commencement of the Chapter 11 Cases or
the announcement of the filing or commencement of the Chapter 11 Cases and (ii)
any circumstances or conditions disclosed in writing to the Administrative Agent
and the Lenders prior to the Closing Date resulting from or arising out of the
COVID-19 pandemic and (c) at the time of the initial Borrowing under this
Agreement and also after giving effect thereto no Default or Event of Default
shall have occurred and be continuing.
(q)    The Administrative Agent shall be reasonably satisfied that after the
initial Borrowing under this Agreement on the Closing Date, the application of
the proceeds thereof and after giving effect to the other transactions
contemplated hereby, Liquidity shall be not less than $300,000,000.
(r)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that (a) all loans, commitments and other obligations under
the DIP Facilities are being repaid in full, the DIP Facilities are being
terminated, and the liens securing the DIP Facilities are being released, in
each case substantially contemporaneously with the proceeds of the initial
Borrowing under this Agreement and (b) allowed 2016 Term Loan Claims, 2017 Term
Loan Claims, Second Lien Notes Claims, and Unsecured Notes Claims (each as
defined in the Chapter 11 Plan) shall each have been satisfied through the
treatment provided for each such claim under the Chapter 11 Plan in accordance
with the Chapter 11 Plan. After giving effect to the transactions contemplated
hereby, the Borrower and its Subsidiaries shall have no Indebtedness other than
the Loans made by the Lenders on the Closing Date and other Indebtedness
permitted by the Credit Documents (excluding any Permitted Additional Debt). The
Administrative Agent shall have received evidence satisfactory to it that all
liens on the assets of the Borrower and its Subsidiaries (other than liens
permitted by the Credit Documents) have been (or will be concurrently with the
initial funding under the Facility) released or terminated and that duly
executed recordable releases and terminations in forms reasonably acceptable to
the Administrative Agent with respect thereto have been obtained by the Borrower
and its Subsidiaries.
(s)    The Bankruptcy Court’s Order (I) Approving The Debtors’ Disclosure
Statement, (II) Confirming The Debtors’ Joint Plan Of Reorganization, and (III)
Approving the Assumption and Performance Under (A) The Backstop Commitment
Agreement and (B) The Restructuring Support Agreement, Docket No. 626 entered in
the Chapter 11 Cases shall be in full force and effect, unstayed and final, and
shall not have been amended, supplemented or otherwise modified without the
written consent of the Administrative Agent.
(t)    The Bankruptcy Court shall have entered one or more orders (one of which
orders may be the order confirming the Chapter 11 Plan) approving this Agreement
and the Credit Documents, in form and substance reasonably satisfactory to the
Administrative Agent, which order shall be in full force and effect, unstayed
and final, and shall not have been amended, supplemented or otherwise modified
without the written consent of the Administrative Agent.
(u)    The Chapter 11 Plan and all other related documentation (i) shall be
reasonably satisfactory to the Administrative Agent, (ii) shall have been
confirmed by an order of the Bankruptcy Court, which order shall be satisfactory
to the Administrative Agent, which order shall be in full force and effect,
unstayed and final, and shall not have been modified or amended without the
written consent of the Administrative Agent, reversed or vacated, (iii) all
conditions precedent to the effectiveness of the Chapter 11 Plan as set forth
therein shall have been satisfied or waived (the waiver thereof having been
approved by the Administrative Agent), and the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code) of the Chapter 11 Plan in
accordance with its terms shall have occurred
98

--------------------------------------------------------------------------------



contemporaneously with the Closing Date and (iv) the transactions contemplated
by the Chapter 11 Plan to occur on the effective date of the Chapter 11 Plan
shall have been substantially consummated (as defined in Section 1101 of the
Bankruptcy Code) on the Closing Date and substantially contemporaneously with
the initial Borrowing hereunder in accordance with the terms of the Chapter 11
Plan and in compliance with applicable law and Bankruptcy Court and regulatory
approvals. Without limiting the generality of the foregoing, the Chapter 11 Plan
shall not be satisfactory to the Administrative Agent unless all outstanding
obligations under the Borrower’s 2016 Credit Agreement, 2017 Credit Agreement,
Second Lien Notes Indenture and the Unsecured Notes Indenture (each as defined
in that certain Amended and Restated Restructuring Support Agreement, dated as
of July 24, 2020, by and among the Company Parties and the Consenting Parties
(as defined therein)) are in each case to be extinguished or converted to common
equity interests in the Borrower pursuant to the Chapter 11 Plan on terms
reasonably satisfactory to the Administrative Agent.
(v)    The transactions contemplated by the Second Lien Exit Facility and the
EHP Notes shall have been consummated substantially concurrently with, or prior
to, the initial Borrowing under this Agreement.
(w)    unrestricted cash (with any cash constituting EHP Collateral being deemed
“unrestricted” for this purpose) held at the EHP Entities, after giving effect
to the initial Borrowing under this Agreement, the application of the proceeds
thereof and to the other transactions contemplated to occur on the Closing Date,
shall not exceed $25,000,000.
Without limiting the generality of the provisions of Section 12.4, for purposes
of determining compliance with the conditions specified in this Section 6, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matters
required under this Section 6 to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.
SECTION 7.    CONDITIONS PRECEDENT TO ALL SUBSEQUENT CREDIT EVENTS.
The agreement of each Lender to make any Loan requested to be made by it on any
date (including the initial Borrowing on the Closing Date, but excluding Loans
required to be made by the Lenders in respect of Unpaid Drawings pursuant to
Sections 3.3 and 3.4 and subject, in the case of clause (a) below, to the
provisions set forth in Section 1.12(a)), and the obligation of any Issuing Bank
to issue, amend, renew or extend Letters of Credit on any date (including the
Closing Date), is subject to the satisfaction of the following conditions
precedent:
(a)    At the time of each such Credit Event and also after giving effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties made by any Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date and except that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates).
(b)    Prior to the making of each Loan (other than any Loan made pursuant to
Section 3.4(a)), the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3(a).
99

--------------------------------------------------------------------------------



(c)    Prior to the issuance of each Letter of Credit (or an amendment,
extension or renewal of a Letter of Credit except in the case of an automatic
extension or renewal), the Administrative Agent and the applicable Issuing Bank
shall have received a Letter of Credit Application meeting the requirements of
Section 3.2(a).
(d)    At the time of and immediately after giving effect to such proposed
Credit Event, the Borrower and its Restricted Subsidiaries shall not have Excess
Cash in excess of the greater of (i) $50,000,000 and (ii) the lesser of (A)
$100,000,000 and (B) an amount equal to ten percent (10%) of the Aggregate
Elected Commitment Amount.
The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that all the applicable conditions specified in Section 7 above have
been satisfied as of that time.
SECTION 8.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS
In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes, on the date of each Credit Event and on each other date as
required or set forth in this Agreement, the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:
8.1    Existence, Qualification and Power. Each of the Borrower and each
Restricted Subsidiary of the Borrower (a) is duly organized and validly existing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact its business as now conducted and (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
8.2    Corporate Power and Authority; Enforceability; Binding Effect. After
giving effect to the Confirmation Order and the Chapter 11 Plan, each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).
8.3    No Violation. After giving effect to the Confirmation Order and the
Chapter 11 Plan, none of the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party will (a) contravene any
Requirement of Law, except to the extent such contravention would not reasonably
be expected to result in a Material Adverse Effect, (b) result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Credit
Party or any of the Restricted Subsidiaries (other than Liens created under the
Credit Documents) pursuant to the terms of any indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other instrument to which such
Credit Party or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound (any such term, covenant, condition or
provision, a “Contractual Requirement”) except
100

--------------------------------------------------------------------------------



to the extent such breach, default or Lien that would not reasonably be expected
to result in a Material Adverse Effect or (c) violate any provision of the
Organization Documents of such Credit Party or any of the Restricted
Subsidiaries.
8.4    Litigation. After giving effect to the Confirmation Order and the Chapter
11 Plan, except as set forth on Schedule 8.4, there are no actions, suits,
proceedings, claims or disputes pending or, to the actual knowledge of an
Authorized Officer of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
8.5    Margin Regulations. Neither the making of any Loan hereunder nor the use
of the proceeds thereof will violate the provisions of Regulation T, Regulation
U or Regulation X of the Board. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.
8.6    Governmental Authorization; Confirmation Order. After giving effect to
the Confirmation Order and the Chapter 11 Plan, the execution, delivery and
performance of each Credit Document do not require any consent or approval of,
registration or filing with, or other action by, any Governmental Authority or
any other Person, except for (a) such as have been obtained or made and are in
full force and effect, (b) filings and recordings in respect of the Liens
created pursuant to the Security Documents and (c) such consents, approvals,
registrations, filings or actions the failure of which to obtain or make would
not reasonably be expected to have a Material Adverse Effect. The Confirmation
Order is in full force and effect, not subject to any stay, nor has the
Confirmation Order been amended or modified in any manner adverse to the
Administrative Agent or the Lenders without the consent of the Administrative
Agent.
8.7    Investment Company Act. No Credit Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
8.8    True and Complete Disclosure.
(a)    All written factual information delivered by or on behalf of the Borrower
or any of its Subsidiaries to the Administrative Agent and the Lenders (other
than the Projections, pro forma financial information, estimates, forecasts and
other forward looking information and information of a general economic nature
or general industry nature) (the “Information”) concerning the Borrower, the
Restricted Subsidiaries, the Transactions and any other transactions
contemplated hereby prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
and the negotiation of the Credit Documents (as modified or supplemented by
other information so furnished), when taken as a whole, was true and correct in
all material respects, as of the date when made and did not, taken as a whole,
contain any untrue statement of a material fact as of the date when made or omit
to state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading in light of the
circumstances under which such statements were made.
(b)    The Projections (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date made (it
being understood that such Projections are as to future events and are not to be
viewed as facts, the projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and the
Subsidiaries, that no assurance can be given that any particular projections
will be realized and that actual results during the period or periods covered by
any such projections may differ from the projected results and such differences
may be material) and (ii) as of the Closing Date, have not been modified in any
material respect by the Borrower.
101

--------------------------------------------------------------------------------



(c)    As of the Closing Date, neither the Borrower nor any Restricted
Subsidiary has any material Indebtedness, any material guarantee obligations,
contingent liabilities, off balance sheet liabilities, partnership liabilities
for taxes or unusual forward or long-term commitments that, in each case, have
not been disclosed in writing to the Administrative Agent.
(d)    As of the Closing Date, to the knowledge of the Borrower, the information
included in the Beneficial Ownership Certification delivered, on or prior to the
Closing Date, to any Lender in connection with this Agreement is true and
correct in all respects.
8.9    Tax Matters. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Credit Parties and the Restricted Subsidiaries have filed all tax returns
required to be filed by it, and have paid all Taxes payable by it (including in
its capacity as a withholding agent), except those that are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been provided to the extent required by and in accordance with GAAP.
8.10    Compliance with ERISA.
(a)    Except as set forth on Schedule 8.10(a) or as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan maintained by a Credit Party is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and other federal or state laws.
(b)    (i) No ERISA Event has occurred during the six (6) year period prior to
the date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Credit Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither any Credit Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Credit Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA except, with respect to each of the foregoing clauses of this
Section 8.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or the imposition of a Lien on
the assets of any Credit Party.
(c)    With respect to each Pension Plan, the adjusted funding target attainment
percentage as determined by the applicable Pension Plan’s Enrolled Actuary under
Sections 436(j) and 430(d)(2) of the Code and all applicable regulatory guidance
promulgated thereunder (“AFTAP”), would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect. Neither any
Credit Party nor any ERISA Affiliate maintains or contributes to a Pension Plan
that is, or is expected to be, in at-risk status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code) in each case, except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(d)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
102

--------------------------------------------------------------------------------



8.11    Subsidiaries. Schedule 8.11 lists each Subsidiary of the Borrower (and
the direct and indirect ownership interest of the Borrower therein), in each
case existing on the Closing Date (after giving effect to the Transactions).
Each Guarantor, Grantor, Material Subsidiary, Excluded Subsidiary and
Unrestricted Subsidiary as of the Closing Date (after giving effect to the
Transactions) has been so designated on Schedule 8.11.
8.12    Intellectual Property. The Borrower and each of the Restricted
Subsidiaries own or have obtained valid rights to use all intellectual property,
free from any burdensome restrictions, that to the knowledge of the Borrower is
reasonably necessary for the operation of their respective businesses as
currently conducted and as proposed to be conducted, except where the failure to
obtain any such rights would not reasonably be expected to have a Material
Adverse Effect.
8.13    Environmental Laws. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Credit Parties and each of their respective Subsidiaries are and, since January
1, 2017, have been in compliance with all applicable Environmental Laws and have
no liability thereunder; (ii) neither the Credit Parties nor any of their
respective Subsidiaries have received written notice of any Environmental Claim,
nor are the Credit Parties aware of any reasonable basis for such an
Environmental Claim; (iii) neither the Credit Parties nor any of their
respective Subsidiaries are conducting or have been ordered by a Governmental
Authority to conduct any investigation, removal, remedial, reclamation, closure,
or other corrective action pursuant to any Environmental Law related to
Hazardous Materials contamination at any location; (iv) neither the Credit
Parties nor any of their respective Subsidiaries have treated, stored,
transported, Released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned, leased or operated facility or from any other location in a manner that
would reasonably be expected to give rise to liability of the Credit Parties or
any of their respective Subsidiaries under Environmental Law and (v) there has
been no Release, or to the knowledge of any Authorized Officer of the Borrower,
threatened Release of any Hazardous Materials at, on or under any properties
currently owned or leased by the Borrower or any of its Subsidiaries.
8.14    Properties.
(a)    Assuming that all applicable Governmental Authorities have granted
approvals, made recordations and taken such other actions as are necessary in
connection with the Transactions and any assignments made in connection
therewith, and after giving effect to the Confirmation Order and the Chapter 11
Plan, except as set forth on Schedule 8.14 hereto or in an exhibit to any
Reserve Report Certificate delivered hereunder, the Borrower and each Restricted
Subsidiary has good and defensible title to the Borrowing Base Properties
evaluated in the most recently delivered Reserve Report (other than those
(i) Disposed of in compliance with this Agreement since delivery of such Reserve
Report, (ii) leases that have expired in accordance with their terms and
(iii) with title defects disclosed in writing to the Administrative Agent), and
valid title to all its material personal properties, in each case, free and
clear of all Liens other than Liens permitted by Section 10.2, except in each
case where the failure to have such title would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. After giving
effect to the Liens permitted by Section 10.2, the Borrower or the Restricted
Subsidiary specified as the owner owns the working interests and net revenue
interests attributable to the Hydrocarbon Interests as such working interests
and net revenue interests are reflected in the most recently delivered Reserve
Report, and the ownership of such properties shall not in any material respect
obligate the Borrower or such Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
property in an amount in excess of the working interest of each property set
forth in the most recently delivered Reserve Report that is not offset by a
corresponding proportionate increase in the Borrower’s or such Restricted
Subsidiary’s net revenue interest in such property.
103

--------------------------------------------------------------------------------



(b)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
all material leases and agreements necessary for the conduct of the business of
the Borrower and the Restricted Subsidiaries are valid and subsisting, in full
force and effect, except to the extent that any such failure to be valid or
subsisting would not reasonably be expected to have a Material Adverse Effect.
(c)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
the rights and properties presently owned, leased or licensed by the Borrower
and the Restricted Subsidiaries including all easements and rights of way,
include all rights and properties necessary to permit the Borrower and the
Restricted Subsidiaries to conduct their respective businesses as currently
conducted, except to the extent any failure to have any such rights or
properties would not reasonably be expected to have a Material Adverse Effect.
(d)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
all of the properties of the Borrower and the Restricted Subsidiaries that are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing would reasonably be
expected to have a Material Adverse Effect.
(e)    Schedule 8.14(e) sets forth, as of the Closing Date, a list of each
Building (as defined in applicable Flood insurance Laws) which itself
constitutes, or which is located on any real property which constitutes,
Material Real Property, together with the street address and/or tax parcel
identification number relating thereto.
8.15    Solvency. After giving effect to the Confirmation Order, the Chapter 11
Plan and the Transactions, the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.
8.16    Security Documents; Restrictions on Liens.
(a)    The Security Documents create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable Lien or security
interest in the respective Collateral described therein as security for the
Obligations to the extent that a legal, valid, binding and enforceable Lien or
security interest in such Collateral may be created under any applicable
Requirement of Law, which Lien or security interest, upon the filing of
financing statements, recordation of the Mortgages or the obtaining of
possession or “control,” in each case, as applicable, with respect to the
relevant Collateral as required under the applicable UCC or applicable local
law, will constitute a fully perfected Lien on, and security interest in, all
right, title and interest of the Borrower and each other Credit Party thereunder
in such Collateral, in each case prior and superior (except as otherwise
provided for in the relevant Security Document) in right to any other Person
(other than Permitted Liens), in each case to the extent that a security
interest may be perfected by the filing of a financing statement under the
applicable UCC, recordation of the Mortgages under applicable local law or by
obtaining possession or “control.”
(b)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
neither the Borrower nor any of the Restricted Subsidiaries is a party to any
material agreement or arrangement (other than those permitted hereunder), or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Oil and Gas Properties to secure the
Obligations and the Credit Documents.
8.17    Gas Imbalances, Prepayments. Except as set forth on Schedule 8.17 on the
Closing Date or as set forth in the most recently delivered certificate pursuant
to Section 9.14(c)(v):
104

--------------------------------------------------------------------------------



(a)    on a net basis, there are no gas imbalances, take or pay or other
prepayments exceeding one half bcf of gas (stated on an mcf equivalent basis) in
the aggregate, with respect to the Borrower and the Restricted Subsidiaries’ Oil
and Gas Properties that would require any Credit Party or Subsidiary thereof to
deliver Hydrocarbons either generally or produced from their Borrowing Base
Properties at some future time without then or thereafter receiving full payment
therefor; and
(b)    there are no Service Agreement Undertakings.
8.18    Marketing of Production. Except as set forth on Schedule 8.18 or
otherwise disclosed to the Administrative Agent in writing, no material
agreements exist (which are not cancelable on 60 days’ notice or less without
penalty or detriment) for the sale of production of the Borrower and Restricted
Subsidiaries’ Hydrocarbons at a fixed non-index price (including calls on, or
other rights to purchase, production, whether or not the same are currently
being exercised) that (i) represent in respect of such agreements 2.5% or more
of the Borrower’s and its Restricted Subsidiaries’ average monthly production of
Hydrocarbon volumes and (ii) have a maturity or expiry date of longer than six
months.
8.19    Financial Statements.
(a)    The annual financial statements delivered as part of the Closing Date
Financials and, on and after the first date of delivery of financial statements
pursuant to Section 9.1(a), the most recent financial statements delivered
pursuant to Section 9.1(a) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby (subject to the
impact of fresh start accounting), except for customary year-end adjustments and
as otherwise expressly noted therein.
(b)    The interim financial statements delivered as part of the Closing Date
Financials and, on and after the first date of delivery of financial statements
pursuant to Section 9.1(b), the most recent financial statements delivered
pursuant to Section 9.1(b) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby (subject to the
impact of fresh start accounting), except for the absence of the statements of
comprehensive income, equity, cash flows and complete footnotes and as otherwise
expressly noted therein.
(c)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.
8.20    OFAC; Patriot Act; FCPA; Use of Proceeds.
(a)    To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended,
Sanctions Laws, the United States Foreign Corrupt Practices Act of 1977, as
amended and other anti-corruption laws, and (ii) the Patriot Act. Neither the
Borrower nor any of its Subsidiaries nor, to the knowledge of any Authorized
Officer of the Borrower and the other Credit Parties, any director, officer,
employee, agent or controlled affiliate of the Borrower or any Subsidiary is
currently the subject of any Sanctions, nor is the Borrower or any of its
Subsidiaries located, organized or resident in any country or territory that is
the subject of comprehensive Sanctions.
(b)    The proceeds of the Loans will be used for the purposes set forth in
Section 9.12. No part of the proceeds of the Loans will be used, directly or, to
the knowledge of any Authorized Officer of the Borrower, indirectly, by the
Borrower (i) in violation of the United States Foreign Corrupt Practices Act of
105

--------------------------------------------------------------------------------



1977, as amended or (ii) for the purpose of financing any activities or business
(x) of or with any Person that, at the time of such financing, is the subject of
any Sanctions or (y) in any country or territory that is the subject of
comprehensive Sanctions.
8.21    Hedge Agreements. Schedule 8.21 sets forth, as of the Closing Date, and
after the Closing Date, each report required to be delivered by the Borrower
pursuant to Section 9.1(g) or as may otherwise be disclosed in writing to the
Administrative Agent sets forth, a true and complete list of all material
commodity Hedge Agreements of each Credit Party, the terms thereof relating to
the type, term, effective date, termination date and notional amounts or
volumes, and all credit support agreements relating thereto (including any
margin required or supplied).
8.22    EEA Financial Institutions. Neither the Borrower nor any of its
Restricted Subsidiaries is an EEA Financial Institution.
8.23    Compliance with Laws and Agreements; No Default.
(a)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
each of the Borrower and each Restricted Subsidiary is in compliance with each
Requirement of Law applicable to it or its property and all agreements and other
instruments binding upon it or its property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b)    No Default, Event of Default or Borrowing Base Deficiency has occurred
and is continuing.
8.24    Insurance. The properties of the Borrower and the Restricted
Subsidiaries are insured in the manner contemplated by Section 9.3. No Credit
Party owns or leases any Building or Manufactured (Mobile) Home that is
Mortgaged Property for which such Credit Party has not delivered to the
Collateral Agent evidence or confirmation reasonably satisfactory to the
Collateral Agent in accordance with the terms of this Agreement that (i) such
Credit Party maintains Flood Insurance for such Building or Manufactured
(Mobile) Home or (ii) such Building or Manufactured (Mobile) Home is not located
in a Special Flood Hazard Area.
8.25    Foreign Operations. The Borrower and its Restricted Subsidiaries (a) do
not have any Foreign Subsidiaries and (b) do not make any material expenditures
(whether such expenditure is capital, operating or otherwise) in or related to
any Oil and Gas Properties not located within the geographical boundaries, and
the territorial waters, of the United States.
SECTION 9.    AFFIRMATIVE COVENANTS
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until Payment in Full has occurred:
9.1    Information Covenants. The Borrower will furnish to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):
(a)    Annual Financial Statements. As soon as available and in any event within
five (5) Business Days after the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) (but in any event on or before the date that is ninety (90) days
after the end of each such fiscal year), the audited consolidated balance sheets
of the Borrower and its
106

--------------------------------------------------------------------------------



Subsidiaries and, if different, the Borrower and the Restricted Subsidiaries, in
each case as at the end of such fiscal year, and the related consolidated
statements of operations, shareholders’ equity and cash flows (or, in lieu of
such audited financial statements of the Borrower and the Restricted
Subsidiaries, a reconciliation, reflecting such financial information for the
Borrower and the Restricted Subsidiaries, on the one hand, and the Borrower and
the Subsidiaries, on the other hand, reflecting adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements (for the avoidance of doubt, the Borrower
shall be deemed to have satisfied the reconciliation requirement if the
financial statements provide in one or more footnotes the financial information
for the Unrestricted Subsidiaries, the Restricted Subsidiaries and the Borrower
and its Subsidiaries on a consolidated basis)) all in reasonable detail and
prepared in accordance with GAAP, and, except with respect to such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be materially qualified
with a scope of audit or “going concern” explanatory paragraph or like
qualification or exception (other than an emphasis of matter paragraph) (other
than with respect to, or resulting from, (x) the occurrence of an upcoming
maturity date of any Indebtedness or (y) any prospective or actual default in
the Financial Performance Covenants). Notwithstanding the foregoing, the
obligations in this Section 9.1(a) may be satisfied with respect to financial
information of the Borrower and its consolidated Subsidiaries by furnishing the
Borrower’s Form 10-K filed with the SEC; provided that if such financial
information required to be provided under the first sentence of this
Section 9.1(a) is included in the notes to the financial statements, such
financial statements are accompanied by an opinion of independent certified
public accountants whose opinion shall not be materially qualified with a scope
of audit or “going concern” explanatory paragraph or like qualification or
exception (other than an emphasis of matter paragraph) (other than with respect
to, or resulting from, (x) the occurrence of an upcoming maturity date of any
Indebtedness or (y) any prospective or actual default in the Financial
Performance Covenants).
(b)    Quarterly Financial Statements. As soon as available and in any event
within five (5) Business Days after the date on which such financial statements
are required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower (but in any event on or before the date that
is sixty (60) days after the end of each such quarterly accounting period), the
consolidated balance sheets of the Borrower and the Subsidiaries and, if
different, the Borrower and the Restricted Subsidiaries, in each case as at the
end of such quarterly period and the related consolidated statements of
operations, shareholders’ equity and cash flows, and setting forth (other than
after implementation of fresh start accounting) comparative consolidated figures
for the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of such periods in the prior fiscal
year (or, in lieu of such unaudited financial statements of the Borrower and the
Restricted Subsidiaries, a reconciliation reflecting such financial information
for the Borrower and the Restricted Subsidiaries, on the one hand, and the
Borrower and the Subsidiaries, on the other hand, reflecting adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements (for the avoidance of doubt, the Borrower
shall be deemed to have satisfied the reconciliation requirement if the
financial statements provide in one or more footnotes the financial information
for the Unrestricted Subsidiaries, the Restricted Subsidiaries and the Borrower
and its Subsidiaries on a consolidated basis)), all of which shall be certified
by a Financial Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows, of the Borrower and its consolidated Subsidiaries in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments and the absence of footnotes, together with, if not otherwise
required to be filed with the SEC, a customary management discussion and
analysis describing the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries. Notwithstanding the foregoing, the
obligations in this Section 9.1(b) may be satisfied by furnishing the Borrower’s
Form 10-Q filed with the SEC; provided that such financial information required
to be provided under the first sentence of this Section 9.1(b) is included in
the notes to the financial statements.
107

--------------------------------------------------------------------------------



(c)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 9.1(a) and Section 9.1(b), a certificate of a
Financial Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and its Restricted
Subsidiaries were in compliance with the Financial Performance Covenants as at
the end of such fiscal year or period, as the case may be, (ii) any change in
the identity of the Restricted Subsidiaries, Material Subsidiaries, Excluded
Subsidiaries, Guarantors, Grantors and Unrestricted Subsidiaries as at the end
of such fiscal year or period, as the case may be, from the Restricted
Subsidiaries, Guarantors, Grantors and Unrestricted Subsidiaries, respectively,
provided to the Lenders on the Closing Date or the most recent fiscal year or
period, as the case may be, (iii) a calculation of Distributable Free Cash Flow
for the fiscal quarter period ending on the last date of such fiscal year or
period, as the case may be, (iv) certification as to the compliance by the
Borrower and its Restricted Subsidiaries with Section 9.3 and (v) if applicable,
a copy of each other material report or opinion submitted to the Borrower or any
of its Subsidiaries by independent accountants in connection with any annual,
interim or special audit made by them of the books of the Borrower or any such
Subsidiary, and a copy of any response by the Borrower or any such Subsidiary,
or the Board of Directors of the Borrower or any such Subsidiary, to such
material report or opinion.
(d)    Notices. Promptly after an Authorized Officer of the Borrower or any of
the Restricted Subsidiaries obtains actual knowledge thereof, notice of (i) the
occurrence of any Default or Event of Default, which notice shall specify the
nature thereof and what action the Borrower proposes to take with respect
thereto, (ii) any litigation or governmental proceeding pending or threatened in
writing against the Borrower or any of the Subsidiaries that would reasonably be
expected to result in a Material Adverse Effect and (iii) the occurrence of any
ERISA Event or similar event with respect to a Foreign Plan, in each case, that
would reasonably be expected to have a Material Adverse Effect.
(e)    Environmental Matters. Promptly after obtaining actual knowledge of any
one or more of the following environmental matters, unless such environmental
matters would not, individually, or when aggregated with all other such matters,
be reasonably expected to result in a Material Adverse Effect, notice of:
(i)    any Environmental Claim brought, filed or threatened in writing against
or impacting any Credit Party or any Subsidiary thereof and any ruling,
decisions or determinations arising out of any such Environmental Claim;
(ii)    any condition or occurrence on any Oil and Gas Properties that (A) would
reasonably be expected to result in noncompliance by any Credit Party or any
Subsidiary thereof with any applicable Environmental Law or (B) would reasonably
be anticipated to form the basis of an Environmental Claim against any Credit
Party or any Subsidiary thereof or any Oil and Gas Properties;
(iii)    any allegation that any Credit Party or any Subsidiary thereof is a
potentially responsible party in connection with any Release of Hazardous
Material, or any actual or threatened investigation of any Credit Party or any
Subsidiary thereof or Oil and Gas Property by any Governmental Authority
pursuant to any Environmental Law;
(iv)    any new or modified Environmental Law impacting any Oil and Gas
Property;
(v)    any condition or occurrence on any Oil and Gas Properties that would
reasonably be anticipated to cause such Oil and Gas Properties to be subject to
any restrictions on the ownership, occupancy, use or transferability of such Oil
and Gas Properties under any Environmental Law; and
108

--------------------------------------------------------------------------------



(vi)    the actual Release or threatened Release of any Hazardous Material on,
at, under or from any facility owned or leased by a Credit Party or any
Subsidiary thereof in violation of Environmental Laws or as would reasonably be
expected to result in liability under Environmental Laws or the conduct of any
investigation, or any removal, remedial or other corrective action under
Environmental Laws in response to the actual or alleged presence, Release or
threatened Release of any Hazardous Material on, at, under or from any facility
owned or leased by a Credit Party or any Subsidiary thereof.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action.
(f)    Other Information. With reasonable promptness, but subject to the
limitations set forth in the last sentences of Section 9.2(a) and Section 13.6,
such other information regarding the operations, business affairs and the
financial condition of the Borrower or the Restricted Subsidiaries as the
Administrative Agent on its own behalf or on behalf of any Lender (acting
through the Administrative Agent) may reasonably request in writing from time to
time.
(g)    Certificate of Authorized Officer – Hedge Agreements. On or before the
31st day following the Closing Date, the 46th day following the Closing Date,
and thereafter, each March 1 and September 1 of each year, commencing March 1,
2021 and at the time of delivery of each Reserve Report delivered in connection
with an Interim Redetermination, a certificate of an Authorized Officer of the
Borrower, setting forth (i) the calculations required to establish whether the
Borrower and its Restricted Subsidiaries were in compliance with Section 9.18 as
of such date and (ii) a true and complete list of all commodity Hedge Agreements
of the Borrower and each Credit Party, the material terms thereof (in respect of
the type, term, effective date, termination date and notional amounts or
volumes), any credit support agreements relating thereto not listed on Schedule
8.21 or on any previously delivered certificate delivered pursuant to this
Section 9.1(g) and any margin required or supplied under any credit support
document.
(h)    [Reserved].
(i)    [Reserved].
(j)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange and distributed by the Borrower to
its shareholders.
(k)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation or agreement
governing Material Indebtedness, other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 9.1.
(l)    List of Purchasers. If requested by the Administrative Agent, a
certificate of an Authorized Officer of the Borrower setting forth a list of
Persons purchasing Hydrocarbons from the Borrower or any other Credit Party
which collectively account for at least 90% of the revenues resulting from the
sale of all Hydrocarbons from the Borrower and such other Credit Parties during
the most recently ended fiscal year.
(m)    Sales and Dispositions and Hedge Unwinds.
(i)    In the event the Borrower or any Restricted Subsidiary intends to Dispose
of any Borrowing Base Properties, or Equity Interests in any Person owning
Borrowing Base Properties, in each case, with a PV-9 in excess of 3.0% of the
then-effective Borrowing Base in a single
109

--------------------------------------------------------------------------------



transaction or in multiple transactions since the later of (A) the last
Scheduled Redetermination Date and (B) the last adjustment of the Borrowing Base
made pursuant to Section 2.14(f) when combined with the Swap PV of any Hedge
Agreements terminated, unwound, offset or otherwise Disposed of by the Borrower
or any Restricted Subsidiary during such time period (for the avoidance of
doubt, excluding any novation of any Hedge Agreements with respect to which the
Borrower or applicable Restricted Subsidiary remains a party), three (3)
Business Days (or such shorter time period agreed by the Administrative Agent)
prior written notice (which, for the avoidance of doubt, may be delivered by
email) of such Disposition, the Borrowing Base Properties that are the subject
of such Disposition, the price thereof and the anticipated date of closing and
any other details thereof reasonably requested by the Administrative Agent.
(ii)    In the event that the Borrower or any Restricted Subsidiary intends to
terminate, unwind, create offsetting positions or otherwise Dispose of Hedge
Agreements with respect to which the Borrower reasonably believes the Swap PV of
which (after taking into account the economic effect (including with respect to
tenor) of any other Hedge Agreement executed contemporaneously with the taking
of such actions and including any anticipated decline in the mark-to market
value thereof) is in excess of 3.0% of the then-effective Borrowing Base in a
single transaction or in multiple transactions since the later of (A) the last
Scheduled Redetermination Date and (B) the last adjustment of the Borrowing Base
made pursuant to Section 2.14(f) when combined with the Borrowing Base Value of
any Disposition of any Borrowing Base Properties, or Equity Interests in any
Person owning Borrowing Base Properties made during such time period, prior or
same day written notice (which, for the avoidance of doubt, may be delivered by
email) of the foregoing, the anticipated decline in the mark-to-market value
thereof or net cash proceeds therefrom and any other details thereof reasonably
requested by the Administrative Agent.
(n)    Notice of Casualty Events. Prompt written notice after an Authorized
Officer of the Borrower obtains actual knowledge of the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event having a fair market value
in excess of $50,000,000.
(o)    Information Regarding the Borrower and Subsidiaries.
(i)    Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and Beneficial Ownership Regulation.
(ii)    Changes. Prompt written notice (but in any event, within thirty (30)
days following such change) of any change (A) in a Credit Party’s corporate
name, (B) in the location of a Credit Party’s chief executive office or
principal place of business, (C) in a Credit Party’s form of organization, (D)
in a Credit Party’s jurisdiction of organization and (E) in a Credit Party’s
federal taxpayer identification number.
(iii)    New Subsidiaries. Prompt written notice of the formation of any
Subsidiary of the Borrower, notice thereof and copies of the Organization
Documents of such Subsidiary.
(iv)    Organization Documents. Promptly after the execution thereof, copies of
any amendment, modification or supplement to the Organization Documents of the
Borrower or any Subsidiary.
110

--------------------------------------------------------------------------------



(v)    Beneficial Ownership. Prompt written notice of any change in the
information provided in the Beneficial Ownership Certification delivered to any
Lender that would result in a change to the list of beneficial owners identified
in such certification.
(p)    Certificate of Authorized Officer – Production Report and Lease Operating
Statement. Concurrently with any delivery of each Reserve Report in connection
with a Scheduled Redetermination, a certificate of an Authorized Officer of the
Borrower, setting forth, for each calendar month during the then current fiscal
year to date, the volume of production of Hydrocarbons and sales attributable to
production of Hydrocarbons (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the
Borrowing Base Properties, and setting forth the related ad valorem, severance
and production taxes and lease operating expenses attributable thereto for each
such calendar month; provided that such certificate shall be required solely to
the extent the foregoing information and its certification is not otherwise
included in the applicable Reserve Report Certificate delivered in connection
with such Reserve Report.
(q)    Budget. Concurrently with any delivery of financial statements under
Section 9.1(a) and delivery of any Reserve Report as of June 30 pursuant to
Section 9.14, a reasonably detailed consolidated budget for the following fiscal
year as customarily prepared by management of the Borrower (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Budget”), which
Budget shall in each case be accompanied by a certificate of an Authorized
Officer stating that such Budget has been prepared in good faith on the basis of
the assumptions stated therein, which assumptions were believed to be reasonable
at the time of preparation of such Budget, it being understood that actual
results may vary from such Budget and that such variations may be material.
(r)    Issuance and Incurrences of Indebtedness. Five (5) Business Days (or such
shorter time period agreed by the Administrative Agent) prior written notice
(which, for the avoidance of doubt, may be delivered by email) of the incurrence
by the Borrower or any Restricted Subsidiary of any Indebtedness for borrowed
money in excess of $50,000,000 as well as the amount thereof, the anticipated
closing date and definitive documentation for the foregoing and any other
related information reasonably requested.
It is understood that documents required to be delivered pursuant to
Sections 9.1(a) through (r) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the website address listed on Schedule 13.2, (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks, DebtDomain or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), (iii) on which such documents are filed
on record with the SEC or (iv) on which such documents are transmitted by
electronic mail to the Administrative Agent; provided that: (A) upon written
request by the Administrative Agent, the Borrower shall deliver paper copies of
such documents delivered pursuant to Sections 9.1(a), 9.1(b), 9.1(c) and 9.1(f)
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (B) the Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents (except that no such notice shall be required to the
extent such documents are filed on record with the SEC). Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
111

--------------------------------------------------------------------------------



9.2    Books, Records and Inspections.
(a)    The Borrower will, and will cause each Restricted Subsidiary to, maintain
books of record and account that permit the preparation of financial statements
in accordance with GAAP.
(b)    The Borrower will, and will cause each of the Restricted Subsidiaries to,
permit designated representatives of the Administrative Agent and designated
representatives of the Majority Lenders (as accompanied by the Administrative
Agent) to visit and inspect any of its properties, to examine its financial and
operating records, and to discuss its affairs, finances and accounts with its
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Majority
Lenders may exercise rights of the Administrative Agent and the Lenders under
this Section 9.2(b) and the Administrative Agent shall not exercise such rights
more often than two (2) times during any calendar year and only one (1) such
time per calendar year shall be at the Borrower’s expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any
representative of the Majority Lenders (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Majority Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 9.2(b), none of the Borrower nor any Restricted
Subsidiary shall be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any Requirement of Law or any binding agreement or
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work-product; provided, that the Borrower shall notify the Administrative Agent
and the Majority Lenders if it is not providing any information pursuant to the
foregoing clauses (i) through (iii).
9.3    Maintenance of Insurance.
(a)    The Borrower will, and will cause each Restricted Subsidiary to, at all
times maintain in full force and effect, pursuant to self-insurance arrangements
or with insurance companies that the Borrower believes (in the good faith
judgment of the management of the Borrower) are financially sound and reputable
at the time the relevant coverage is placed or renewed, insurance in at least
such amounts (after giving effect to any self-insurance which the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business) and
against at least such risks (and with such risk retentions) as the Borrower
believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business; and will
furnish to the Administrative Agent, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried. The Secured Parties shall be the additional insureds on
any such liability insurance as their interests may appear and, if property
insurance is obtained, the Collateral Agent shall be the lender loss payee under
any such property insurance; provided that, so long as no Event of Default has
occurred and is then continuing, the Secured Parties will provide any proceeds
of such property insurance to the Borrower.
(b)    With respect to any Building or Manufactured (Mobile) Home included (or
required to be included) as Collateral under the Credit Documents and located on
any land subject to (or required to be subject to) a Mortgage under the Credit
Documents designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain
112

--------------------------------------------------------------------------------



flood insurance in such total amount as the Administrative Agent may from time
to time reasonably require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Insurance Regulation. Following the
Closing Date, the Borrower shall deliver to the Administrative Agent annual
renewals of each flood insurance policy or annual renewals of each force-placed
flood insurance policy, as applicable. In connection with any amendment to this
Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Administrative
Agent all Flood Documentation for any Mortgaged Property with respect to which
Buildings or Manufactured (Mobile) Homes are included as Collateral.
9.4    Payment of Obligations; Performance of Obligations under Credit
Documents.
(a)    After giving effect to the Confirmation Order and the Chapter 11 Plan,
the Borrower shall, and shall cause each Restricted Subsidiary to, pay,
discharge or otherwise satisfy its obligations, including in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) the amount or validity thereof is
being contested in good faith by appropriate proceedings and the Borrower or a
Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
(b)    The Borrower will pay the Loans according to the reading, tenor and
effect thereof, and the Borrower will, and will cause each Restricted Subsidiary
to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Credit Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.
9.5    Preservation of Existence, Compliance, Etc. Except as otherwise permitted
by this Agreement, the Borrower will, and will cause each Restricted Subsidiary
to (a) do, or cause to be done, all things necessary to preserve and keep in
full force and effect its (i) legal existence and (ii) corporate rights and
authority, except in the case of this clause (ii) to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect; (b)
comply with all Contractual Requirements except to the extent that the failure
to so comply would not reasonably be expected to have a Material Adverse Effect;
and (c) maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with (i) the Trading with the Enemy
Act, as amended, the International Emergency Economic Powers Act, as amended,
Sanctions Laws, the United States Foreign Corrupt Practices Act of 1977, as
amended and other anti-corruption laws, and (ii) the Patriot Act; provided,
however, that the Borrower and its Restricted Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.
9.6    Compliance with Requirements of Law. The Borrower will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law applicable to
it or its property, including all governmental approvals or authorizations
required to conduct its business, and to maintain all such governmental
approvals or authorizations in full force and effect, except if the failure to
comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
9.7    ERISA.
(a)    Promptly after the Borrower or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably likely to have a Material Adverse Effect or a
Lien on the assets of any Credit Party, the Borrower will deliver to the
Administrative Agent a certificate of an Authorized
113

--------------------------------------------------------------------------------



Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that the Borrower or such ERISA
Affiliate is required or proposes to take, together with any notices (required,
proposed or otherwise) given to or filed with or by the Borrower, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator with respect
thereto: (i) that an ERISA Event has occurred or is likely to occur; (ii) that a
Pension Plan has an Unfunded Current Liability that has or will result in a Lien
under ERISA or the Code; that proceedings will be or have been instituted to
terminate a Pension Plan having an Unfunded Current Liability (including the
giving of written notice thereof); (iii) that a proceeding has been instituted
against any Credit Party or an ERISA Affiliate pursuant to Section 515 of ERISA
to collect a delinquent contribution to a Multiemployer Plan; (iv) or that any
Credit Party or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) pursuant to Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code.
(b)    Promptly following any request therefor, the Borrower will deliver to the
Administrative Agent copies of (i) any documents described in Section 101(k) of
ERISA that the Borrower and any of its Subsidiaries or any ERISA Affiliate may
request with respect to any Multiemployer Plan and (ii) any notices described in
Section 101(l) of ERISA that the Borrower and any of its Subsidiaries or any
ERISA Affiliate may request with respect to any Multiemployer Plan; provided
that if the Borrower, any of its Subsidiaries or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower, the applicable Subsidiaries or the
ERISA Affiliates shall promptly, following a request from the Administrative
Agent, make a request for such documents or notices from such administrator or
sponsor and shall provide copies of such documents and notices promptly after
receipt thereof.
9.8    Maintenance of Properties. The Borrower will, and will cause each of the
Restricted Subsidiaries to, except in each case, where the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect (it
being understood that this Section 9.8 shall not restrict any transaction
otherwise permitted by Section 10.3, 10.4 or 10.5):
(a)    operate its Oil and Gas Properties and other material properties or cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable Contractual Requirements and all
applicable Requirements of Law, including applicable proration requirements and
Environmental Laws, and all applicable Requirements of Law of every other
Governmental Authority from time to time constituted to regulate the development
and operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom;
(b)    keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
properties, including all equipment, machinery and facilities; and
(c)    to the extent a Credit Party is not the operator of any property, the
Borrower shall use commercially reasonable efforts to cause the operator to
operate such property in accordance with customary industry practices.
9.9    Post-Closing Covenants. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 9.9 on or before the date specified for such
requirement or such later date as may be determined by the Administrative Agent
(or as may be extended by the Administrative Agent in its sole discretion).
114

--------------------------------------------------------------------------------



9.10    Compliance with Environmental Laws. The Borrower will, and will cause
each of the Restricted Subsidiaries to, except, in each case, to the extent that
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (a) comply, and take all
commercially reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply, with all applicable Environmental Laws
and Environmental Permits; (b) obtain, maintain and renew all Environmental
Permits necessary for its operations and properties; and (c) in each case to the
extent the Credit Parties or Subsidiaries are required by Environmental Laws,
conduct any investigation, remedial, reclamation, closure, plugging and
abandonment, or other corrective action necessary to address Hazardous
Materials, idle wells, or other conditions at any property or facility in
accordance with applicable Environmental Laws.
9.11    Additional Guarantors, Grantors and Collateral.
(a)    Subject to any applicable limitations set forth in the Guarantee or the
Security Documents, the Borrower will cause (i) any direct or indirect
Restricted Subsidiary (other than (1) any Excluded Subsidiary and (2) solely
with respect to clause (A)(x) below, any Production Sharing Entity for so long
as such Subsidiary is party to a Production Sharing Contract) formed or
otherwise purchased or acquired after the Closing Date (including pursuant to a
Permitted Acquisition) formed or otherwise purchased or acquired after the
Closing Date (including pursuant to a Permitted Acquisition) and (ii) any
Restricted Subsidiary of the Borrower that ceases to be an Excluded Subsidiary
(or, solely with respect to clause (A)(x) below, in the case of Production
Sharing Entities, ceases to be a party to a Production Sharing Contract), in
each case (other than with respect to clause (D) below) within thirty (30) days
from the date of such formation, acquisition or cessation, as applicable (or
such longer period as the Administrative Agent may agree in its reasonable
discretion) to (A) execute (x) a supplement to the Guarantee, substantially in
the form of Exhibit I thereto, in order to become a Guarantor; provided that the
guarantee of any Foreign Subsidiary shall be limited as the Borrower may
reasonably deem necessary to comply with applicable laws, rules or regulations
(including general statutory limitations, financial assistance, corporate
benefit, fraudulent preference, “thin capitalization” and “capital maintenance”
rules), the fiduciary duties of the directors of such subsidiary or to avoid the
risk of personal civil or criminal liability for any director or officer of such
subsidiary, (y) a supplement to the Collateral Agreement, substantially in the
form of Exhibit I thereto, in order to become a grantor and a pledgor thereunder
and (z) a counterpart to the Intercompany Note, (B) if reasonably requested by
the Administrative Agent or the Collateral Agent, within thirty (30) days after
such request (or such longer period as the Administrative Agent may agree in
writing in its discretion), deliver to the Administrative Agent a signed copy of
an opinion, addressed to the Administrative Agent, the Collateral Agent and the
Lenders, of counsel for the Credit Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 9.11 as the
Administrative Agent or the Collateral Agent may reasonably request, (C) as
promptly as practicable after the request therefor by the Administrative Agent
or Collateral Agent, deliver to the Collateral Agent with respect to each
Mortgaged Property of such Subsidiary, (i) any existing title reports or
policies, (ii) abstracts, (iii) environmental assessment reports or (iv)
surveys, to the extent available and in the possession or control of the Credit
Parties or their respective Subsidiaries; provided, however, that there shall be
no obligation to deliver to the Administrative Agent any existing environmental
assessment report whose disclosure to the Administrative Agent would require the
consent of a Person other than the Credit Parties or one of their respective
Subsidiaries, where, despite the commercially reasonable efforts of the Credit
Parties or their respective Subsidiaries to obtain such consent, such consent
cannot be obtained and (D)(x) as promptly as practicable after such formation,
acquisition or cessation, as applicable (but in any event within thirty (30)
days of such formation, acquisition or cessation, as applicable (or such longer
period as the Administrative Agent may agree in its reasonable discretion)),
deliver to the Administrative Agent all Flood Documentation in respect of each
Material Real Property of such Restricted Subsidiary and (y) as promptly as
practicable after such Flood Documentation has been delivered to the
Administrative Agent (but in any event within sixty (60) days of such formation,
acquisition or cessation, as applicable (or such longer period as the
Administrative
115

--------------------------------------------------------------------------------



Agent may agree in its reasonable discretion)) execute and deliver Mortgages to
the Collateral Agent in respect of each Material Real Property of such
Restricted Subsidiary, together with all title insurance policies, legal
opinions, surveys and similar documentation delivered to the Administrative
Agent or Collateral Agent in connection with other Mortgages in effect at such
time or as otherwise reasonably requested by the Administrative Agent or
Collateral Agent.
(b)    Subject to any applicable limitations set forth in the Collateral
Agreement, the Borrower will pledge, and, if applicable, will cause each
Subsidiary Grantor (or Person required to become a Subsidiary Grantor pursuant
to Section 9.11(a)) to pledge, to the Collateral Agent, for the benefit of the
Secured Parties, (i) all of the Equity Interests (other than any Excluded Equity
Interests) directly owned by the Borrower or any Credit Party (or Person
required to become a Guarantor pursuant to Section 9.11(a)), in each case,
formed or otherwise purchased or acquired after the Closing Date, pursuant to
supplements to the Collateral Agreement substantially in the form of Exhibit I,
thereto and (ii) except with respect to intercompany Indebtedness, all evidences
of Indebtedness for borrowed money in a principal amount in excess of $2,500,000
(individually) that is owing to the Borrower or any Guarantor (or Person
required to become a Guarantor pursuant to Section 9.11(a)), in each case
pursuant to supplements to the Collateral Agreement substantially in the form of
Exhibit I thereto.
(c)    In connection with each redetermination (but not any adjustment) of the
Borrowing Base, and from time to time upon the request of the Administrative
Agent, the Borrower shall review the applicable Reserve Report, if any, and the
list of current Mortgaged Properties (as described in Section 9.14(c)), to
ascertain whether the PV-9 of the Mortgaged Properties (calculated at the time
of redetermination) meets the Collateral Coverage Minimum after giving effect to
exploration and production activities, acquisitions, Dispositions and
production. In the event that the PV-9 of the Mortgaged Properties (calculated
at the time of redetermination) does not meet the Collateral Coverage Minimum,
then the Borrower shall, and shall cause the Credit Parties to, grant, within
thirty (30) days of delivery of the certificate required under Section 9.14(c)
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), to the Collateral Agent as security for the Obligations an
Acceptable Security Interest on additional Oil and Gas Properties not already
subject to a Lien of the Security Documents such that, after giving effect
thereto, the PV-9 of the Mortgaged Properties (calculated at the time of
redetermination) meets the Collateral Coverage Minimum. All such Acceptable
Security Interests will be created and perfected by and in accordance with the
provisions of the Security Documents, including, if applicable, any additional
Mortgages. In order to comply with the foregoing, if any Restricted Subsidiary
(other than a Production Sharing Entity and the EHP Entities prior to the EHP
Discharge Date) places a Lien on its property and such Restricted Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with the provisions
of Sections 9.11(a) and (b).
(d)    Without limitation of clause (a), (b) or (c) above, substantially
simultaneously and prior to the delivery of any mortgage or deed of trust on any
Oil and Gas Property or any other real property interest for the benefit of any
other secured party and securing Indebtedness that is subject to any Junior Lien
Intercreditor Agreement, the Borrower shall, or shall cause the relevant Credit
Party to, grant to the Collateral Agent as security for the Obligations an
Acceptable Security Interest on such Oil and Gas Property or other real property
interest. All such Liens will be created and perfected by and in accordance with
the provisions of the Security Documents, including, if applicable, any
additional Mortgages. In order to comply with the foregoing, if any Restricted
Subsidiary (other than an Excluded Subsidiary or any Production Sharing Entity)
places a Lien on its property and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with the provisions of Sections 9.11(a) and
(b).
(e)    Upon the EHP Discharge Date, the Borrower shall, and shall cause its
Subsidiaries to, grant a first priority security interest in the EHP Collateral
within thirty (30) days following the EHP Entities ceasing to be Excluded
Subsidiaries, and otherwise comply with this Section 9.11.
116

--------------------------------------------------------------------------------



(f)    Prior to the date the Second Lien Exit Facility Indebtedness shall have
been paid in full in cash, the Borrower will, and, if applicable, will cause
each other Credit Party to, (A) within 30 days after (or such later date as
agreed by the Administrative Agent in its sole discretion) the end of each
calendar quarter during which (x) the Borrower or any other Credit Party
acquired any Material Real Property or (y) any real property interests of the
Borrower or any other Credit Party became Material Real Property, provide copies
of any applicable recorded deeds, leases and/or rights of way to the
Administrative Agent, (B) as promptly as practicable after the request therefor
by the Administrative Agent or Collateral Agent, deliver to the Collateral Agent
with respect to such Material Real Property, (i) any existing title reports or
policies, (ii) abstracts, (iii) environmental assessment reports, or (iv)
surveys, to the extent available and in the possession or control of the Credit
Parties or their respective Subsidiaries; provided that there shall be no
obligation to deliver to the Administrative Agent any existing environmental
assessment report whose disclosure to the Administrative Agent would require the
consent of a Person other than the Credit Parties or one of their respective
Subsidiaries, where, despite the commercially reasonable efforts of the Credit
Parties or their respective Subsidiaries to obtain such consent, such consent
cannot be obtained, and (C)(x) as promptly as practicable after the request
therefor by the Administrative Agent (but in any event within thirty (30) days
after the request therefor (or such longer period as the Administrative Agent
may agree in its reasonable discretion)), deliver to the Administrative Agent
all Flood Documentation in respect of such Material Real Property and (y) as
promptly as practicable after such Flood Documentation has been delivered to the
Administrative Agent and subject to Section 9.11(g) (but in any event within
sixty (60) days after the end of such calendar quarter (or such longer period as
the Administrative Agent may agree in its reasonable discretion)), execute and
deliver Mortgages to the Collateral Agent in respect of such Material Real
Property, together with all title insurance policies, legal opinions, surveys
and similar documentation delivered to the Administrative Agent or Collateral
Agent in connection with other Mortgages in effect at such time or as otherwise
reasonably requested by the Administrative Agent or Collateral Agent. For the
avoidance of doubt, the Borrower shall not execute and deliver any Mortgage on
real property to secure the obligations under the Second Lien Exit Facility
unless it substantially concurrently executes and delivers a Mortgage in favor
of the Collateral Agent and complies with the obligations under this Section
9.11(f) with respect to such real property.
(g)    To the extent any Real Property that is required to be mortgaged pursuant
to the Loan Documents is subject to the provisions of the Flood Insurance
Regulations, at the written request of the Administrative Agent (a) (i)
concurrently with the delivery of any Mortgage in favor of the Administrative
Agent in connection therewith, and (ii) at any other time if necessary for
compliance with applicable Flood Insurance Regulations, provide the
Administrative Agent with Flood Documentation. In addition, to the extent the
Borrower and the Credit Parties fail to obtain or maintain satisfactory flood
insurance required pursuant to the preceding sentence with respect to any
Mortgaged Property, the Administrative Agent shall be permitted, in its sole
discretion, to obtain forced placed insurance at the Borrower’s expense to
ensure compliance with any applicable Flood Insurance Regulations.
Notwithstanding anything to the contrary, to the extent any Real Property that
is required to be Mortgaged Property is subject to the provisions of the Flood
Insurance Regulations, the Administrative Agent shall provide the Lenders prior
to the execution of a Mortgage relative to such Mortgaged Property with a
standard life of loan flood hazard determination form for such Mortgaged
Property, and, if such Mortgaged Property is in a special flood hazard area, an
acknowledged Borrower notice and a policy of flood insurance in compliance with
Flood Insurance Regulations. To the extent any such Mortgaged Property is
subject to the provisions of the Flood Insurance Regulations, upon the earlier
of (i) twenty (20) Business Days from the date the information required by the
immediately preceding sentence is provided to the Lenders and (ii) notice from
each Lender that such Lender has completed all necessary diligence, the
Collateral Agent may permit execution and delivery of the applicable Mortgage in
favor of the Collateral Agent.
9.12    Use of Proceeds. The Borrower will use the proceeds of the Loans and
Letters of Credit made (a) on the Closing Date (i) to refinance in full the DIP
Facilities and to refund, refinance and replace
117

--------------------------------------------------------------------------------



the Existing Letters of Credit outstanding on the Closing Date and (ii) to pay
Transaction Expenses and (b) after the Closing Date (i) for the acquisition,
development and exploration of oil and gas properties, (ii) to provide for the
working capital needs of the Borrower and its Subsidiaries and (iii) for other
general corporate purposes (in each case, as permitted by the Credit Documents).
The Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of the Loans (A) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, and other applicable anti-corruption laws, (B) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Person that is, or is owned or controlled by a Person that is, at
the time of such financing, the subject or target of any Sanctions, or in any
country or territory that is the subject of comprehensive Sanctions, (C) in any
manner that would result in the violation of any Sanctions Laws applicable to
any party hereto or (D) in violation of the provisions of Regulation T,
Regulation U or Regulation X of the Board.
9.13    Further Assurances.
(a)    Subject to the applicable limitations set forth in the Security
Documents, the Borrower will, and will cause each other Credit Party to, execute
and/or deliver any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, assignments of as-extracted
collateral arising from the Borrowing Base Properties, mortgages, deeds of trust
and other documents) that the Collateral Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.
(b)    Notwithstanding anything to the contrary in this Agreement, the
Collateral Agreement, or any other Credit Document, the Administrative Agent may
grant extensions of time for or waivers of the requirements of the creation or
perfection of security interests in or the obtaining of title opinions or other
title information, title insurance policies, legal opinions, appraisals and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the
Credit Parties on such date) where it reasonably determines, in consultation
with the Borrower, that perfection or obtaining of such items is not required by
law or cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the other
Credit Documents.
9.14    Reserve Reports.
(a)    On or before each March 1 and September 1 of each year, the Borrower
shall furnish to the Administrative Agent, to the extent applicable, a Budget
pursuant to Section 9.1(q), and a Reserve Report evaluating, as of the
immediately preceding December 31 and June 30, the Proved Reserves and other
applicable Oil and Gas Properties of the Borrower and the Credit Parties located
within the geographic boundaries, and the territorial waters, of the United
States of America that the Borrower desires to have included in any calculation
of the Borrowing Base. Each Reserve Report as of (i) December 31 shall, at the
sole election of the Borrower, (a) be prepared by one or more Approved Petroleum
Engineers or (b) be prepared by or under the supervision of the chief of
reserves of the Borrower and be audited by one or more Approved Petroleum
Engineers and (ii) June 30 shall, at the sole election of the Borrower, (y) be
prepared by one or more Approved Petroleum Engineers or (z) be prepared by or
under the supervision of the chief of reserves of the Borrower in accordance
with the procedures used in the immediately preceding December 31 Reserve Report
or the Initial Reserve Report, if no December 31 Reserve Report has been
delivered.
118

--------------------------------------------------------------------------------



(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by one or more Approved
Petroleum Engineers or prepared under the supervision of the chief of reserves
of the Borrower or a Restricted Subsidiary. For any Interim Redetermination
pursuant to Section 2.14(b), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent, as soon as possible,
but in any event no later than forty-five (45) days, in the case of any Interim
Redetermination requested by the Borrower, or sixty (60) days, in the case of
any Interim Redetermination requested by the Administrative Agent or the
Lenders, following the receipt of such request.
(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent a Reserve Report Certificate from an Authorized Officer
of the Borrower certifying that in all material respects:
(i)    in the case of June 30 Reserve Reports prepared by or under the
supervision of the chief of reserves of the Borrower or a Restricted Subsidiary,
such Reserve Report has been prepared, except as otherwise specified therein, in
accordance with the procedures used in the immediately preceding December 31
Reserve Report or the Initial Reserve Report, if no December 31 Reserve Report
has been delivered;
(ii)    for each calendar month during the then current fiscal year to date, the
volume of production of Hydrocarbons and sales attributable to production of
Hydrocarbons (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Borrowing Base
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto for each such calendar
month;
(iii)    the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct in all
material respects;
(iv)    assuming that all applicable Governmental Authorities have granted
approvals, made recordations and taken such other actions as are necessary in
connection with the Transactions and any assignments made in connection
therewith, except as set forth in an exhibit to such certificate, the Borrower
or another Credit Party has good and defensible title to the material Borrowing
Base Properties evaluated in such Reserve Report (other than those (w) to be
acquired in connection with an acquisition, (x) Disposed of since delivery of
such Reserve Report as permitted in accordance with the terms hereof, (y) leases
that have expired in accordance with their terms and (z) with title defects
disclosed in writing to the Administrative Agent) and such material Borrowing
Base Properties are free (or will be at the time of the acquisition thereof) of
all Liens except for Liens permitted by Section 10.2;
(v)    except as set forth on an exhibit to such certificate, on a net basis
there are (A) no gas imbalances, take or pay or other prepayments in excess of
the volume specified in Section 8.17 with respect to the Credit Parties’ Oil and
Gas Property evaluated in such Reserve Report that would require the Borrower or
any other Credit Party to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor and (B) no Service Agreement Undertakings;
(vi)    none of the Borrowing Base Properties have been Disposed of since the
date of the last Borrowing Base determination except those Borrowing Base
Properties listed on such certificate as having been Disposed of; and
119

--------------------------------------------------------------------------------



(vii)    the certificate shall also attach, as schedules thereto, a list of
(1) all material marketing agreements (which are not cancellable on sixty (60)
days’ notice or less without penalty or detriment) entered into subsequent to
the later of the Closing Date and the most recently delivered Reserve Report for
the sale of production of the Credit Parties’ Hydrocarbons at a fixed non-index
price (including calls on, or other parties rights to purchase, production,
whether or not the same are currently being exercised) that represent in respect
of such agreements 2.5% or more of the Credit Parties’ average monthly
production of Hydrocarbon volumes and that have a maturity date or expiry date
of longer than six (6) months from the last day of such fiscal year or period,
as applicable and (2) all Borrowing Base Properties evaluated by such Reserve
Report that are Collateral and demonstrating compliance with (calculated at the
time of delivery of such Reserve Report) the Collateral Coverage Minimum.
9.15    Reserved.
9.16    Title Information.
(a)    On or before:
(i)    the Closing Date, the Borrower will deliver title information (in form
and substance reasonably satisfactory to the Administrative Agent) with respect
to the Borrowing Base Properties consistent with usual and customary standards
for the geographic regions in which the Borrowing Base Properties are located,
taking into account the size, scope and number of leases and wells of the
Borrower and its Restricted Subsidiaries as is required to demonstrate
satisfactory title on 85% of the PV-9 value (excluding the PV-9 of any
Production Sharing Contracts) of the Borrowing Base Properties (excluding any
Oil and Gas Properties subject to Production Sharing Contracts) evaluated by the
Initial Reserve Report ; and
(ii)    the date of delivery to the Administrative Agent of each Reserve Report
required by Section 9.14(a) following the Closing Date, the Borrower will
deliver title information (in form and substance reasonably satisfactory to the
Administrative Agent) with respect to the Borrowing Base Properties consistent
with usual and customary standards for the geographic regions in which the
Borrowing Base Properties are located, taking into account the size, scope and
number of leases and wells of the Borrower and its Restricted Subsidiaries as is
required to demonstrate satisfactory title on 85% of the PV-9 value (excluding
the PV-9 of any Production Sharing Contracts) of the Borrowing Base Properties
(excluding any Oil and Gas Properties subject to Production Sharing Contracts)
evaluated by such Reserve Report; provided that with respect to any Oil and Gas
Properties for which title information reasonably acceptable to the
Administrative Agent was provided prior to the date of the current request by
the Administrative Agent, the Borrower shall be under no obligation to provide
additional title information.
(b)    If title information has been provided under Section 9.16(a) and the
Administrative Agent provides written notice to the Borrower that title defects
or exceptions exist with respect to such properties, then the Borrower shall,
within sixty (60) days of its receipt of such notice (or such longer period as
the Administrative Agent may agree in its reasonable discretion) (i) cure any
such title defects or exceptions (including defects or exceptions as to priority
of the Collateral Agent’s Liens that are not permitted by Section 10.2) raised
by such information, (ii) substitute acceptable Mortgaged Properties having an
equivalent value with no title defects or exceptions except for Liens permitted
by Section 10.2 and/or (iii) deliver title information (in form and substance
reasonably satisfactory to the Administrative Agent) so that the Administrative
Agent shall have received, (including title information previously made
available to the Administrative Agent) reasonably satisfactory title information
on at least 80% of the PV-9 of the Credit Parties’ Borrowing Base Properties
evaluated by such Reserve Report.
120

--------------------------------------------------------------------------------



(c)    If any title defect or exception requested by the Administrative Agent to
be cured cannot be cured or if the Borrower is unable to provide reasonably
acceptable title information on at least 80% of the PV-9 of the Credit Parties’
Borrowing Base Properties evaluated by such Reserve Report, in each case, within
such 60-day period (or longer period as the Administrative Agent may agree in
its reasonable discretion), such default shall not be a Default or Event of
Default, but instead the Administrative Agent and Required Lenders shall have
the right to adjust the Borrowing Base as contemplated by Section 2.14(g).
9.17    Deposit Account, Securities Account and Commodity Account Control
Agreements.
(a)    The Borrower will, and will cause each Grantor to, in connection with any
Deposit Account, Securities Account or Commodity Account, in each case, other
than any Excluded Account for so long as it is an Excluded Account (i) held or
maintained on the Closing Date by the Borrower or any such Grantor, promptly but
in any event within thirty (30) days of the Closing Date (or such later date as
the Collateral Agent may agree in its sole discretion), enter into and deliver
to the Collateral Agent a deposit account control agreement (a “Deposit Account
Control Agreement”), securities account control agreement (a “Securities Account
Control Agreement”) or commodity account control agreement (a “Commodity Account
Control Agreement”), as applicable, in form and substance reasonably
satisfactory to the Collateral Agent and the account bank, securities
intermediary or commodity intermediary, as applicable, for any such Deposit
Account, Securities Account or Commodity Account and (ii) established or ceasing
to be an Excluded Account on or after the Closing Date by the Borrower, any such
Grantor substantially concurrently with the establishment of such Deposit
Account, Securities Account or Commodity Account or with the date an Excluded
Account ceases to be an Excluded Account, as applicable (or, in each case, such
later date as the Collateral Agent may agree in its sole discretion) enter into
and deliver to the Collateral Agent a Deposit Account Control Agreement,
Securities Account Control Agreement or Commodity Account Control Agreement, as
applicable, in form and substance reasonably satisfactory to the Collateral
Agent and the account bank, securities intermediary or commodity intermediary,
as applicable, for any such Deposit Account, Securities Account or Commodity
Account; provided that the Borrower or such Grantor shall be deemed to have
satisfied the requirements of this Section 9.17(a)(ii) with respect to any
Deposit Account, Securities Account or Commodity Account that is acquired by the
Borrower or such Grantor as a result of a Permitted Acquisition, so long as,
within thirty (30) days after the date of such Permitted Acquisition (or such
later date as the Collateral Agent may agree in its sole discretion), the
Borrower or such Grantor (A) causes such account to be subject to a Deposit
Account Control Agreement, Securities Account Control Agreement or Commodity
Account Control Agreement, as applicable, that satisfies the requirements of
this Section 9.17(a)(ii) or (B) closes such account and transfers any funds
therein to an account that satisfies the requirements of this Section
9.17(a)(ii); provided further that the Borrower or the applicable Grantors, or
any of their respective Affiliates, do not direct or redirect any funds into any
such accounts or during such thirty (30) day period, unless a Deposit Account
Control Agreement, Securities Account Control Agreement or Commodity Account
Control Agreement, as applicable, has been established with respect to the
applicable account in accordance with this Section 9.17(a). After the occurrence
and during the continuance of an Event of Default, the Collateral Agent may give
instructions directing the disposition of funds credited to any Controlled
Account and/or withhold any withdrawal rights from the Borrower or any Grantor
with respect to funds credited to any Controlled Account.
(b)    The Borrower will, and will cause each of the Grantors, on and after the
date referred to in Section 9.17(a)(i), to maintain the proceeds of the Loans in
a Controlled Account until such proceeds are transferred to a third party in a
transaction not prohibited by the Credit Documents or a Deposit Account which is
not required to be a Controlled Account for a purpose that is permitted by the
Credit Documents.
121

--------------------------------------------------------------------------------



9.18    Minimum Hedged Volumes.
(a)    The Borrower and/or other Guarantors shall enter into (or, to the extent
entered into prior to the Closing Date, maintain) Acceptable Commodity Hedge
Agreements with notional volumes no less than, (x) 75% of the reasonably
anticipated Hydrocarbon production in respect of crude oil from the Credit
Parties’ total Proved Developed Producing Reserves (as forecast based upon the
Initial Reserve Report), for a period beginning in the first full month
following the Closing Date through the twelfth (12th) full month following the
Closing Date, (y) 75% of the reasonably anticipated Hydrocarbon production in
respect of crude oil from the Credit Parties’ total Proved Developed Producing
Reserves (as forecast based upon the Initial Reserve Report), for a period from
the thirteenth (13th) full month following the Closing Date through the twenty
fourth (24th) full month following the Closing Date and (z) 50% of the
reasonably anticipated Hydrocarbon production in respect of crude oil from the
Credit Parties’ total Proved Developed Producing Reserves (as forecast based
upon the Initial Reserve Report), for a period from the twenty-fifty (25th) full
month following the Closing Date through the thirty sixth (36th) full month
following the Closing Date, in each case of (x), (y) and (z), calculated based
on daily volumes on an annual basis; provided that the Borrower and/or other
Guarantors shall enter into such Acceptable Commodity Hedge Agreements as
described above (i) within thirty (30) days of the Closing Date (or such later
date as the Administrative Agent may agree in its sole discretion), with respect
to production through June 30, 2022 and (y) forty-five (45) days of the Closing
Date (or such later date as the Administrative Agent may agree in its sole
discretion) with respect to all other production described above.
(b)    The Borrower and/or other Guarantors shall enter into (or, to the extent
entered into prior to the date of determination, maintain) (and maintain at all
times following the Closing Date) Acceptable Commodity Hedge Agreements, the
notional volumes for which are no less than, as of the date the certificate
described in Section 9.1(g) is required to be delivered, for the two years that
follow such date of delivery, 50% of the reasonably anticipated Hydrocarbon
production in respect of crude oil from the Credit Parties’ total Proved
Developed Producing Reserves (as forecast based upon the most recent Reserve
Report delivered pursuant to Section 9.14), calculated based on daily volumes on
an annual basis.
9.19    Unrestricted Subsidiaries. The Borrower:
(a)    will cause the management, business and affairs of each of the Borrower
and its Restricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of Unrestricted Subsidiaries to creditors and potential
creditors thereof and by not permitting properties of the Borrower and its
respective Restricted Subsidiaries to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Borrower and the Restricted Subsidiaries.
(b)    will not, and will not permit any of the Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Indebtedness of any of
the Unrestricted Subsidiaries other than as permitted by Section 10.5.
(c)    will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.
9.20    Marketing Activities. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into contracts for the purchase and sale
of Hydrocarbons (or Hedge Agreements for the purchase and sale of Hydrocarbons)
other than (i) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their Proved Reserves during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from Proved Reserves of third parties during the period
of such contract associated with the Oil and Gas Properties of
122

--------------------------------------------------------------------------------



the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the Oil and Gas Business and (iii) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
9.21    Keepwell. The Borrower will, and will cause each Guarantor to, provide
such funds or other support as may be needed from time to time by the Borrower
or any Guarantor, as applicable, to honor all of its obligations under this
Agreement and any other Credit Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.21 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.21, or otherwise
under this Agreement or any other Credit Document, as it relates to the
Borrower, any Restricted Subsidiary or any Guarantor, as applicable, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Guarantor under this
Section 9.21 shall remain in full force and effect until Payment in Full. The
Borrower intends that this Section 9.21 constitute, and this Section 9.21 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit the Borrower and any Guarantor, as applicable, for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 10.    NEGATIVE COVENANTS.
The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until Payment in Full has occurred:
10.1    Limitation on Indebtedness. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Indebtedness other than the following:
(a)    Indebtedness arising under the Credit Documents (including pursuant to
Section 2.16);
(b)    Indebtedness of the Borrower arising under (i) the Second Lien Exit
Facility in a principal amount not to exceed $200,000,000 (plus any interest
that accrues and is capitalized and added to the principal thereof in accordance
with the Second Lien Exit Facility as in effect on the Closing Date), (ii) any
Permitted Refinancing Indebtedness issued or incurred to refinance the EHP Notes
and (iii) any Permitted Refinancing Indebtedness issued or incurred to Refinance
such Indebtedness so long as no Person shall guarantee such Indebtedness or
Permitted Refinancing Indebtedness thereof unless such Person has guaranteed or
contemporaneously guarantees the Obligations;
(c)    (i) Indebtedness arising under the EHP Notes issued by EHP Midco in a
principal amount not to exceed $300,000,000 and (ii) an unsecured guarantee by
the Borrower and a guarantee by EHP of such Indebtedness arising under the EHP
Notes, so long as no Subsidiary of the Borrower (other than EHP Midco and EHP
and its Subsidiaries) shall be an obligor with respect to the EHP Notes;
(d)    Indebtedness of (i) the Borrower or any Guarantor owing to the Borrower
or any Grantor; provided that any such Indebtedness owing by a Guarantor to a
Subsidiary that is not a Guarantor shall be subordinated to the Obligations
pursuant to the Intercompany Note, (ii) any Subsidiary that is not a Grantor
owing to any other Subsidiary that is not a Grantor and (iii) to the extent
permitted by Section 10.5, any Subsidiary that is not a Grantor owing to the
Borrower or any Guarantor;
123

--------------------------------------------------------------------------------



(e)    Indebtedness in respect of any bankers’ acceptances, bank guarantees,
letters of credit, warehouse receipts or similar instruments entered into in the
ordinary course of business or consistent with past practice or industry
practice (including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims); provided
that any reimbursement obligations in respect thereof are reimbursed within
thirty (30) days following the incurrence thereof;
(f)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by (i) Restricted Subsidiaries in respect of Indebtedness or other obligations
of the Borrower or other Restricted Subsidiaries that is permitted to be
incurred under this Agreement (except that a Restricted Subsidiary that is not a
Guarantor may not, by virtue of this Section 10.1(f), guarantee Indebtedness
that such Restricted Subsidiary could not otherwise itself incur or is expressly
prohibited from guaranteeing under this Section 10.1) and (ii) the Borrower in
respect of Indebtedness of Restricted Subsidiaries that is permitted to be
incurred under this Agreement; provided that (A) if the Indebtedness being
guaranteed under this Section 10.1(f) is subordinated to the Obligations, such
Guarantee Obligations shall be subordinated to the Guarantee of the Obligations
pursuant to a Subordination Agreement on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness and (B) no
guarantee by any Restricted Subsidiary of any Indebtedness under clause (i) of
this Section 10.1 or Other Debt shall be permitted unless such Restricted
Subsidiary shall have also provided a guarantee of the Obligations substantially
on the terms set forth in the Guarantee;
(g)    Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors,
licensees or sublicensees or (ii) subject to clause (f)(A) and (B) of this
Section 10.1, otherwise constituting Investments permitted by Sections 10.5(d),
(g), (h), (i), (n) and (q);
(h)    (i) Indebtedness (including Indebtedness arising under Capitalized
Leases) incurred prior to or within 365 days following the acquisition,
construction, lease, repair, replacement, expansion or improvement of assets
(real or personal, and whether through the direct purchase of property or the
Equity Interests of a Person owning such property) to finance the acquisition,
construction, lease, repair, replacement, expansion, or improvement of such
assets (for the avoidance of doubt, the purchase date for any asset shall be the
later of the date of completion of installation and the beginning of the full
productive use of such asset); (ii) Indebtedness arising under Capitalized
Leases, other than (A) Capitalized Leases in effect on the Closing Date and
(B) Capitalized Leases entered into pursuant to subclause (i) above; and
(iii) any Permitted Refinancing Indebtedness issued or incurred to Refinance any
such Indebtedness; provided, that the aggregate principal amount of Indebtedness
permitted by subclauses (i), (ii) and (iii) of this Section 10.1(h) shall not
exceed the greater of $20,000,000 and 3.5% of the Borrowing Base at the time of
incurrence;
(i)    Indebtedness outstanding on the date hereof and set forth on
Schedule 10.1 and any Permitted Refinancing Indebtedness issued or incurred to
Refinance such Indebtedness;
(j)    Indebtedness in respect of Hedge Agreements, subject to the limitations
set forth in Section 10.10;
(k)    Indebtedness of the Borrower (including, for the avoidance of doubt, with
respect to any Permitted Refinancing Indebtedness issued or incurred to
Refinance such Indebtedness) incurred in connection or assumed with any
Permitted Acquisition or similar Investment permitted under Section 10.5 in an
aggregate principal amount of Indebtedness outstanding at any time (i) not to
exceed 5.0% of the Borrowing Base then in effect, so long as immediately after
giving pro forma effect to such Permitted
124

--------------------------------------------------------------------------------



Acquisition or similar Investment and the incurrence or assumption of such
Indebtedness, the Borrower shall be in compliance with the Financial Performance
Covenants on a pro forma basis and no Default or Event of Default shall have
occurred and be continuing or (ii) not to exceed an amount that would cause the
Consolidated Total Net Leverage Ratio to exceed 2.50 to 1.00 at the time of
incurrence of such Indebtedness on a pro forma basis, so long as immediately
after giving pro forma effect to such Permitted Acquisition or similar
Investment and the incurrence or assumption of such Indebtedness, no Default or
Event of Default shall have occurred and be continuing; provided that, in each
case, the Equity Interests of the Person acquired in such Permitted Acquisition
or similar Investment shall be pledged to the Collateral Agent and such Person
(other than a Production Sharing Entity) shall become a Guarantor in accordance
with Section 9.11, in the case of any such Indebtedness secured by a Lien that
is junior to the Lien securing the Obligations, the Borrowing Base shall be
adjusted to the extent required by Section 2.14(e), and in the case of any such
secured Indebtedness incurred or assumed pursuant to this Section 10.1(k), the
holders of such Indebtedness have no recourse to property other than the
property so acquired and the property so acquired shall not constitute Borrowing
Base Properties; provided, further that in the case of Indebtedness incurred or
assumed pursuant to this Section 10.1(k) or any applicable Permitted Refinancing
Indebtedness thereof, any such Indebtedness shall have a maturity date that is
after the Maturity Date and have a Weighted Average Life to Maturity not shorter
than the longest remaining Weighted Average Life to Maturity of the Facility;
provided further, that the requirements of this Section 10.1(k) shall not apply
to any Indebtedness of the type that could have been incurred under Section
10.1(h);
(l)    Indebtedness arising from Permitted Intercompany Activities to the extent
constituting an Investment permitted by Section 10.5;
(m)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, and obligations
in respect of letters of credit, bank guaranties or instruments related thereto,
in each case provided in the ordinary course of business or consistent with past
practice or industry practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business or consistent
with past practice or industry practice;
(n)    (i) other additional Indebtedness, provided that (A) the aggregate
principal amount of Indebtedness outstanding at any time pursuant to this
Section 10.1(n) shall not at the time of incurrence thereof and immediately
after giving effect thereto and the use of proceeds thereof on a pro forma basis
exceed the greater of $50,000,000 and 3.0% of the Borrowing Base at the time of
incurrence and (B) immediately after giving effect to the incurrence or issuance
thereof and the use of proceeds therefrom, (I) the Borrower shall be in
compliance with the Financial Performance Covenants on a pro forma basis, (II)
no Default or Event of Default shall have occurred and be continuing and (III)
no Borrowing Base Deficiency shall result therefrom and (ii) any Permitted
Refinancing Indebtedness issued or incurred to Refinance such Indebtedness;
(o)    Indebtedness in respect of (i) unsecured senior, unsecured senior
subordinated or unsecured subordinated Permitted Additional Debt; provided that
(x) immediately after giving effect to the incurrence or issuance thereof and
the use of proceeds therefrom, (A) the Borrower shall be in compliance with the
Financial Performance Covenants on a pro forma basis, (B) no Default or Event of
Default shall have occurred and be continuing and (C) no Borrowing Base
Deficiency shall result therefrom, (y) the Borrowing Base shall be adjusted to
the extent required by Section 2.14(e) and (z) to the extent such Indebtedness
is expressly subordinated in right of payment to the Obligations, such
Indebtedness shall be subject to a Subordination Agreement, and (ii) any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;
125

--------------------------------------------------------------------------------



(p)    Cash Management Obligations, Cash Management Services and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements;
(q)    Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;
(r)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case assumed or entered into
in connection with the Transactions or other Investments permitted by
Section 10.5 and the Disposition of any business, assets or Equity Interests not
prohibited hereunder;
(s)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
obligations to pay insurance premiums;
(t)    Indebtedness representing deferred compensation to employees, consultants
or independent contractors of the Borrower or, to the extent attributable to the
ownership or operation of the Borrower and its Subsidiaries and the Restricted
Subsidiaries incurred in the ordinary course of business or consistent with past
practice or industry practice;
(u)    Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions or any other Investment
permitted hereunder;
(v)    Indebtedness associated with bonds or surety obligations required by
Requirements of Law or by Governmental Authorities in connection with the
operation of Oil and Gas Properties in the ordinary course of business;
(w)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;
(x)    Indebtedness consisting of obligations in respect of Service Agreement
Undertakings permitted under Section 10.16;
(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (x) above; and
(z)    Indebtedness arising from the letters of credit outstanding as of the
date hereof and set forth on Schedule 10.1(z); provided, that the Borrower shall
use commercially reasonable efforts to replace such letters of credit within
thirty (30) days of the Closing Date.
For the purposes of determining compliance with, and the outstanding principal
amount of Indebtedness incurred pursuant to and in compliance with, this Section
10.1, in the event that Indebtedness meets the criteria of more than one of the
types of Indebtedness described in this Section 10.1, the Borrower, in its sole
discretion, shall classify, and may from time to time reclassify, such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one of the clauses of this Section 10.1.
10.2    Limitation on Liens. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Lien upon any property or assets of any kind
126

--------------------------------------------------------------------------------



(real or personal, tangible or intangible) of the Borrower or any Restricted
Subsidiary, whether now owned or hereafter acquired, except:
(a)    Liens arising under the Credit Documents to secure the Obligations
(including Liens in respect of any Letter of Credit or Letter of Credit
Application or Liens contemplated by Section 3.7) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;
(b)    Permitted Liens;
(c)    Liens (including liens arising under Capitalized Leases to secure
obligations under any Capitalized Lease) securing Indebtedness permitted
pursuant to Section 10.1(h); provided that (i) such Liens attach concurrently
with or within 365 days after the acquisition, lease, repair, replacement,
construction, expansion or improvement (as applicable) financed thereby,
(ii) other than the property financed by such Indebtedness, such Liens do not at
any time encumber any property, except for replacements thereof and accessions
and additions to such property and the proceeds and the products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions
and additions to such assets, replacements and products thereof and customary
security deposits) other than the assets subject to, or acquired, constructed,
repaired, replaced or improved with the proceeds of, such Indebtedness; provided
that in each case individual financings provided by one lender may be cross
collateralized to other financings provided by such lender (and its Affiliates);
(d)    Liens existing on the date hereof that are listed on Schedule 10.2(d);
(e)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
permitted by this Section 10.2; provided, however, that (x) such new Lien shall
be limited to all or part of the same type of property that secured the original
Indebtedness (plus improvements on and accessions to such property) (or upon or
in after-acquired property (i) that is affixed or incorporated into the property
covered by such Lien or (ii) if the terms of such Indebtedness require or
include a pledge of after-acquired property (it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition)), (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the applicable Indebtedness at the time the original Lien
became a Lien permitted hereunder, and (B) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement and (z) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall
comprise only the same Persons or a subset of such Persons that were the
grantors of the Liens securing the debt being refinanced, refunded, extended,
renewed or replaced;
(f)    Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired (other than Liens on the Equity Interests of any
Person that becomes a Restricted Subsidiary), pursuant to a Permitted
Acquisition or other Investment permitted by Section 10.5; provided that (1) if
the Liens on such assets secure Indebtedness, such Indebtedness is permitted
under Section 10.1(k), (2) such Liens attach at all times only to the same
assets (or upon or in after-acquired property that is (i) affixed or
incorporated into the property covered by such Lien, (ii) after-acquired
property subject to a Lien securing Indebtedness permitted under Section
10.1(k), the terms of which Indebtedness require or include a pledge of
after-acquired property (it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition) and (iii) the proceeds and products thereof)
that such Liens attached to, and to the extent such Liens secure Indebtedness,
secure only the same Indebtedness (or any Permitted Refinancing Indebtedness
incurred to Refinance such
127

--------------------------------------------------------------------------------



Indebtedness) that such Liens secured, immediately prior to such Permitted
Acquisition or other Investment and (3) if the Liens on such assets secure
Indebtedness and attach to any Collateral, such Liens are Junior Liens and the
representative of the holders of such Indebtedness becomes party to the Junior
Lien Intercreditor Agreement as a “Junior Representative” (as defined in the
Junior Lien Intercreditor Agreement);
(g)    Liens securing Indebtedness or other obligations (i) of the Borrower or a
Restricted Subsidiary in favor of a Guarantor and (ii) of any Restricted
Subsidiary that is not a Guarantor in favor of any Restricted Subsidiary that is
not a Guarantor;
(h)    Liens (i) of a collecting bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) or other funds maintained
with a financial institution (including the right of setoff) and that are within
the general parameters customary in the banking industry or arising pursuant to
such banking institution’s general terms and conditions;
(i)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 10.5 to be applied
against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a transaction permitted under
Section 10.4, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
(j)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any of the Restricted Subsidiaries in the ordinary course of business
permitted by this Agreement;
(k)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;
(l)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
(m)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance or incurrence of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;
(n)    Liens solely on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement in connection with an investment permitted by Section 10.5;
(o)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(p)    the prior right of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
128

--------------------------------------------------------------------------------



(q)    agreements to subordinate any interest of the Borrower or any Restricted
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any Restricted Subsidiary pursuant to an agreement
entered into in the ordinary course of business;
(r)    Junior Liens securing Indebtedness permitted by Section 10.1(b); provided
that such Liens are subject to a Junior Lien Intercreditor Agreement and any
such Indebtedness secured by Junior Liens is pari passu in right of payment with
all other Indebtedness secured by Junior Liens;
(s)    Liens solely on the EHP Collateral securing Indebtedness arising under
the EHP Notes and permitted by Section 10.1(c) (other than, for the avoidance of
doubt, in respect of the Borrower);
(t)    Liens securing any Indebtedness permitted by Section 10.1(f) (solely and
to the same extent that the Indebtedness guaranteed by such Guarantee
Obligations is permitted to be subject to a Lien hereunder), Section 10.1(m),
Section 10.1(p) (as long as such Liens attach only to cash and securities and
securities held by the relevant Cash Management Bank) and Section 10.1(v);
(u)    Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9607(l), or
other Environmental Law, unless such Lien (i) by action of the lienholder, or by
operation of law, takes priority over any Liens arising under the Credit
Documents on the property upon which it is a Lien, or (ii) materially impairs
the use of the property covered by such Lien for the purposes for which such
property is held;
(v)    Liens on cash or Permitted Investments held by a trustee under any
indenture or other debt agreement issued in escrow pursuant to customary escrow
arrangements pending the release thereof, or under any indenture or other debt
agreement pursuant to customary discharge, redemption or defeasance provisions,
in each case solely to the extent the relevant release, discharge, redemption or
defeasance would be permitted hereunder;
(w)    additional Liens on property not constituting Borrowing Base Properties
securing obligations not in excess of the greater of (i) $50,000,000 and (ii)
3.0% of the then-effective Borrowing Base outstanding at any time;
(x)    Liens on Equity Interests in (i) a joint venture that does not constitute
a Subsidiary securing obligations of such joint venture so long as the assets of
such joint venture do not constitute Collateral and (ii) Unrestricted
Subsidiaries; and
(y)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9.
For purposes of determining compliance with this Section 10.2, (i) a Lien need
not be incurred solely by reference to one category of Liens permitted under
this Section 10.2, but may be incurred under any combination of such categories
(including in part under one such category and in part under any other such
category) and (ii) in the event that a Lien (or any portion thereof) meets the
criteria of one or more of such categories of Liens permitted under this Section
10.2, the Borrower shall, in its sole discretion, classify or reclassify such
Lien (or any portion thereof) in any manner that complies with this Section
10.2. In addition, with respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any and all premiums,
interest (including post-petition interest), fees, expenses, charges, and
additional or contingent interest on obligations of such Indebtedness.
129

--------------------------------------------------------------------------------



No intention to subordinate the first priority Lien granted in favor of the
Secured Parties is to be hereby implied or expressed by the permitted existence
of the Liens permitted under this Section 10.2 or the use of the phrase “subject
to” when used in connection with Permitted Liens, Liens permitted by this
Section 10.2 or otherwise.
10.3    Limitation on Fundamental Changes. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, consummate any merger, division,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
its business units, assets or other properties, except that:
(a)    any Subsidiary of the Borrower or any other Person may be merged,
amalgamated or consolidated with or into the Borrower; provided that (i) the
Borrower shall be the continuing or surviving Person (and the Borrower shall
remain an entity organized or existing under the laws of the United States, any
state thereof or the District of Columbia) or, in the case of a merger,
amalgamation or consolidation with or into the Borrower, the Person formed by or
surviving any such merger, amalgamation or consolidation shall be an entity
organized or existing under the laws of the United States, any state thereof or
the District of Columbia (the Borrower or such Person, as the case may be, being
herein referred to as the “Successor Borrower”), (ii) the Successor Borrower
(if other than the Borrower) shall expressly assume all the obligations of the
Borrower under this Agreement and the other Credit Documents pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (iii) no Default, Event of Default or Borrowing Base
Deficiency has occurred and is continuing at the date of such merger,
amalgamation or consolidation or would result from such consummation of such
merger, amalgamation or consolidation, (iv) the Borrower’s Consolidated Secured
Net Leverage Ratio on a pro forma basis shall not exceed that of the Borrower
immediately prior to the consummation of such merger, amalgamation or
consolidation, (v) such merger, amalgamation or consolidation does not adversely
affect the Collateral, taken as a whole, in any material respect, (vi) if such
merger, amalgamation or consolidation involves the Borrower and a Person that,
prior to the consummation of such merger, amalgamation or consolidation, is not
a Subsidiary of the Borrower (A) each Guarantor, unless it is the other party to
such merger, amalgamation or consolidation or unless the Successor Borrower is
the Borrower, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (B) each Subsidiary grantor and each Subsidiary pledgor, unless it is
the other party to such merger, amalgamation or consolidation or unless the
Successor Borrower is the Borrower, shall have by a supplement to the Credit
Documents confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, (C)  each mortgagor of a Mortgaged
Property, unless it is the other party to such merger, amalgamation or
consolidation or unless the Successor Borrower is the Borrower, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, (D) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate stating that such merger, amalgamation or
consolidation and any supplements to the Credit Documents preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents and as to the matters of the nature referred to in
Section 6(c), (E) if reasonably requested by the Administrative Agent, an
opinion of counsel shall be required to be provided to the effect that such
merger, amalgamation or consolidation does not violate this Agreement or any
other Credit Document and as to such other matters regarding the Successor
Borrower and the Credit Documents as the Administrative Agent or its counsel may
reasonably request; provided, further, that if the foregoing are satisfied, the
Successor Borrower (if other than the Borrower) will succeed to, and be
substituted for, the Borrower under this Agreement and (F) such merger,
amalgamation or consolidation shall comply with all the conditions set forth in
the definition of the term “Permitted Acquisition” or is otherwise permitted
under Section 10.5; (vii) the Administrative Agent shall have received at least
five (5) days prior to the date of such merger, amalgamation or consolidation
all documentation and other information about such Successor Borrower,
Subsidiary or other Person required under applicable “know your customer” and
anti-money
130

--------------------------------------------------------------------------------



laundering rules and regulations, including the Patriot Act that has been
requested by the Administrative Agent; and (viii) such Subsidiary or other
Person shall have executed a customary joinder to any then-existing Junior Lien
Intercreditor Agreement;
(b)    any Subsidiary of the Borrower or any other Person (other than the
Borrower) may be merged, amalgamated or consolidated with or into any one or
more Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving Person or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors,
unless otherwise permitted by Section 10.5, a Guarantor shall be the continuing
or surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Guarantor) shall execute a
supplement to the Guarantee, the Collateral Agreement and any applicable
Mortgage, and a joinder to the Intercompany Note and any then-existing Junior
Lien Intercreditor Agreement, in form and substance reasonably satisfactory to
the Collateral Agent in order for the surviving Person to become a Guarantor,
and pledgor, mortgagor and grantor of Collateral for the benefit of the Secured
Parties and to acknowledge and agree to the terms of the Intercompany Note and
any then-existing Junior Lien Intercreditor Agreement, (iii) no Default, Event
of Default or Borrowing Base Deficiency has occurred and is continuing on the
date of such merger, amalgamation or consolidation or would result from the
consummation of such merger, amalgamation or consolidation, (iv) if such merger,
amalgamation or consolidation involves a Subsidiary and a Person that, prior to
the consummation of such merger, amalgamation or consolidation, is not a
Restricted Subsidiary of the Borrower, (A) the Borrower’s Consolidated Secured
Net Leverage Ratio on a pro forma basis shall not exceed that of the Borrower
immediately prior to the consummation of such merger, amalgamation or
consolidation, (B) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate stating that such merger, amalgamation or consolidation
and such supplements to any Credit Document preserve the enforceability of the
Guarantee and the perfection and priority of the Liens under the Collateral
Agreement and (C) such merger, amalgamation or consolidation shall comply with
all the conditions set forth in the definition of the term “Permitted
Acquisition” or is otherwise permitted under Section 10.5; and (v) the
Administrative Agent shall have received at least five (5) days prior to the
date of such merger, amalgamation or consolidation all documentation and other
information about such Subsidiary or other Person required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act that has been requested by the Administrative Agent or any
Lender;
(c)    any Restricted Subsidiary that is not a Grantor (other than EHP Topco and
EHP Midco) may (i) merge, amalgamate or consolidate with or into any other
Restricted Subsidiary that is not a Grantor (other than EHP Topco and EHP Midco)
and (ii) Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, a Guarantor or any other Restricted Subsidiary of
the Borrower (other than to the EHP Entities prior to the EHP Discharge Date or
to the Production Sharing Entities);
(d)    any Subsidiary Guarantor may (i) merge, amalgamate or consolidate with or
into any other Subsidiary Guarantor and (ii)  Dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or any other
Guarantor;
(e)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise Disposed of or
transferred in accordance with Section 10.4 or 10.5, in the case of any such
business, discontinued, shall be transferred to, or otherwise
131

--------------------------------------------------------------------------------



owned or conducted by, a Guarantor after giving effect to such liquidation or
dissolution; provided, that no Production Sharing Contract shall be Disposed of
or transferred to the Borrower or a Guarantor;
(f)    the Borrower and its Restricted Subsidiaries may consummate the
Transactions;
(g)    the Borrower and the Restricted Subsidiaries may consummate a merger,
dissolution, liquidation, amalgamation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 10.4
or an Investment permitted by Section 10.5;
(h)    a Credit Party may consummate any merger the sole purpose of which is to
reincorporate or reorganize such Credit Party in another jurisdiction in the
United States as long as such merger does not adversely affect the value of the
Collateral in any material respect and the surviving entity assumes all
Obligations of the applicable Credit Party under the Credit Documents by
delivering the information required by Section 9.11 and delivers any applicable
information required by Section 9.1(o); and
(i)    any Production Sharing Entity may (i) merge, amalgamate or consolidate
with or into any other Production Sharing Entity and (ii)  Dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to any other Production
Sharing Entity.
10.4    Limitation on Sale of Assets. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, (x) convey, sell, lease, sell and
leaseback, assign, transfer (including any Production Payments and Reserve
Sales) or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired or (y) sell to any Person (other than the Borrower or a Guarantor) any
shares owned by it of any Restricted Subsidiary’s Equity Interests (each of the
foregoing a “Disposition”), except that:
(a)    the Borrower and the Restricted Subsidiaries may Dispose of (i) inventory
and other goods held for sale, including Hydrocarbons, obsolete, worn out, used
or surplus equipment, vehicles and other assets (other than accounts receivable)
in the ordinary course of business, (ii) Permitted Investments and (iii) assets
for the purposes of community and public outreach, including, without
limitation, charitable contributions and similar gifts, funding of or
participation in trade, business and technical associations, and political
contributions made in accordance with applicable Requirement of Law, to the
extent such assets are not material to the ability of the Borrower and its
Subsidiaries, taken as a whole, to conduct its business in the ordinary course;
(b)    the Borrower and the Restricted Subsidiaries may Dispose of any Borrowing
Base Properties (or of any Subsidiary owning Borrowing Base Properties),
including, without limitation, Dispositions in respect of Production Payments
and Reserve Sales and in connection with operating agreements, Farm-In
Agreements, Farm-Out Agreements, joint exploration and development agreements
and other agreements customary in the oil and gas industry for the purpose of
developing such Oil and Gas Properties, so long as (i) such Disposition is for
Fair Market Value, (ii) at least 75% of the consideration for such Disposition
is cash received by the Borrower or Restricted Subsidiary making such
Disposition and (iii) no Event of Default or Borrowing Base Deficiency exists or
would result therefrom (unless, in the case of a Borrowing Base Deficiency, the
Net Cash Proceeds of such Disposition are sufficient, together with Unrestricted
Cash, to eliminate any Borrowing Base Deficiency that would result therefrom);
provided, that if the sum of (x) the Borrowing Base Value of terminated, unwound
and/or off-setting positions in respect of commodity hedge positions (whether
evidenced by a floor, put or Hedge Agreement) (after taking into account any
other similar Hedge Agreements acceptable to the Required Lenders executed
contemporaneously with the taking of such actions) plus (y) the aggregate
Borrowing Base Value of all such Borrowing Base Properties Disposed of (after
giving effect to any concurrent acquisitions of and other investments in Oil and
Gas Properties by the Borrower and its Restricted Subsidiaries with respect to
which
132

--------------------------------------------------------------------------------



the Borrower has delivered an acceptable Reserve Report to the Required Lenders
in accordance with Section 9.14(b)), in each case, since the later of (A) the
most recent Scheduled Redetermination Date and (B) the last adjustment of the
Borrowing Base made pursuant to Section 2.14(f) exceeds 5.0% of the
then-effective Borrowing Base, then the Borrower shall provide notice to the
Administrative Agent of such Disposition pursuant to Section 9.1(m) and the
Borrowing Base Properties so Disposed and the Borrowing Base may be adjusted in
accordance with the provisions of Section 2.14(f);
(c)    (i) the Borrower and the other Guarantors may Dispose of property or
assets to any other Guarantor, (ii) any Restricted Subsidiary may Dispose of
property or assets (other than a Production Sharing Contract) to the Borrower or
to a Guarantor, (iii) any Restricted Subsidiary that is not a Guarantor may
Dispose of property or assets to any other Restricted Subsidiary that is not a
Guarantor (other than EHP Entities) and (iv) the Production Sharing Entities may
Dispose of Production Sharing Contracts to any other Production Sharing Entity;
(d)    to the extent such transaction constitutes a Disposition, the Borrower
and any Restricted Subsidiary may effect any transaction permitted by Sections
10.2 (other than Section 10.2(t)), Section 10.3 (other than Section 10.3(g)),
Section 10.5 (other than Section 10.5(t)) or Section 10.6 (other than in the
case of Section 10.6, to the extent any such Restricted Payment by the Borrower
consists of Oil and Gas Properties); provided that if the aggregate Borrowing
Base Value of all Borrowing Base Properties Disposed of pursuant to a
transaction permitted by Section 10.5 (after giving effect to any concurrent
acquisitions of and other investments in Oil and Gas Properties by the Borrower
and its Restricted Subsidiaries with respect to which the Borrower has delivered
an acceptable Reserve Report to the Required Lenders in accordance with Section
9.14(b)), in each case, since the later of (A) the most recent Scheduled
Redetermination Date and (B) the last adjustment of the Borrowing Base made
pursuant to Section 2.14(f) exceeds 5.0% of the then-effective Borrowing Base,
then the Borrower shall provide notice to the Administrative Agent of such
Disposition pursuant to Section 9.1(m) and the Borrowing Base Properties so
Disposed and the Borrowing Base may be adjusted in accordance with the
provisions of Section 2.14(f);
(e)    the Borrower and the Restricted Subsidiaries may lease, sublease, license
or sublicense real property (other than Oil and Gas Properties, except to the
extent such Oil and Gas Properties represent fee owned real property leased to a
Guarantor), personal property or intellectual property in the ordinary course of
business; provided that, with respect to intellectual property, the Borrower or
any of its Restricted Subsidiaries receives (or retains) a license or other
ownership rights to use such intellectual property;
(f)    Dispositions (including like-kind exchanges and reverse like-kind
exchanges) of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Disposition are applied to the purchase price of such
replacement property; provided if Borrowing Base Properties are Disposed of
pursuant to this clause (f), after giving effect to such Disposition, the
difference between (x) the Borrowing Base in effect immediately prior to such
Disposition minus (y) the PV-9 (calculated at the time of such Disposition) of
the Borrowing Base Properties Disposed of since the later of (i) the last
Scheduled Redetermination Date and (ii) the last adjustment of the Borrowing
Base made pursuant to Section 2.14(f) exceeds the Aggregate Elected Commitment
Amount in effect immediately prior to such Disposition;
(g)    (i) Dispositions of, or Farm-Out Agreements with respect to, undeveloped
acreage to which no Proved Reserves are attributable and assignments in
connection with such Dispositions or Farm-Out Agreements and (ii) Dispositions
of surface interests or properties that are not Borrowing Base Properties in
connection with the development of solar assets on such surface interests or
properties;
133

--------------------------------------------------------------------------------



(h)    Dispositions of Investments in joint ventures (regardless of the form of
legal entity) to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;
(i)    transfers of property subject to a Casualty Event or in connection with
any condemnation proceeding with respect to Collateral;
(j)    the unwinding or termination of any Hedge Agreement (subject to the terms
of Section 2.14(f) and Section 10.4(b));
(k)    Dispositions of, or Farm-Out Agreements with respect to, Oil and Gas
Properties or any interest therein, or the Equity Interests of any Restricted
Subsidiary or of any Minority Investment owning Oil and Gas Properties, in each
case that are not Borrowing Base Properties and other assets not included in the
Borrowing Base, in each case subject to the mandatory prepayment of the Loans
pursuant to Section 5.2(b)(iv); provided, that (i) such Disposition shall be for
Fair Market Value and (ii) no Default or Event of Default shall have occurred
and be continuing;
(l)    any issuance or sale of Equity Interests in, or sale of Indebtedness or
other securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary
which owns an Unrestricted Subsidiary so long as such Restricted Subsidiary owns
no assets other than the Equity Interests of such Unrestricted Subsidiary);
(m)    subject to adjustment of the Borrowing Base as set forth in Section
2.14(f) to the extent applicable, any swap of assets (other than cash
equivalents) in exchange for services or assets of the same type in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;
(n)    Dispositions listed on Schedule 10.4(n);
(o)    Disposition of any asset between or among the Borrower and/or its
Subsidiaries as a substantially concurrent interim Disposition in connection
with a transaction permitted by Section 10.3, or in connection with an
Investment otherwise permitted pursuant to Section 10.5 or a Disposition
otherwise permitted pursuant to clauses (a) through (m) above, so long as any
such Disposition to a non-Guarantor shall be subject to adjustment of the
Borrowing Base as set forth in Section 2.14(f) to the extent applicable;
(p)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial intellectual
property rights;
(q)    Dispositions for Fair Market Value of assets up to an aggregate value for
all such Dispositions of $10,000,000 in any fiscal year; provided, that if the
aggregate Borrowing Base Value of all such Borrowing Base Properties Disposed of
pursuant to this Section 10.4(q) (after giving effect to any concurrent
acquisitions of and other investments in Oil and Gas Properties by the Borrower
and its Restricted Subsidiaries with respect to which the Borrower has delivered
an acceptable Reserve Report to the Required Lenders in accordance with Section
9.14(b)), in each case, since the later of (A) the most recent Scheduled
Redetermination Date and (B) the last adjustment of the Borrowing Base made
pursuant to Section 2.14(f) exceeds 5.0% of the then-effective Borrowing Base,
then the Borrower shall provide notice to the Administrative Agent of such
Disposition pursuant to Section 9.1(m) and the Borrowing Base Properties so
Disposed and the Borrowing Base may be adjusted in accordance with the
provisions of Section 2.14(f);
(r)    Dispositions required to be made pursuant to Section 9.15 of the Note
Purchase Agreement as in effect on the Closing Date and the transactions
contemplated thereby; and
134

--------------------------------------------------------------------------------



(s)    Disposition of any easement on any surface rights to any Governmental
Authority to satisfy the requirements of any “conservation easements” or similar
programs established by any Governmental Authority; provided that such
Disposition does not materially impair the exploitation and development of the
affected Oil and Gas Properties.
To the extent any Collateral is Disposed of as expressly permitted by this
Section 10.4 to any Person other than a Credit Party, such Collateral shall be
sold free and clear of the Liens created by the Credit Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing at Borrower’s sole cost and expense.
10.5    Limitation on Investments. The Borrower will not, and will not permit
any of the Restricted Subsidiaries, to (i) purchase or acquire (including
pursuant to any merger, consolidation or amalgamation with a person that is not
a Wholly owned Subsidiary immediately prior to such merger, consolidation or
amalgamation) any Equity Interests, evidences of Indebtedness or other
securities of any other Person, (ii) make any loans or advances to or guarantees
of the Indebtedness of any other Person, or (iii) purchase or otherwise acquire
(in one transaction or a series of related transactions) (x) all or
substantially all of the property and assets or business of another Person or
(y) assets constituting a business unit, line of business or division of such
Person (each, an “Investment”), except:
(a)    extensions of trade credit and purchases of assets and services
(including purchases of inventory, supplies and materials) in the ordinary
course of business;
(b)    Investments in assets that constituted Permitted Investments at the time
such Investments were made;
(c)    loans and advances to officers, directors, employees and consultants of
the Borrower or any of its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes (including employee payroll advances) and (ii) in
connection with such Person’s purchase of Equity Interests of the Borrower;
provided that, (i) to the extent such loans and advances are made in cash, the
amount of such loans and advances used to acquire such Equity Interests shall be
contributed to the Borrower in cash and (ii) the aggregate principal amount
outstanding pursuant to this clause (c) shall not exceed $5,000,000;
(d)    (i) Investments existing on, or made pursuant to commitments in existence
on, the Closing Date as set forth on Schedule 10.5(d), (ii) Investments existing
on the Closing Date of the Borrower or any Subsidiary in any other Subsidiary
and (iii) any extensions, modifications, replacements, renewals or reinvestments
thereof, so long as the amount of any Investment made pursuant to this clause
(d) is not increased at any time above the amount of such Investment as of the
Closing Date (other than (a) pursuant to an increase as required by the terms of
any such Investment as in existence on the Closing Date or (b) as otherwise
permitted under this Section 10.5);
(e)    any Investment acquired by the Borrower or any of its Restricted
Subsidiaries: (i) in exchange for any other Investment, accounts receivable or
endorsements for collection or deposit held by the Borrower or any such
Restricted Subsidiary in each case in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of, or settlement of
delinquent accounts and disputes with or judgments against, the issuer of such
other Investment or accounts receivable (including any trade creditor or
customer), (ii) in satisfaction of judgments against other Persons, (iii) as a
result of a foreclosure by the Borrower or any of its Restricted Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default or (iv) as a result of the settlement,
compromise or resolution of litigation, arbitration or other disputes with
Persons who are not Affiliates;
135

--------------------------------------------------------------------------------



(f)    Investments to the extent that payment for such Investments is made with
Qualified Equity Interests of the Borrower;
(g)    Investments (i) by the Borrower in any Guarantor or by any Guarantor in
the Borrower, (ii) by any Grantor in the Borrower or any other Grantor;
provided, that Investments by any Grantor in the Borrower or any Guarantor shall
be subordinated in right of payment to the Loans, and (iii) by one EHP Entity in
any other EHP Entity other than EHP Topco;
(h)    Investments constituting Permitted Acquisitions;
(i)    Investments made at any such time during which, immediately after giving
effect to the making of any such Investment on a pro forma basis, the Restricted
Payment Conditions are satisfied;
(j)    Investments constituting promissory notes and other non-cash proceeds of
Dispositions of assets to the extent permitted by Section 10.4 or any other
disposition of assets not constituting a Disposition;
(k)    Investments consisting of Restricted Payments permitted under Section
10.6 (other than Section 10.6(c));
(l)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(m)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices or industry practice;
(n)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case of the Borrower or any
Restricted Subsidiary and in the ordinary course of business;
(o)    guarantee obligations of the Borrower or any Restricted Subsidiary of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(p)    Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
(q)    Investments in Industry Investments;
(r)    to the extent constituting Investments, the Transactions;
(s)    Investments in Hedge Agreements permitted by each of Section 10.1 and
Section 10.10;
(t)    Investments consisting of fundamental changes and Dispositions permitted
under Sections 10.3 (other than Sections 10.3(a), (c) and (g)) and 10.4 (other
than Section 10.4(d));
136

--------------------------------------------------------------------------------



(u)    in the case of the Borrower and the Grantors, Investments consisting of
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll over or extension of terms) and made in the ordinary course of business;
provided that, in the case of any such Indebtedness owing by the Borrower or a
Grantor to a Grantor that is not a Guarantor, such Indebtedness shall be
subordinated to the Obligations pursuant to the Intercompany Note; provided,
further, that in the case of any such Indebtedness owing by a Grantor that is
not a Guarantor to the Borrower or a Guarantor, (i) such Indebtedness shall be
evidenced by the Intercompany Note pledged in favor of the Collateral Agent for
the benefit of the Secured Parties pursuant to the Collateral Agreement and (ii)
the aggregate amount of all such Indebtedness owing by a Grantor that is not a
Guarantor to the Borrower or a Guarantor pursuant to this Section 10.5(u) shall
not to exceed the greater of (A) $10,000,000 and (B) 2.0% of the Borrowing Base
at the time such Indebtedness is incurred;
(v)    Investments resulting from pledges and deposits under clauses (d) and (e)
of the definition of “Permitted Liens” and clauses (i), (p) and (v) of Section
10.2;
(w)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or the relevant Restricted Subsidiary;
(x)    Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons in the ordinary course of
business;
(y)    Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contacts and loans or advances made to
distributors in the ordinary course of business;
(z)    cash Investments in Excluded Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this Section
10.5(z) that are at the time outstanding, without giving effect to the sale of
an Excluded Subsidiary to the extent the proceeds of such sale do not consist of
marketable securities (until such proceeds are converted to cash equivalents)
not to exceed the greater of (i) $10,000,000 and (ii) 2.0% of the Borrowing Base
at the time of such Investment (with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value), so long as immediately after giving effect to the making of any such
Investment on a pro forma basis, the Restricted Payment Conditions are
satisfied;
(aa)    Investments in Unrestricted Subsidiaries consisting of (i) undeveloped
acreage to which no Proved Reserves are attributable or (ii) assets that are not
Borrowing Base Properties and other assets not included in the Borrowing Base,
in each case, in relation to Farm-In Agreements, Farm-Out Agreements, joint
operating, joint venture, joint development activities or other similar oil and
gas exploration and production business arrangement; provided that immediately
after giving effect to the making of any such Investment made in cash on a pro
forma basis, the Restricted Payment Conditions are satisfied;
(bb)    any Investment constituting a Disposition or transfer of any asset
between or among the Borrower and/or its Restricted Subsidiaries as a
substantially concurrent interim Disposition or transfer in connection with an
Investment otherwise permitted pursuant to clauses (a) through (aa) above or in
connection with a transaction permitted by Section 10.3 or in connection with a
Disposition permitted pursuant to Section 10.4; and
(cc)    Permitted EHP Payments permitted under Section 10.18.
10.6    Limitation on Restricted Payments. The Borrower will not directly or
indirectly pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property,
137

--------------------------------------------------------------------------------



securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional Qualified Equity Interests) or redeem, purchase,
retire or otherwise acquire for value any of its Equity Interests (other than
through the issuance of additional Qualified Equity Interests), or permit any
Restricted Subsidiary to purchase or otherwise acquire for consideration (except
in connection with an Investment permitted under Section 10.5) any Equity
Interests of the Borrower, now or hereafter outstanding (all of the foregoing,
“Restricted Payments”); except that:
(a)    the Borrower may redeem in whole or in part any of its Equity Interests
in exchange for another class of its Equity Interests or with proceeds from
substantially concurrent equity contributions or issuances of new Equity
Interests; provided that such new Equity Interests contain terms and provisions
at least as advantageous to the Lenders in all material respects to their
interests as those contained in the Equity Interests redeemed thereby;
(b)    the Borrower may redeem, acquire, retire or repurchase shares of its
Equity Interests held by any present or former officer, manager, consultant,
director or employee (or their respective Affiliates, estates, spouses, former
spouses, successors, executors, administrators, heirs, legatees, distributees or
immediate family members) of the Borrower and its Restricted Subsidiaries, in
connection with the death, disability, retirement or termination of employment
of any such Person or otherwise in accordance with any equity option or equity
appreciation rights plan, any management, director and/or employee equity
ownership, benefit or incentive plan or agreement, equity subscription plan,
employment termination agreement or any other employment agreements or equity
holders’ agreement; provided that the aggregate amount of Restricted Payments
made under this clause (b) shall not exceed (A) $10,000,000 in any calendar year
(with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum of $20,000,000 in any calendar year), plus
(B) all Net Cash Proceeds obtained by or contributed to the Borrower during such
calendar year from the sales of Equity Interests to other present or former
officers, consultants, employees, directors and managers in connection with any
permitted compensation and incentive arrangements plus (C) all net cash proceeds
obtained from any key-man life insurance policies received during such calendar
year plus (D) the amount of any cash bonuses otherwise payable to members of
management, directors or consultants of the Borrower or its Subsidiaries in
connection with the Transactions that are foregone in return for the receipt of
Equity Interests; notwithstanding the foregoing, the Borrower may elect to apply
all or any portion of the aggregate increase contemplated by clauses (B), (C)
and (D) above in any calendar year and provided, further, that cancellation of
Indebtedness owing to the Borrower or any of its Restricted Subsidiaries from
any future, present or former employees, directors, officers, members of
management or consultants, of the Borrower, any Restricted Subsidiary, any
direct or indirect parent company of the Borrower or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
the Borrower or any of its direct or indirect parent companies will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provision of this Agreement;
(c)    to the extent constituting Restricted Payments, the Borrower may make
Investments permitted by Section 10.5 (other than Sections 10.5(m) and (w));
(d)    to the extent constituting Restricted Payments, the Borrower may
consummate transactions expressly permitted by Section 10.3;
(e)    the Borrower may repurchase Equity Interests of the Borrower upon
exercise of stock options or warrants if such Equity Interests represents all or
a portion of the exercise price of such options or warrants;
138

--------------------------------------------------------------------------------



(f)    the Borrower may make Restricted Payments in the form of Equity Interests
of the Borrower (other than Disqualified Stock not otherwise permitted by
Section 10.1);
(g)    the Borrower or any of the Restricted Subsidiaries may pay cash in lieu
of fractional shares in connection with any dividend, split or combination
thereof or other Investment permitted under Section 10.5;
(h)    the Borrower may pay any dividends or distributions within sixty (60)
days after the date of declaration thereof, if at the date of declaration such
payment would have complied with the other clauses of this Section 10.6;
(i)    (i) the Borrower may pay dividends in cash to the holders of its Equity
Interests in an amount not to exceed $1,000,000 in any fiscal year so long as no
Default, Event of Default or Borrowing Base Deficiency shall have occurred and
be continuing at the time of, and immediately following such Restricted Payment
and (ii) so long as, immediately after giving effect thereto on a pro forma
basis, the Restricted Payment Conditions are satisfied, the Borrower may declare
and pay additional Restricted Payments without limit in cash to the holders of
its Equity Interests;
(j)    the Borrower may consummate the Transactions (and pay fees and expenses
in connection therewith on or following the Closing Date), and make payments
described in Section 10.14(a), (e) and (f) (subject to the conditions set out
therein);
(k)    payments made or expected to be made by the Borrower or any of the
Restricted Subsidiaries in respect of required withholding or similar non-U.S.
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;
(l)    payments and distributions to dissenting stockholders pursuant to
applicable law, pursuant to or in connection with a consolidation, merger,
amalgamation or transfer of all or substantially all of the assets of the
Borrower and its Restricted Subsidiaries taken as a whole that complies with the
terms of this Agreement; and
(m)    the distribution, by dividend or otherwise, of Equity Interests of, or
Indebtedness owed to the Borrower or a Restricted Subsidiary by, an Unrestricted
Subsidiary (or a Restricted Subsidiary that owns an Unrestricted Subsidiary);
provided that such Restricted Subsidiary owns no assets other than Equity
Interests of an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Permitted Investments).
10.7    Limitations on Debt Payments and Amendments.
(a)    The Borrower will not, and will not permit any Restricted Subsidiary to,
prepay, repurchase or redeem or otherwise defease prior to its scheduled
maturity any Permitted Additional Debt, any Material Indebtedness or any other
Indebtedness for borrowed money that is expressly subordinated in right of
payment to or payment priority or is secured by a Junior Lien (or any Permitted
Refinancing Indebtedness in respect thereof to the extent constituting Other
Debt) (such Permitted Additional Debt, Material Indebtedness or other
Indebtedness or any Permitted Refinancing Indebtedness in respect thereof,
“Other Debt”) (for the avoidance of doubt, it being understood that payments of
regularly-scheduled cash interest in respect of Other Debt and any AHYDO
payments shall be permitted unless expressly prohibited by the terms of the
documents governing any such subordination); provided, however, that the
Borrower or any Restricted Subsidiary may prepay, repurchase, redeem or defease
prior to its scheduled maturity any Other
139

--------------------------------------------------------------------------------



Debt (i) in exchange for or with the proceeds of any Permitted Refinancing
Indebtedness, (ii) by converting or exchanging any Other Debt to Qualified
Equity Interests, (iii) so long as, immediately after giving effect thereto on a
pro forma basis, the Restricted Payment Conditions are satisfied, (iv) in
exchange for or with proceeds of any Qualified Equity Interests within thirty
(30) days of receipt of such proceeds, (v) owed to the Borrower or any
Restricted Subsidiary to the extent not prohibited by the subordination
provisions contained in the Intercompany Note or (vi) with respect to the EHP
Notes, with the Net Cash Proceeds of the EHP Collateral so long as such payment
is made within thirty (30) days of the receipt of such proceeds; provided,
further, that, after giving effect to any adjustment of the Borrowing Base made
pursuant to Section 2.14(f) and any repayment of the Loans required in
connection therewith, so long as no Event of Default then exists, the Borrower
or any Guarantor may make mandatory prepayments in respect of any Other Debt
with the proceeds of the disposition of any assets that have been pledged to
secure such Other Debt;
(b)    The Borrower will not amend or modify the terms of any Other Debt (other
than the EHP Notes), other than amendments or modifications that (i) would
otherwise comply with the definition of “Permitted Refinancing Indebtedness”
that may be incurred to Refinance any such Indebtedness, (ii) would have the
effect of converting any Other Debt to Qualified Equity Interests or (iii) to
the extent such amendment or modification would not have been prohibited under
this Agreement at the time such Permitted Refinancing Indebtedness, Other Debt
or documentation was first issued, incurred or entered into, as applicable (it
being understood that in no event shall such amendment or modification (x) make
earlier the final maturity date of such Indebtedness or reduce the Weighted
Average Life to Maturity of such Indebtedness or (y) shall include any financial
maintenance covenants that are more restrictive than the financial maintenance
covenants under the Loan Documents or prohibit prior repayment or prepayment of
the Loans and the covenants and events of default applicable to such Other Debt
shall not be more restrictive to the Borrower and its Subsidiaries than the
covenants and events of default under the Loan Documents, taken as a whole; in
each case, as reasonably determined by the Borrower in good faith, unless such
covenants or events of default are incorporated into this Agreement and, (z)
with respect to any Permitted Additional Debt or Permitted Refinancing
Indebtedness thereof, such analysis shall assume that the Agreement in effect at
the time of such amendment or modification constituted the Agreement at the time
when such Permitted Refinancing Indebtedness or Other Debt was first issued,
incurred or entered into, as applicable); and
(c)    Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 10.7 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Borrower and/or the Restricted
Subsidiaries, in either case, unless an Event of Default has occurred and is
continuing and the Borrower has received a notice from the Collateral Agent
instructing it not to make or permit the Borrower and/or the Restricted
Subsidiaries to make any such repayment or prepayment, or (ii) substantially
concurrent transfers of credit positions in connection with intercompany debt
restructurings so long as such Indebtedness is permitted by Section 10.1 after
giving effect to such transfer.
10.8    Negative Pledge Agreements. The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, enter into or permit to exist any
Contractual Requirement (other than this Agreement or any other Credit Document)
that limits the ability of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Secured Parties with respect to the Obligations or under the
Credit Documents; provided that the foregoing shall not apply to each of the
following Contractual Requirements that:
(a)    (i) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 10.8) are listed on Schedule 10.8 and (ii) to the extent
Contractual Requirements permitted by subclause (i) are set forth in an
agreement evidencing Indebtedness or other obligations, are set forth in any
agreement evidencing any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness or obligation
140

--------------------------------------------------------------------------------



so long as such Permitted Refinancing Indebtedness does not expand the scope of
such Contractual Requirement;
(b)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Requirements were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower;
(c)    represent Indebtedness permitted under Section 10.1 of a Restricted
Subsidiary of the Borrower that is not a Grantor so long as such Contractual
Requirement applies only to such Subsidiary and its Subsidiaries;
(d)    arise pursuant to agreements entered into with respect to any sale,
transfer, lease or other Disposition permitted by Section 10.4 and applicable
solely to assets under such sale, transfer, lease or other Disposition;
(e)    are customary provisions in joint venture agreements and other similar
agreements permitted by Section 10.5 and applicable to joint ventures or
otherwise arise in (A) agreements which restrict the Disposition or distribution
of assets or property subject to oil and gas leases, joint operating agreements,
joint exploration and/or development agreements, participation agreements or (B)
any Production Sharing Contracts or similar instrument on which a Lien cannot be
granted without the consent of a third party (to the extent the Administrative
Agent and the Lenders otherwise have an Acceptable Security Interest in the
property covered by such contract or instrument pursuant to the definition
thereof or the property covered thereby is not required to be pledged as
Collateral pursuant to the Credit Documents) and, in each case other similar
agreements entered into in the ordinary course of the oil and gas exploration
and development business and customary provisions in any Agreement of the type
described in the definition of “Industry Investments” entered into in the
ordinary course of business;
(f)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto;
(g)    are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary or in leases prohibiting Liens on retained property rights of the
lessor in connection with operations of the lessee conducted on the leased
property;
(h)    are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
(i)    restrict the use of cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(j)    exist under any documentation governing any Permitted Refinancing
Indebtedness incurred to Refinance any Indebtedness but only to the extent such
Contractual Requirement is not materially more restrictive, taken as a whole,
than the Contractual Requirement in the Indebtedness being refinanced;
(k)    are customary net worth provisions contained in real property leases
entered into by any Restricted Subsidiary of the Borrower, so long as the
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of the Borrower and the Restricted
Subsidiaries to meet their ongoing obligation;
141

--------------------------------------------------------------------------------



(l)    are included in any agreement relating to any Lien, so long as (i) such
Lien is permitted under Section 10.2(b), (c) or (f) and such restrictions or
conditions relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 10.8;
(m)    are restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 10.1 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in the Credit
Documents as determined by the Borrower in good faith;
(n)    are restrictions regarding licenses or sublicenses by the Borrower and
the Restricted Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property);
(o)    arise in connection with cash or other deposits permitted under
Sections 10.2 and 10.5 and limited to such cash or deposit; and
(p)    are encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (o) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
board of directors, no more restrictive in any material respect with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing.
10.9    Limitation on Subsidiary Distributions. The Borrower will not, and will
not permit any of its Restricted Subsidiaries that are not Guarantors to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any such Restricted Subsidiary to pay dividends or make any other distributions
to the Borrower or any Restricted Subsidiary on its Equity Interests or with
respect to any other interest or participation in, or measured by, its profits
or transfer any property to the Borrower or any Restricted Subsidiary except (in
each case) for such encumbrances or restrictions existing under or by reason of:
(a)    contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to the Credit Documents;
(b)    purchase money obligations for property acquired in the ordinary course
of business and obligations under any Capitalized Lease that impose restrictions
on transferring the property so acquired;
(c)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated;
(d)    secured Indebtedness otherwise permitted to be incurred pursuant to
Section 10.1(n) as it relates to the right of the debtor to dispose of the
assets securing such Indebtedness;
142

--------------------------------------------------------------------------------



(e)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(f)    other Indebtedness of Borrower and its Restricted Subsidiaries permitted
to be incurred subsequent to the Closing Date pursuant to Sections 10.1(a), (k),
(n) and (o) and (y) so long as the provisions relating to such encumbrance or
restriction contained in such Indebtedness are no less favorable to the
Borrower, taken as a whole, as determined by the board of directors of the
Borrower in good faith, than the provisions contained in this Agreement as in
effect on the Closing Date;
(g)    customary provisions in joint venture agreements or agreements governing
property held with a common owner and other similar agreements or arrangements
relating solely to such joint venture or property or are otherwise customary
encumbrances or restrictions imposed pursuant to any agreement of the type
described in the definition of “Industry Investments” entered into in the
ordinary course of business;
(h)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
(i)    any agreements entered into with respect to any sale, transfer, lease or
other Disposition permitted by Section 10.4 and applicable solely to assets
under such sale, transfer, lease or other Disposition;
(j)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (i) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
board of directors, no more restrictive in any material respect with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing; and
(k)    Indebtedness under the EHP Notes.
10.10    Hedge Agreements. The Borrower will not, and will not permit any
Restricted Subsidiary (other than EHP Midco and its Subsidiaries, prior to the
EHP Discharge Date) to, enter into any Hedge Agreements with any Person other
than:
(a)    Hedge Agreements with Approved Counterparties in respect of Hydrocarbons
entered into not for speculative purposes the net notional volumes for which
(when aggregated with other commodity Hedge Agreements then in effect, other
than puts, floors and basis differential swaps on volumes already hedged
pursuant to other Hedge Agreements) do not exceed, as of the date the latest
hedging transaction is entered into under a Hedge Agreement, 80% of the
reasonably anticipated Hydrocarbon production of crude oil, natural gas and
natural gas liquids, calculated separately, from the Credit Parties’ total
Proved Reserves (as forecast based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable) for
the forty-eight (48) month period from the date of creation of such hedging
arrangement, based on daily volumes on an annual basis (the “Ongoing Hedges”).
In no event shall any Hedge Agreement entered into by the Credit Parties have a
tenor longer than forty-eight (48) months. In addition to the Ongoing Hedges, in
connection with a proposed or pending acquisition of Oil and Gas Properties (a
“Proposed Acquisition”), the Credit Parties may also enter into incremental
hedging contracts with respect to the Credit Parties’ reasonably anticipated
projected production from the total Proved Reserves of the Borrower and its
Restricted Subsidiaries as forecast based upon the most recent Reserve Report
having notional volumes not in excess of 15% of the Credit Parties’ existing
projected
143

--------------------------------------------------------------------------------



production prior to the consummation of such Proposed Acquisition (such that the
aggregate shall not be more than 100% of the reasonably anticipated projected
production prior to the consummation of such Proposed Acquisition) for a period
not exceeding thirty-six (36) months from the date such hedging arrangement is
created during the period between (i) the date on which such Guarantor signs a
definitive acquisition agreement in connection with a Proposed Acquisition and
(ii) the earliest of (A) the date of consummation of such Proposed Acquisition,
(B) the date of termination of such Proposed Acquisition and (C) thirty (30)
days after the date of execution of such definitive acquisition agreement (or
such longer period as the Administrative Agent may agree in its reasonable
discretion). However, all such incremental hedging contracts entered into with
respect to a Proposed Acquisition must be terminated or unwound within thirty
(30) days following the date of termination of such Proposed Acquisition. It is
understood that commodity Hedge Agreements which may, from time to time, “hedge”
the same volumes of commodity risk but different elements of commodity risk
thereof, including where one or more such Hedge Agreements partially offset one
or more other such Hedge Agreements, shall not be aggregated together when
calculating the foregoing limitations on notional volumes.
(b)    Other Hedge Agreements (other than any Hedge Agreements in respect of
Hydrocarbons or equity or equity index swaps or options, bond or bond price or
bond index swaps or options or forward bond or forward bond price or forward
bond index transactions) entered into not for speculative purposes.
(c)    It is understood that for purposes of this Section 10.10, the following
Hedge Agreements shall be deemed not to be speculative or entered into for
speculative purposes: (i) any commodity Hedge Agreement intended, at inception
of execution, to hedge or manage any of the risks related to existing and or
forecasted Hydrocarbon production of the Borrower or its Restricted Subsidiaries
(whether or not contracted) and (ii) any Hedge Agreement intended, at inception
of execution, (A) to hedge or manage the interest rate exposure associated with
any debt securities, debt facilities or leases (existing or forecasted) of the
Borrower or its Restricted Subsidiaries, (B) for foreign exchange or currency
exchange management, (C) to manage commodity portfolio exposure associated with
changes in interest rates or (D) to hedge any exposure that the Borrower or its
Restricted Subsidiaries may have to counterparties under other Hedge Agreements
such that the combination of such Hedge Agreements is not speculative taken as a
whole.
(d)    For purposes of entering into or maintaining Ongoing Hedges under
Section 10.10(a), forecasts of reasonably projected Hydrocarbon production
volumes and reasonably anticipated Hydrocarbon production from the Credit
Parties’ total Proved Reserves based upon the Initial Reserve Report or the most
recent Reserve Report delivered pursuant to Section 9.14(a), as applicable,
shall be revised to account for any increase or decrease therein anticipated
because of information obtained by Borrower or any other Credit Party subsequent
to the publication of such Reserve Report including the Borrower’s or any other
Credit Party’s internal forecasts of production decline rates for existing wells
and additions to or deletions from anticipated future production from new wells
and acquisitions coming on stream or failing to come on stream.
10.11    Financial Covenants.
(a)    Consolidated Total Net Leverage Ratio. The Borrower will not permit the
Consolidated Total Net Leverage Ratio as of the last day of the Test Period
ending on March 31, 2021 and as of the last day of any Test Period ending
thereafter to be greater than 3.00 to 1.00 (or in the event that the EHP
Discharge Date has not occurred on or prior to December 31, 2021, and only for
so long as the EHP Discharge Date has not occurred, 2.50 to 1.00 as of the last
day of the Test Period ending on December 31, 2021, and as of the last day of
any Test Period ending thereafter).
(b)    Current Ratio. The Borrower will not permit the Current Ratio as of the
last day of the fiscal quarter ending on or after March 31, 2021 to be less than
1.00 to 1.00.
144

--------------------------------------------------------------------------------



(c)    Liquidity. If on the effective date of the Spring 2021 Scheduled
Redetermination, (i) Liquidity is less than $290,000,000 as of such date and
(ii) the amount of any increase in the Aggregate Elected Commitment Amount since
the Closing Date plus the aggregate amount of net cash proceeds received since
the Closing Date from any Junior Capital Transaction is less than $60,000,000,
then, following such date and until the date that (x) Liquidity is not less than
$290,000,000 as of such date and (y) the amount of any increase in the Aggregate
Elected Commitment Amount since the Closing Date plus the aggregate amount of
net cash proceeds received since the Closing Date from any Junior Capital
Transaction is at least $60,000,000, the Borrower will not permit Liquidity to
be less than $200,000,000 as of the last day of each calendar month, as
certified by the Borrower to the Administrative Agent, showing in reasonable
detail the basis for the calculation thereof, within five (5) Business Days of
the end of each such calendar month.
10.12    Accounting Changes; Amendments to Organization Documents. The Borrower
shall not and shall not permit any of its Restricted Subsidiaries to (a) have
its fiscal year end on a date other than December 31 or have its fiscal quarters
end on dates other than March 31, June 30 or September 30 or (b) amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organization Document in a manner that is material and adverse to
the interests of the Administrative Agent or the Lenders without the consent of
the Majority Lenders and the Administrative Agent.
10.13    Change in Business. The Borrower and its Restricted Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a whole, from (i) the business conducted by them on the
Closing Date or (ii) any other business reasonably related, complementary,
incidental, synergistic or ancillary thereto or reasonable extensions thereof.
10.14    Transactions with Affiliates. The Borrower shall not conduct, and cause
each of the Restricted Subsidiaries not to conduct, any transactions involving
aggregate payments or consideration in excess of $10,000,000 with any of its
Affiliates (other than the Borrower and the Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction)
unless such transactions are on terms that are substantially no less favorable
to the Borrower or such Restricted Subsidiary as it would obtain at the time in
a comparable arm’s-length transaction with a Person that is not an Affiliate, as
determined by the board of directors or managers of the Borrower or such
Restricted Subsidiary in good faith; provided that the foregoing restrictions
shall not apply to:
(a)    the consummation of the Transactions, including the payment of
Transaction Expenses;
(b)    the issuance of Equity Interests of the Borrower to any officer,
director, employee or consultant of any of the Borrower or any of its
Subsidiaries;
(c)    equity issuances, repurchases, retirements, redemptions or other
acquisitions or retirements of Equity Interests by the Borrower permitted under
Section 10.6;
(d)    loans, advances and other transactions between or among the Borrower, any
Subsidiary or any joint venture (regardless of the form of legal entity) in
which the Borrower or any Subsidiary has invested (and which Subsidiary or joint
venture would not be an Affiliate of the Borrower or such Subsidiary, but for
the Borrower’s or such Subsidiary’s ownership of Equity Interests in such joint
venture or such Subsidiary) to the extent permitted under Section 10;
(e)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower and the Subsidiaries and their
respective future, current or former directors, officers, employees or
consultants (including management and employee benefit plans or agreements,
subscription agreements or similar agreements pertaining to the repurchase of
Equity Interests
145

--------------------------------------------------------------------------------



pursuant to put/call rights or similar rights with future, current or former
employees, officers, directors or consultants and equity option or incentive
plans and other compensation arrangements) in the ordinary course of business or
as otherwise approved by the board of directors or managers of the Borrower;
(f)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 10.14 or any amendment thereto or arrangement similar
thereto to the extent such amendment or arrangement is not adverse, taken as a
whole, to the Lenders in any material respect (as determined by the Borrower in
good faith);
(g)    any issuance of Equity Interests or other payments, awards or grants in
cash, securities, Equity Interests or otherwise pursuant to, or the funding of,
employment arrangements, equity options and equity ownership plans approved by
the board of directors or board of managers of the Borrower;
(h)    payments or loans (or cancellation of loans) to officers, directors,
employees or consultants which are approved by a majority of the Board of
Directors of the Borrower in good faith;
(i)    any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee and any Affiliate of the Borrower, as lessor, which is approved by a
majority of the disinterested members of the Board of Directors in good faith
or, any lease entered into between the Borrower or any Restricted Subsidiary, as
lessee, and any Affiliate of the Borrower, as lessor, in the ordinary course of
business;
(j)    Permitted Intercompany Activities;
(k)    the formation and maintenance of any consolidated group or subgroup for
tax, accounting or cash pooling or management purposes in the ordinary course of
business;
(l)    Restricted Payments, redemptions, repurchases and other actions permitted
under Section 10.6;
(m)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the Board of Directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party; and
(n)    Permitted EHP Payments permitted under Section 10.18.
10.15    Sale or Discount of Receivables. Except for (a) receivables obtained by
the Borrower or any Restricted Subsidiary out of the ordinary course of
business, (b) the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction or (c) a sale of receivables to the
extent the proceeds thereof are used to prepay any Loans then outstanding,
neither the Borrower nor any Restricted Subsidiary will discount or sell (with
or without recourse) any of its notes receivable or accounts receivable.
10.16    Gas Imbalances, Prepayments; Service Agreement Undertakings.
(a)    The Borrower shall not, and shall not permit its Restricted Subsidiaries
to have, gas imbalances, take or pay or other prepayments (other than Service
Agreement Undertakings) exceeding one
146

--------------------------------------------------------------------------------



half bcf of gas (stated on an mcf equivalent basis) listed on the most recent
Reserve Report, that would require any Credit Party to deliver Hydrocarbons
either generally or produced from their Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor.
(b)    The Borrower shall not, and shall not permit any Restricted Subsidiary to
enter into any Service Agreement Undertakings other than: (i) the Service
Agreement Undertakings in existence on the Closing Date and identified on
Schedule 8.17, (ii) Service Agreement Undertakings entered into by the Borrower
or a Guarantor (A) that do not include acreage dedications and which do not
convey a working interest, overriding royalty interest or other similar real
property interest (in each case other than a dedication) in the dedicated
acreage and (B) at the time such Service Agreement Undertakings are entered
into, cover volumes of Hydrocarbons, if any, that do not exceed 75% of
reasonably anticipated projected production from Proved Developed Producing
Reserves for each quarterly period set forth in the most recently delivered
Reserve Report.
(c)    The Borrower shall not, and shall not permit any Restricted Subsidiary to
amend or modify any Service Agreement Undertakings to (i) increase the volumes
covered by any acreage dedications to a level greater than that permitted under
Section 10.16(b)(ii)(B) determined as if the date of the amendment or
modification were the date when such acreage dedications were entered into, or
(ii) add any ability of the counterparty to such Service Agreement Undertakings
to foreclose on the property that is associated with such Service Agreement
Undertakings.
10.17    ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:
(a)    engage, or permit any ERISA Affiliate to engage, in any transaction in
connection with which the Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of Section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code, if either of which would have a Material Adverse Effect;
(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any such Plan, agreement
relating thereto or applicable law, the Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto, if such failure could
reasonably be expected to have a Material Adverse Effect; or
(c)    except as set forth on Schedule 10.17(c), contribute to or assume an
obligation to contribute to, or permit any ERISA Affiliate to contribute to or
assume an obligation to contribute to (i) any employee welfare benefit plan, as
defined in Section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by such entities in their sole discretion at any time without
any material liability other than the payment of accrued benefits under such
plan, or (ii) any employee pension benefit plan, as defined in Section 3(2) of
ERISA, that is subject to Title IV of ERISA, Section 302 of ERISA or Section 412
of the Code.
10.18    EHP Entities. Unless the EHP Discharge Date shall have occurred, the
following covenants shall apply:
(a)    The Borrower shall not, and shall not permit any Subsidiary to transfer
any cash, assets or property to any EHP Entity or incur growth or expansion
capital expenditures with respect to the assets of any EHP Entity, in each case
other than: (i) cash Investments permitted under Section 10.5(i) and (z); (ii)
Permitted EHP Payments, provided that, solely in the case of a Permitted EHP
Payment pursuant to clause (i) of the definition thereof, the amount of
unrestricted cash (with any cash constituting EHP Collateral being deemed
“unrestricted” for this purpose) held at the EHP Entities on a pro forma basis
for such
147

--------------------------------------------------------------------------------



Permitted EHP Payment shall not exceed $10,000,000 and (iii) the grant of the
EHP Easement, EHP LTS Ground Lease and EHP Ground Lease; provided that any
expansion or modification of the rights of the EHP Entities under the EHP
Easement, EHP LTS Ground Lease or EHP Ground Lease shall not (x) modify the
nature of the grant as a non-exclusive grant of a surface interest only, or
expand the legal description of such EHP Easement, EHP LTS Ground Lease or EHP
Ground Lease, in each case without the consent of the Administrative Agent or
(y) impair the operation or marketability of the Oil and Gas Properties (other
than the EHP Collateral) underlying or contiguous with such EHP Easement, EHP
LTS Ground Lease or EHP Ground Lease.
(b)    The Borrower shall not, and shall not permit any EHP Entity to amend,
modify, or permit the amendment or modification of, any provision of (x) the EHP
Easement, the EHP LTS Ground Lease or the EHP Ground Lease, other than
amendments or modifications that are not materially adverse to the Lenders (it
being understood that amendments or modifications that are determined by the
board of directors or managers of the Borrower in good faith to be necessary to
effectuate the plan of subdivision in satisfaction of the requirements of
Section 9.15 of the EHP Note Purchase Agreement in effect as of the Closing Date
shall not be materially adverse to the Lenders), including (A) modifying the
nature of the grant of the EHP Easement, the EHP LTS Ground Lease or EHP Ground
Lease as a non-exclusive grant of a surface interest only, or expanding the
legal description of such EHP Easement, the EHP LTS Ground Lease or EHP Ground
Lease, in each case without the consent of the Administrative Agent or (B)
impairing the operation or marketability of the Oil and Gas Properties (other
than the EHP Collateral) underlying or contiguous with such EHP Easement, the
EHP LTS Ground Lease or EHP Ground Lease or (y) any EHP Notes or any agreement
relating thereto (other than the EHP Support Agreement, which shall be governed
by clause (c) below), to the extent such amendment or modification would: (i)
increase the principal amount (or accreted value, if applicable) of such
Indebtedness, after giving effect to such amendment or modification, such that
the principal amount (or accreted value, if applicable) exceeds that of the
Indebtedness prior to such amendment or modification (plus unpaid accrued
interest, breakage costs and premium thereon), (ii) cause the average life to
maturity of such Indebtedness, after giving effect to such amendment or
modification, to be less than that of such Indebtedness prior to such amendment
or modification, (iii) shorten the final maturity date thereof to a date that is
earlier than 180 days after the Maturity Date, (iv) shorten any period for
payment of interest thereon or add or change any redemption, put or prepayment
provisions, (v) make the restrictions on the EHP Entities’ ability to declare
and pay dividends or make distributions more restrictive than those in place on
the Closing Date or (vi) increase the rate of interest applicable under the EHP
Notes by more than 2.00% per annum, other than (A) any increase occurring
because of fluctuations in underlying rate indices, (B) any increase or step-up
in rates otherwise contemplated by the EHP Notes in place on the Closing Date or
(C) the imposition of the Default Rate (as defined in the EHP Notes or a
substantially similar default rate of interest) during the pendency of any Event
of Default (provided the margin that the Default Rate represents over the rate
of interest in effect without the imposition of the Default Rate shall not be
increased above 2.00% per annum).
(c)    The Borrower shall not, and shall not permit any EHP Entity to amend,
modify, waive or permit the amendment, modification or waiver of any provision
of the EHP Support Agreement to the extent that: (i) the payment obligations
under such EHP Support Agreement are increased (including, without limitation,
any expansion of the funding and contract requirements under Section 2(a) or
(d)(ii) thereof), (ii) the defaults or remedies are made more restrictive on the
EHP Entities, (iii) the EHP Support Agreement shall restrict or limit any
amendment, modification or waiver of this Agreement or any of the other Credit
Documents in any manner other than as provided in Section 2(g) of the EHP
Support Agreement as in effect on the Closing Date, (iv) the obligations of the
Borrower and its Subsidiaries to use the assets of the EHP Entities under
Section 2(d)(i), (iii) or (iv) thereof are amended or modified in a manner that
increases or makes more restrictive (vis-à-vis the Borrower and its
Subsidiaries) such obligations than as provided in Section 2(d)(i), (iii) or
(iv), respectively, of the EHP Agreement as in effect on the Closing Date) or
(v) such amendment, modification or waiver amends, modifies or waives the
Majority Lenders’ right to consent
148

--------------------------------------------------------------------------------



to assignments of the Borrower’s rights, obligations and interests under the EHP
Support Agreement set forth in Section 4(c) thereof.
(d)    Subject to Section 10.18(a), (b) and (c), other than the EHP Support
Agreement, the EHP Easement and the EHP Ground Lease and any other agreements
entered into on or prior to the Closing Date and agreements otherwise permitted
by this Agreement or otherwise contemplated by the EHP Support Agreement or the
other Note Documents as of the Closing Date, the EHP Entities shall not enter
into any agreements with the Borrower or the Grantors.
(e)    Except with the concurrent refinancing of the EHP Notes in full (to the
extent permitted hereunder), the Borrower shall not, and shall not permit any
EHP Entity to, consummate any merger, division, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties, except that any EHP Entity (other than EHP Topco) may
(i) merge, amalgamate or consolidate with or into any other EHP Entity (other
than EHP Topco) and (ii)  Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to any other EHP Entity (other than EHP Topco).
10.19    Production Sharing Entities; Production Sharing Contracts.
(a)    The Borrower shall not permit any Production Sharing Entity to:
(i) create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness permitted pursuant to Section 10.1(q), (s), (v), (w) or other
Indebtedness permitted under Section 10.1 not for borrowed money incurred in the
ordinary course of business and consistent with past practice;
(ii) create, incur, assume or suffer to exist any Lien upon any property or
assets of any kind (real or personal, tangible or intangible) of such Production
Sharing Entity, whether now owned or hereafter acquired, except Liens permitted
pursuant to Section 10.2(a), (b) (other than Permitted Liens described in clause
(c), (d), (g) (with respect to Service Agreement Undertakings), and (i)
thereof), (d), (h), (i), (j) and (o);
(iii)    enter into or permit to exist any Contractual Requirement (other than
this Agreement or any other Credit Document) that limits the ability of such
Production Sharing Entity to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Secured Parties with respect to
the Obligations or under the Credit Documents; provided that the foregoing shall
not apply to Contractual Requirements permitted pursuant to Section 10.8(a)(i);
(iv)     directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any such Restricted Subsidiary to pay dividends or make any other
distributions to the Borrower or any Restricted Subsidiary on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits or transfer any property to the Borrower or any Restricted
Subsidiary;
(v)    convey, sell, lease, sell and leaseback, assign, transfer (including any
Production Payments and Reserve Sales) or otherwise dispose of any Production
Sharing Contract, whether now owned or hereafter acquired, to the Borrower or
any Subsidiary of the Borrower; or
(vi)    consummate any merger, division, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all its business units, assets
or other properties to the Borrower or any Subsidiary of the Borrower,
149

--------------------------------------------------------------------------------



except that a Production Sharing Entity may be merged, amalgamated or
consolidated with or into another Production Sharing Entity.
(b)    The Borrower shall not permit any Production Sharing Entity to own any
direct Equity Interest in any Person (other than any Immaterial Subsidiary) or
any Borrowing Base Properties other than those, in each case, either associated
with Production Sharing Contracts or owned as of the Closing Date.
(c)    The Borrower shall not, and shall not permit any Subsidiary (other than a
Production Sharing Entity) to, enter into or otherwise be a party to a
Production Sharing Contract.
(d)    At all times, all of the Equity Interests that are owned directly or
indirectly by the Borrower of each Production Sharing Entity that is a Material
Subsidiary shall be owned directly by a Guarantor or the Borrower and shall be
pledged pursuant to the Collateral Agreement.
SECTION 11.    EVENTS OF DEFAULT
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1    Payments. The Borrower shall (a) default in the payment when due of any
principal of the Loans or any Unpaid Drawings or (b) default, and such default
shall continue for five or more days, in the payment when due of any interest on
the Loans, fees or of any other amounts owing hereunder or under any other
Credit Document (other than any amount referred to in clause (a) above).
11.2    Representations, Etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or any
certificate, report or notice delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made.
11.3    Covenants. Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Sections 9.1(d)(i), 9.5 (solely with respect to the
Borrower), 9.12, 9.17 or Section 10; or
(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any Credit Document and
such default shall continue unremedied for a period of at least thirty (30) days
after receipt of written notice thereof by the Borrower from the Administrative
Agent.
11.4    Default Under Other Agreements.
(a)    The Borrower or any of the Restricted Subsidiaries shall (i) default in
any payment with respect to any Material Indebtedness (other than the
Indebtedness described in Section 11.1) beyond the period of grace, if any,
provided in the instrument of agreement under which such Indebtedness was
created or (ii) default in the observance or performance of any agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist (other than (1) with respect to indebtedness in respect
of any Hedge Agreements, termination events or equivalent events pursuant to the
terms of such Hedge Agreements, (2) any event requiring prepayment pursuant to
customary asset sale provisions and (3) secured Indebtedness that becomes due as
a result of a Disposition (including as a result of Casualty Event) of the
property or assets securing such indebtedness permitted under this Agreement),
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness
150

--------------------------------------------------------------------------------



(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, unless, in
the case of each of the foregoing, such holder or holders shall have (or through
its or their trustee or agent on its or their behalf) waived such default in a
writing to the Borrower, or
(b)    Without limiting the provisions of clause (a) above, any such default
under any such Material Indebtedness shall cause such Material Indebtedness to
be declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or as a mandatory prepayment (and (i)
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements, (ii) other than pursuant to customary asset sale provisions and
(iii) other than secured Indebtedness that becomes due as a result of a
Disposition (including as a result of Casualty Event) of the property or assets
securing such Indebtedness permitted under this Agreement) prior to the stated
maturity thereof.
11.5    Bankruptcy, Etc. The Borrower or any Restricted Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy” or any other
applicable insolvency, debtor relief, or debt adjustment law; or (b) in the case
of any Foreign Subsidiary that is a Restricted Subsidiary, any domestic or
foreign law relating to bankruptcy, judicial management, insolvency,
reorganization, administration or relief of debtors in effect in its
jurisdiction of incorporation, in each case as now or hereafter in effect, or
any successor thereto (collectively, the “Bankruptcy Code”); or an involuntary
case, proceeding or action is commenced against the Borrower or any Restricted
Subsidiary and the petition is not dismissed or stayed within sixty (60) days
after commencement of the case, proceeding or action, the Borrower or the
applicable Restricted Subsidiary consents to the institution of such case,
proceeding or action prior to such 60-day period, or any order of relief or
other order approving any such case, proceeding or action is entered; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee, conservator, liquidator, examiner, rehabilitator, administrator, or
similar person is appointed for, or takes charge of, the Borrower or any
Restricted Subsidiary or all or any substantial portion of the property or
business thereof; or the Borrower or any Restricted Subsidiary suffers any
appointment of any custodian, receiver, receiver manager, trustee, conservator,
liquidator, examiner, rehabilitator, administrator, or the like for it or any
substantial part of its property or business to continue undischarged or
unstayed for a period of sixty (60) days; or the Borrower or any Restricted
Subsidiary makes a general assignment for the benefit of creditors.
11.6    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan, (ii) any Credit Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan, in each case if
any of the events set forth in (i)-(iii) above results in a Lien on the assets
of a Credit Party, or either individually or when taken together with other such
events, could reasonably be expected to result in a liability of $50,000,000 or
more.
11.7    Credit Documents. The Credit Documents or any material provision thereof
shall cease to be in full force or effect (other than pursuant to the terms
hereof and thereof) or any Guarantor, Grantor or any other Credit Party shall
assert in writing that any such Credit Party’s obligations thereunder are not to
be in effect or are not to be legal, valid and binding obligations (other than
pursuant to the terms hereof or thereof).
11.8    Security Documents. The Mortgage or any other Security Document or any
material provision thereof or a Junior Lien Intercreditor Agreement or any
material portion thereof shall cease to be
151

--------------------------------------------------------------------------------



in full force or effect (other than pursuant to the terms hereof or thereof), or
any grantor thereunder or any other Credit Party shall assert in writing that
any grantor’s obligations under the Collateral Agreement, the Mortgage or any
other Security Document are not in effect or not legal, valid and binding
obligations (other than pursuant to the terms hereof or thereof).
11.9    Judgments. One or more monetary judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $50,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage), which judgments or
decrees are not satisfied, vacated, discharged or effectively waived or stayed
or bonded pending appeal within sixty (60) consecutive days after the entry
thereof.
11.10    Change of Control. A Change of Control shall have occurred.
11.11    Intercreditor Agreements. (i) Any of the Obligations of the Grantors
under the Credit Documents for any reason shall cease to be (x) “Senior Debt,”
“Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or
any comparable term) under, and as defined in, any document governing Other Debt
or (y) “First Lien Credit Agreement Obligations” or “Senior Obligations” (or any
comparable term) under, and as defined in, any Junior Lien Intercreditor
Agreement or (ii) the subordination provisions set forth in any Junior Lien
Intercreditor Agreement, Subordination Agreement or other document governing
Other Debt shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of such Other Debt or
parties to (or purported to be bound by) the Subordination Agreement, in each
case, if applicable.
Then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may with the consent of and,
upon the written request of the Majority Lenders, shall, by written notice to
the Borrower, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrower or any other Credit Party, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 11.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (a), (b) and (c) below shall occur automatically without the giving
of any such notice): (a) declare the Total Commitment terminated, whereupon the
Commitment of each Lender shall forthwith terminate immediately and any fees
theretofore accrued shall forthwith become due and payable without any other
notice of any kind, (b) declare the principal of and any accrued interest and
fees in respect of any or all Loans and any or all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, and/or (c) demand cash collateral in respect
of any outstanding Letter of Credit pursuant to Section 3.7(b) in an amount
equal to the aggregate Stated Amount of all Letters of Credit issued and then
outstanding. In addition, after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders will have all other
rights and remedies available at law and equity.
11.12    Application of Proceeds. Any amount received by the Administrative
Agent or the Collateral Agent from any Credit Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 11.5 shall,
subject to the terms of any applicable Junior Lien Intercreditor Agreement, be
applied:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 12.7 and amounts payable under Article
II) payable to the Administrative Agent and/or Collateral Agent in such Person’s
capacity as such;
152

--------------------------------------------------------------------------------



Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Banks (including fees,
disbursements and other charges of counsel payable under Section 12.7) arising
under the Credit Documents and amounts payable under Article II, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and Unpaid Drawings,
ratably among the Lenders and the Issuing Banks in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Unpaid Drawings and Obligations then owing under
Secured Hedge Agreements and the Secured Cash Management Agreements and (ii) to
Cash Collateralize that portion of Letters of Credit Outstanding comprising the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Section 3.7, ratably among the
Lenders, the Issuing Banks, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; provided that (x) any such amounts applied pursuant to the foregoing
clause (ii) shall be paid to the Administrative Agent for the ratable account of
the applicable Issuing Bank to Cash Collateralize such Letters of Credit
Outstanding, (y) subject to Section 3.7, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to this clause Fourth
shall be applied to satisfy drawings under such Letters of Credit as they occur
and (z) upon the expiration of any Letter of Credit, the pro rata share of Cash
Collateral attributable to such expired Letter of Credit shall be distributed in
accordance with this clause Fourth;
Fifth, to the payment of all other Obligations of the Credit Parties owing under
or in respect of the Credit Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and
Last, the balance, if any, after all of the Obligations have been paid, to the
Borrower or as otherwise required by Requirements of Law.
Subject to Section 3.7, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Notwithstanding the
foregoing, no amounts received from any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.
11.13    Equity Cure.
(a)    Notwithstanding anything to the contrary contained in this Section 11 or
in any Credit Document, in the event that the Borrower fails to comply with the
Leverage Ratio Covenant and/or the Current Ratio Covenant, then (A) until the
expiration of the tenth Business Day subsequent to the date the compliance
certificate for calculating the applicable Financial Performance Covenant is
required to be delivered pursuant to Section 9.1(c) (the “Cure Deadline”), the
Borrower shall have the right to cure such failure (the “Cure Right”) by
receiving cash proceeds (which cash proceeds shall be received no earlier than
the first day of the applicable fiscal quarter for which there is a failure to
comply with the applicable
153

--------------------------------------------------------------------------------



Financial Performance Covenant) from an issuance of Qualified Equity Interests
(other than Disqualified Stock) for cash as a cash capital contribution (or from
any other contribution of cash to capital or issuance or sale of any other
Equity Interests on terms reasonably acceptable to the Administrative Agent),
and upon receipt by the Borrower of such cash proceeds (such cash amount being
referred to as the “Cure Amount”) pursuant to the exercise of such Cure Right,
the Leverage Ratio Covenant and/or the Current Ratio Covenant (as applicable)
shall be recalculated giving effect to the following pro forma adjustments:
(i)    (A) Consolidated EBITDAX shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
Leverage Ratio Covenant with respect to any Test Period that includes the fiscal
quarter for which the Cure Right was exercised and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount and/or (B)
Consolidated Current Assets shall be increased, solely for the purpose of
determining the existence of an Event of Default resulting from a breach of the
Current Ratio Covenant with respect to any Test Period that includes the fiscal
quarter for which the Cure Right was exercised and not for any other purpose
under this Agreement, by an amount equal to the Cure Amount;
(ii)    neither Consolidated Total Debt nor Consolidated Current Liabilities for
such Test Period shall be decreased by any prepayments of Indebtedness with the
proceeds of the Cure Amount and any cash proceeds shall not be “netted” for
purposes of ratio calculations with respect to any four fiscal quarter period in
which the fiscal quarter period in which such equity cure has been made is
included; and
(iii)    if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenants, the Borrower shall be deemed to have satisfied the requirements of
the Financial Performance Covenants as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the applicable Financial
Performance Covenant that had occurred shall be deemed cured for the purposes of
this Agreement; provided that (A) in each period of four (4) consecutive fiscal
quarters there shall be at least two (2) fiscal quarters in which no Cure Right
is exercised, (B) Cure Rights shall not be exercised more than four times during
the term of this Agreement, (C) if the Borrower cures the failure to comply with
both Financial Performance Covenants in the same fiscal quarter, such cures
shall constitute a single cure for purposes of the preceding subclause (B), (D)
if the Borrower cures the failure to comply with both Financial Performance
Covenants in the same fiscal quarter, the same dollar of the Cure Amount shall
be applied only once to either increase Consolidated EBITDAX or Consolidated
Current Assets but not both, (E) each Cure Amount shall be no greater than the
amount required to cause the Borrower to be in compliance with the applicable
Financial Performance Covenant above (such amount, the “Necessary Cure Amount”);
provided that if the Cure Right is exercised prior to the date financial
statements are required to be delivered for such fiscal quarter, then the Cure
Amount shall be equal to the amount reasonably determined by the Borrower in
good faith that is required for purposes of complying with the Financial
Performance Covenants for such fiscal quarter (such amount, the “Expected Cure
Amount”), (F) in respect of the fiscal quarter in which such Cure Right was
exercised and for each Test Period that includes such fiscal quarter, all Cure
Amounts shall be disregarded for the purposes of any financial ratio
determination under the Credit Documents other than for determining compliance
with the Financial Performance Covenants and (G) no Lender or Issuing Bank shall
be required to make any extension of credit hereunder during the ten (10)
Business Day period referred to above, unless the Borrower shall have received
the Cure Amount; and
154

--------------------------------------------------------------------------------



(iv)    upon receipt by the Administrative Agent of written notice, on or prior
to the Cure Deadline, that the Borrower intends to exercise the Cure Right in
respect of a fiscal quarter, the Lenders shall not be permitted to accelerate
Loans held by them or to exercise remedies against the Collateral on the basis
of a failure to comply with the requirements of the Financial Performance
Covenants, unless such failure is not cured pursuant to the exercise of the Cure
Right on or prior to the Cure Deadline.
(b)    Expected Cure Amount. Notwithstanding anything herein to the contrary, to
the extent that the Expected Cure Amount is less than the Necessary Cure Amount,
then not later than the applicable Cure Deadline, the Borrower must receive cash
proceeds from issuance of Equity Interests (other than Disqualified Stock) or a
cash capital contribution, which cash proceeds received by Borrower shall be
equal to the shortfall between such Expected Cure Amount and such Necessary Cure
Amount.
SECTION 12.    THE AGENTS
12.1    Appointment.
(a)    Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Credit
Documents and irrevocably authorizes the Administrative Agent, in such capacity,
to take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. The provisions of this Section 12 (other than
Section 12.1(c) with respect to the Arrangers, and Sections 12.9, 12.11, 12.12
and the last sentence of Section 12.4 with respect to the Borrower) are solely
for the benefit of the Agents and the Lenders, and the Borrower shall not have
rights as third party beneficiary of any such provision. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.
(b)    The Administrative Agent, each Lender and each Issuing Bank hereby
irrevocably designate and appoint the Collateral Agent as the agent with respect
to the Collateral, and each of the Administrative Agent, each Lender and each
Issuing Bank irrevocably authorizes the Collateral Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Collateral Agent by the terms of this Agreement
and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Collateral Agent shall not have any duties or
responsibilities except those expressly set forth herein, or any fiduciary
relationship with any of the Administrative Agent, the Lenders or the Issuing
Banks, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Credit
Document or otherwise exist against the Collateral Agent.
(c)    The Arrangers, in their capacity as such, shall not have any obligations,
duties or responsibilities under this Agreement but shall be entitled to all
benefits of this Section 12.
12.2    Delegation of Duties. The Administrative Agent and the Collateral Agent
may each execute any of its duties under this Agreement and the other Credit
Documents by or through agents, sub-agents, employees or attorneys-in-fact
(each, a “Subagent”) and shall be entitled to advice of counsel concerning all
matters pertaining to such duties; provided, however, that no such Subagent
shall be
155

--------------------------------------------------------------------------------



authorized to take any action with respect to any Collateral unless and except
to the extent expressly authorized in writing by the Administrative Agent. If
any Subagent, or successor thereto, shall die, become incapable of acting,
resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
for the negligence or misconduct of any Subagents selected by it.
12.3    Exculpatory Provisions. No Agent nor any of its Related Parties shall be
(a) liable for any action lawfully taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Credit Document (except
for its or such Person’s own gross negligence or willful misconduct, as
determined in the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) (IT BEING THE INTENTION
OF THE PARTIES HERETO THAT EACH AGENT AND ITS RELATED PARTIES SHALL, IN ALL
CASES, BE INDEMNIFIED FOR ITS ORDINARY, COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE ) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of the Borrower, any other Credit Party or any officer thereof contained in
this Agreement or any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by such
Agent under or in connection with, this Agreement or any other Credit Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Credit Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Security Documents or for any failure of the Borrower or any other
Credit Party to perform its obligations hereunder or thereunder. No Agent shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party or any Affiliate thereof. The Collateral
Agent shall not be under any obligation to the Administrative Agent, any Lender
or any Issuing Bank to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party.
12.4    Reliance by Agents. The Administrative Agent and the Collateral Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, email, statement, order or other document or
instruction believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate and/or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. Notwithstanding any
provision in this Agreement to the contrary, the Administrative Agent and the
Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Majority Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans; provided that the Administrative
Agent and Collateral Agent shall not be required to take any action or refuse to
take any action where, in its opinion or in the opinion of its counsel, the
taking or refusal to take such action may expose it to liability or that is
contrary to any Credit Document or applicable Requirements of Law. For purposes
of determining compliance with the conditions specified in Section 6 and Section
7 on the Closing Date, each Lender that has signed this Agreement shall be
deemed
156

--------------------------------------------------------------------------------



to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
12.5    Notice of Default. Neither the Administrative Agent nor the Collateral
Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default hereunder unless the Administrative Agent or
Collateral Agent, as applicable, has received written notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, it shall give notice thereof to
the Lenders and the Collateral Agent. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement requires that such action be taken only with the approval or
consent of the Majority Lenders, the Required Lenders, each individual lender or
adversely affected Lender, as applicable.
12.6    Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender expressly acknowledges that neither the Administrative
Agent nor the Collateral Agent nor any of their respective Related Parties has
made any representations or warranties to it and that no act by the
Administrative Agent or Collateral Agent hereinafter taken, including any review
of the affairs of the Borrower or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent or
Collateral Agent or their respective Related Parties to any Lender or any
Issuing Bank. Each Lender and each Issuing Bank represents to the Administrative
Agent and the Collateral Agent that it has, independently and without reliance
upon the Administrative Agent, Collateral Agent, any other Lender or any of
their respective Related Parties, and based on such documents and information as
it has deemed appropriate, made its own appraisal of, and an investigation into,
the business, operations, property, financial and other condition and
creditworthiness of the Borrower and each other Credit Party and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent, any other Lender or any of their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Credit Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower and any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower or any other Credit Party that may
come into the possession of the Administrative Agent or Collateral Agent or any
of their respective Related Parties.
12.7    Indemnification. The Lenders severally agree to indemnify the
Administrative Agent and the Collateral Agent and their respective Related
Parties, each in its capacity as such (to the extent not reimbursed by the
Guarantors and without limiting the obligation of the Guarantors to do so),
ratably according to their respective portions of the Commitments or Loans, as
applicable, outstanding in effect on the date on which indemnification is sought
(or, if indemnification is sought after Payment in Full, ratably in accordance
with their respective portions of the Total Exposure in effect immediately prior
to such date on which Payment in Full occurred), from and against any and all
Indemnified Liabilities; provided that no Lender shall be liable to the
Administrative Agent or the Collateral Agent or their respective Related Parties
157

--------------------------------------------------------------------------------



for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Administrative Agent’s or the Collateral Agent’s or Related
Party’s, as applicable, gross negligence or willful misconduct as determined by
a final non-appealable judgment of a court of competent jurisdiction; provided,
further, that no action taken in accordance with the directions of the Majority
Lenders (or such other number or percentage of the Lenders as shall be required
by the Credit Documents) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 12.7. In the case of any
investigation, litigation or proceeding giving rise to any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time occur
(including at any time following the payment of the Loans), this Section 12.7
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent and the Collateral Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including Attorney
Costs) incurred by such Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice
rendered in respect of rights or responsibilities under, this Agreement, any
other Credit Document, or any document contemplated by or referred to herein, to
the extent that such Agent is not reimbursed for such expenses by or on behalf
of the Borrower; provided that such reimbursement by the Lenders shall not
affect the Borrower’s or the other Guarantors’ continuing reimbursement
obligations with respect thereto. If any indemnity furnished to any Agent for
any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
pro rata portion thereof; and provided, further, this sentence shall not be
deemed to require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement resulting from such Agent’s gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The agreements in this Section 12.7 shall survive the payment of
the Loans and all other amounts payable hereunder. . This Section 12.7 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim
12.8    Agents in Its Individual Capacities. Each Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with the Borrower and any other Credit Party as though such Agent were not an
Agent hereunder and under the other Credit Documents. With respect to the Loans
made by it, each Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
12.9    Successor Agents. Each of the Administrative Agent and Collateral Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and the Borrower. If the Administrative Agent and/or Collateral Agent becomes a
Defaulting Lender, then such Administrative Agent or Collateral Agent, may be
removed as Administrative Agent or Collateral Agent, as the case may be, at the
reasonable request of the Borrower upon ten (10) days’ notice to the Lenders.
Upon receipt of any such notice of resignation or removal, as the case may be,
the Majority Lenders shall have the right, subject to the consent of the
Borrower (not to be unreasonably withheld or delayed) so long as no Default
under Section 11.1 or 11.5 is continuing, to appoint a successor, which shall be
a bank with an office in New York. If, in the case of a resignation of a
retiring Agent, no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the Issuing Banks, appoint a successor Agent
meeting the qualifications set forth above (provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation
158

--------------------------------------------------------------------------------



shall nonetheless become effective in accordance with such notice and (a) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Credit Documents (except that in the case of any collateral
security held by such Agent on behalf of the Lenders or Issuing Banks under and
Credit Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the retiring Agent shall instead be made by or to each Lender and
Issuing Bank directly, until such time as the Majority Lenders appoint a
successor Agent as provided for above in this Section 12.9). Upon the acceptance
of a successor’s appointment as the Administrative Agent or Collateral Agent, as
the case may be, hereunder, and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Majority Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Credit Documents (if
not already discharged therefrom as provided above in this Section 12.9). After
the retiring Agent’s resignation hereunder and under the other Credit Documents,
the provisions of this Section 12 (including Section 12.7) and Section 13.5
shall continue in effect for the benefit of such retiring Agent, its Subagents
and their respective Agent-Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring Agent was acting as an
Agent.
Any resignation of any Person as Administrative Agent pursuant to this
Section 12.9 shall also constitute its resignation as Issuing Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank, (b) the retiring
Issuing Bank shall be discharged from all of its duties and obligations
hereunder and under the other Credit Documents, and (c) the successor Issuing
Bank shall issue letters of credit in substitution for the Letters of Credit, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.
12.10    [Reserved].
12.11    Security Documents and Collateral Agent under Security Documents and
Guarantee. Each Secured Party hereby further authorizes the Administrative Agent
or Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of the Secured Parties with
respect to the Collateral and the Security Documents. Subject to Section 13.1,
without further written consent or authorization from any Secured Party, the
Administrative Agent or Collateral Agent, as applicable, may take such action
and execute and deliver any such instruments, documents and agreements necessary
or desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to Section 13.17. The Lenders and the Issuing Banks (including in their
capacities as potential Cash Management Banks and potential Hedge Banks)
irrevocably agree that (x) the Collateral Agent is authorized and the Collateral
Agent agrees it shall (for the benefit of Borrower), without any further consent
of any Lender, enter into or amend any Junior Lien Intercreditor Agreement with
the collateral agent or other representatives of the holders of Indebtedness
that is permitted to be secured by a Lien on the Collateral that is permitted
under this Agreement, in each case for the purpose of adding the holders of such
Indebtedness (or their representative) as a party thereto and otherwise causing
such Indebtedness to be subject thereto (it being understood that any such
amendment, amendment and restatement or supplement may make such other changes
to the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and with any
material modifications to be reasonably satisfactory to the Administrative
Agent), (y) the Collateral Agent may rely exclusively on a certificate of an
Authorized Officer of the Borrower as to whether any such other Liens are
permitted
159

--------------------------------------------------------------------------------



and (z) any Junior Lien Intercreditor Agreement referred to in clause (x) above,
entered into by the Collateral Agent, shall be binding on the Secured Parties.
Furthermore, the Lenders and the Issuing Banks (including in their capacities as
potential Cash Management Bank and potential Hedge Banks) hereby authorize the
Administrative Agent and the Collateral Agent to subordinate any Lien on any
property granted to or held by the Administrative Agent or Collateral Agent
under any Credit Document to the holder of any Lien on such property that is
permitted by clause (j) of the definition of “Permitted Liens” and clauses (c),
(i), (n), (o), (q), (u) and (x) of Section 10.2; provided that prior to any such
request, the Borrower shall have in each case delivered to the Administrative
Agent a certificate of an Authorized Officer of the Borrower certifying that
such subordination is permitted under this Agreement.
12.12    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Credit Documents to the contrary notwithstanding, the
Borrower, the Agents and each Secured Party hereby agree that (a) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder may be exercised solely by the Administrative Agent,
on behalf of the Secured Parties in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised solely
by the Collateral Agent, and (b) in the event of a foreclosure by the Collateral
Agent on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Majority Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.
12.13    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding, constituting
an Event of Default under Section 11.5, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid hereunder or under any other Credit Document in
respect of the Loans and all other Indebtedness that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective Related Parties, to the extent due
under Section 13.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its Related Parties, to the extent due under
Section 13.5.
160

--------------------------------------------------------------------------------



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
12.14    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Collateral Agent,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Credit Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Collateral Agent, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that
neither the Administrative Agent nor the Collateral Agent is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the
161

--------------------------------------------------------------------------------



Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Credit Document or any documents related hereto or thereto).
12.15    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Majority Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be credit bid
by the Administrative Agent at the direction of the Majority Lenders on a
ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any Disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Majority Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Majority Lenders contained in Section 13.1 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason, such Obligations shall automatically be reassigned to
the Secured Parties pro rata and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in Section 12.15(ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.
162

--------------------------------------------------------------------------------



SECTION 13.    MISCELLANEOUS.
13.1    Amendments, Waivers and Releases.
(a)    Except as expressly set forth in this Agreement, neither this Agreement
nor any other Credit Document, nor any terms hereof or thereof, may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Majority Lenders may, or, with the written consent of the
Majority Lenders, the Administrative Agent and/or the Collateral Agent shall,
from time to time, (a) enter into with the relevant Credit Party or Credit
Parties written amendments, supplements or modifications hereto and to the other
Credit Documents for the purpose of adding any provisions to this Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Credit Parties hereunder or thereunder or (b) waive in writing, on
such terms and conditions as the Majority Lenders or the Administrative Agent
and/or Collateral Agent, as the case may be, may specify in such instrument, any
of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that each
such waiver and each such amendment, supplement or modification shall be
effective only in the specific instance and for the specific purpose for which
given; provided, further, that no such waiver and no such amendment, supplement
or modification shall (i) forgive or reduce any portion of any Loan or reduce
the stated rate (it being understood that only the consent of the Majority
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or amend Section 2.8(c)), or forgive or reduce any
portion, or extend the date for the payment (including the Maturity Date), of
any principal, interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates and any
change due to a change in the Borrowing Base or Available Commitment), or extend
the final expiration date of any Lender’s Commitment (provided that (1) any
Lender, upon the request of the Borrower, may extend the final expiration date
of its Commitment in a manner that has no adverse impact on any other Lender
without the consent of any other Lender, including the Majority Lenders, and (2)
it is being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default shall not constitute an increase of the
Commitments of any Lender) or extend the final expiration date of any Letter of
Credit beyond the L/C Maturity Date, or increase the amount of the Commitment of
any Lender (provided that, any Lender, upon the request of the Borrower, may
increase the amount of its Commitment without the consent of any other Lender,
including the Majority Lenders), or make any Loan, interest, fee or other amount
payable in any currency other than Dollars, in each case without the written
consent of each Lender directly and adversely affected thereby, or (ii) amend,
modify or waive any provision of this Section 13.1 in a manner that would reduce
the voting rights of any Lender, or reduce the percentages specified in the
definitions of the terms “Majority Lenders” or “Required Lenders”, consent to
the assignment or transfer by the Borrower of its rights and obligations under
any Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender, or
(iii) amend the provisions of Section 11.12 or any analogous provision of any
Security Document, in a manner that would by its terms alter the order of
payment specified therein or the pro rata sharing of payments required thereby,
without the prior written consent of each Lender, or (iv) amend, modify or waive
any provision of Section 12 without the written consent of the then-current
Administrative Agent and Collateral Agent, as applicable, or any other former or
current Agent to whom Section 12 then applies in a manner that directly and
adversely affects such Person, or (v) amend, modify or waive any provision of
Section 3 with respect to any Letter of Credit without the written consent of
each Issuing Bank to whom Section 3 then applies, or (vi) amend the definitions
of the terms “Approved Counterparty”, “Hedge Bank”, “Obligations”, “Secured
Hedge Agreement”, or “Secured Parties” or Section 12.11, in each case, without
the prior consent each Lender or (vii) release all or substantially all of the
aggregate value of the Guarantees without the prior written consent of each
Lender, or (viii) release all or substantially all of the Collateral under the
Security Documents without the prior written consent of each Lender, or (ix)
amend Section 2.9 so as to permit Interest Period intervals greater than six (6)
months without regard to availability to Lenders, without the written consent of
each Lender directly and adversely affected thereby, or (x) increase the
Borrowing Base
163

--------------------------------------------------------------------------------



or waive a condition in or modify in any manner adverse to a Lender in Section
6.2 without the written consent of each Lender (subject to Section 13.1(b) in
the case of a Defaulting Lender) or decrease or maintain the Borrowing Base
without the written consent of the Required Lenders or otherwise modify
Section 2.14(b), (c), (d), (e), (f) or (g) if such modification would have the
effect of increasing the Borrowing Base without the written consent of each
Lender (other than Defaulting Lenders); provided that a Scheduled
Redetermination may be postponed by, and an automatic reduction in the Borrowing
Base may be waived by, the Required Lenders; provided, further, that this clause
(x) shall not apply (or be deemed to apply) to any waiver, consent, amendment or
other modification that directly or indirectly reduces the amount of, or waives
the implementation of, any provision that would otherwise reduce the Borrowing
Base, or (xi) affect the rights or duties of, or any fees or other amounts
payable to, any Agent under this Agreement or any other Credit Document without
the prior written consent of such Agent or (xii) amend the provisions of Section
2.14(j) without the prior written consent of each Lender. Any such waiver and
any such amendment, supplement or modification shall apply equally to each of
the affected Lenders and shall be binding upon the Borrower, such Lenders, the
Administrative Agent and all future holders of the affected Loans. In the case
of any waiver, the Borrower, the Lenders and the Administrative Agent shall be
restored to their former positions and rights hereunder and under the other
Credit Documents, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; it being understood that no such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon. In connection with the foregoing provisions, the
Administrative Agent may, but shall have no obligations to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of such Lender whose consent is required hereunder.
(b)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender and no such amendment, waiver or consent
shall disproportionately adversely affect such Defaulting Lender without its
consent as compared to other Lenders (it being understood that any Commitments
or Loans held or deemed held by any Defaulting Lender shall be excluded for a
vote of the Lenders hereunder requiring any consent of the Lenders).
(c)    Without the consent of any Lender or Issuing Bank, the Credit Parties and
the Administrative Agent or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Credit Document) enter into
any amendment, modification or waiver of any Credit Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Credit
Document.
(d)    Notwithstanding anything to the contrary herein, no Lender consent is
required to effect any amendment, modification or supplement to any Junior Lien
Intercreditor Agreement, any subordination agreement or other intercreditor
agreement or arrangement permitted under this Agreement or in any document
pertaining to any Indebtedness permitted hereby that is permitted to be secured
by the Collateral (i) that is for the purpose of adding the holders of such
secured or subordinated Indebtedness permitted to be incurred under this
Agreement (or, in each case, a representative with respect thereto), as parties
thereto, as expressly contemplated by the terms of such Junior Lien
Intercreditor Agreement, such subordination agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to
164

--------------------------------------------------------------------------------



the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect (taken as a
whole), to the interests of the Lenders) or (ii) that is expressly contemplated
by any Junior Lien Intercreditor Agreement, any subordination agreement or other
intercreditor agreement or arrangement permitted under this Agreement or in any
document pertaining to any Indebtedness permitted hereby that is permitted to be
secured by the Collateral or (iii) otherwise, with respect to any material
amendments, modifications or supplements, to the extent such amendment,
modification or supplement is reasonably satisfactory to the Administrative
Agent and provided that such other changes are not adverse, in any material
respect (taken as a whole), to the interests of the Lenders; provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or Collateral Agent hereunder or under any
other Credit Document without the prior written consent of the Administrative
Agent or Collateral Agent, as applicable.
(e)    The Administrative Agent may, without the consent of any Lender, enter
into amendments or modifications to this Agreement or any of the other Credit
Documents or to enter into additional Credit Documents as the Administrative
Agent reasonably deems appropriate in order to implement any Benchmark
Replacement or any Benchmark Replacement Conforming Changes or otherwise
effectuate the terms of Section 2.10(d) in accordance with the terms of Section
2.10(d).
(f)    Notwithstanding the foregoing, technical and conforming modifications to
the Credit Documents (including any exhibit, schedule or other attachment) may
be made with the consent of the Borrower and the Administrative Agent (i) if
such modifications are not adverse in any material respect to the Lenders or the
Issuing Banks (in which case, the consent of the Issuing Banks shall be
required) or (ii) to the extent necessary to cure any ambiguity, omission,
mistake, defect or inconsistency so long as the Lenders and the Issuing Banks
shall have received at least five (5) Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Majority Lenders stating that the Majority Lenders object to such amendment.
13.2    Notices. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Credit Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
(a)    if to the Borrower, the Administrative Agent, the Collateral Agent or any
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 13.2 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
(b)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the Collateral Agent and the Issuing Banks.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii)(A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three (3) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail, when delivered; provided that notices and
165

--------------------------------------------------------------------------------



other communications to the Administrative Agent or the Lenders pursuant to
Sections 2.3, 2.6, 2.9 and 5.1 shall not be effective until received.
13.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the Collateral Agent or any
Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Requirements of Law.
13.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder. Such representations and warranties shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent indemnification obligations
not then due and payable).
13.5    Payment of Expenses; Indemnification.
(a)    The Borrower agrees (i) to pay or reimburse the Administrative Agent and
the other Agents and the Arrangers for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Credit
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration (including all
reasonable and documented costs, expenses, taxes, assessments and other charges
incurred by the Administrative Agent, Collateral Agent or any Lender in
connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Document or any
other document referred to therein or conducting of title reviews, mortgage
matches and collateral reviews) of the transactions contemplated hereby and
thereby, including all Attorney Costs, which shall be limited to Latham &
Watkins LLP and one local counsel as reasonably necessary in any relevant
jurisdiction material to the interests of the Lenders taken as a whole and one
regulatory counsel to all such Persons as reasonably necessary with respect to a
relevant regulatory matter, taken as a whole, (and solely in the case of an
actual conflict of interest, one additional counsel and (if reasonably
necessary) one local counsel and one regulatory counsel in each relevant
jurisdiction to the affected Indemnitees similarly situated) and (ii) to pay or
reimburse the Administrative Agent, Collateral Agent, the Issuing Banks and each
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Credit Documents (including all such costs and expenses
incurred during any legal proceeding, including any bankruptcy or insolvency
proceeding, and including all respective Attorney Costs). The agreements in this
Section 13.5 shall survive the repayment of all other Obligations. All amounts
due under this Section 13.5 shall be paid within thirty (30) days after written
demand therefor (together with backup documentation supporting such
reimbursement request). If any Credit Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Credit Document,
such amount may be paid on behalf of such Credit Party by the Administrative
Agent in its discretion.
(b)    The Borrower shall indemnify and hold harmless each Agent, Lender,
Issuing Bank, Arranger, Agent-Related Party and their Affiliates, and their
respective Related Parties (collectively the “Indemnitees”) from and against any
and all liabilities, losses, damages, claims, or out-of-pocket expenses
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken
166

--------------------------------------------------------------------------------



as a whole (and solely in the case of an actual conflict of interest, one
additional counsel to the affected Indemnitees, taken as a whole) and (if
reasonably necessary) one local counsel, in any relevant material jurisdiction)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (i) the execution, delivery, enforcement, performance
or administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (ii) any Commitment,
Letter of Credit, or Loan or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) the
violation of, noncompliance with or liability under, any applicable
Environmental Law by the Credit Parties, any actual or alleged Environmental
Claim regarding liability or obligation of or relating to the Credit Parties or
any Subsidiary, or any actual or alleged presence, Release or Threatened Release
of Hazardous Materials involving or relating to the operations of the Borrower,
any of its Subsidiaries or any of the Oil and Gas Properties, including any
Release or Threatened Release that occurs during any period when any Agent or
Lender is in possession of any Oil and Gas Property to the extent not arising
out of the action or omission of such Agent or Lender, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) (a “Proceeding”) and regardless
of whether any Indemnitee is a party thereto or whether or not such Proceeding
is brought by the Borrower or any other Person and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee (all of the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, losses, damages, claims or out-of-pocket
expenses resulted from (x) the gross negligence or willful misconduct of such
Indemnitee or of any of its Related Indemnified Persons, as determined by a
final non-appealable judgment of a court of competent jurisdiction, (y) other
than with respect to any Agent or Agent-Related Party and their Affiliates, a
material breach of any obligations under any Credit Document by such Indemnitee
or of any of its Related Indemnified Persons, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or collateral
agent or arranger or any similar role under this Agreement and other than any
claims arising out of any act or omission of the Borrower or any of its
Affiliates (as determined in a final and non-appealable judgment of a court of
competent jurisdiction). No Indemnitee shall be liable for any damages arising
from the use by others of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement (except for direct (as opposed to indirect, special, punitive or
consequential) damages resulting from the gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable judgment, of such Indemnitee), nor shall any Indemnitee,
Agent-Related Parties, Credit Party or any Subsidiary have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Credit Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date) (other than, in
the case of any Credit Party, in respect of any such damages incurred or paid by
an Indemnitee to a third party, or which are included in a third-party claim,
for which the Borrower is required to indemnify such Indemnitee pursuant to this
Section 13.5(b), and for any out-of-pocket expenses related thereto). In the
case of an investigation, litigation or other Proceeding to which the indemnity
in this Section 13.5 applies, such indemnity shall be effective whether or not
such investigation, litigation or Proceeding is brought by any Credit Party, any
Subsidiary of any Credit Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Credit Documents are consummated. All amounts due
under this Section 13.5 shall be paid within thirty (30) days after written
demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall
167

--------------------------------------------------------------------------------



promptly refund such amount to the extent that there is a final judicial
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 13.5.
The agreements in this Section 13.5 shall survive the resignation of the
Administrative Agent, the Collateral Agent or Issuing Bank, the replacement of
any of the foregoing or any Lender and the repayment, satisfaction or discharge
of all the other Obligations. For the avoidance of doubt, this Section 13.5(b)
shall not apply to Taxes, except any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non-Tax claims.
13.6    Successors and Assigns; Participations and Assignments.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of each Issuing Bank that issues any
Letter of Credit), except that (i) except as expressly permitted by
Section 10.3, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except in accordance with this Section 13.6. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of each Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in clause (c) of this Section 13.6) and, to
the extent expressly contemplated hereby, the Agent-Related Parties and each
other Person entitled to indemnification under Section 13.5) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in Section 13.6(b)(ii) below,
any Lender may at any time assign to one or more assignees (other than the
Borrower, its Subsidiaries and their respective Affiliates, any natural person,
or any Defaulting Lender) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
(including participations in L/C Obligations) at the time owing to it) with the
prior written consent of:
(A)    the Borrower (not to be unreasonably withheld or delayed); provided that
no consent of the Borrower shall be required (x) for an assignment to an
existing Lender and their Affiliates and (y) for an assignment if an Event of
Default has occurred and is continuing; and
(B)    the Administrative Agent and each Issuing Bank (in each case, not to be
unreasonably withheld or delayed); provided that no consent of the
Administrative Agent shall be required for an assignment to an existing Lender
and their Affiliates.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 or an integral
multiple of $5,000,000, unless each of the Borrower, each Issuing Bank and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed); provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;
168

--------------------------------------------------------------------------------



(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment and the Administrative Agent shall
enter the relevant information in the Register pursuant to clause (b)(iv) of
this Section 13.6; and
(D)    the assignee, if it shall not be a Lender immediately prior to such
assignment, shall deliver to the Administrative Agent an Administrative
Questionnaire and applicable Tax forms (including those described in
Section 5.4(f)).
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section 13.6, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.10, 2.11, 3.11, 5.4 and 13.5). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section 13.6.
(iv)    The Administrative Agent, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders (including any
SPVs that provide all or any part of a Loan pursuant to Section 13.6(g) hereof),
and the Maximum Credit Amount and Elected Commitment, and principal amount (and
stated interest amounts) of the Loans and L/C Obligations and any payment made
by each Issuing Bank under any applicable Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Collateral Agent, each Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent, each Issuing
Bank and, solely with respect to itself, each other Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register.
169

--------------------------------------------------------------------------------



(c)    (i)    Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities other than any Defaulting Lender, the Borrower or any
Subsidiary of the Borrower or their respective Affiliates or natural persons
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, each Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i) or (ii) of the second proviso of the second sentence of Section 13.1(a)
that affects such Participant, provided that the Participant shall have no right
to consent to any modification to the percentages specified in the definitions
of the terms “Majority Lenders” or “Required Lenders”. Subject to clause
(c)(ii) of this Section 13.6, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.10, 2.11, 3.11 and 5.4 to the same extent
as if it were a Lender (subject to the limitations and requirements of those
Sections and Sections 2.12 and 13.7) and had acquired its interest by assignment
pursuant to clause (b) of this Section 13.6). To the extent permitted by
Requirements of Law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11, 3.11 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent or except to the extent the entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation; provided that the Participant
shall be subject to the provisions in Section 2.12 as if it were an assignee
under clauses (a) and (b) of this Section 13.6. Each Lender that sells a
participation shall, acting solely for this purpose as a nonfiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest amounts) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and each party hereto shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. No Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the
United States Treasury Regulations (or, in each case, any amended or successor
version).
(d)    Any Lender may, without the consent of the Borrower, any Issuing Bank or
the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any central bank having jurisdiction over such Lender,
and this Section 13.6 shall not apply to any such pledge or assignment of a
security interest; provided that no such
170

--------------------------------------------------------------------------------



pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. In order to facilitate such pledge or assignment or
for any other reason, the Borrower hereby agrees that, upon request of any
Lender at any time and from time to time after the Borrower has made its initial
borrowing hereunder, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of
Exhibit H evidencing the Loans owing to such Lender.
(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all Confidential
Information and financial information in such Lender’s possession concerning the
Borrower and its Affiliates that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates pursuant to this Agreement or that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
in connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.
(f)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
(g)    Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle (a “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it shall not institute
against, or join any other person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary contained in this Section 13.6, any SPV
may (A) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (B) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV. This Section 13.6(g) may not be
amended without the written consent of the SPV. Notwithstanding anything to the
contrary in this Agreement, subject to the following sentence, each SPV shall be
entitled to the benefits of Sections 2.10, 2.11, 3.11 and 5.4 to the same extent
as if it were a Lender (subject to the limitations and requirements of
Sections 2.10, 2.11, 3.11 and 5.4 as though it were a Lender, and Sections 2.12
and 13.7), and had acquired its interest by assignment pursuant to clause (b) of
this Section 13.6). Notwithstanding the prior sentence,
171

--------------------------------------------------------------------------------



an SPV shall not be entitled to receive any greater payment under Section 2.10,
2.11, 3.11 or 5.4 than its Granting Lender would have been entitled to receive
absent the grant to such SPV, unless such grant to such SPV is made with the
Borrowers’ prior written consent.
(h)    Any request for consent of the Borrower pursuant to Section 13.6(b)(i)(A)
and related communications, with respect to any request for consent in respect
of any assignment relating to Commitments or Loans, shall be delivered by the
Administrative Agent simultaneously to (A) any recipient that is an employee of
the Borrower, as designated in writing to the Administrative Agent by the
Borrower from time to time (if any) and (B) the chief financial officer of the
Borrower or any other Authorized Officer designated by the Borrower in writing
to the Administrative Agent from time to time.
13.7    Replacements of Lenders under Certain Circumstances.
(a)    In the event that any Lender (i) requests reimbursement for amounts owing
pursuant to Section 2.10, 3.11 or 5.4 (other than Section 5.4(b)), (ii) is
affected in the manner described in Section 2.10(a)(ii) and as a result thereof
any of the actions described in such Section is required to be taken or (iii)
becomes a Defaulting Lender, the Borrower shall be entitled to replace such
Lender; provided that, (A) such replacement does not conflict with any
Requirement of Law, (B) the replacement bank or institution shall purchase, at
par, all Loans and the Borrower shall pay all other amounts (other than any
disputed amounts), pursuant to Section 2.10, 3.11 or 5.4, as the case may be
owing to such replaced Lender prior to the date of replacement, (C) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent and each Issuing Bank (except to the extent such Issuing
Banks is, or is an Affiliate of, the Lender being replaced) and (D) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.6(b) (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein as long as the
replacement Lender pays such fee).
(b)    If any Lender (such Lender, a “Non-Consenting Lender”) failed to consent
to a proposed amendment, waiver, discharge or termination that pursuant to the
terms of Section 13.1 requires the consent of all of the Lenders affected or the
Required Lenders and with respect to which the Majority Lenders (or, in the case
of a Lender becoming a Non-Consenting Lender due to its failure to consent to a
proposed increase in the Borrowing Base, the Required Lenders) shall have
granted their consent then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent or approves such Proposed Borrowing
Base and provided that no Event of Default shall have occurred and be
continuing) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent and each
Issuing Bank (except to the extent any such Issuing Bank is, or is an Affiliate
of, the Lender being replaced); provided that, (i) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced (other than
principal and interest) shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, (ii) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon and (iii) the
Borrower, the Administrative Agent and such Non-Consenting Lender shall
otherwise comply with Section 13.6 (provided that the Borrower shall not be
obligated to pay the registration and processing fee referred to therein as long
as the replacement Lender pays such fee).
(c)    Notwithstanding anything herein to the contrary, each party hereto agrees
that any assignment pursuant to the terms of this Section 13.7 may be effected
pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent, each Issuing Bank and the assignee and that the Lender
making such assignment need not be a party thereto.
172

--------------------------------------------------------------------------------



(d)    Any such Lender replacement or Commitment termination pursuant to this
Section 13.7 shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
13.8    Adjustments; Set-off.
(a)    If any Lender (a “Benefited Lender”) shall at any time receive any
payment in respect of any principal of or interest on all or part of the Loans
made by it, or the participations in Letter of Credit Obligations held by it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender entitled thereto, if any, in respect of
such other Lender’s Loans, or interest thereon, such Benefited Lender shall
(i) notify the Administrative Agent of such fact, and (ii) purchase for cash at
face value from the other Lenders a participating interest in such portion of
each such other Lender’s Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably in accordance with the aggregate principal of and
accrued interest on their respective Loans and other amounts owing them;
provided, however, that (A) if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest and (B) the provisions of this paragraph
shall not be construed to apply to (1) any payment made by the Borrower or any
other Guarantor pursuant to and in accordance with the terms of this Agreement
and the other Credit Documents, (2) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Commitments or participations in Drawings to any assignee or participant
or (3) any disproportionate payment obtained by a Lender as a result of the
extension by Lenders of the maturity date or expiration date of some but not all
Loans or Commitments or any increase in the Applicable Margin in respect of
Loans or Commitments of Lenders that have consented to any such extension. Each
Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Requirements of Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders and Issuing Banks provided
by Requirements of Law, each Lender, each Issuing Bank and their respective
Affiliates, shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable Requirements of Law, upon any amount becoming due and payable by the
Credit Parties hereunder or under any Credit Document (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender or Issuing Bank agrees promptly to notify the Borrower
(and the Credit Parties, if applicable) and the Administrative Agent after any
such set-off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
13.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission, i.e. a “pdf” or a “tif”), and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
173

--------------------------------------------------------------------------------



13.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    Integration. This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Guarantors, the Grantors, the Collateral
Agent, the Administrative Agent and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Guarantors, the Grantors, any
Agent nor any Lender relative to subject matter hereof not expressly set forth
or referred to herein or in the other Credit Documents.
13.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York and
the courts of the United States of America for the Southern District of
New York, in each case located in New York County, and appellate courts from any
thereof; provided that nothing contained herein or in any other Credit Document
will prevent any Lender, the Collateral Agent or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Credit Documents or against any Collateral or any other property of any
Credit Party in any other forum in which jurisdiction can be established;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Requirements of Law or shall limit the
right to sue in any other jurisdiction;
(e)    without limitation of Sections 12.7 and 13.5, waives, to the maximum
extent not prohibited by law, any right it may have to claim or recover in any
legal action or proceeding referred to in this Section 13.13 any special,
exemplary, punitive or consequential damages (other than, in the case of any
Credit Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party, or which are included in a third-party claim, and for any
out-of-pocket expenses related thereto); and
(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
174

--------------------------------------------------------------------------------



13.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower and the other
Credit Parties, on the one hand, and the Administrative Agent, the Lenders and
the other Agents on the other hand, and the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent, other Agents and the
Lenders, is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary for any of the Borrower, any other Credit Parties or
any of their respective Affiliates, equity holders, creditors or employees or
any other Person; (iii) neither the Administrative Agent, any other Agent, any
Arranger, nor any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower or any other Credit Party with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Credit Document (irrespective of whether the
Administrative Agent or any other Agent, any Arranger, or any Lender has advised
or is currently advising any of the Borrower, the other Credit Parties or their
respective Affiliates on other matters) and none of the Administrative Agent,
any Agent, any Arranger or any Lender has any obligation to any of the Borrower,
the other Credit Parties or their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; (iv) the Administrative Agent and its
Affiliates, each other Agent and each of its Affiliates and each Lender and its
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its respective Affiliates,
and none of the Administrative Agent, any other Agent or any Lender has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) none of the Administrative Agent, any Agent
or any Lender has provided and none will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent and each Agent with
respect to any breach or alleged breach of agency or fiduciary duty; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower, on the one hand, and any Lender, on the other
hand.
13.15    WAIVERS OF JURY TRIAL. THE BORROWER, EACH AGENT, EACH ISSUING BANK AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16    Confidentiality. The Administrative Agent, each other Agent, any
Issuing Bank and each other Lender shall hold all information not marked as
“public information” and furnished by or on behalf of the Borrower or any of its
Subsidiaries in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender, the Administrative Agent, any
Issuing Bank or such other Agent pursuant to the requirements of this Agreement
(“Confidential Information”), confidential in
175

--------------------------------------------------------------------------------



accordance with its customary procedure for handling confidential information of
this nature and in any event may make disclosure to any other Lender hereto and
(a) to its Affiliates and its Affiliates’ employees, legal counsel, independent
auditors and other experts or agents (collectively, the “Representatives”) who
need to know such information in connection with the Transactions and are
informed of the confidential nature of such information (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential); (b) to the extent requested by any Governmental Authority or
self-regulatory authority having jurisdiction over such Person; provided that
unless prohibited by applicable Requirements of Law the Administrative Agent or
such Lender, as applicable, agrees that it will notify the Borrower (without any
liability for a failure to so notify the Borrower) as soon as practicable in the
event of any such disclosure by such Person (other than at the request of a
regulatory authority or examiner); (c) to the extent required by applicable
Requirements of Law or regulations or by any subpoena or similar legal process;
provided, that the Administrative Agent or such Lender, as applicable, agrees
that it will notify the Borrower as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(d) subject to an agreement containing provisions at least as restrictive as
those set forth in this Section 13.16 (or as may otherwise be reasonably
acceptable to the Borrower), to any pledgee referred to in Section 13.6(d),
counterparty to a Hedge Agreement, credit insurer, eligible assignee of or
participant in, or any prospective eligible assignee of or participant in any of
its rights or obligations under this Agreement pursuant to Section 13.6,
provided that the disclosure of any such Confidential Information to any Lenders
or eligible assignees or participants shall be made subject to the
acknowledgement and acceptance by such Lender, eligible assignee or participant
that such Confidential Information is being disseminated on a confidential basis
(on substantially the terms set forth in this Section 13.16 or as otherwise
reasonably acceptable to the Borrower) in accordance with the standard processes
of the Administrative Agent or customary market standards for dissemination of
such type of Confidential Information; (e) with the prior written consent of the
Borrower; (f) to the extent such Confidential Information becomes public other
than by reason of disclosure by such Person in breach of this Agreement; (g) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any information relating to Credit Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; or (h) to the extent such Confidential Information is
independently developed by or was in the prior possession of the Administrative
Agent, the Arrangers, such Lender or any of their respective Affiliates so long
as not based on information obtained in a manner that would violate this Section
13.16; provided that in no event shall any Lender, the Administrative Agent, any
Issuing Bank or any other Agent be obligated or required to return any materials
furnished by the Borrower or any Subsidiary. In addition, each Lender, the
Administrative Agent and each other Agent may provide Confidential Information
to prospective Transferees or to any pledgee referred to in Section 13.6 or to
prospective direct or indirect contractual counterparties in Hedge Agreements to
be entered into in connection with Loans made hereunder as long as such Person
is advised of and agrees to be bound by the provisions of this Section 13.16 or
confidentiality provisions at least as restrictive as those set forth in the
Section 13.16. “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by the arrangers to
data service providers, including league table providers, that serve the lending
industry.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Credit Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including federal and state securities laws.
176

--------------------------------------------------------------------------------



All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Credit Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.
13.17    Release of Collateral and Guarantee Obligations.
(a)    The Lenders hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released (i) in full, as set forth in clause (b) below, (ii) upon the
Disposition of such Collateral (including as part of or in connection with any
other Disposition permitted hereunder) to any Person other than another Credit
Party, to the extent such Disposition is made in compliance with the terms of
this Agreement and the Liens encumbering such Collateral and held by each other
creditor party to any Junior Lien Intercreditor Agreement are required to be
released pursuant to the relevant intercreditor agreement (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Credit Party upon its reasonable request without further inquiry),
(iii) upon any Collateral becoming an Excluded Equity Interest, an Excluded
Asset or becoming owned by an Excluded Subsidiary other than a Subsidiary
Grantor, (iv) to the extent such Collateral is comprised of property leased to a
Credit Party, upon termination or expiration of such lease, (v) if the release
of such Lien is approved, authorized or ratified in writing by the Majority
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 13.1), (vi) to the extent the property constituting
such Collateral is owned by any Guarantor, upon the release of such Guarantor
from its obligations under the Guarantee in accordance with the second
succeeding sentence or Section 6.14 of the Guarantee and (vii) as required by
the Collateral Agent to effect any Disposition of Collateral in connection with
any exercise of remedies of the Collateral Agent pursuant to the Security
Documents. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Credit Documents. Additionally, the Lenders hereby irrevocably agree that the
Guarantors shall be released from the Guarantees upon consummation of any
transaction permitted hereunder resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or otherwise becoming an Excluded Subsidiary.
Any representation, warranty or covenant contained in any Credit Document
relating to any such Collateral or Guarantor shall no longer be deemed to be
repeated. In connection with any release hereunder, the Administrative Agent and
Collateral Agent shall promptly take such action and execute any such documents
as may be reasonably requested by the Borrower and at the Borrower’s expense in
connection with the release of any Liens created by any Credit Document in
respect of such Subsidiary, property or asset.
(b)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, when Payment in Full has occurred (subject to any contingent or
indemnification obligations not then due and payable), upon request of the
Borrower, the Administrative Agent and/or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Credit Document, whether or not on the date of
such release there may be any contingent or indemnification obligations not then
due and payable. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Grantor, or upon
177

--------------------------------------------------------------------------------



or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any Grantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
13.18    Patriot Act. The Agents and each Lender hereby notify the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Agent and such Lender to identify each Credit
Party in accordance with the Patriot Act.
13.19    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect.
13.20    Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or any substantial part of its
property, or otherwise, all as though such payments had not been made.
13.21    Disposition of Proceeds. The Security Documents contain an assignment
by the Borrower and/or the Grantors unto and in favor of the Collateral Agent
for the benefit of the Lenders of all of the Borrower’s or each Grantor’s
interest in and to their as-extracted collateral in the form of production and
all proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Documents further provide in general for the
application of such proceeds to the satisfaction of the Obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Documents, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.
13.22    Collateral Matters; Hedge Agreements. The benefit of the Security
Documents and of the provisions of this Agreement relating to any Collateral
securing the Obligations shall also extend to and be available on a pro rata
basis pursuant to terms agreed upon in the Credit Documents to any Person
(a) under any Secured Hedge Agreement, in each case, after giving effect to all
netting arrangements relating to such Hedge Agreements or (b) under any Secured
Cash Management Agreement. No Person shall have any voting rights under any
Credit Document solely as a result of the existence of obligations owed to it
under any such Secured Hedge Agreement or Secured Cash Management Agreement.
178

--------------------------------------------------------------------------------



13.23    Agency of the Borrower for the Other Credit Parties. Each of the other
Credit Parties hereby appoints the Borrower as its agent for all purposes
relevant to this Agreement and the other Credit Documents, including the giving
and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto.
13.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
13.25    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Credit Documents and any Supported QFC may
in fact be stated to be governed by the laws of the State of New York and/or of
the United States or any other state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, default rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against
179

--------------------------------------------------------------------------------



such Covered Party are permitted to be exercised to no greater extent than such
default rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Credit Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
[Signature Pages Follow.]
180


--------------------------------------------------------------------------------



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.
BORROWER:    CALIFORNIA RESOURCES CORPORATION
By:        /s/ Francisco Leon    
Name:    Francisco Leon
Title:    Executive Vice President and Chief Financial Officer


[SIGNATURE PAGE TO CALIFORNIA RESOURCES CORPORATION CREDIT AGREEMENT]

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT     CITIBANK, N.A.
AND COLLATERAL AGENT:    as Administrative Agent and Collateral Agent
By:        /s/ Phil Ballard    
Name:    Phil Ballard
Title:    Managing Director


[SIGNATURE PAGE TO CALIFORNIA RESOURCES CORPORATION CREDIT AGREEMENT]

--------------------------------------------------------------------------------



LENDERS:


[*****]


[SIGNATURE PAGE TO CALIFORNIA RESOURCES CORPORATION CREDIT AGREEMENT]